EXECUTION VERSION



--------------------------------------------------------------------------------



U.S. $850,000,000
CREDIT AGREEMENT
Dated as of November 28, 2017
among
EXGEN RENEWABLES IV, LLC,
as Borrower,
EXGEN RENEWABLES IV HOLDING, LLC,
as Holding,
THE LENDERS PARTY HERETO,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Depositary Bank,


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent,
and


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent


_______________________________________________
MORGAN STANLEY SENIOR FUNDING, INC.,
as Sole Lead Arranger and Sole Lead Bookrunner,
MORGAN STANLEY SENIOR FUNDING, INC.,
as Syndication Agent,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Documentation Agent

--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------

EXECUTION VERSION


[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



--------------------------------------------------------------------------------





 

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I. DEFINITIONS 2
Section 1.01Defined Terms    2
Section 1.02Terms Generally    32
ARTICLE II. THE CREDITS33
Section 2.01Commitments    33
Section 2.02Loans and Borrowings    33
Section 2.03Requests for Borrowings    33
Section 2.04Funding of Borrowings    34
Section 2.05Interest Elections    34
Section 2.06Termination of Commitments    35
Section 2.07Evidence of Debt    35
Section 2.08Repayment of Loans; Application of Prepayments    36
Section 2.09Optional and Mandatory Prepayment of Loans    37
Section 2.10Fees    37
Section 2.11Interest    38
Section 2.12Alternate Rate of Interest    38
Section 2.13Increased Costs    39
Section 2.14Break Funding Payments    40
Section 2.15Taxes    40
Section 2.16Payments Generally; Pro Rata Treatment; Sharing of Set-offs    42
Section 2.17Mitigation Obligations; Replacement of Lenders    44
Section 2.18Illegality    45


 

--------------------------------------------------------------------------------





Section 2.19Depositary Accounts    45
Section 2.20Incremental Revolving Facility and Commitments.    55
ARTICLE III. REPRESENTATIONS AND WARRANTIES57
Section 3.01Organization; Powers    57
Section 3.02Authorization; No Conflicts    57
Section 3.03Enforceability    58
Section 3.04Governmental Approvals; Consents.     58
Section 3.05Financial Statements.     58
Section 3.06No Material Adverse Effect    58
Section 3.07Properties    58
Section 3.08Litigation; Compliance.    59
Section 3.09Federal Reserve Regulations    60
Section 3.10Investment Company Act    60
Section 3.11Use of Proceeds    60
Section 3.12Tax Returns    60
Section 3.13No Material Misstatements    60
Section 3.14Employee Benefit Plans    61
Section 3.15Environmental Matters    61
Section 3.16Solvency    62
Section 3.17Labor Matters    62
Section 3.18Status as Senior Debt; Perfection of Security Interests    62
Section 3.19Material Project Level Agreements    62
Section 3.20Insurance.    63
ARTICLE IV. CONDITIONS TO FUNDING63


 

--------------------------------------------------------------------------------





Section 4.01Closing Date    63
ARTICLE V. AFFIRMATIVE COVENANTS66
Section 5.01Existence; Businesses and Properties    66
Section 5.02Insurance    66
Section 5.03Taxes; Payment of Obligations    66
Section 5.04Financial Statements, Reports, Etc.    67
Section 5.05Litigation and Other Notices    68
Section 5.06Compliance with Laws    69
Section 5.07Maintaining Records; Access to Properties and Inspections    70
Section 5.08Use of Proceeds    70
Section 5.09Compliance with Environmental Laws    70
Section 5.10Further Assurances    70
Section 5.11Credit Ratings    71
Section 5.12Interest Rate Protection    71
Section 5.13Accounts    71
Section 5.14Existence of the Project Entities; Operation and Maintenance.    71
Section 5.15Subsidiary Distributions    71
ARTICLE VI. NEGATIVE COVENANTS71
Section 6.01Indebtedness    72
Section 6.02Liens    73
Section 6.03Sale and Lease-back Transactions    74
Section 6.04Investments, Loans and Advances    74
Section 6.05Mergers, Consolidations, Sales of Assets and Acquisitions    75
Section 6.06Dividends and Distributions    76


 

--------------------------------------------------------------------------------





Section 6.07Transactions with Affiliates    77
Section 6.08Business of the Borrower and Holding    78
Section 6.09Limitation on Modifications or Prepayments of Indebtedness;
Modifications of Certificate of Incorporation, By-laws and Certain Other
Agreements; Etc.    78
Section 6.10Debt Service Coverage Ratio    79
Section 6.11Negative Pledge    79
Section 6.12Swap Agreements    79
Section 6.13Amendment of Major Revenue Contracts, Etc.    79
Section 6.14Fiscal Year, Name, Location and EIN    79
Section 6.15No Subsidiaries or Joint Ventures    79
Section 6.16Bank Accounts    80
Section 6.17Special Purpose Entity    80
ARTICLE VII. EVENTS OF DEFAULT80
Section 7.01Events of Default    80
Section 7.02Right to Cure    82
ARTICLE VIII. THE AGENTS; ADDITIONAL PROVISIONS FOR DEPOSITARY BANK83
Section 8.01Appointment and Authority    83
Section 8.02Rights as a Lender    84
Section 8.03Exculpatory Provisions    84
Section 8.04Reliance by Agents    85
Section 8.05Delegation of Duties    85
Section 8.06Resignation of the Agents    85
Section 8.07Non-Reliance on the Agents and Other Lenders    86
Section 8.08No Other Duties, Etc.    86


 

--------------------------------------------------------------------------------





Section 8.09Administrative Agent May File Proofs of Claim    86
Section 8.10Collateral and Guarantee Matters    87
Section 8.11Indemnification    87
Section 8.12Withholding    88
Section 8.13Enforcement    88
Section 8.14Additional Depositary Bank Provisions    88
Section 8.15Cash Equivalent Investments in Depositary Accounts.    91
Section 8.16Depositary Account Balance Statements    91
Section 8.17Application of Funds in Depositary Accounts upon Event of
Default.    92
ARTICLE IX. MISCELLANEOUS92
Section 9.01Notices    92
Section 9.02Survival of Agreement    93
Section 9.03Binding Effect    94
Section 9.04Successors and Assigns    94
Section 9.05Expenses; Indemnity    97
Section 9.06Right of Set-off    98
Section 9.07Applicable Law    99
Section 9.08Waivers; Amendment    99
Section 9.09Interest Rate Limitation    100
Section 9.10Entire Agreement    101
Section 9.11Waiver of Jury Trial    101
Section 9.12Severability    101
Section 9.13Counterparts    101
Section 9.14Headings    102


 

--------------------------------------------------------------------------------





Section 9.15Jurisdiction; Consent to Service of Process    102
Section 9.16Confidentiality    102
Section 9.17Communications    103
Section 9.18Release of Liens and Guarantees    104
Section 9.19Acknowledgment and Consent to Bail-in of EEA Financial
Institutions    105
Section 9.20U.S.A. PATRIOT Act and Similar Legislation    105
Section 9.21No Fiduciary Duty    105
Section 9.22Affiliated Lenders    106
Section 9.23Certain ERISA Matters    106
Section 9.24No Personal Liability of Directors, Officers, Employees and
Equityholders    109




 

--------------------------------------------------------------------------------





Exhibits and Schedules


Exhibit A-1    Form of Assignment and Acceptance
Exhibit A-2    Form of Affiliated Lender Assignment and Acceptance
Exhibit B    Form of Prepayment Notice
Exhibit C    Form of Borrowing Request
Exhibit D    Form of Interest Election Request
Exhibit E-1    Form of Security Agreement
Exhibit E-2    Form of Pledge Agreement
Exhibit F    Form of Solvency Certificate
Exhibit G-1    Form of ECF Sweep Date Certificate
Exhibit G-2    Form of Quarterly Date Certificate
Exhibit H    Form of Note
Exhibit I    Form of Tax Certificate
Exhibit J    Form of Administrative Questionnaire
Exhibit K    Form of Withdrawal Certificate


Schedule 1.01A        Existing Project Level Financing Agreements
Schedule 1.01B        Material Other Indebtedness Documents
Schedule 1.01C        Project Entities
Schedule 1.01D        Projects
Schedule 2.01        Commitments
Schedule 3.07(c)    Subsidiaries
Schedule 3.07(d)    Equity Interests
Schedule 6.01(i)    Project Level Indebtedness
Schedule 6.02(a)    Liens
Schedule 6.07(b)    Transactions with Affiliates






 

--------------------------------------------------------------------------------






CREDIT AGREEMENT dated as of November 28, 2017, (as amended, amended and
restated, supplemented or otherwise modified, this “Agreement”), a limited
liability company organized under the laws of Delaware (the “Borrower”), EXGEN
RENEWABLES IV HOLDING, LLC, a limited liability company organized under the laws
of Delaware (“Holding”), the LENDERS party hereto from time to time, and MORGAN
STANLEY SENIOR FUNDING, INC. (“MSSF”), as administrative agent (in such
capacity, together with any successor administrative agent appointed pursuant to
the provisions of Article VIII, the “Administrative Agent”), WILMINGTON TRUST,
NATIONAL ASSOCIATION as collateral agent (in such capacity, together with any
successor collateral agent appointed pursuant to the provisions of Article VIII,
the “Collateral Agent”) for the Lenders and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as depositary bank (in such capacity, together with any successor
depositary bank appointed pursuant to the provisions of Article VIII, the
“Depositary Bank”).
W I T N E S S E T H :
WHEREAS, the Sponsor (such term and each other capitalized term used in these
recitals and not otherwise previously defined, as hereinafter defined) has
formed each of the Borrower and Holding;
WHEREAS, Holding owns all of the Equity Interests of the Borrower;
WHEREAS, as of the Closing Date, the Borrower owns (A) all of the Equity
Interests in (i) ExGen Renewables Holdings, LLC, a limited liability company
organized under the laws of Delaware (“ExGen Renewables Holdings”), (ii) SolGen
Holding, LLC, a limited liability company organized under the laws of Delaware
(“SolGen Holding”) and (iii) Exelon AVSR Holding, LLC, a limited liability
company organized under the laws of Delaware (“Exelon AVSR Holding”) and (B) not
less than 50% of the Equity Interests in Constellation DCO Albany Power
Holdings, LLC, a limited liability company organized under the laws of Delaware
(“Albany Power Holdings”);
WHEREAS, ExGen Renewables Holdings owns all of the JV Class A Membership
Interests in ExGen Renewables Partners, LLC, a limited liability company
organized under the laws of Delaware (“ExGen Renewables JV”);
WHEREAS, ExGen Renewables JV, SolGen Holding, Exelon AVSR Holding and Albany
Power Holdings own, directly or indirectly, all (or a specified class of) the
Equity Interests of each of the other Project Entities, which collectively own
or lease the Projects;
WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans on the Closing Date, in an aggregate U.S. Dollar amount for all such
Loans of U.S. $850 million; and
WHEREAS, the Borrower intends to use the proceeds of the Loans to declare and
consummate distributions to the Sponsor and/or its Affiliates and to pay fees
and expenses associated with the Transactions.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrower on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:





--------------------------------------------------------------------------------






Article I.
DEFINITIONS

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“Acceptable Guarantor” shall mean any Affiliate of the Borrower whose long-term
debt is rated BBB- or better by S&P or Baa3 or better by Moody’s.
2    “Acceptable LC Issuer” shall mean any bank or trust company that is
organized under the laws of the United States (or any state or political
subdivision thereof) and whose long-term debt, or whose parent holding company’s
long-term debt, is rated BBB+ or better by S&P and Baa1 or better by Moody’s.
3    “Account Letter of Credit” shall mean (a) any letter of credit issued under
the Revolving Facility, if any, or (b) any irrevocable standby letter of credit,
in form and substance reasonably satisfactory to the Administrative Agent, (i)
issued by an Acceptable LC Issuer on account of an applicant (which shall not be
a Loan Party or a Subsidiary of a Loan Party), (ii) in respect of which no Loan
Party or Subsidiary of a Loan Party has any reimbursement obligations or has
provided any credit support therefor and (iii) which letter of credit shall name
the Collateral Agent (for the benefit of the Secured Parties) as the beneficiary
thereunder.
4    “Additional Albany Green Entities” shall mean any entities formed in
connection with an AG Disposition to a Person other than ExGen Renewables JV.
5    “Additional Project” shall have the meaning assigned to such term in the
definition of “Permitted Acquisition”.
6    “Additional Project Entity” shall mean the one or more entities acquired
pursuant to a Permitted Acquisition that own, directly and indirectly, all or a
portion an Additional Project.
7    “Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
8    “Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.10(a).
9    “Administrative Questionnaire” shall mean an Administrative Questionnaire
in substantially the form of Exhibit J or any other form approved by the
Administrative Agent.
10    “Affiliate” shall mean, of any specified Person, any other Person who
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with such specified Person. For
purposes of this definition, “control,” as used with respect to any Person,
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
11    “Affiliated Lender” shall mean any Person that becomes a Lender that is
the Sponsor or an Affiliate of the Sponsor (other than a Loan Party).



--------------------------------------------------------------------------------





12    “Affiliated Lender Assignment and Acceptance” shall mean an assignment and
acceptance entered into (x) by a Lender, as assignor, and an Affiliated Lender,
as assignee or (y) by an Affiliated Lender, as assignor, and any other Eligible
Assignee or Affiliated Lender, as assignee, to the extent permitted pursuant to
Section 9.04(b), and, in each case, accepted by the Administrative Agent, in
substantially the form of Exhibit A-2 or such other form as shall be approved by
the Administrative Agent.
13    “Agent Parties” shall have the meaning assigned to such term in Section
9.17(c).
14    “Agents” shall mean the Administrative Agent, the Collateral Agent, the
Depositary Bank, the Syndication Agent and the Documentation Agent.
15    “Aggregate Interests” shall mean all rights to receive dividends,
distributions and other restricted payments as an owner of or member in a
Person, and all rights to receive payments as a lender pursuant to a member loan
(including the DCO Loan) or a financing arrangement similar to the DCO Loan with
the applicable Person or its members.
16    “Agreement” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
17    “AG Disposition” shall have the meaning assigned to such term in Section
6.05(f).
18    “AG Financing Documents” shall have the meaning assigned to such term in
Schedule 1.01A.
19    “Albany Green Energy” shall mean Albany Green Energy, LLC, a limited
liability company organized under the laws of Georgia.
20    “Albany Green Entities” shall mean Albany Power Holdings and Albany Green
Energy and, if applicable, any Additional Albany Green Entities.
21    “Albany Green Project” shall mean the approximately 50 MW biomass facility
owned by Albany Green Energy and listed under the heading “Albany Green Project”
in Schedule 1.01D, including the related Project site, and the facilities,
structures and improvements erected on the related Project site and all other
equipment and property leased or owned by Albany Green Energy and attached to or
placed upon the related Project site or used in connection with the operation of
the Albany Green Project.
22    “Albany Power Holdings” shall have the meaning assigned to such term in
the recitals of this Agreement.
23     “Applicable ECF Percentage” shall mean (a) for each Quarterly Date
occurring in 2018, 2019, 2020 and 2021, 100% and (b) for each Quarterly Date
thereafter, 75%.
24    “Applicable Margin” shall mean for any day with respect to (a) any LIBOR
Loan, 3.00% per annum and (b) any Base Rate Loan, 2.00% per annum.
25    “Approved Fund” shall mean any Person (other than a natural person) that
is engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course and that is administered or managed
by a Lender, an Affiliate of a Lender or an entity or an Affiliate of an entity
that administers or manages a Lender.



--------------------------------------------------------------------------------





26    “Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to any Loan Party or any of the Loan Parties’ Affiliates
from time to time concerning or relating to bribery or corruption.
27    “Anti-Terrorism Laws” means (a) the U.S.A. Patriot Act, (b) Executive
Order No. 13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the
United States (Executive Order Blocking Property and Prohibiting Transactions
with Persons Who Commit, Threaten to Commit or Support Terrorism) (the
“Executive Order”), and (c) and any other similar legal requirements relating to
terrorism or money laundering.
28    “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee, and accepted by the Administrative
Agent, in substantially the form of Exhibit A-1 or such other form as shall be
approved by the Administrative Agent.
29    “Available Cash” shall mean, for any period, the sum (without duplication)
of all amounts the Borrower or Holding actually receive in cash during such
period in the form of dividends or similar distributions or fees, whether on
account of operations, management or maintenance or otherwise, in each case,
from the Project Entities pursuant to payments made in accordance with the
Project Level Financing Documents or otherwise; provided, that any portion of
Available Cash included in the calculation thereof with respect to any Test
Quarter shall be included in the calculation of Available Cash for no more than
four (4) consecutive Test Quarters.
30    “AVSR Disposition” shall have the meaning assigned to such term in Section
6.05(g).
31    “AVSR Entities” shall mean Exelon AVSR Holding and the other the entities
listed in Part 1 of Schedule 1.01C.
32    “AVSR Financing Documents” shall have the meaning assigned to such term in
Schedule 1.01A.
33    “AV Solar Project” shall mean the approximately 242 MW solar powered
electrical generation facility owned by the AVSR Entities and listed under the
heading “AV Solar Project” in Schedule 1.01D, including the related Project
site, and the panels, facilities, structures and improvements erected on the
related Project site and all other equipment and property leased or owned by the
AVSR Entities and attached to or placed upon the related Project site or used in
connection with the operation of the AV Solar Project.
34     “Bail-In Action” means the exercise of any Write-down and Conversion
Powers by the applicable Resolution Authority.
35    “Bail-In Legislation” means in relation to an EEA Member Country that has
implemented, or which at any time implements, Article 55 of Directive 2014/59/EU
establishing a framework for the recovery and resolution of credit institutions
and investment firms, the relevant implementing law or regulation as described
in the EU Bail-In Legislation Schedule from time to time.
36    “Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
37 “Bankruptcy Law” means the Bankruptcy Code and any other state or federal
insolvency, reorganization, moratorium or similar law for the relief of debtors.



--------------------------------------------------------------------------------





38    “Base Case Model” shall mean the Sponsor’s financial model EGRIV Lender
Model (11.15.2017) - Updated, delivered to the Lead Arranger prior to the
Closing Date.
39    “Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate for such day plus 0.50%, (c) the LIBO Rate for a LIBOR Loan with
a one month interest period commencing on such day plus 1.00% and (d) 2.00%. Any
change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the LIBO Rate shall be effective as of the opening of business
on the day of such change in the Prime Rate, the Federal Funds Effective Rate or
the LIBO Rate, respectively.
40    “Base Rate Borrowing” shall mean a Borrowing comprised of Base Rate Loans.
41    “Base Rate Loan” shall mean any Loan bearing interest at a rate determined
by reference to the Base Rate in accordance with the provisions of Article II.
42    “BIS” shall mean the U.S. Department of Commerce’s Bureau of Industry and
Security.
43    “Bluestem Entities” shall mean the entities listed in Part 3 of Schedule
1.01C.
44    “Bluestem Financing Documents” shall have the meaning assigned to such
term in Schedule 1.01A.
45    “Bluestem Project” shall mean the wind power electric generation project
owned by the Bluestem Entities and listed under the heading “Other Projects” in
Schedule 1.01D, including the related Project site, and the panels, turbines,
facilities, structures and improvements erected on such Project site and all
other equipment and property leased or owned by the applicable Bluestem Entities
with respect thereto and attached to or placed upon such Project site or used in
connection with the operation of such Bluestem Project.
46    “Board” shall mean the Board of Governors of the Federal Reserve System of
the United States.
47    “Board of Directors” shall mean (a) with respect to a corporation, the
board of directors of the corporation and any committee thereof duly authorized
to act on behalf of such board; (b) with respect to a partnership, the Board of
Directors of the general partner of the partnership; (c) with respect to a
limited liability company, the manager or managers thereof or any controlling
committee of managers or members thereof; and (d) with respect to any other
Person, the board or committee of such Person serving a similar function.
48    “Borrower” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
49    “Borrower Liquidity Shortfall” shall have the meaning assigned to such
term in Section 2.19(e)(iii).
50    “Borrower Materials” shall have the meaning assigned to such term in
Section 9.17(b).
51    “Borrowing” shall mean a group of Loans of a single Type and made on a
single date to the Borrower and, in the case of LIBOR Loans, as to which a
single Interest Period is in effect.
52    “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.03 and substantially in the form of Exhibit C.



--------------------------------------------------------------------------------





53    “Business Day” shall mean any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, LIBOR Loans, such
day is also a day for trading by and between banks in U.S. Dollar deposits in
the interbank eurodollar market.
54    “Capital Lease Obligations” of any Person shall mean, at the time any
determination is to be made, the amount of the liability in respect of a capital
lease that would at that time be required to be capitalized on a balance sheet
prepared in accordance with GAAP, and the Stated Maturity thereof shall be the
date of the last payment of rent or any other amount due under such lease prior
to the first date upon which such lease may be prepaid by the lessee without
payment of a penalty.
55    “Capital Stock” shall mean:
(a)    in the case of a corporation, corporate stock;
(b)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(c)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
(d)    any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
56 “Cash and Cash Equivalents” shall mean:
(a)    Marketable securities issued by the U.S. Government and supported by the
full faith and credit of the U.S. Treasury, either by statute or an opinion of
the Attorney General of the United States;
(b)    Marketable debt securities issued by U. S. Government-sponsored
enterprises, U. S. Federal agencies, U. S. Federal financing banks, and
international institutions whose capital stock has been subscribed for by the
United States;
(c)    Certificates of Deposit, Time Deposits, and Bankers Acceptances of any
bank or trust company incorporated under the laws of the United States or any
state, provided that, at the date of acquisition, such investment, and/or the
commercial paper or other short term debt obligation of such bank or trust
company has a short-term credit rating or ratings from Moody’s and/or S&P, each
at least P-1 or A-1;
(d)    Deposit accounts with any bank that is insured by the Federal Deposit
Insurance Corporation and whose long-term obligations are rated A3 or better by
Moody’s and/or A- or better by S&P;
(e)    Commercial paper of any corporation incorporated under the laws of the
United States or any state thereof which on the date of acquisition is rated by
Moody’s and/or S&P, provided each such credit rating is least P-1 and/or A-1;  



--------------------------------------------------------------------------------





(f)    Money market mutual funds that are registered with the Securities and
Exchange Commission under the Investment Company Act of 1940, as amended, and
operated in accordance with Rule 2a-7 and that at the time of such investment
are rated Aaa by Moody’s and/or AAAm by S&P, including such funds for which the
Trustee or an affiliate provides investment advice or other services;
(g)    Tax-exempt variable rate commercial paper, tax-exempt adjustable rate
option tender bonds, and other tax-exempt bonds or notes issued by
municipalities in the United States, having a short-term rating of "MIG-1" or
"VMIG-1" or a long term rating of "AA" (Moody's), or a short-term rating of
"A-1” or a long term rating of "AA" (S&P);
(h)    Repurchase obligations with a term of not more than thirty days, 102
percent collateralized, for underlying securities of the types described in
clauses (i) and (ii) above, entered into with any bank or trust company or its
respective affiliate meeting the requirements specified in clause (iii) above;
and
(i)    Maturities on the above securities shall not exceed 365 days and all
rating requirements and/or percentage restrictions are based on the time of
purchase.
57     “Cash Flow Available for Debt Service” shall mean, as of any date of
determination, Available Cash for the Test Period most recently ended as of such
date (excluding for the avoidance of doubt, any funds required to be used to
prepay the Loans pursuant to Section 2.09(b)) minus any Operating Expenses for
such Test Period paid (or directed to be paid pursuant to a Withdrawal
Certificate) in cash pursuant to Section 2.19(c)(i) during such Test Period.
58     “Change in Control” shall mean the consummation of any transaction or
series of transactions as a result of which (a) the Sponsor shall cease to own
and control of record and beneficially (within the meaning of Rule 13d-5 of the
Exchange Act as in effect on the Closing Date), directly or indirectly, at least
51.0% of the voting power of the Voting Stock and economic interests represented
by the issued and outstanding Equity Interests of Holding; provided that no
Change in Control shall be deemed to have occurred in any circumstance set forth
in this clause (a) if (i) each of S&P and Moody’s shall have provided a Ratings
Reaffirmation after giving effect to such transaction that otherwise would give
rise to a Change in Control and (ii) the Person that (directly or indirectly)
acquires the Capital Stock of Holding is a direct or indirect owner of one or
more renewable electric generating facilities aggregating to at least 300 MW; or
(b) Holding shall cease to own and control of record and beneficially (as
defined above), directly, 100% of the voting power of the Voting Stock and
economic interests represented by the issued and outstanding Equity Interests of
the Borrower; or (c) the Borrower shall cease to own and control of record and
beneficially (as defined above), directly, (i) with respect to Albany Power
Holdings, the percentage of Aggregate Interests in Albany Power Holdings (or
such lower percentage as it shall own and control following any AG Disposition)
owned and controlled by it on the Closing Date and (ii) in the case of each
other Project Holdco, 100% (or such lower percentage as it shall own and control
following any AVSR Disposition (in the case of Exelon AVSR Holding) or SolGen
Disposition (in the case of SolGen Holding)) of the voting power of the Voting
Stock and economic interests represented by the issued and outstanding Equity
Interests of such Project Holdco; or (d) either (1) ExGen Renewables Holding
shall cease to own and control of record and beneficially (as defined above),
directly, 100% of the JV Class A Membership Interests or (2) a Subsidiary of the
Sponsor ceases to act as Managing Member (as defined in the ExGen Renewables JV
Agreement); provided that no Change in Control shall be deemed to have occurred
under this clause (d) so long as ExGen Renewables Holding owns and controls of
record and beneficially (as defined above), directly more than 50% of the voting
power of the Voting Stock and economic interests represented by the issued and
outstanding Equity Interests of ExGen Renewables JV; or (e) Exelon AVSR Holding
shall cease to own and control of record and beneficially (as defined above),
directly or indirectly, 100% (or such lower percentage as it shall own



--------------------------------------------------------------------------------





and control following any AVSR Disposition) of the voting power of the Voting
Stock and economic interests represented by the issued and outstanding Equity
Interests of each of the other AVSR Entities.  
59     “Change in Law” shall mean (a) the adoption or implementation of any
treaty, law, rule or regulation after the Closing Date, (b) any change in law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the Closing Date or (c) compliance by any Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s holding company, if any) with any written request, guideline or
directive (whether or not having the force of law but if not having the force of
law, then being one with which the relevant party would customarily comply) of
any Governmental Authority made or issued after the Closing Date; provided, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith and (ii)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory agencies,
in each case, pursuant to Basel III, shall in each case be deemed to be a
“Change in Law,” regardless of the date enacted, adopted or issued.
60    “Charges” shall have the meaning assigned to such term in Section 9.09.
61    “Closing Date” shall mean November 28, 2017, and “Closing” shall mean the
making of the initial Loans on the Closing Date hereunder.
62    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time (except as otherwise provided herein).
63    “Collateral” shall mean all the “Collateral” as defined in any Security
Document.
64    “Collateral Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
65    “Collateral and Guarantee Requirement” shall mean the requirement that:
(a)    on the Closing Date, the Collateral Agent shall have received from the
Borrower a counterpart of the Security Agreement and from Holding and ExGen
Renewables Holdings a counterpart of the Pledge Agreement (which shall include a
Guarantee of the Obligations of the Borrower), duly executed and delivered on
behalf of such Loan Party;
(b)    on the Closing Date, the Collateral Agent shall be the beneficiary of a
pledge of (i) (x) all the issued and outstanding Equity Interests of
the Borrower and each Project Holdco other than Albany Power Holdings and (y)
50% of the issued and outstanding Equity Interests of Albany Power Holdings, and
(ii) all the issued and outstanding JV Class A Membership Interests, and the
Collateral Agent shall have received all certificates or other instruments (if
any) representing such Equity Interests and JV Class A Membership Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank or shall have otherwise received a security interest over such
Equity Interests satisfactory to the Collateral Agent;
(c)    on the Closing Date, the Collateral Agent shall have received from the
Borrower, the Collateral Agent and the Depositary Bank a counterpart of a
Control Agreement for the Depositary Accounts, in each case, duly executed and
delivered on behalf of such Person;
(d)    after the Closing Date, (i) to the extent any Loan Party establishes any
securities account with the Depositary Bank, the Collateral Agent shall have
received from the Borrower and the Depositary



--------------------------------------------------------------------------------





Bank a fully executed Control Agreement for each such securities account and
(ii) to the extent the Borrower or any Project Holdco establishes any deposit
account with a bank, the Collateral Agent shall have received from the Borrower
a fully executed Local Account Control Agreement for each such account, in each
case, duly executed and delivered on behalf of such Person and the Depositary
Bank or other bank, as applicable, within thirty (30) days of the establishment
of such security account or Local Account (or such longer period as may be
agreed to by the Administrative Agent in its sole discretion);
(e)    with respect to any Equity Interests acquired by any Loan Party after the
Closing Date (including, if applicable in the case of an AG Disposition to a
Person other than ExGen Renewables JV, Equity Interests directly owned by the
Borrower in any Additional Albany Green Entity), within thirty (30) days (or
such longer period as may be agreed to by the Administrative Agent in its sole
discretion) of such acquisition of Equity Interests, all such outstanding Equity
Interests directly owned by a Loan Party shall have been pledged in accordance
with the Security Documents, and the Collateral Agent shall have received all
certificates or other instruments (if any) representing such Equity Interests,
together with stock powers or other instruments of transfer with respect thereto
endorsed in blank or shall have otherwise received a security interest over such
Equity Interests reasonably satisfactory to the Collateral Agent; and
(f)    UCC financing statements naming the applicable Loan Party, as the case
may be, as debtor and the Collateral Agent as secured party, in form appropriate
for filing as may be necessary to perfect the security interests purported to be
created by the Security Documents, covering the applicable Collateral which
constitutes personal property (in each case, including any supplements thereto)
shall have been filed, registered or recorded or delivered to the Collateral
Agent for filing, registration or recording and, as of the Closing Date,
Collateral Agent shall have received reasonably satisfactory evidence that all
other actions necessary to perfect the security interests purported to be
created by the Security Documents have been taken;
provided, that, (x) the Collateral and Guarantee Requirement shall not require
the grant of a Lien or provision of a guarantee by any Person over those assets
as to which the Administrative Agent and the Collateral Agent shall determine in
their reasonable discretion that the costs of obtaining such security interest
are excessive in relation to the value of the security to be afforded thereby,
and (y) no asset in respect of which a Lien has been granted to the Collateral
Agent for the benefit of the Secured Parties shall be subject to any other Lien
except for any Lien permitted under Section 6.02.
66    “Commitments” shall mean, with respect to any Lender, the amount set forth
on Schedule 2.01 under the heading Commitment. The aggregate amount of the
Commitments on the Closing Date is U.S. $850 million.
67    “Commodity Exchange Act” shall mean the Commodity Exchange Act (7. U.S.C.
§§ 1 et seq.), as amended from time to time, and any successor statute.
68 “Commodity Hedge Agreement” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for any
swap, cap, collar, put, call, floor, future, option, spot, forward, power
purchase and sale agreement (including heat rate options), tolling agreement,
fuel purchase and sale agreement, emissions credit purchase or sale agreement,
power transmission agreement, fuel transportation agreement, fuel storage
agreement, energy management agreement, netting agreement or similar agreement
entered into in respect of any commodity, whether physical or financial, and any
agreement (including any guarantee, credit sleeve or similar arrangement)
providing for credit support for the foregoing.
69    “Communications” shall have the meaning assigned to such term in Section
9.17(a).



--------------------------------------------------------------------------------





70    “Completion Proceeds” shall mean amounts released from the Bluestem
Completion Account and distributed to ExGen Renewables Holdings in accordance
with Section 3.13 of the ExGen Renewables JV Agreement.
71    “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum dated November 7, 2017, as modified or supplemented prior
to the Closing Date.
72    “Continental Wind Credit Agreement” that certain Credit Agreement, dated
as of September 30, 2013, among Continental Wind, LLC, Continental Wind Holding,
LLC, the other Continental Wind Entities parties thereto, the lenders and
issuing banks party thereto from time to time, and Crédit Agricole Corporate and
Investment Bank, as administrative agent for the lenders thereunder.
73    “Continental Wind Entities” shall mean ExGen Renewables I Holding and the
other entities listed in Part 6 of Schedule 1.01C and, if applicable, any
Additional Project Entities owned, directly or indirectly, by ExGen Renewables I
Holding.
74    “Continental Wind Financing Documents” shall have the meaning assigned to
such term in Schedule 1.01A.
75    “Continental Wind Projects” shall mean each of the thirteen wind power
electric generation projects owned by the Continental Wind Entities and listed
under the heading “Continental Wind Projects” in Schedule 1.01D and, if
applicable, any Additional Project owned by a Continental Wind Entity (each,
individually, a “Continental Wind Project”), including with respect to each such
Continental Wind Project the related Project site, and the panels, turbines,
facilities, structures and improvements erected on such Project site and all
other equipment and property leased or owned by the applicable Continental Wind
Entities with respect to such Continental Wind Project and attached to or placed
upon such Project site or used in connection with the operation of such
Continental Wind Project.
76    “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
and “Controlling” and “Controlled” shall have meanings correlative thereto.
77    “Control Agreement” shall mean one or more control agreements, entered
into by the Borrower, the Collateral Agent and the Depositary Bank, which (i)
provides that the Depositary Bank will comply with any instructions or
entitlement orders originated by the Borrower and, upon delivery of written
notice that an Event of Default has occurred and is continuing, the Collateral
Agent (but not, after such notice (until rescinded), the Borrower), (ii) is
otherwise sufficient to establish the Collateral Agent’s control per Section
9-104 and Section 8-106 of the UCC, as applicable, and (iii) is otherwise in
form and substance reasonably satisfactory to the Collateral Agent and the
Administrative Agent.
78    “Credit Support” shall mean “Credit Support” as defined in the Credit
Support Reimbursement Agreement.
79    “Credit Support Reimbursement Agreement” shall mean the Reimbursement
Agreement, dated as of November 28, 2017 among the Sponsor and the Borrower.
80    “Credit Support Reimbursement Obligations” shall mean “Obligations” as
defined in the Credit Support Reimbursement Agreement.
81     “Cure Amount” shall mean the minimum amount which, if added to Available
Cash for the Test Period in respect of which a Default in respect of the
Financial Performance Covenant occurred,



--------------------------------------------------------------------------------





would cause the Financial Performance Covenant for such Test Period to be
satisfied (it being understood and agreed that for purposes of calculating such
amount no effect shall be given to any prepayment of Loans with such proceeds).
82    “Cure Right” shall have the meaning assigned to such term in Section 7.02.
83    “DCO Loan” shall have the meaning assigned to such term in Section
6.04(g).
84    “Debt Payment Deficiency” shall have the meaning assigned to such term in
Section 2.19(d)(iv).
85    “Debt Service” shall mean, for the Borrower and for any period, the amount
of Fees, interest (including, without duplication of interest amounts payable
under this Agreement, ordinary course settlement amounts payable by the Borrower
under any Interest Rate Swap Agreement, net of ordinary course settlement
amounts received by the Borrower thereunder during the relevant period) and
Scheduled Amortization Payments of principal due and payable under the Loan
Documents during such period (excluding, under all circumstances, any such
amounts due and payable on the Maturity Date).
86    “Debt Service Coverage Ratio” shall mean, for any period, the ratio of (a)
Cash Flow Available for Debt Service for such period to (b) Debt Service for
such period.
87    “Debt Service Reserve Account” shall have the meaning assigned to such
term in Section 2.19(a).
88    “Default” shall mean any event or condition that, with the passage of time
or the giving of notice or both would be, an Event of Default.
89    “Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund
all or any portion of its Loans within two Business Days of the date such Loans
were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder (including in respect of any participation in Account
Letters of Credit) within two Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its required funding obligations hereunder, or has made a
public statement to that effect with respect to its required obligations
hereunder or generally under the other agreements pursuant to which it has
committed to extend credit (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Bankruptcy Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, (iii)
taken any action in furtherance of, or indicated its consent to, approval of or
acquiescence in or to any such proceeding or action or (iv) become the subject
of a Bail-In Action; provided that a Lender shall



--------------------------------------------------------------------------------





not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon the earlier to occur of (x) the delivery of
written notice of such determination to the Borrower and each Lender by the
Administrative Agent and (y) the fifth Business Day following the occurrence of
the applicable event or circumstances described in clause (a), (b), (c) or
(d) above (if such event or circumstance continues to exist on such date). No
Lender that is Solvent shall be a Defaulting Lender solely by virtue of the
precautionary appointment of an administrator guardian, custodian or other
similar official with respect to such Lender or any direct or indirect parent
company thereof by a Governmental Authority under or based on the law of the
governing jurisdiction of such Lender or any direct or indirect parent company
thereof if applicable law requires that such appointment not be disclosed.
90    “Depositary Accounts” shall have the meaning assigned to such term in
Section 2.19(a).
91    “Depositary Bank” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
92    “Discharge of the Obligations” shall mean, and shall have occurred, when
(a) all Obligations owing shall have been paid in full in cash (other than (i)
inchoate indemnity obligations that are expressly stated to survive termination
and (ii) obligations and liabilities under Secured Swap Agreements that have
been cash collateralized or as to which other arrangements satisfactory to the
applicable Specified Swap Counterparties shall have been made) and (b) all
Commitments shall have terminated or expired.
93     “Disqualified Equity Interest” shall mean any Equity Interest that, by
its terms (or by the terms of any security into which it is convertible or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, or requires the payment of any cash dividend or any other scheduled
payment constituting a return of capital, in each case at any time on or prior
to one hundred and eighty (180) days after the Maturity Date, or (b) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt or debt securities or (ii) any Equity Interest referred to
in clause (a) above, in each case at any time prior to one hundred and eighty
(180) days after the Maturity Date.
94    “Dividend” shall have the meaning assigned to such term in Section 6.06.
95    “Documentation Agent” shall mean MSSF in its capacity as documentation
agent.
96    “Drawing Amount” shall mean, with respect to any Account Letter of Credit,
as of any date of determination, the amount available to be drawn thereunder as
of such date.
97    “DSR Increase Payment” shall have the meaning assigned to such term in
Section 2.19(d)(i).



--------------------------------------------------------------------------------





98    “DSR Requirement Amount” shall mean, an amount, as calculated on the
Closing Date for the six (6) month period following the Closing Date, and
thereafter as recalculated on each Quarterly Date (commencing with May 2018) for
the six (6) month period following each such Quarterly Date, equal to the amount
of Debt Service reasonably anticipated on such date of determination to be due
and payable over the six (6) month period commencing on such date of
determination (calculated taking into account any amount that would be received
or paid by the Borrower pursuant to Interest Rate Swap Agreements that are in
effect during the applicable period), in each case based on the reasonable good
faith projections of the Borrower and certified to by a Responsible Officer of
the Borrower.
99    “ECF Prepayment Account” shall have the meaning assigned to such term in
Section 2.19(a).
100    “ECF Sweep Date” shall have the meaning assigned to such term in Section
2.09(b).
101    “Echo Entities” shall mean the entities listed in Part 7 of Schedule
1.01C.
102    “Echo LLC Agreements” shall have the meaning assigned to such term in
Schedule 1.01F.
103    “Echo Projects” shall mean each of the wind powered electric generation
projects owned by the Echo Entities and listed under the heading “Other
Projects” in Schedule 1.01D (each, individually, an “Echo Project”), including
with respect to each such Echo Project the related Project site, and the panels,
turbines, facilities, structures and improvements erected on such Project site
and all other equipment and property leased or owned by the applicable Echo
Entity with respect to such Echo Project and attached to or placed upon such
Project site or used in connection with the operation of such Echo Project.
104    “EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
105    “EEA Member Country” means any member state of the European Union,
Iceland, Liechtenstein and Norway.
106    “Eligible Assignee” shall mean any Person other than a natural Person
that is (i) a Lender, an Affiliate of any Lender or an Approved Fund (any two or
more related Approved Funds being treated as a single Eligible Assignee for all
purposes hereof), or (ii) a commercial bank, insurance company, investment or
mutual fund or other entity that is an “accredited investor” (as defined in
Regulation D under the Securities Act) and which extends credit or buys loans in
the ordinary course.
107    “Engagement Letter” shall mean that certain Engagement Letter, dated
October 19, 2017, by and between the Borrower and the Lead Arranger, as amended,
amended and restated, supplemented or otherwise modified prior to the date
hereof.
108     “Environment” shall mean ambient and indoor air, surface water and
groundwater (including potable water, navigable water and wetlands), the land
surface or subsurface strata or sediment, and all other environmental media, and
natural resources, including flora and fauna, including birds and bats, or as
otherwise defined in any Environmental Law.



--------------------------------------------------------------------------------





109    “Environmental Claim” shall mean any and all actions, suits, demand
letters, claims, Liens, notices of noncompliance or violation, notices of
liability or potential liability, investigations by a Governmental Authority,
judicial, administrative or arbitral proceedings, consent orders or consent
agreements relating to any violation or alleged violation of an Environmental
Law or the Release of, or human exposure to, any Hazardous Material.
110    “Environmental Law” shall mean, collectively, all federal, state or local
laws, including common law, statutes, ordinances, regulations, rules, codes,
orders, judgments or other requirements or rules of law governing (a) the
prevention, abatement or elimination of pollution, or the protection of the
Environment, natural resources or human health or safety, or natural resource
damages and (b) the use, generation, handling, treatment, storage, Release,
transportation or regulation of, or human exposure to, Hazardous Materials,
including the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. §§ 9601 et seq., the Endangered Species Act, 16 U.S.C. §§ 1531 et
seq., the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. §§ 6901 et seq., the Clean Air Act, 42 U.S.C. §§ 7401 et
seq., the Clean Water Act, 33 U.S.C. §§ 1251 et seq., the Toxic Substances
Control Act, 15 U.S.C. §§ 2601 et seq., the Emergency Planning and Community
Right to Know Act, 42 U.S.C. §§ 11001 et seq.; the National Environmental Policy
Act, 42 U.S.C. §§ 4321 et. seq.; the Migratory Bird Treaty Act, 16 U.S.C. §§ 703
et. seq.; and the Bald and Golden Eagle Protection Act, 16 U.S.C. §§ 668 et.
seq., each as amended, and their state or local counterparts or equivalents.
111    “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.
112    “Equity Proceeds” shall mean the cash proceeds of the issuance of
Qualified Equity Interests of Holding or cash capital contributions (other than
proceeds received as a result of the exercise of Cure Rights pursuant to Section
7.02) to Holding.
113    “Equity Proceeds Account” shall have the meaning assigned to such term in
Section 2.19(a)(ii).
114 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
115 “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with any Loan Party, is treated as a single
employer under Section 414 of the Code.
116 “ERISA Event” shall mean, if at any time, (i) any Plan fails to comply with
any material provision of ERISA and/or the Code (and applicable regulations
under either) or with the material terms of such Plan, (ii) any Plan fails to
satisfy the minimum funding standards of ERISA or the Code for any plan year or
part thereof or a waiver of such standards or extension of any amortization
period is sought or granted under Section 412 of the Code, (iii) a notice of
intent to terminate any Plan is or is reasonably expected to be filed with the
PBGC or the PBGC institutes proceedings under Section 4042 of ERISA to terminate
or appoint a trustee to administer any Plan or the PBGC notifies the Borrower
that a Plan may become a subject of any such proceedings, (iv) a Loan Party
incurs or is reasonably expected to incur any liability pursuant to Title I of
ERISA (other than routine claims for benefits) or the penalty or excise tax
provisions of the Code relating to employee benefit plans, or a Loan Party or
any ERISA Affiliate incurs or is reasonably expected to incur any liability
pursuant to Title IV of ERISA (other than for timely paid premiums to the PBGC),
(v) a Loan Party or any ERISA Affiliate withdraws from any Multiemployer Plan in
a complete withdrawal or a partial withdrawal, (vi) a Loan Party or any ERISA
Affiliate fails to make any required contribution to a Multiemployer Plan
pursuant to Section 431 or 432



--------------------------------------------------------------------------------





of the Code, (vii) any Multiemployer Plan is determined to be insolvent, or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), (viii) a Loan Party establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of a Loan Party thereunder, (ix) a non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA and
Section 4975(c) of the Code) occurs with respect to any Plan, (x) any ERISA Plan
is determined to be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA), (xi) a “reportable event” occurs (within the
meaning of Section 4043 of ERISA) for which notice thereof has not been waived
pursuant to regulations as in effect on the date thereof, or (xii) a Foreign
Plan Event occurs.
117    “ERISA Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 or 430 of the Code or Section 302 of ERISA and in respect of which
any Loan Party or any ERISA Affiliate is (or if such plan were terminated would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
118    “EU Bail-In Legislation Schedule” means the document described as such
and published by the Loan Market Association (or any successor person) from time
to time.
119    “Event of Default” shall have the meaning assigned to such term in
Section 7.01.
120    “Excess Cash Flow” shall mean, for each Excess Cash Flow Period, an
amount equal to 100% of Available Cash of the Borrower for such Excess Cash Flow
Period and any other amounts deposited into the Revenue Account during such
Excess Cash Flow Period less any amounts required to be disbursed pursuant to
clauses (i) through (vi) of Section 2.19(c) during such Excess Cash Flow Period.
121    “Excess Cash Flow Period” shall mean (a) initially the period from the
Closing Date until May, 2018 and (b) thereafter, each quarterly period ending on
each Quarterly Date of each calendar year.
122    “Excess Liquidity Reserve Amount” shall have the meaning assigned to such
term in Section 2.19(e)(ii)(C)
123    “Excess Project Disposition Proceeds” shall have the meaning assigned to
such term in Section 2.09(b).
124    “Excess Reserve Amount” shall have the meaning assigned to such term in
Section 2.19(d)(iii)(A).
125    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
126    “Excluded Indebtedness” shall mean all Indebtedness permitted to be
incurred under Section 6.01.
127    “Excluded Swap Obligation” shall mean with respect to the Guarantors (as
defined in the Pledge Agreement), (x) as it relates to all or a portion of the
Guarantee of the Guarantor, any Swap Obligation if, and to the extent that, such
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of the Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of the Guarantor becomes
effective with respect to such Swap Obligation or (y) as it relates to all or a
portion of the grant by the Guarantor of a



--------------------------------------------------------------------------------





security interest, any Swap Obligation if, and to the extent that, such Swap
Obligation (or such security interest in respect thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the security
interest of the Guarantor becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
128    “Excluded Taxes” shall mean, with respect to any Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder, (a) Taxes imposed on or measured by its net income
(however denominated), franchise Taxes, and branch profits Taxes, in each case
(i) imposed as a result of the recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.17(b)) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.15(a) or Section 2.15(c), amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such recipient’s failure to comply with Section
2.15(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.
129    “Executive Order” has the meaning given to such term in the definition of
“Anti-Terrorism Laws”.
130    “Exelon AVSR Holding” shall have the meaning assigned to such term in the
recitals hereto.
131    “ExGen Renewables Entities” means ExGen Renewables Holdings, ExGen
Renewables JV, the Continental Wind Entities, the RPG Entities, the Bluestem
Entities and the Other JV Entities and, if applicable, (a) any Additional
Project Entities owned, directly or indirectly, by ExGen Renewables JV and (b)
upon consummation of (i) the SolGen Disposition, the SolGen Entities, (ii) the
AVSR Disposition, the AVSR Entities and (iii) the AG Disposition where the
Albany Green Entities are sold to ExGen Renewables JV, the Albany Green
Entities.
132    “ExGen Renewables Holdings” shall have the meaning assigned to such term
in the recitals hereto.
133    “ExGen Renewables I Holding” shall mean ExGen Renewables I Holding, LLC,
a Delaware limited liability company.
134    “ExGen Renewables JV” shall have the meaning assigned to such term in the
recitals hereto.
135    “ExGen Renewables JV Agreements” shall have the meaning assigned to such
term in Schedule 1.01A.



--------------------------------------------------------------------------------





136    “ExGen Renewables JV Projects” shall mean the Continental Wind Projects,
the RPG Projects, the Bluestem Project and the Other JV Projects and if
applicable (a) any Additional Project owned by any ExGen Renewables Entity and
(b) upon consummation of (i) the SolGen Disposition, the SolGen Projects, (ii)
the AVSR Disposition, the AV Solar Project and (iii) the AG Disposition where
the Albany Green Entities are sold to ExGen Renewables JV, the Albany Green
Project.
137    “Existing Project Level Financing Documents” shall mean the agreements
set forth on Schedule 1.01A.  
138    “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations and official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.
138    “Federal Funds Effective Rate” shall mean, for any day, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day of such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.
139    “Fee Letters” shall mean (i) that certain Administrative Agent Fee
Letter, dated as of November 28, 2017, by and between the Borrower and the
Administrative Agent, (ii) that certain Collateral Agent and Depositary Services
Agreement, dated October 5, 2017, by and between the Borrower and the Collateral
Agent and (iii) any other fee letters between the Borrower and any Agent, in
each case, as amended, amended and restated, supplemented or otherwise modified
from time to time.
140    “Fees” shall mean the Administrative Agent Fees and any other fees
payable under the Fee Letters, any other fees payable to the Collateral Agent or
the Depositary Bank by the Loan Parties and any fees payable under the
Engagement Letter.
141    “Financial Assets” shall have the meaning assigned to such term in
Section 8.01(e).
142    “Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.
143    “Financial Performance Covenant” shall mean the covenant of the Borrower
set forth in Section 6.10.
144    “Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party.
145    “Foreign Plan” shall mean each employee benefit plan (within the meaning
of Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject
to U.S. law and is maintained or contributed to by any Loan Party.
146    “Foreign Plan Event” shall mean, with respect to any Foreign Benefit
Arrangement or Foreign Plan, (a) the failure to make or, if applicable, accrue
in accordance with normal accounting practices, any employer or employee
contributions required by applicable law or by the terms of such Foreign Benefit
Arrangement or Foreign Plan, (b) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Benefit
Arrangement or Foreign Plan required to be registered, or (c) the failure of any
Foreign Benefit Arrangement or Foreign Plan to comply with any



--------------------------------------------------------------------------------





material provisions of applicable law and regulations or with the material terms
of such Foreign Benefit Arrangement or Foreign Plan.
147    “FPA” shall have the meaning assigned to such term in Section 3.08(c).
148    “Fully Funded” shall mean, with respect to the Debt Service Reserve
Account and as of any date of determination, that the sum of (a) the amount of
Cash and Cash Equivalents on deposit in the Debt Service Reserve Accounts as of
such date of determination plus (b) the maximum amount guaranteed pursuant to
any Sponsor Guaranty credited to such account as of such date of determination
plus (c) the aggregate Drawing Amounts as of such date of determination of any
Account Letters of Credit in favor of the Collateral Agent credited to such
account, is not less than the then applicable DSR Requirement Amount (provided,
that (i) (x) such Sponsor Guaranty shall have not been terminated or disavowed
in writing and no payment default shall have occurred thereunder and (y) the
guarantor under any such Sponsor Guaranty has not ceased to be an Acceptable
Guarantor, and (ii) (x) such Account Letter of Credit shall be in full force and
effect (and shall not expire within thirty (30) days from the date of
determination) unless the Collateral Agent has received notice from the issuer
thereof that such Account Letter of Credit will be renewed in accordance with
its terms or has received notice from the issuer thereof or the Borrower that
such Account Letter of Credit will be extended or replaced (with another Account
Letter of Credit, a Sponsor Guaranty or cash in a corresponding amount deposited
in the Debt Service Reserve Accounts) on or prior to its stated expiration date)
and (y) the issuer of such Account Letter of Credit has not ceased to be an
Acceptable LC Issuer (unless such Account Letter of Credit has been replaced
with another Account Letter of Credit, Sponsor Guaranty or cash in a
corresponding amount deposited in the Debt Service Reserve Accounts)), and
“Fully Fund” shall have a meaning correlative thereto.
149    “GAAP” shall mean generally accepted accounting principles and practices
as in effect from time to time in the United States of America.
150    “Governmental Authority” shall mean any federal, state, provincial, local
or foreign court or governmental agency, authority, instrumentality or
regulatory or legislative body.
151    “Government Official” shall mean any officer or employee of a government
or government-owned or controlled entity or of a public international
organization, or any person acting in an official capacity for or on behalf of
any of the foregoing, or any political party or party official or candidate for
political office.
152    “Guarantee” shall mean a guarantee other than by endorsement of
negotiable instruments for collection in the ordinary course of business, direct
or indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
153    “Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case to the extent subject to regulation or for which liability
can be imposed under any Environmental Law.
154    “Hedging Obligations” shall mean, with respect to any specified Person,
the obligations of such Person under (a) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements; (b) other agreements or



--------------------------------------------------------------------------------





arrangements designed to manage interest rates or interest rate risk; and (c)
other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices, including Commodity
Hedge Agreements.
155    “Holding” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.
156    “Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:
(a)    in respect of borrowed money;
(b)    evidenced by bonds, notes, debentures or similar instruments;
(c)    in respect of letters of credit, banker’s acceptances or other similar
instruments (or reimbursement agreements in respect thereof);
(d)    representing Capital Lease Obligations;
(e)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than 60 days after such property is acquired or
such services are completed; or
(f)    representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person. Indebtedness
shall be calculated without giving effect to the effects of Statement of
Financial Accounting Standards No. 133 and related interpretations to the extent
such effects would otherwise increase or decrease an amount of Indebtedness for
any purpose under this Agreement as a result of accounting for any embedded
derivatives created by the terms of such Indebtedness.
157     “Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
Obligation of any Loan Party under any Loan Document.
158    “Indemnitee” shall have the meaning assigned to such term in Section
9.05(b).
159    “Information” shall have the meaning assigned to such term in Section
3.13(a).
160    “Interest Election Request” shall mean a request by the Borrower to
convert or continue a Borrowing in accordance with Section 2.05, in
substantially the form of Exhibit D.
161    “Interest Payment Date” shall mean (a) with respect to any LIBOR Loan,
each Quarterly Date, (b) with respect to any Base Rate Loan, each Quarterly Date
and (c) as to any Loan, the Maturity Date.
162    “Interest Period” shall mean, as to any Borrowing consisting of a LIBOR
Loan, the period commencing on the date of such Borrowing or on the last day of
the immediately preceding



--------------------------------------------------------------------------------





Interest Period applicable to such Borrowing, as applicable, and ending on the
next Quarterly Date that is one (1), three (3) or six (6) months thereafter, as
the Borrower may elect; provided that, all of the foregoing provisions relating
to Interest Periods are subject to the following: (i) if any Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month in
which event such Interest Period shall end on the immediately preceding Business
Day; (ii) the Borrower may not select an Interest Period that would extend
beyond the Maturity Date; (iii) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and (iv) notwithstanding
the foregoing, in connection with the LIBOR Borrowing made on the Closing Date,
such LIBOR Borrowing may have an Interest Period commencing on the Closing Date
and ending on the first Quarterly Date after the Closing Date. Interest shall
accrue from and including the first day of an Interest Period to but excluding
the last day of such Interest Period.
163    “Interest Rate Swap Agreements” shall have the meaning assigned to such
term in Section 5.12.
164    “Interpolated Rate” shall mean at any time, the rate per annum (rounded
to the same number of decimal places as the LIBO Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBO Screen Rate (for the longest period for which
that LIBO Screen Rate is available in U.S. Dollars) that is shorter than the
Impacted Interest Period and (b) the LIBO Screen Rate (for the shortest period
for which that LIBO Screen Rate is available for U.S. Dollars) that exceeds the
Impacted Interest Period, in each case, at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period. When
determining the rate for a period which is less than the shortest period for
which the LIBO Screen Rate is available, the LIBO Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for U.S. Dollars
determined by the Administrative Agent from such service as the Administrative
Agent may select.
165    “Investment” shall have the meaning assigned to such term in
Section 6.04.
166    “JV Class A Membership Interests” shall mean the “Class A Interests” as
defined in the ExGen Renewables JV Agreement.
167    “Lead Arranger” shall mean MSSF in its capacity as sole lead arranger and
sole bookrunner.
168    “Lender” shall mean each financial institution listed on Schedule 2.01,
as well as any Person (other than a natural person) that becomes a “Lender”
hereunder pursuant to Section 9.04.
169    “Lender Counterparty” shall mean (a) the Administrative Agent, the Lead
Arranger or any of their respective Affiliates or (b) any Lender or any of its
Affiliates, in the case of this clause (b) with a credit rating (or having a
guarantor with a credit rating) equal to or better than A- from S&P or A3 from
Moody’s at the time it enters into a Swap Agreement, in each case, in its
capacity as a party to a Swap Agreement.
170    “LIBO Base Rate” shall mean, with respect to any LIBOR Loan for any
Interest Period, (i) the rate appearing on the applicable Reuters screen page
(or on any successor or substitute page or service providing quotations of
interest rates applicable to dollar deposits in the London interbank market
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the



--------------------------------------------------------------------------------





commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period or (ii) if the rate referenced in
clause (i) above does not appear on such page or service or such page or service
shall cease to be available, the rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for U.S. Dollars for a
period equal in length to such Interest Period as displayed on pages LIBOR01 or
LIBOR02 of the Reuters Screen that displays such rate (or, in the event such
rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Administrative Agent in its reasonable discretion) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period (in each case, the “LIBO Screen Rate”);
provided that if the LIBO Screen Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement; provided, further, that if
the LIBO Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) with respect to U.S. Dollars, then the
LIBO Base Rate shall be the Interpolated Rate at such time (provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).
171    “LIBO Rate” shall mean, with respect to each day during each Interest
Period pertaining to a LIBOR Loan, a rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) determined by the Administrative Agent to
be equal to the greater of (x) the quotient obtained by dividing (a) the LIBO
Base Rate for such LIBOR Loan for such Interest Period by (b) 1 minus the LIBOR
Reserve Requirement for such LIBOR Loan for such Interest Period and (y) 1.00%
per annum.
172    “LIBOR Borrowing” shall mean a Borrowing comprised of LIBOR Loans.
173    “LIBOR Loans” shall mean Loans that bear interest at rates based upon the
LIBO Rate.
174    “LIBOR Reserve Requirements” shall mean, at any time, the maximum rate at
which reserves (including, without limitation, any marginal, special,
supplemental, or emergency reserves) are required to be maintained under
regulations issued from time to time by the Board by member banks of the Federal
Reserve System against “Eurocurrency liabilities” (as such term is used in
Regulation D) (such requirement as set forth on
www.federalreserve.gov/monetarypolicy/reservereq.htm or any similar website
operated or made available from time to time by the Board either relating to
reserve requirements in general or to the terms of Regulation D in particular).
Without limiting the effect of the foregoing, the LIBOR Reserve Requirements
shall reflect any other reserves required to be maintained by such member banks
with respect to (i) any category of liabilities which includes deposits by
reference to which the LIBO Rate is to be determined, or (ii) any category of
extensions of credit or other assets which include LIBOR Loans. The LIBO Rate
shall be adjusted automatically on and as of the effective date of any change in
the Reserve Requirements.
175     “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, hypothecation, pledge, encumbrance, charge or security interest in
or on such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities. For
certainty, “Lien” shall not include any netting or set-off arrangements under
any contract, agreement or other undertaking that is otherwise permitted to be
entered into by ExGen Renewables JV, any Project Holdco or any Project Entity in
accordance with the Project Level Financing Documents to which it (or its
Subsidiaries) is a party.
176    “Liquidity Reserve Account” shall have the meaning assigned to such term
in Section 2.19(a).



--------------------------------------------------------------------------------





177    “Liquidity Reserve Maximum Balance” shall mean $[***].
178    “LLC Agreement” shall mean (i) the Amended and Restated Limited Liability
Company Agreement of the Borrower, effective as of November 10, 2017 and (ii)
the Second Amended and Restated Limited Liability Company Agreement of Holding,
effective as of November 10, 2017.
179    “Loan Documents” shall mean this Agreement, the Security Documents and
any Notes issued under Section 2.07(d).
180    “Loan Parties” shall mean the Borrower, Holding and ExGen Renewables
Holdings. For the avoidance of doubt, none of the Sponsor, the Parent, or the
Project Entities (other than ExGen Renewables Holdings) shall be (or be deemed
for any purpose to be) Loan Parties.
181    “Loans” shall mean the term loans made by the Lenders to the Borrower
pursuant to Section 2.01.
182    “Local Account Control Agreement” shall mean (i) the Deposit Account
Control Agreement, entered into as of November 28, 2017, among the Borrower, the
Collateral Agent and Citibank, N.A. as depositary bank and (ii) any other
account control agreement entered into to establish “control” (within the
meaning of the UCC) over Local Accounts in form and substance reasonably
satisfactory to the Administrative Agent.
183    “Local Accounts” shall mean one or more “local checking account(s)” or
similar account(s) to be established by the Borrower or any Project Holdco at
their respective election, which account(s) shall be subject to a perfected,
first priority Lien of the Collateral Agent pursuant to the applicable Local
Account Control Agreement but to which the Borrower or any such Project Holdco
shall have at all times, other than upon the occurrence and continuation of a
Trigger Event, full access and signing authority for the purpose of writing
checks or wiring funds for the purposes permitted hereunder; provided that the
aggregate $[***].
184    “Major Revenue Contract” shall mean (a) each agreement for the sale of
all or a portion of the energy, capacity and/or ancillary services entered into
by any Project Entity from time to time with respect to output of the AV Solar
Project and (b) PTC Agreements, together with all amendments, modifications,
supplements or replacements thereto or thereof to the extent permitted
hereunder.
185    “Margin Stock” shall have the meaning assigned to such term in Regulation
U.
186    “Material Adverse Effect” shall mean a material adverse effect on (i) the
business, assets, properties, financial condition or results of operations of
the Borrower and its Subsidiaries (including all Project Entities), taken as a
whole, (ii) the rights and remedies of the Agents and the Lenders under any Loan
Document or (iii) the ability of the Loan Parties (taken as a whole) to perform
their payment and other material obligations under any Loan Document.
187    “Material Indebtedness” shall mean (x) with respect to any Loan Party,
any outstanding Indebtedness (other than the Loans) of any such Person in an
aggregate principal amount equal to or greater than U.S. $[***] and (y) with
respect to any Project Entity (or, to the extent under a common financing
arrangement, Project Entities), outstanding Indebtedness of any such Person in
an aggregate principal amount equal to or greater than U.S. $[***](including
under any Project Level Financing Documents).



--------------------------------------------------------------------------------





188    “Material Other Indebtedness Document” shall mean any definitive
documentation for any Indebtedness for borrowed money with a principal or
committed amount equal to or greater than $[***] (and any Guarantees and
security related thereto) of one or more Project Entities.
189    “Material Project Level Agreements” shall mean (i) the Project Level
Financing Documents and (ii) the Major Revenue Contracts.
190    “Material Project Subsidiary” shall mean any of the Project Holdcos and
AVSR Entities.
191    “Maturity Date” shall mean November 28, 2024 (or if such date is not a
Business Day, the next succeeding Business Day, unless such Business Day is in
the next calendar month, in which case the next preceding Business Day).
192    “Maximum Rate” shall have the meaning assigned to such term in Section
9.09.
193    “Moody’s” shall mean Moody’s Investors Service, Inc., and its successors.
194    “MSSF” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions.
195    “Net Proceeds” shall mean:
(a)    100.0% of the proceeds constituting Cash and Cash Equivalents paid and
actually received by a Loan Party (including any cash payments or payments
consisting of Cash and Cash Equivalents paid and received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable and including casualty insurance settlements and
condemnation awards, but only as and when paid and received) from any loss,
damage, destruction or condemnation of, or any sale, transfer or other
disposition (including any sale and leaseback of assets) to any Person of any
asset or assets of any of the Loan Parties (other than those permitted under
Section 6.05, other than Section 6.05(e) but subject to the terms of the Project
Level Financing Documents) net of (x) attorneys’ fees, accountants’ fees,
investment banking fees, sales commissions, required debt payments and required
payments of other obligations (including swap breakage costs) relating to the
applicable asset (other than pursuant hereto) and any cash reserve for
adjustment in respect of the sale price of such asset established in accordance
with GAAP, including pension and post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations associated with such transaction, other customary expenses and
brokerage, consultant and other customary fees actually incurred in connection
therewith and (y) Taxes and Other Taxes paid or payable as a result thereof; and
(b)    100.0% of the proceeds constituting Cash and Cash Equivalents from the
incurrence, issuance or sale by any of the Loan Parties of any Indebtedness
(other than Excluded Indebtedness), net of all Taxes and fees (including
investment banking fees), commissions, costs and other expenses, in each case
incurred in connection with such incurrence, issuance or sale.
For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower or any of their respective
Affiliates shall be disregarded, except for financial advisory fees customary in
type and amount paid to Affiliates of the Sponsor.



--------------------------------------------------------------------------------





196    “Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.17(c).
197    “Non-U.S. Lender” shall have the meaning assigned to such term in Section
2.15(e).
198    “Note” shall mean a promissory note delivered by the Borrower pursuant to
Section 2.07(d) and substantially in the form of Exhibit H.
199    “Obligations” shall mean all amounts owing to any of the Agents, any
Lender or any other Secured Party pursuant to the terms of this Agreement or any
other Loan Document, or to any Specified Swap Counterparty pursuant to the terms
of any Secured Swap Agreement, or pursuant to the terms of any Guarantee
thereof, including with respect to any Loan, Secured Swap Agreement or other
agreement, and all other obligations and liabilities of the Loan Parties of any
kind and description to the Agents, any Lender or any other Secured Party, in
each case, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and whether on account of principal, interest, fees, indemnities, costs,
expenses, guarantee obligations or otherwise, which may arise under, out of, or
in connection with, this Agreement or any other Loan Document, and including
interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any bankruptcy or
insolvency laws naming such Person as the debtor in such proceeding, regardless
of whether such interest and fees are allowed claims in such proceeding;
provided, that at no time shall Obligations include any Excluded Swap
Obligations.
200    “OFAC” shall mean the Office of Foreign Assets Control of the U.S.
Department of the Treasury.
201    “Operating Expenses” shall mean all costs and expenses of the Borrower
and Holding incurred by the Borrower and Holding pursuant to or in respect of
the Loan Documents (other than Fees).
202    “Organizational Documents” shall mean (i) with respect to any corporation
or company, its certificate, memorandum or articles of incorporation,
organization or association, as amended, and its by- laws, as amended, (ii) with
respect to any limited partnership, its certificate or declaration of limited
partnership, as amended, and its partnership agreement, as amended, (iii) with
respect to any general partnership, its partnership agreement, as amended, and
(iv) with respect to any limited liability company, its articles of
organization, as amended, and its operating agreement, as amended.
203    “Other Connection Taxes” shall mean, with respect to any Agent or any
Lender, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
204    “Other JV Entities” shall mean the entities listed in Part 8 of Schedule
1.01C and, if applicable, any Additional Project Entities owned, directly or
indirectly, by ExGen Renewables JV and that are not Continental Wind Entities,
Bluestem Entities or RPG Entities.
205    “Other JV Projects” shall mean each of the wind and solar power electric
generation projects owned by the Other JV Entities and listed under the heading
“Other Projects” in Schedule 1.01D and any Additional Project owned by any Other
JV Entity (each, individually, an “Other JV Project”), including with respect to
each such Other JV Project the related Project site, and the panels, turbines,
facilities, structures and improvements erected on such Project site and all
other equipment and property



--------------------------------------------------------------------------------





leased or owned by the applicable Other JV Entity with respect to such Other JV
Project and attached to or placed upon such Project site or used in connection
with the operation of such Other JV Project.
206     “Other Taxes” shall mean any and all present or future stamp, court,
documentary, intangible, recording, filing or similar Taxes arising from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.17(b)).
207    “Parent” shall mean Exelon Corporation, a Pennsylvania corporation.
208    “Participant” shall have the meaning assigned to such term in Section
9.04(c)(i).
209    “Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).
210    “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.
211    “Permitted Acquisition” shall mean (a) the acquisition, directly or
indirectly, by the Borrower, whether by purchase, merger or otherwise (and in
one or more transactions), of all or a portion of the Equity Interests in Albany
Power Holdings that are not owned by it on the Closing Date and (b) any
acquisition, directly or indirectly, by the Borrower, whether by purchase,
merger or otherwise, of all or substantially all of the assets of, or all or a
portion of the Equity Interests of, a Person owning any wholesale renewable
electric generating facility or distributed electric generating portfolio in the
United States (including any “ROFO Assets” as defined in the ExGen Renewables JV
Agreement) (each an “Additional Project”); provided that (i) all transactions in
connection therewith shall be consummated, in all material respects, in
accordance with all applicable law and in conformity with all applicable
consents, orders, permits and approvals of any Governmental Authority, (ii) such
acquisition does not result in any default or event of default under any
Material Project Level Agreement, (iii) to the extent the Person acquiring such
assets or Equity Interests is a Loan Party, the Collateral and Guaranty
Requirement shall have been satisfied and (iv) the Borrower shall have delivered
to Administrative Agent a certificate of a Responsible Officer of the Borrower
certifying compliance with the foregoing clauses (i) through (iii).
212    “Person” shall mean any natural person, corporation, business trust,
joint venture, association, company, partnership, limited liability company,
individual or family trusts, or government or any agency or political
subdivision thereof.
213 “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by a Loan Party or
any ERISA Affiliate and is covered by Title IV of ERISA or is subject to minimum
funding standards under Section 412 of the Code.
214    “Platform” shall have the meaning assigned to such term in Section
9.17(b).
215    “Pledge Agreement” shall mean the Guarantee and Pledge Agreement,
substantially in the form of Exhibit E-2, between Holding, ExGen Renewables
Holdings and the Collateral Agent.
216    “Pledged Collateral” with respect to particular Collateral, shall have
the meaning assigned to such term, the term “Pledged Equity Interests” or
similar term in the Security Document applicable to such Collateral.



--------------------------------------------------------------------------------





217    “Prepayment Notice” shall mean a notice by the Borrower to prepay Loans
in accordance with Section 2.08, in substantially the form of Exhibit B.
218    “Prime Rate” shall mean the rate of interest per annum publicly announced
from time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York, NY (the Prime Rate not being intended to be the
lowest rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).
219    “Prior Liens” shall mean Liens permitted pursuant to Section 6.02 other
than Liens permitted pursuant to clauses (b), (d) and (h) of Section 6.02.
220    “Project Entities” shall mean each of, or all of, as the context shall
require, the AVSR Entities, the ExGen Renewables Entities, the SolGen Entities,
the Albany Green Entities and any Additional Project Entities not otherwise
included in the foregoing (but excluding, for purposes of clarity, any Project
Entities transferred or otherwise disposed of in accordance with Section 6.05(e)
from and after such disposition).
221    “Project Holdcos” each of, or all of, as the context shall require, (i)
ExGen Renewables Holdings, (ii) SolGen Holding (until the consummation of the
SolGen Disposition), (iii) Exelon AVSR Holding (until the consummation of the
AVSR Disposition), and (iv) Albany Power Holdings (until the consummation of the
AG Disposition where the Albany Green Entities are sold to ExGen Renewables JV)
(or, if applicable in the case of an AG Disposition to a Person other than ExGen
Renewables JV, any Additional Albany Green Entity directly owned by the
Borrower).
222    “Project Level Financing Documents” shall mean (i) the Existing Project
Level Financing Documents and (ii) any Material Other Indebtedness Document and
any other definitive documentation for any Indebtedness for borrowed money of
any Project Entity that is in full force and effect as of the Closing Date and
set forth on Schedule 1.01B or entered into after the Closing Date (or, with
respect to any Additional Project, was entered into on or prior to the date of
the applicable Permitted Acquisition by the applicable Additional Project
Entities), in each case, together with all amendments, modifications,
supplements or replacements thereto or thereof to the extent permitted
hereunder. Notwithstanding the foregoing, for the avoidance of doubt, solely for
the purposes of Sections 6.01(h), 6.02(h), and 6.05(e), the term “Project Level
Financing Documents” shall only include those documents and agreements listed in
clauses (i) and (ii) of the preceding sentence as such documents and agreements
are in effect as of the Closing Date and without giving effect to any
amendments, modifications, supplements or replacements thereto or thereof after
the Closing Date (other than any amendments, modifications, supplements or
replacements thereto or thereof as to which the Required Lenders shall have
consented to in writing).
223    “Project Level Indebtedness” shall mean Indebtedness of the Project
Entities existing on the Closing Date and set forth on Schedule 6.01(i).
224    “Project Liquidity Shortfall” shall have the meaning assigned to such
term in Section 2.19(e)(iii).
225     “Projections” shall mean the projections of the Borrower and its
Subsidiaries, including the Base Case Model, the pro forma balance sheet of the
Borrower referred to in Section 3.05(c) and any other projections and any
forward-looking statements (including statements with respect to booked
business) of such entities furnished to the Lenders, the Lead Arranger or the
Administrative Agent by or on behalf of Holding or any of its Subsidiaries prior
to the Closing Date.



--------------------------------------------------------------------------------





226 “Projects” shall mean each of, or all of, as the context shall require, the
ExGen Renewables JV Projects (including the Continental Wind Projects, the RPG
Projects and the Other JV Projects), the SolGen Projects (until the consummation
of the SolGen Disposition), the AV Solar Project (until the consummation of the
AVSR Disposition), the Albany Green Project (until the consummation of the AG
Disposition where the Albany Green Entities are sold to ExGen Renewables JV) and
any Additional Projects not otherwise included in the foregoing (but excluding,
for purposes of clarity, any Projects transferred or otherwise disposed of in
accordance with Section 6.05(e) from and after such disposition).
227 “PTC Agreements” shall mean (i) the Offtake Agreement, dated as of September
1, 2013, by and between Parent and Continental Wind, LLC and (ii) the Offtake
Agreement, dated as of March 31, 2016, by and between Sponsor and Renewable
Power Generation, LLC.
228    “Public Lender” shall have the meaning assigned to such term in Section
9.17(b).
229    “Public Side Information” shall have the meaning assigned to such term in
Section 9.17(b).
230    “PUHCA” shall have the meaning assigned to such term in Section 3.08(c).
231    “Qualified Equity Interests” of any Person shall mean any Equity Interest
of such Person that is not a Disqualified Equity Interest.
232    “Quarterly Date” shall mean each February 28, May 31, August 31 and
November 30 of each calendar year. The first Quarterly Date after the Closing
Date shall be February 28, 2018.
233    “Ratings Reaffirmation” shall mean, in the case of an event or proposed
event, a reaffirmation by each of S&P and Moody’s that the then current ratings
respectively assigned by such entities to the Term Loan Facility will not be
lower, after giving effect to the event or proposed event, than the ratings
respectively assigned by such entities to the Term Loan Facility immediately
prior to such event or proposed event.
234    “Register” shall have the meaning assigned to such term in Section
9.04(b)(iv).
235    “Regulation D” shall mean Regulation D of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
236    “Regulation T” shall mean Regulation T of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
237    “Regulation U” shall mean Regulation U of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
238    “Regulation X” shall mean Regulation X of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.
239    “Related Indemnitee” shall mean, with respect to any Indemnitee, (i) any
Affiliate of an Indemnitee and (ii) the Related Parties of such Indemnitee, in
each case, only to the extent such Person is acting on the instructions of such
Indemnitee or within the scope of such Person’s employment or engagement by such
Indemnitee.



--------------------------------------------------------------------------------





240    “Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents, trustees and advisors of such Person and such Person’s Affiliates.
241    “Release” shall mean any placing, spilling, leaking, seepage, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
dumping, disposing, depositing or migrating in, into, onto or through the
Environment, and “Released” shall have a meaning correlative thereto.
242    “Relevant Parties” shall have the meaning assigned to such term in
Section 9.23(a).
243     “Repricing Event” shall mean (i) (x) any voluntary prepayment of Loans
pursuant to Section 2.09(a), in whole or in part, with the proceeds of, or any
conversion of any Loans into, any new or replacement tranche of debt financing
bearing interest at an “effective” interest rate less than the “effective”
interest rate applicable to the Loans or (y) any amendment to this Agreement
that, directly or indirectly, reduces the “effective” interest rate applicable
to the Loans or (ii) any assignment permitted under Section 2.17(c) of all or
any portion of the Loans of any Lender in connection with any amendment under
clause (i) of this definition. For purposes of this definition, the “effective”
interest rate shall be deemed to include original issue discount and upfront
fees (which fees shall be deemed to constitute like amounts of original issue
discount being equated to interest margins in a manner consistent with generally
accepted financial practice based on an assumed four-year life to maturity) and,
in any event, will exclude arrangement, structuring or other fees paid in
connection therewith that are not shared with all lenders in connection with
such Repricing Event.
243    “Required Lender Vote/Directive” shall have the meaning assigned to such
term in Section 9.22.
244    “Required Lenders” shall mean, at any time, Lenders having Loans and
Commitments outstanding that, taken together, represent more than 50.0% of the
sum of all Loans and Commitments outstanding. The Loans and Commitments of any
Defaulting Lender shall be disregarded in determining Required Lenders at any
time and the Loans and Commitments of any Affiliated Lenders shall, for purposes
of this definition, be subject to Section 9.22.
245    “Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
246    “Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of the Loan Documents.
247    “Revenue Account” shall have the meaning assigned to such term in Section
2.19(a).
248    “Revolving Facility” shall the meaning assigned to such term in Section
2.20(a).
249    “RPG Entities” shall mean RPG Holdings and the other entities listed in
Part 4 of Schedule 1.01C and, if applicable, any Additional Project Entities
owned, directly or indirectly, by RPG Holdings.
250    “RPG Financing Documents” shall have the meaning assigned to such term in
Schedule 1.01A.



--------------------------------------------------------------------------------





251    “RPG Holdings” shall mean Renewable Power Generation Holdings, LLC, a
Delaware limited liability company.
252    “RPG Projects” shall mean each of the seven wind and solar power electric
generation projects owned by the RPG Entities and listed under the heading “RPG
Projects” in Schedule 1.01D and any Additional Projects owned by any RPG Entity
(each, individually, a “RPG Project”), including with respect to each such RPG
Project the related Project site, and the panels, turbines, facilities,
structures and improvements erected on such Project site and all other equipment
and property leased or owned by RPG Holdings and its Subsidiaries with respect
to such RPG Project and attached to or placed upon such Project site or used in
connection with the operation of such RPG Project.
253    “S&P” shall mean S&P Global Ratings, acting through Standard & Poor’s
Financial Services LLC.
254    “Sale and Lease-Back Transaction” shall have the meaning assigned to such
term in Section 6.03.
255    “Sanctioned Country” shall mean, at any time, a country, region or
territory which is itself the subject or target of any Sanctions (at the time of
this Agreement: Crimea, Cuba, Iran, North Korea and Syria).
256    “Sanctioned Person” shall mean, at any time, any Person subject to or the
target of Sanctions including, without limitation, (a) any Person listed in any
of the following Sanctions-related lists of designated Persons: OFAC’s Specially
Designated Nationals (“SDN”) List, BIS’s Denied Persons, Unverified and Entity
Lists, the U.S. Department of State’s Debarred Persons List, the Consolidated
United Nations Security Council Sanctions List, the U.K. HM Treasury
Consolidated List of Targets, or the European Union’s List of designated
individuals and entities, (b) any Person organized or resident in a Sanctioned
Country (unless otherwise permitted, exempted, excepted, generally licensed, or
specifically licensed by the applicable administering agency) or (c) any Person
owned or controlled by any such Person or Persons described in the foregoing
clauses (a) or (b).
257    “Sanctions” shall mean all economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the United
States and administered by OFAC, BIS or the U.S. Department of State, or any
successor agency, and (b) the United Nations Security Council, the European
Union as administered by any European Union member state, or the United
Kingdom’s HM Treasury, or any sanctions authority of a jurisdiction where a Loan
Party, Loan Party Subsidiary or Loan Party Affiliate is located or doing
business.
258    “Scheduled Amortization Payment” shall have the meaning assigned to such
term in Section 2.08(a).
259    “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
260    “Secured Parties” means the Agents, the Lead Arranger, the Lenders from
time to time party hereto and each Specified Swap Counterparty.
261    “Secured Swap Agreement” shall mean any Swap Agreement settled by
reference to interest rates that is entered into by the Borrower and any
Specified Swap Counterparty, to the extent, the Borrower has notified the
Administrative Agent of its entry thereof and designated the applicable Lender
Counterparty as a Specified Swap Counterparty (for the avoidance of doubt, it
being understood that such notification may cover all transactions that have
been or may be entered into under a specific



--------------------------------------------------------------------------------





master agreement and, in any event, that such notification and designation shall
only need to be made once).
262    “Securities Act” shall mean the Securities Act of 1933, as amended.
263    “Security Agreement” shall mean the Pledge and Security Agreement,
substantially in the form of Exhibit E-1, among the Borrower and the Collateral
Agent.
264    “Security Documents” shall mean the Security Agreement, the Pledge
Agreement, the Control Agreements and each of the security agreements and other
instruments and documents executed and delivered pursuant to any of the
foregoing, the Collateral and Guarantee Requirement or Section 5.10.
265    “SolGen Disposition” shall have the meaning assigned to such term in
Section 6.05(h).
266    “SolGen Entities” shall mean SolGen Holding and the other entities listed
in Part 5 of Schedule 1.01C and, if applicable, any Additional Project Entities
owned, directly or indirectly, by SolGen Holding.
267    “SolGen Financing Documents” shall have the meaning assigned to such term
in Schedule 1.01A.
268    “SolGen Holding” shall have the meaning assigned to such term in the
recitals hereto.
269    “SolGen Projects” shall mean each of the thirty seven projects that
comprise distributed solar photovoltaic generation assets on 192 sites owned by
the SolGen Entities and listed under the heading “SolGen Projects” in Schedule
1.01D and any Additional Project owned by any SolGen Entity (each, individually,
a “SolGen Project”), including with respect to each such SolGen Project the
related Project sites, and the panels, facilities, structures and improvements
erected on such Project sites and all other equipment and property leased or
owned by the SolGen Entities with respect to such SolGen Project and attached to
or placed upon such Project sites or used in connection with the operation of
such SolGen Project.
270    “Solvent” or “Solvency” shall mean, with respect to any Person (on a
consolidated basis) on any date of determination, that on such date (i) the fair
value of the assets (for the avoidance of doubt, calculated to include goodwill
and other intangibles) of such Person, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of such
Person; (ii) the present fair saleable value of the property of such Person will
be greater than the amount that will be required to pay the probable liabilities
of such Person on its debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) such Person will be able to pay its debts and liabilities,
direct, subordinated, contingent or otherwise, as such debts and liabilities
become absolute and matured and (iv) such Person will not have unreasonably
small capital with which to conduct the businesses in which it is engaged as
such businesses are now conducted and are proposed to be conducted following
such date.
271    “Specified Swap Counterparty” shall mean any Person that, at the time it
enters into a Swap Agreement, is a Lender Counterparty.
272    “Sponsor” shall mean Exelon Generation Company, LLC, a Pennsylvania
limited liability company.



--------------------------------------------------------------------------------





273    “Sponsor Guaranty” shall mean a guaranty of payment in form and substance
reasonably acceptable to the Administrative Agent issued by an Acceptable
Guarantor, which guaranty shall name the Collateral Agent (for the benefit of
the Lenders) as the beneficiary thereof.
274    “Subsidiary” shall mean, with respect to any Person (herein referred to
as the “parent”), any corporation, partnership, association, joint venture,
limited liability company or other business entity of which securities or other
ownership interests representing more than 50.0% of the equity or more than
50.0% of the ordinary voting power or more than 50.0% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held by such Person.
275    “Successor Benchmark Rate” shall have the meaning assigned to such term
in Section 2.12(b).
276     “Swap Agreements” shall mean any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or any of their respective Subsidiaries shall be a Swap
Agreement.
277    “Swap Obligation” shall mean, with respect to any Guarantor (as defined
in the Collateral Agreement), any obligation to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.
278    “Syndication Agent” shall mean MSSF in its capacity as syndication agent.
279    “Target Balance Prepayment Amount” shall mean, with respect to any ECF
Sweep Date occurring in 2022 or thereafter, an amount equal to the lesser of (a)
any Excess Cash Flow for the Excess Cash Flow Period most recently ended on such
ECF Sweep Date remaining in the Revenue Account after giving effect to any
transfers on such ECF Sweep Date pursuant to Section 2.19(c)(vii)(B) and (b) the
amount of any remaining Excess Cash Flow for the Excess Cash Flow Period most
recently ended on such ECF Sweep Date that, if applied to a prepayment of the
Loans pursuant to Section 2.09(c), would reduce the outstanding principal amount
of Loans (pro forma after giving effect to such prepayment) to the Target Loan
Balance for such ECF Sweep Date; provided that such amount shall not be less
than zero.
280    “Target Loan Balance” shall mean, with respect to each ECF Sweep Date
occurring in 2022 or thereafter, the amount noted on Schedule 1.01E for such ECF
Sweep Date; provided that in the event of any prepayment of Loans pursuant to
Section 2.09(b)(i) with any Target Sale Prepayment Amount, the amount set forth
for each ECF Sweep Date thereafter set forth on Schedule 1.01E shall be adjusted
by reducing each such amount by the amount of such Target Sale Prepayment
Amount, and the Borrower shall promptly after any such prepayment provide an
updated Schedule 1.01E to the Administrative Agent reflecting these reductions.
281    “Target Sale Additional Prepayment Amount” shall have the meaning
assigned to such term in Section 2.09(b).
282    “Target Sale Prepayment Amount” shall mean the product of (a) the portion
of the Equity Interests in AG Holdings, the AVSR Entities or the SolGen Entities
(as the case may be) sold or transferred in connection with the applicable
disposition (expressed as a fraction of the total Equity



--------------------------------------------------------------------------------





Interests in the applicable Person(s)) multiplied by (b) with respect to (i) the
AG Disposition, $[***], (ii) the AVSR Disposition, $[***] and (iii) the SolGen
Disposition, $[***].
283    “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties (including stamp duties), deductions, charges (including ad valorem
charges), withholdings (including backup withholding), assessments and other
fees imposed by any Governmental Authority and any and all additions to tax,
interest and penalties related thereto.
284    “Term Loan Facility” shall mean the Commitments and the Loans made
hereunder.
285    “Test Period” shall mean, at any date of determination, the most recently
completed four (4) consecutive Test Quarters of the Borrower ending on or prior
to such date.
286    “Test Quarter” shall mean each three-month period ending on a Quarterly
Date.
287    “Transactions” shall mean, collectively, (a) the execution and delivery
of the Loan Documents, the Borrowings hereunder, the consummation of the Term
Loan Facility and the use of the proceeds thereof, (b) the providing of a
Guarantee by Holding and ExGen Renewables Holdings and the granting and
perfection of security interests in connection with the transactions referred to
in clause (a) above and (c) the payment of all fees and expenses due and payable
on the Closing Date as expressly provided in the Engagement Letter, the Fee
Letters and the Loan Documents in connection with the foregoing.
288    “Trigger Event” means an Event of Default exists and as a result thereof
any Obligations become or are declared to be due and payable prior to their
scheduled maturity (as notified in writing to the Collateral Agent).
289    “Type” shall mean LIBOR Loans or Base Rate Loans, as applicable, each of
which constitutes a Type of Loan.
290    “U.S. Dollars” or “U.S. $” shall mean the lawful currency of the United
States.
291    “UCC” shall mean the Uniform Commercial Code as the same may, from time
to time, be in effect in the State of New York; provided however that, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” means the Uniform Commercial Code as
in effect in such other jurisdiction for purposes of the provisions hereof
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.
292    “United States” or “U.S.” shall mean the United States of America.
293    “U.S.A. Patriot Act” means, the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107-56 (signed into law on October 26, 2001).
294    “U.S. Person” means, unless otherwise specified, any United States
citizen, permanent resident alien, entity organized under the laws of the United
States or any jurisdiction within the United States (including foreign
branches), or any person in the United States.
295    “Voting Stock” of any specified Person as of any date shall mean the
Capital Stock of such Person that is at the time entitled to vote in the
election of the Board of Directors of such Person.



--------------------------------------------------------------------------------





296     “Withdrawal Certificate” shall have the meaning assigned to such term in
Section 2.19(c).
297    “Write-down and Conversion Powers” means in relation to any Bail-In
Legislation described in the EU Bail-In Legislation Schedule from time to time,
the powers described as such in relation to that Bail-In Legislation in the EU
Bail-In Legislation Schedule.

Section 1.02    Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and Schedules
shall be deemed references to Articles and Sections of, and Exhibits and
Schedules to, this Agreement unless the context shall otherwise require. Except
as otherwise expressly provided herein, any reference in this Agreement to any
Loan Document or any other agreement or instrument delivered in connection
herewith or therewith or referred to herein shall mean such document as amended,
restated, supplemented or otherwise modified from time to time. Except with
respect to the financial statements referenced in Section 3.05(b) and (c) and as
otherwise expressly provided herein, all financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis (“GAAP”)
and all terms of an accounting or financial nature shall be construed and
interpreted in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the Closing Date in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

Article II.    
THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein, each Lender party hereto agrees to make Loans to the Borrower in the
applicable amounts set forth opposite each Lender’s name on Schedule 2.01 on the
Closing Date in U.S. Dollars in an aggregate principal amount that will not
result in the aggregate amount of such Lender’s Loans exceeding such Lender’s
Commitment. Amounts repaid or prepaid in respect of the Loans may not be
reborrowed. The Term Loan Facility shall be made available as Base Rate Loans
and LIBOR Loans.

Section 2.02    Loans and Borrowings.
(a)    Each Loan to the Borrower shall be made as part of a Borrowing consisting
of Loans of the same Type and in the same currency made by the Lenders on a pro
rata basis in accordance with their respective Commitments. The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and not joint, and no Lender shall be responsible for any
other Lender’s failure to make Loans as required.
(b)    Subject to Section 2.12, each Borrowing shall be comprised entirely of
Base Rate Loans or LIBOR Loans as the Borrower may request in accordance
herewith.



--------------------------------------------------------------------------------





(c)    Borrowings of more than one Type may be outstanding at the same time;
provided that there shall not at any time be more than a total of five (5)
Interest Periods in respect of Borrowings outstanding; provided, further, that
Interest Periods for the Borrower that commence on the same day and that have
the same duration shall be deemed to be one (1) interest period for the purpose
of this Section 2.02(c).
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

Section 2.03    Requests for Borrowings. Each Borrowing shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
“pdf” or similar electronic format, in the form of a written Borrowing Request
signed by the Borrower. Each such Borrowing Request must be received by the
Administrative Agent (i) in the case of the Borrowing on the Closing Date, not
later than 2:00 p.m. (New York City time), at least two (2) Business Days before
the proposed Borrowing or (ii) otherwise, (A) in the case of a Borrowing
consisting of LIBOR Loans, not later than 11:00 a.m. (New York City time), three
(3) Business Days before the date of the proposed Borrowing or (B) in the case
of a Borrowing consisting of Base Rate Loans, not later than 12:00 noon (New
York City time), one (1) Business Day before the date of the proposed Borrowing.
Each such written Borrowing Request shall specify the following information in
compliance with Section 2.02:
(a)    the aggregate amount of the requested Borrowing;
(b)    the date of such Borrowing, which shall be a Business Day;
(c)    whether such Borrowing is to be an Base Rate Borrowing or a LIBOR
Borrowing;
(d)    in the case of a Borrowing consisting of a LIBOR Loan, the initial
Interest Period to be applicable thereto; and
(e)    the location and number of the Borrower’s account to which funds are to
be disbursed.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBOR Borrowing, then such Borrower shall be
deemed to have selected an Interest Period of three (3) months’ duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it to the Borrower
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m. (New York City time), to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to such account as is
designated by the Borrower in its respective Borrowing Request.
(b)    Unless the Agent shall have received notice from a Lender prior to the
proposed time of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section 2.04 and may, in reliance upon



--------------------------------------------------------------------------------





such assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to Base Rate Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

Section 2.05    Interest Elections.
(a)     Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a LIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request. Thereafter,
the Borrower may elect, in the case of any Borrowing to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a LIBOR
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.05. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated on a pro rata basis among the Lenders holding the Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
(b)    Each interest election pursuant to this Section 2.05 shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by “pdf” or similar electronic format, in the form of a written Interest
Election Request signed by the Borrower.
(c)    Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an Base Rate Borrowing or a
LIBOR Borrowing; and
(iv)    if the resulting Borrowing is a LIBOR Borrowing, the Interest Period to
be applicable thereto after giving effect to such election.
If any such Interest Election Request made by the Borrower requests a LIBOR
Borrowing but does not specify an Interest Period, then the Borrower shall be
deemed to have selected an Interest Period of three (3) months’ duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.



--------------------------------------------------------------------------------





(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a LIBOR Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period, the Borrower shall be deemed to have converted such
Borrowing to a LIBOR Borrowing with an Interest Period of three (3) months’
duration at the end of such Interest Period. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, then,
so long as such Event of Default is continuing, (i) no outstanding Borrowing may
be converted to or continued as a LIBOR Borrowing and (ii) unless repaid, each
LIBOR Borrowing shall be converted to a Base Rate Borrowing at the end of the
Interest Period applicable thereto.

Section 2.06    Termination of Commitments. Any undrawn Commitments will
terminate at 5:00 p.m. (New York City time) on the Closing Date.

Section 2.07    Evidence of Debt.
(a)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(b)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period (if any) applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) any amount received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(c)    The entries made in the accounts maintained pursuant to paragraph (a) or
(b) of this Section 2.07 shall be prima facie evidence absent manifest error of
the existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligations of the Borrower
to repay the Loans in accordance with the terms of this Agreement; provided,
further, that in the event of any conflict between the accounts maintained
pursuant to paragraph (a) or (b) of this Section 2.07, the entries made in the
Register shall control.
(d)    Any Lender may request that Loans made by it to the Borrower be evidenced
by a Note. In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender (or, if requested by such Lender, to
such Lender and its registered assigns). Thereafter, the Loans evidenced by such
Note and interest thereon shall at all times (including, to the extent requested
by any assignee, after assignment pursuant to Section 9.04) be represented by
one or more Notes payable to the payee named therein (or to such payee and its
registered assigns).

Section 2.08    Repayment of Loans; Application of Prepayments.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan made to the Borrower on such dates and in such amounts as provided in this
Section 2.08. Subject to adjustment pursuant to paragraph (c) of this Section
2.08, (i) the Borrower shall repay on each Quarterly Date an aggregate principal
amount equal to 0.25% of the aggregate principal amount of the Loans drawn on
the Closing Date (each a “Scheduled Amortization Payment”) and (ii) the Borrower
shall repay on the Maturity Date all remaining amounts of the Loans then
outstanding. All payments under this Section 2.08(a) shall be allocated to the
Lenders on a pro rata basis. For the avoidance of doubt, no Default or Event of
Default shall arise solely as a result of the outstanding principal amount of
the Loans exceeding the scheduled Target Loan Balance for any ECF Sweep Date
after giving effect to any prepayments made pursuant to Section 2.09(c) for such
ECF Sweep Date.



--------------------------------------------------------------------------------





(b)    To the extent not previously paid, all Loans shall be due and payable on
the Maturity Date.
(c)    Prepayment of the Loans (i) pursuant to Section 2.09(b), shall be applied
to Scheduled Amortization Payments and the remaining unpaid principal amount of
Loans due and payable on the Maturity Date in the inverse order of maturity,
(ii) pursuant to Section 2.09(c), shall be applied, first, in direct order of
maturity to all Scheduled Amortization Payments in respect of the Loans due on
the immediately succeeding four (4) Quarterly Dates from the date of such
prepayment, second, to the remaining Scheduled Amortization Payments in respect
of the Loans and the remaining unpaid principal amount of Loans due and payable
on the Maturity Date in the inverse order of maturity, and (iii) from any
optional prepayments pursuant to Section 2.09(a) shall be applied to the
remaining Scheduled Amortization Payments in respect of the Loans as directed by
the Borrower and thereafter to the remaining unpaid principal amount of Loans
due and payable on the Maturity Date, and all such payments pursuant to clauses
(i), (ii) and (iii) shall be allocated ratably to the Lenders.
(d)    Prior to any repayment of any Borrowing hereunder, the Borrower shall
select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by irrevocable notice to the Administrative Agent, which
may be given by “pdf” or similar electronic format, in the form of a written
Prepayment Notice signed by the Borrower. Such Prepayment Notice shall be
received by the Administrative Agent not later than 2:00 p.m. (New York City
time) (i) in the case of an Base Rate Borrowing, one (1) Business Day before the
scheduled date of such repayment and (ii) in the case of a LIBOR Borrowing,
three (3) Business Days before the scheduled date of such repayment. Each
repayment of a Borrowing shall be allocated ratably to the Loans included in the
repaid Borrowing.

Section 2.09    Optional and Mandatory Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay Loans in whole or in part (but subject to Section 2.14 and Section
2.09(d)), in an aggregate principal amount that is an integral multiple of U.S.
$1.0 million and not less than U.S. $1.0 million or, if less, the amount
outstanding, subject to prior notice in the form of Exhibit B hereto provided in
accordance with Section 2.08(d).
(b)    The Borrower shall apply Net Proceeds promptly upon (and in any event
within three (3) Business Days of) receipt thereof by any of the Loan Parties as
follows (i) with respect to Net Proceeds from the AG Disposition, AVSR
Disposition and SolGen Disposition (A) Net Proceeds in an amount up to the
applicable Target Sale Prepayment Amount and (B) 50% of the amount of Net
Proceeds in excess of such applicable Target Sale Prepayment Amount (the “Target
Sale Additional Prepayment Amount”), if any, shall be applied to prepay Loans in
accordance with Section 2.08(c) and (ii) all other Net Proceeds shall be applied
to prepay Loans made to the Borrower in accordance with Section 2.08(c);
provided that, any amount of Net Proceeds from the AG Disposition, AVSR
Disposition or SolGen Disposition (if any), in excess of the Target Sale
Prepayment Amount and, if applicable, any Target Sale Additional Prepayment
Amount (“Excess Project Disposition Proceeds”) shall not be subject to this
Section 2.09(b) and may be deposited in the Equity Proceeds Account and
transferred in accordance with Section 2.19(g).
(c)    On the date that is five (5) Business Days after the Quarterly Date
occurring in May of each year (the “ECF Sweep Date”), the Borrower shall apply
all amounts on deposit in the ECF Prepayment Account (after giving effect to
transfers of Excess Cash Flow pursuant to Section 2.19(c)(vii) on such Quarterly
Date) to prepay the Loans in accordance with Section 2.08(c), in each case as
calculated and certified by the Borrower pursuant to Section 5.04(e).
(d)    In the event that a Repricing Event is consummated in connection with all
or any portion of the Loans on or prior to the period ending six months from the
Closing Date, the Borrower shall pay to the Lenders a non-refundable fee equal
to 1.00% of the aggregate principal amount of the Loans prepaid, converted or
assigned in connection with such Repricing Event.

Section 2.10    Fees.
(a)    The Borrower shall pay to the Administrative Agent, for the account of
the Administrative Agent, the administrative fees set forth in the applicable
Fee Letter at the times specified therein (the “Administrative Agent Fees”).
(b)    The Borrower shall pay to the Collateral Agent, for the account of the
Collateral Agent, and to the Depositary Bank, for the account of the Depositary
Bank, the fees and other amounts set forth in the Fee Letters between the
Borrower and the Collateral Agent and Depositary Bank (including attorneys’ fees
and expenses), respectively, at the times specified therein.
(c)    The Borrower agrees to pay on the Closing Date such fees as are set forth
in the Engagement Letter and the Fee Letters and expressly provided therein as
being due and payable on the Closing Date (which fees shall be non-refundable
and non-creditable thereafter).



--------------------------------------------------------------------------------





(d)    All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.11    Interest.
(a)    The Borrower shall pay interest on the unpaid principal amount of each
Base Rate Loan made to the Borrower at the Base Rate plus the Applicable Margin.
(b)    The Borrower shall pay interest on the unpaid principal amount of each
LIBOR Loan made to the Borrower at the LIBO Rate for the Interest Period in
effect for such LIBOR Loan plus the Applicable Margin.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any Fees or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, then the
Borrower shall pay interest on such overdue amount, after as well as before
judgment, at a rate per annum equal to (x) in the case of overdue principal of
any Loan, 2.00% plus the rate otherwise applicable to such Loan as provided in
the preceding paragraphs of this Section 2.11 or (y) in the case of any other
amount, 2.00% plus the rate applicable to Base Rate Loans in paragraph (a) of
this Section 2.11.
(d)    Accrued interest on each Loan shall be payable by the Borrower from and
after the Closing Date in arrears on each Interest Payment Date for such Loan,
and on the Maturity Date; provided that (x) interest accrued pursuant to
paragraph (c) of this Section 2.11 shall be payable on demand, (y) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an Base
Rate Loan prior to its stated maturity (unless all Loans are being repaid)),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (z) in the event of any conversion
of any LIBOR Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
(e)    All computations of interest shall be made by the Administrative Agent
taking into account the actual number of days occurring in the period for which
such interest is payable (including the first day but excluding the last day)
pursuant to this Section 2.11, and (i) if based on the Base Rate as calculated
based on the Prime Rate, a year of 365 days or 366 days, as the case may be; or
(ii) if based on the Base Rate (other than as calculated based on the Prime
Rate) or the LIBO Rate, on the basis of a year of 360 days.

Section 2.12    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a LIBOR
Borrowing:
(i)    the Administrative Agent determines in good faith that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders (acting in
good faith) that the LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;
then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Borrowing shall be ineffective and
such Borrowing shall be converted to an Base Rate Borrowing on the last day of
the Interest Period



--------------------------------------------------------------------------------





applicable thereto, and (y) if any Borrowing Request requests a LIBOR Borrowing,
such Borrowing shall be made as an Base Rate Borrowing.
(b)    If the Borrower and the Administrative Agent reasonably determine in good
faith that an interest rate is not ascertainable pursuant to the provisions of
the definition of “LIBO Base Rate” and the inability to ascertain such rate is
unlikely to be temporary, the “LIBO Base Rate” shall be an alternate rate of
interest established by the Administrative Agent and the Borrower that is
commercially practicable for the Administrative Agent to administer (as
determined by the Administrative Agent in its reasonable discretion) and is
generally accepted as the then prevailing market convention for determining a
rate of interest (including the making of appropriate adjustments to such
alternate rate and this Agreement (x) to preserve pricing in effect at the time
of selection of such alternate rate (but for the avoidance of doubt which shall
not be at an interest rate less than the LIBO Base Rate prior to the adoption of
the alternate rate) and (y) other changes necessary to reflect the available
interest periods for such alternate rate) for syndicated leveraged loans of this
type in the United States at such time (any such rate, the “Successor Benchmark
Rate”), and the Administrative Agent and the Borrower shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable and,
notwithstanding anything to the contrary in Section 9.08, such amendment shall
become effective without any further action or consent of any other party to
this Agreement; provided, that if a Successor Benchmark Rate has not been
established pursuant to the foregoing, at the option of the Borrower, the
Borrower and the Required Lenders (as defined below) may select a different
Successor Benchmark Rate that is reasonably commercially practicable for the
Administrative Agent to administer (as determined by the Administrative Agent in
its reasonable discretion) and, upon not less than 15 Business Days’ prior
written notice to the Administrative Agent, the Administrative Agent, the
Required Lenders and the Borrower shall enter into an amendment to this
Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable and, notwithstanding anything to
the contrary in Section 9.08, such amendment shall become effective without any
further action or consent of any other party to this Agreement; provided,
further, that until such Successor Benchmark Rate has been determined pursuant
to this paragraph, (i) any request for Borrowing, the conversion of any
Borrowing to, or continuation of any Borrowing as, a LIBOR Loan shall be
ineffective and (ii) all outstanding Borrowings shall be converted to a Base
Rate Loan.



Section 2.13    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by or participated in
by, any Lender (except any such reserve requirement reflected in the LIBO Rate);
or
(ii)    impose on any Lender or the London interbank market any other condition
affecting this Agreement or Loans made by such Lender or participation therein
(including any Tax, cost or expense) (except, in each case, for (x) Indemnified
Taxes indemnified pursuant to Section 2.15, (y) Excluded Taxes and (z) Other
Taxes);
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender such additional amount or
amounts as will compensate such Lender for such additional costs incurred or
reduction suffered in connection therewith.
(b)    If any Lender reasonably determines in good faith that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital



--------------------------------------------------------------------------------





or on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement or any of the Loans made by such Lender or as a consequence of
the Commitments to make any of the foregoing, to a level below that which such
Lender or such Lender’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy), then from time
to time the Borrower shall pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered in connection therewith.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section 2.13 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section 2.13, such Lender shall notify
the Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.13 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.13 for any
increased costs or reductions incurred more than one hundred and eighty (180)
days prior to the date that such Lender notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.14    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion of any LIBOR Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
LIBOR Loan on the date specified in any notice delivered pursuant hereto or
(d) the assignment of any LIBOR Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.17, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to be the amount determined by such Lender
to be the excess, if any, of (i) the amount of interest which would have accrued
on the principal amount of such LIBOR Loan had such event not occurred, at the
LIBO Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue a LIBOR Loan, for
the period that would have been the Interest Period for such Loan), over (ii)
the amount of interest which would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in U.S. Dollars of a comparable amount
and period from other banks in the eurodollar market. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section 2.14 shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

Section 2.15    Taxes.
(a)    Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made free and clear of and without deduction
for any Taxes, except to the extent required by applicable law. If any
Indemnified Taxes or Other Taxes are required by applicable law to be deducted
from any such payments, then (i) the sum payable by the Loan Party shall be
increased as necessary so that after all required deductions (including
deductions applicable to additional sums payable under this Section 2.15), each
Agent or Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions for Indemnified Taxes and Other Taxes been
made, (ii) such Loan Party or the applicable withholding agent, if required to
deduct any such Taxes, shall make such deductions and



--------------------------------------------------------------------------------





(iii) such Loan Party or the applicable withholding agent, if required to deduct
any such Taxes, shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
(b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    The Loan Parties shall indemnify each Agent and each Lender, within ten
(10) days after written demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes paid by such Agent or such Lender, as applicable, on or
with respect to any payment by or on account of any obligation of the Loan
Parties under any Loan Document (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section
2.15) and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that a
certificate as to the amount of such payment or liability and setting forth in
reasonable detail the basis and calculation for such payment or liability
delivered to the Borrower by a Lender or by the Administrative Agent on its own
behalf or on behalf of a Lender or Agent, shall be conclusive absent manifest
error of the Lender or the Administrative Agent, as applicable.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Loan Party to a Governmental Authority, such Loan Party shall deliver
to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Each Lender that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall, to the extent it
may lawfully do so, deliver to the Borrower and the Administrative Agent two
executed originals of U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E
(claiming the benefits of an applicable income tax treaty), W-8EXP, W-8IMY
(together with any required attachments) or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” a statement substantially in the form of Exhibit I and a Form W-8BEN
or W-8BEN-E, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender (with any other required
forms attached) claiming complete exemption from or a reduced rate of U.S.
federal withholding tax on all payments by the Borrower under this Agreement and
the other Loan Documents. Each Lender that is not a Non-U.S. Lender shall, to
the extent it may lawfully do so, deliver to the Borrower and the Administrative
Agent two executed originals of U.S. Internal Revenue Service Form W-9, properly
completed and duly executed by such Lender, claiming complete exemption (or
otherwise establishing an exemption) from U.S. backup withholding on all
payments under this Agreement and the other Loan Documents. Such forms shall be
delivered by each Lender, to the extent it may lawfully do so, on or before the
date it becomes a party to this Agreement. In addition, each Lender, to the
extent it may lawfully do so, shall deliver such forms promptly upon the
obsolescence or inaccuracy of any form previously delivered by such Lender. Each
Lender shall promptly notify the Borrower and the Administrative Agent at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower or the Administrative Agent (or any other
form of certification adopted by the U.S. taxing authorities for such purpose).
Without limiting the foregoing, any Lender that is entitled to an exemption from
or reduction of withholding Tax otherwise indemnified against by a Loan Party
pursuant to this Section 2.15 with respect to payments under any Loan Document
shall deliver to the Borrower or the relevant Governmental Authority (with a
copy to the Administrative Agent), to the extent such Lender is legally entitled
to do so, at the time or times prescribed by applicable law such properly
completed and executed documentation prescribed by applicable law as may
reasonably be requested by the Borrower or the Administrative Agent to permit
such payments to be made without such withholding tax or at a reduced rate;
provided that in such Lender’s reasonable judgment such completion, execution or
submission would not materially prejudice such Lender. In addition, any Lender,
if reasonably requested by the Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the



--------------------------------------------------------------------------------





Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements; provided that in such Lender’s reasonable
judgment such completion, execution or submission would not materially prejudice
such Lender.
(f)    If an Agent or a Lender determines, in good faith and in its sole
discretion, that it has received a refund of Indemnified Taxes or Other Taxes as
to which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 2.15, it shall pay
over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this Section
2.15 with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender
(including any Taxes imposed with respect to such refund) as is determined by
such Agent or such Lender in good faith and in its sole discretion, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
such Agent or such Lender, agrees to repay as soon as reasonably practicable the
amount paid over to such Loan Party (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to such Agent or such
Lender in the event such Agent or such Lender is required to repay such refund
to such Governmental Authority. This paragraph (f) shall not be construed to
require any Agent or any Lender to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person. Notwithstanding anything to the contrary in this
paragraph (f), in no event shall any Agent or Lender be required to pay any
amount to any Loan Party pursuant to this paragraph (f) the payment of which
would place such Agent or Lender in a less favorable net after-Tax position than
it would have been in if the Tax subject to indemnification, or with respect to
which additional amounts were paid, and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to the Tax had never been paid.
(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
paragraph (g), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.
(h)    Each Lender agrees that if any form or certification it previously
delivered pursuant to Section 2.15(e) or 2.15(g) expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Administrative Agent in writing of its
legal inability to do so.
(i)    For purposes of this Section 2.15, the term “applicable law” shall
include FATCA.

Section 2.16    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    Unless otherwise specified, the Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to 12:00
p.m. (New York City time), on the date when due, in immediately available funds,
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to the Borrower



--------------------------------------------------------------------------------





by the Administrative Agent, except that payments pursuant to Sections 2.13,
2.14, 2.15 and 9.05 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or of other amounts
due hereunder or under any other Loan Document shall be made in U.S. Dollars.
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent from the Borrower to pay fully all amounts of principal,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, and (ii) second,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim,
through the application of any proceeds of Collateral or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph (c) shall not be construed to apply to any payment
made by the Borrower pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant permitted pursuant to Section 9.04. The Borrower consents to the
foregoing and agrees, to the extent they may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment by the Borrower is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as applicable, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b) or 2.16(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.



--------------------------------------------------------------------------------






Section 2.17    Mitigation Obligations; Replacement of Lenders.
(a)    (x) If any Lender requests compensation under Section 2.13, (y) if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15 or
(z) if any Lender exercises its rights under Section 2.18, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable pursuant to Section 2.13 or 2.15, as applicable, in the
future, or would eliminate such Lender’s need to exercise its rights under
Section 2.18, and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(b)    If any Lender requests compensation under Section 2.13, or if any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender is a Defaulting Lender, or if any Lender exercises its rights under
Section 2.18, then the Borrower may, at the Borrower’s sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.13 or payments required to be made pursuant to Section 2.15, such assignment
will result in a reduction in such compensation or payments. Nothing in this
Section 2.17 shall be deemed to prejudice any rights that any Loan Party may
have against any Lender that is a Defaulting Lender.
(c)    If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, consent, discharge or termination which
pursuant to the terms of Section 9.08 requires the consent of all of the Lenders
affected or all of the Lenders and with respect to which the Required Lenders
shall have granted their consent, then provided no Event of Default then exists,
the Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by requiring such Non-Consenting
Lender to assign its Loans and its Commitments hereunder to one or more
assignees reasonably acceptable to the Administrative Agent; provided that,
(i) all Obligations of the Borrower due and payable to such Non-Consenting
Lender being replaced shall be paid in full to such Non-Consenting Lender
concurrently with such assignment, (including any such Obligation pursuant to
Section 2.09(d)), (ii) the replacement Lender shall purchase the foregoing by
paying to such Non-Consenting Lender a price equal to the principal amount
thereof plus accrued and unpaid interest thereon and (iii) the replacement
Lender shall have consented to the applicable amendment, waiver, consent,
discharge or termination or provides such consent concurrently with such
assignment. In connection with any such assignment the Borrower, the
Administrative Agent, such Non-Consenting Lender and the replacement Lender
shall otherwise comply with Section 9.04. Each Lender agrees that if the
Borrower exercises the Borrower’s option hereunder to cause an assignment by
such Lender as a Non-Consenting Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
9.04. Notwithstanding anything to the contrary herein, in the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within



--------------------------------------------------------------------------------





one (1) Business Day after receipt of such notice, such assignment shall be
deemed to have occurred on such Business Day without such Lender’s execution and
delivery of any documentation required pursuant to Section 9.04.
(d)    A Lender shall not be required to make any such assignment or delegation
under this Section 2.17, if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment cease to apply.

Section 2.18    Illegality. If any Lender reasonably determines that any Change
in Law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
lending office to make or maintain any LIBOR Loans, then, on notice thereof by
such Lender to the Borrower through the Administrative Agent, any obligations of
such Lender to make or continue LIBOR Loans or to convert Base Rate Borrowings
to LIBOR Borrowings, as the case may be, shall be suspended until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), convert all such LIBOR Borrowings of such Lender to Base Rate Borrowings
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such LIBOR Borrowings to such day, or immediately, if such
Lender may not lawfully continue to maintain such Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.



--------------------------------------------------------------------------------










Section 2.19    Depositary Accounts.     
(a)    Establishment of Accounts. On or prior to the Closing Date, the Borrower
shall establish the following deposit accounts (the “Depositary Accounts”), with
the Depositary Bank, in each case, subject to fully perfected first priority
security interest and Control Agreement in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the Obligations:
(i)    a U.S. Dollar-denominated account in the name of the Borrower entitled
“ExGen Renewables IV – Revenue” and numbered [***] (the “Revenue Account”);
(ii)    a U.S. Dollar-denominated account in the name of the Borrower entitled
“ExGen Renewables IV – Equity Proceeds” and numbered [***] (the “Equity Proceeds
Account”);
(iii)    a U.S. Dollar-denominated account in the name of the Borrower entitled
“ExGen Renewables IV – Debt Service Reserve” and numbered [***] (the “Debt
Service Reserve Account”);
(iv)    a U.S. Dollar-denominated account in the name of the Borrower entitled
“ExGen Renewables IV – Liquidity Reserve” and numbered [***] (the “Liquidity
Reserve Account”); and
(v)    a U.S. Dollar-denominated account in the name of the Borrower entitled
“ExGen Renewables IV – ECF Prepayment” and numbered [***] (the “ECF Prepayment
Account”).
All amounts on deposit in or credited to each Depositary Account from time to
time shall (i) be disbursed in accordance with the terms hereof, (ii) constitute
the property of the Borrower, (iii) be subject to the first priority Lien of the
Collateral Agent (for the benefit of the Secured Parties), (iv) be held in the
sole custody and “control” (within the meaning of Section 8-106(d) or Section
9-104 of the UCC) of the Collateral Agent for the purposes and on the terms set
forth in this Agreement and the Security Documents and (v) constitute a part of
the Collateral. No amounts on deposit in or credited to the Depositary Accounts
from time to time shall constitute payment of any Obligations or any other
obligation of any Loan Party.
(b)    Deposits into Accounts.
(i)    Revenue Account. All Cash and Cash Equivalents (including all Available
Cash and any proceeds received by the Loan Parties as a result of the exercise
of Cure Rights pursuant to Section 7.02) of each of the Loan Parties, all
amounts required to be transferred to the Revenue Account from any other
Depositary Accounts in accordance with the terms of this Agreement and all other
amounts received by the Loan Parties on or after the Closing Date and not
required to be deposited to another Depositary Account pursuant to this
Agreement shall be deposited as and when received (without regard to whether the
current fiscal period in which they arise has closed) directly to, and shall be
retained in, the Revenue Account, subject to application in accordance with
Section 2.19(c), other than Cash and Cash Equivalents (A) required to be
deposited (or on deposit) in the Debt Service Reserve Account pursuant to
Section 2.19(d), (B) deposited (or on deposit) in the Liquidity Reserve Account
pursuant to Section 2.19(e) and (C) any Equity Proceeds, Completion Proceeds and
any Excess Project Disposition Proceeds deposited in the Equity Proceeds
Account.



--------------------------------------------------------------------------------





(ii)    Equity Proceeds Account. The Loan Parties may deposit in the Equity
Proceeds Account as and when received any Equity Proceeds, Completion Proceeds
and any Excess Project Disposition Proceeds, as determined by the Borrower (and
any Equity Proceeds not so deposited shall be deposited into the Revenue
Account).
(c)    Withdrawals from the Revenue Account. Amounts in the Revenue Account
shall be disbursed (A) by the Depositary Bank as directed by the Borrower (which
disbursement shall be described in a certificate executed by a Responsible
Officer of the Borrower to the Administrative Agent, the Collateral Agent and
the Depositary Bank at least (1) five (5) Business Days prior to the applicable
funding date, in the case of any Withdrawal Certificate that includes transfers
for the payment of Debt Service pursuant to clauses (i), (ii) or (iii) below;
(2) in any other case, other than with respect to transfers pursuant to clause
(vi) below, three (3) Business Days prior to the applicable funding date; or (3)
in the case of any transfer with respect to clause (vi) below, no later than two
(2) Business Days after the applicable Excess Cash Flow Period detailing the
amounts and Persons to be paid in accordance with the following clauses (i)
through (vi) and in substantially the form set forth in Exhibit K (such
certificate, a “Withdrawal Certificate”)) (via wire transfer or by internal
transfer between Depositary Accounts, if applicable), to the extent that funds
are then available in the Revenue Account, in the following order of priority,
or (B) upon the occurrence and during the continuance of a Default or Event of
Default, from time to time as the Administrative Agent shall direct, to be
applied against the Obligations of the Borrower that are then due and payable to
the Agents, the Lenders and the other Secured Parties, in the order of priority
set forth below or (C) if the Borrower fails to deliver a Withdrawal Certificate
pursuant to this Section 2.19(c) on any date on which any amounts described in
this Section 2.19(c) are due and payable to the Secured Parties, as the
Administrative Agent may direct (with one Business Day’s advance notice thereof
and a copy of such Withdrawal Certificate to the Borrower and the Collateral
Agent) in the order of priority set forth below:
(i)    first, from time to time as necessary to pay as and when due Operating
Expenses (provided that any such payments to Affiliates shall be in compliance
with Section 6.07), including expenses, indemnity payments and other amounts
(including reasonable and documented fees, charges and disbursements of counsel
of any Agent) payable to the Administrative Agent, the Collateral Agent or the
Depositary Bank, in their capacities as such (but excluding any amounts payable
pursuant to clause (iv) below), and Fees, that have become due and payable and
have not yet been paid, as set forth in the applicable Withdrawal Certificate
(or, if applicable, direction from the Administrative Agent);
(ii)    second, after giving effect to any withdrawals pursuant to clauses (i)
above, on each Quarterly Date and otherwise from time to time as necessary to
pay as and when due (x) to the Administrative Agent, the interest and any
breakage costs on the Loans payable to the Lenders hereunder and (y) to each
applicable Specified Swap Counterparty, scheduled ordinary course payments (but
not termination payments) payable by a Loan Party under Secured Swap Agreements,
as set forth in the applicable Withdrawal Certificate (or, if applicable,
direction from the Administrative Agent);
(iii)    third, after giving effect to the withdrawals pursuant to clauses (i)
and (ii) above, on each Quarterly Date, as necessary to pay as and when due (x)
to the Administrative Agent, any principal of (including Scheduled Amortization
Payments) and premium, if any, on the Loans payable to the Lenders hereunder and
(y) to each applicable Specified Swap Counterparty, termination payments payable
by a Loan Party under Secured Swap Agreements, as set forth in the applicable
Withdrawal Certificate (or, if applicable, direction from the Administrative
Agent);
(iv)    fourth, after giving effect to the withdrawals pursuant to clauses (i)
through (iii) above, on each Quarterly Date and otherwise from time to time as
necessary to pay as and



--------------------------------------------------------------------------------





when due to the Persons entitled thereto all indemnities and other amounts
(other than interest, Fees, principal and premium) payable to the Lenders and
Specified Swap Counterparties under the Loan Documents and Secured Swap
Agreements, as set forth in the applicable Withdrawal Certificate (or, if
applicable, direction from the Administrative Agent);
(v)    fifth, after giving effect to the withdrawals pursuant to clauses (i)
through (iv) above, on each Quarterly Date, as necessary to fund the Debt
Service Reserve Account such that the amount on deposit and available therein
(taking into account any Sponsor Guaranty and Account Letter of Credit credited
thereto) is at least equal to the DSR Requirement Amount, as set forth in the
applicable Withdrawal Certificate (or, if applicable, direction from the
Administrative Agent);
(vi)    sixth, at the option of the Borrower in its sole discretion, after
giving effect to the withdrawals pursuant to clauses (i) through (v) above, on
each Quarterly Date, to fund the Liquidity Reserve Account and/or the Local
Accounts in the amount, if any, determined by the Borrower (in its sole
discretion), as set forth in the applicable Withdrawal Certificate; provided
that, in no event, shall the aggregate amount of monies on deposit (1) in the
Liquidity Reserve Account, after giving effect to any such transfer, exceed the
Liquidity Reserve Maximum Balance or (2) in the Liquidity Reserve Account
together with monies on deposit in the Local Accounts, after giving effect to
any such transfer, exceed [$***];
(vii)    seventh, after giving effect to the withdrawals pursuant to clauses (i)
through (vi) above, as set forth in the applicable Withdrawal Certificate:
(A) on each Quarterly Date, the Applicable ECF Percentage of Excess Cash Flow
for the Excess Cash Flow Period ending on such Quarterly Date remaining on
deposit in the Revenue Account shall be applied as follows: (x) if no Credit
Support Reimbursement Obligations are then outstanding and unpaid, all such
Excess Cash Flow shall be transferred to the ECF Prepayment Account and (y) if
Credit Support Reimbursement Obligations are then outstanding and unpaid, such
Excess Cash Flow shall be allocated pro rata (based on the aggregate amount of
the outstanding principal of the Loans and the Credit Support Reimbursement
Obligations then outstanding and unpaid on such Quarterly Date), with (1) the
amount allocated to the Loans transferred to the ECF Prepayment Account and (2)
the amount allocated to Credit Support Reimbursement Obligations transferred to
an Affiliate of the Borrower as directed in the applicable Withdrawal
Certificate to be applied to the payment or prepayment of such Credit Support
Reimbursement Obligations; and
(B) in addition, on each Quarterly Date occurring in May (commencing with the
Quarterly Date occurring in May 2022), if applicable, after giving effect to the
payment(s) described in the immediately preceding clause (A) on such Quarterly
Date, an amount of funds remaining on deposit in the Revenue Account on such
Quarterly Date equal to the Target Balance Prepayment Amount for the applicable
ECF Sweep Date shall be transferred to the ECF Prepayment Account;
provided, that notwithstanding anything to the contrary in this clause (vii), to
the extent any Credit Support Reimbursement Obligation remains outstanding for
twelve (12) Quarterly Dates after the incurrence of such Credit Support
Reimbursement Obligation, 100% of Excess Cash Flow remaining on deposit in the
Revenue Account for the Excess Cash Flow Period ending on the last of such
Quarterly Dates, and each Quarterly Date thereafter on which such Credit Support
Reimbursement Obligation remains outstanding, shall be applied first to the
payment of such Credit Support Reimbursement



--------------------------------------------------------------------------------





Obligation until such Credit Support Reimbursement Obligation is paid in full,
and then any remaining Excess Cash Flow after such application shall be applied
as set forth above in this clause (vii); and
(viii)    eighth, on each ECF Sweep Date (commencing with the ECF Sweep Date
occurring in May 2022), so long as no Default or Event of Default has occurred
and is continuing, any funds remaining on deposit in the Revenue Account after
giving effect to the withdrawals pursuant to clauses (i) through (vii) above,
shall be transferred, as set forth in the applicable Withdrawal Certificate
(including to Holding or its Affiliates).
If funds being disbursed at any time pursuant to clause (ii), (iii) or (iv)
above are insufficient on any date to make the transfers and payments specified
in the applicable Withdrawal Certificate, then the amounts in the Revenue
Account at such level at such time shall be transferred to the Persons entitled
thereto pro rata based on the respective amounts then due and payable to such
Persons.
(d)    Debt Service Reserve Account.
(i)    Deposits into the Debt Service Reserve Account. On the Closing Date, the
Borrower shall Fully Fund the Debt Service Reserve Account up to the DSR
Requirement Amount as of the Closing Date with cash or a Sponsor Guaranty.
Thereafter, on each date referred to in the next sentence, the Borrower shall
Fully Fund the Debt Service Reserve Account with, to the extent available, (x)
cash withdrawals from the Revenue Account permitted under Section 2.19(c)(v)
and/or (y) one or more Sponsor Guarantees (or supplements to existing Sponsor
Guarantees) and/or Account Letters of Credit. Immediately prior to each
Quarterly Date and on each ECF Sweep Date (prior to the application of such
mandatory prepayment required pursuant to Section 2.09(c)) after the Closing
Date, the Borrower shall deposit or cause to be deposited in the Debt Service
Reserve Account an aggregate amount (the “DSR Increase Payment”) equal to no
less than the amount necessary (if any) to Fully Fund the Debt Service Reserve
Account as of such date; provided, that if such aggregate amount then available
from the Revenue Account is less than the DSR Increase Payment, the full amount
of such available amounts on deposit in the Revenue Account shall be deposited
into the Debt Service Reserve Account, it being understood that the failure to
fund the full DSR Increase Payment in accordance with this proviso shall not be
deemed a Default or Event of Default hereunder.
(ii)    Drawings under Sponsor Guarantees and Account Letters of Credit. Amounts
on deposit in the Debt Service Reserve Account may be funded from time to time
by any Sponsor Guaranty or Account Letter of Credit, and the Collateral Agent
shall make a demand for payment under any Sponsor Guaranty or drawing upon any
Account Letter of Credit if:
(A)    In the case of a Sponsor Guaranty, the guarantor under such Sponsor
Guaranty is not an Acceptable Guarantor and thirty (30) or more days have
elapsed since such guarantor ceased to be an Acceptable Guarantor and such
Sponsor Guaranty has not been replaced (with another Sponsor Guaranty, an
Account Letter of Credit or cash); or
(B)    In the case of an Account Letter of Credit, (1) the issuer of such
Account Letter of Credit is not an Acceptable LC Issuer and thirty (30) or more
days have elapsed since such issuer ceased to be an Acceptable LC Issuer and
such Account Letter of Credit has not been replaced (with another Account Letter
of Credit or cash); or (2) such Account Letter of Credit will expire within
thirty (30) days and either (x) the Collateral Agent has received a notice from
the issuer thereof that such Account Letter of Credit will not be renewed in
accordance with its terms or (y) the Collateral Agent has not



--------------------------------------------------------------------------------





received written evidence from the issuer thereof or the Borrower that such
Account Letter of Credit will be extended or replaced (with another Account
Letter of Credit, a Sponsor Guaranty or cash) upon or prior to its stated
expiration date.
Upon obtaining knowledge thereof, the Borrower shall provide prompt written
notice to the Collateral Agent if any guarantor under a Sponsor Guaranty is not
an Acceptable Guarantor or whether any issuer of an Account Letter of Credit is
not an Acceptable Credit Provider. Any such demand under a Sponsor Guaranty
shall be in an amount equal to the lesser of (1) the DSR Requirement Amount at
such time minus the sum of (x) the amount of Cash and Cash Equivalents on
deposit in the Debt Service Reserve Account at such time and (y) the remaining
Drawing Amounts of any Account Letters of Credit credited to the Debt Service
Reserve Account at such time (to the extent such Account Letters of Credit are
issued by an Acceptable LC Issuer and will not expire within thirty (30) days
(unless the issuing bank or the Borrower has provided written evidence to the
Collateral Agent that any such Account Letter of Credit will be extended or
replaced upon or prior to its stated expiration date)) and the guaranteed amount
then available for demand under any other Sponsor Guarantees credited to the
Debt Service Reserve Account at such time (to the extent any such Sponsor
Guaranty is issued by an Acceptable Guarantor, has not been terminated and no
payment defaults have occurred thereunder) and (2) if applicable, the remaining
guaranteed amount then available for demand under such Sponsor Guaranty, and the
proceeds of such demand shall be deposited into the Debt Service Reserve Account
by the Collateral Agent. Any such drawing under an Account Letter of Credit
shall be in an amount equal to the lesser of (1) the DSR Requirement Amount at
such time minus the sum of (x) the amount of Cash and Cash Equivalents on
deposit in the Debt Service Reserve Account at such time and (y) the remaining
Drawing Amounts of any other Account Letters of Credit credited to the Debt
Service Reserve Account at such time (to the extent such Account Letters of
Credit are issued by an Acceptable LC Issuer and will not expire within thirty
(30) days (unless the issuing bank or the Borrower has provided written evidence
to the Collateral Agent that any such Account Letter of Credit will be extended
or replaced upon or prior to its stated expiration date)) and the guaranteed
amount then available for demand under any Sponsor Guarantees credited to the
Debt Service Reserve Account at such time (to the extent any such Sponsor
Guaranty is issued by an Acceptable Guarantor, has not been terminated and no
payment defaults have occurred thereunder) and (2) the remaining Drawing Amount
under such Account Letter of Credit, and the proceeds of such drawing shall be
deposited into the Debt Service Reserve Account by the Collateral Agent.
(iii)    Disbursements of Excess Amounts from the Debt Service Reserve Accounts;
Reductions in Account Letters of Credit and Sponsor Guarantees.
(A)    So long as no Event of Default has occurred and is continuing, at any
time that the sum of the aggregate Drawing Amounts under all Account Letters of
Credit held by the Collateral Agent credited to the Debt Service Reserve Account
at such time (to the extent such Account Letters of Credit are issued by an
Acceptable LC Issuer and will not expire within thirty (30) days (unless the
issuing bank or the Borrower has provided written evidence to the Collateral
Agent that any such Account Letter of Credit will be extended or replaced upon
or prior to its stated expiration date)) plus the aggregate guaranteed amount
then available for demand under any Sponsor Guarantees held by the Collateral
Agent credited to the Debt Service Reserve Account at such time (to the extent
such Sponsor Guarantees are issued by an Acceptable Guarantor, has not been
terminated and no payment defaults have occurred thereunder) plus the funds then
on deposit in or credited to the Debt Service Reserve Account is greater than
the DSR Requirement Amount as of such date (in each case, an “Excess Reserve
Amount”), as specified in a certificate signed by a Responsible Officer of the
Borrower (with a copy



--------------------------------------------------------------------------------





to the Administrative Agent), certifying as to the amount of such Excess Reserve
Amount, the Borrower shall be entitled pursuant to a Withdrawal Certificate to
(1) transfer or cause to be transferred an amount of funds up to the Excess
Reserve Amount from the Debt Service Reserve Account to the Revenue Account and
(2) then, if any Excess Reserve Amount remains after giving effect to clause
(1), the Borrower shall be entitled to deliver to the Collateral Agent for
countersignature (in the Administrative Agent’s reasonable discretion), and
shall thereafter deliver to the issuer of any Account Letter of Credit credited
to the Debt Service Reserve Account at such time, a reduction certificate in the
form attached to such Account Letter of Credit or otherwise in a form
satisfactory to such issuer in the amount of such remaining Excess Reserve
Amount, and the face amount of such Account Letter of Credit may be reduced as
provided in such certificate; provided that if any Sponsor Guaranty is then also
credited to the Debt Service Reserve Account, such Sponsor Guaranty shall be
reduced pursuant to a supplement provided under such Sponsor Guaranty or
documentation otherwise satisfactory to the Administrative Agent (with a copy to
the Administrative Agent) for such remaining Excess Reserve Amount prior to the
reduction of any Account Letter of Credit.
(B)    So long as no Event of Default has occurred and is continuing, the
Borrower shall be entitled to instruct the Depositary Bank to release funds from
the Debt Service Reserve Account pursuant to a written request from a
Responsible Officer of the Borrower (certifying as to no Event of Default), with
a copy to the Administrative Agent, in the event that the Borrower has provided
to the Collateral Agent a Sponsor Guaranty or an Account Letter of Credit in a
guaranteed or stated amount equal to the amount of funds to be released from the
Debt Service Reserve Account and amounts so released shall be transferred to
such accounts or Persons as are specified in such instructions to the Depositary
Bank. Such Sponsor Guaranty and Account Letter of Credit shall be subject to all
of the terms of this Section 2.19(d).
(C)    The Borrower may at any time deliver Cash and Cash Equivalents and/or one
or more Account Letters of Credit to the Depositary Agent for deposit in or
credit to the Debt Service Reserve Account and upon delivery thereof, shall be
entitled, (pursuant to a written request from a Responsible Officer of the
Borrower to the applicable guarantor and the Collateral Agent, certifying that
such reduction is in compliance with this clause (C), with a copy to the
Administrative Agent) to a reduction in the then available guaranteed amount
under any Sponsor Guaranty credited to the Debt Service Reserve Account pursuant
to a supplement provided under such Sponsor Guaranty or documentation otherwise
satisfactory to the Administrative Agent in the face or stated amount equal to
the amount of Cash and Cash Equivalents and/or Account Letters of Credit to be
deposited in or credited to the Debt Service Reserve Account. Any such reduction
shall only be effective upon actual receipt by the Depositary Agent of the
replacement Cash and Cash Equivalents and/or one or more Account Letters of
Credit.
(D)    For the avoidance of doubt, in no event shall the guaranteed amount of
any Sponsor Guaranty or the stated amount of any Account Letter of Credit
credited to the Debt Service Reserve Account be permitted to be reduced other
than in connection with Section 2.19(d)(iii)(A) or 2.19(d)(iii)(C) or in
connection with a cash payment made pursuant to any demand or draw, as
applicable, thereunder paid to the Collateral Agent in accordance with the terms
thereof.



--------------------------------------------------------------------------------





(iv)    Disbursements to Pay Debt Service. To the extent disbursements from the
Revenue Account or other funds available to the Borrower or the other Loan
Parties are not anticipated to be or are not adequate to pay (x) all interest
and Fees due and payable to the Agents and the Lenders under or in respect of
the Loan Documents, or (y) all principal or premium (if any) due and payable to
the Lenders under or in respect of the Loan Documents (any such shortfall, a
“Debt Payment Deficiency”), then:
(A)    the Depositary Bank (at the written direction of (I) the Borrower
pursuant to a Withdrawal Certificate or (II) if the Borrower has not so
delivered such Withdrawal Certificate by 1:00 p.m. (New York City time) on the
third Business Day prior to the date on which such amounts are due and not paid,
the Administrative Agent) shall withdraw from the Debt Service Reserve Account
and immediately transfer to the Administrative Agent cash in an aggregate amount
equal to the Debt Payment Deficiency (or, if less, the aggregate amount of funds
then on deposit in or credited to the Debt Service Reserve Accounts) for
application (1) first, to that portion of the Debt Payment Deficiency that
relates to amounts due in clause (x) above and (2) second, to that portion of
the Debt Payment Deficiency that relates to amounts due in clause (y) above, in
accordance with the Loan Documents, and if such funds are insufficient to meet
the Debt Payment Deficiency, then
(B)    after giving effect to clause (A), to the extent any Debt Payment
Deficiency remains outstanding, the Depositary Bank shall promptly so notify the
Borrower, the Administrative Agent and the Collateral Agent, and the Collateral
Agent shall (I) first, if any Sponsor Guaranty is then in effect, make a demand
under such Sponsor Guaranty in an amount equal to the remaining Debt Payment
Deficiency (or, if less, the full available guaranteed amount under such Sponsor
Guaranty) and immediately transfer the proceeds thereof to the Administrative
Agent and (II) second, to the extent any Debt Payment Deficiency remains
outstanding, if any Account Letter of Credit is then in effect, make a drawing
on such Account Letter of Credit in an amount equal to the remaining Debt
Payment Deficiency (or, if less, the Drawing Amount under such Account Letter of
Credit) and immediately transfer the proceeds thereof to the Administrative
Agent. The Administrative Agent shall apply such proceeds (1) first, to that
portion of the Debt Payment Deficiency that relates to amounts due in clause (x)
above and (2) second, to that portion of the Debt Payment Deficiency that
relates to amounts due in clause (y) above, in accordance with the Loan
Documents.
(e)    Liquidity Reserve Account
(i)    Deposits into the Liquidity Reserve Account. On the Closing Date, the
Borrower shall fund the Liquidity Reserve Account up to the Liquidity Reserve
Maximum Balance with cash or a Sponsor Guaranty. Thereafter, on each Quarterly
Date, the Borrower (at its option (in its sole discretion)) may fund the
Liquidity Reserve Account with, to the extent available, cash withdrawals from
the Revenue Account permitted under Section 2.19(c)(vi), up to the Liquidity
Reserve Maximum Balance.
(ii)    Sponsor Guarantees and Account Letters of Credit. Amounts on deposit in
the Liquidity Reserve Account may be funded from time to time by any Sponsor
Guaranty or Account Letter of Credit, and the Collateral Agent shall make a
demand for payment under any Sponsor Guaranty or drawing upon any Account Letter
of Credit if:
(A)    In the case of a Sponsor Guaranty, the guarantor under such Sponsor
Guaranty is not an Acceptable Guarantor and thirty (30) or more days have
elapsed



--------------------------------------------------------------------------------





since such guarantor ceased to be an Acceptable Guarantor and such Sponsor
Guaranty has not been replaced (with another Sponsor Guaranty, an Account Letter
of Credit or cash); or
(B)    In the case of an Account Letter of Credit, (1) the issuer of such
Account Letter of Credit is not an Acceptable LC Issuer and thirty (30) or more
days have elapsed since such issuer ceased to be an Acceptable LC Issuer and
such Account Letter of Credit has not been replaced (with another Account Letter
of Credit or cash); or (2) such Account Letter of Credit will expire within
thirty (30) days and either (x) the Collateral Agent has received a notice from
the issuer thereof that such Account Letter of Credit will not be renewed in
accordance with its terms or (y) the Collateral Agent has not received written
evidence from the issuer thereof or the Borrower that such Account Letter of
Credit will be extended or replaced (with another Account Letter of Credit, a
Sponsor Guaranty or cash) upon or prior to its stated expiration date.
Upon obtaining knowledge thereof, the Borrower shall provide prompt written
notice to the Collateral Agent if any guarantor under a Sponsor Guaranty is not
an Acceptable Guarantor or whether any issuer of an Account Letter of Credit is
not an Acceptable Credit Provider. Any such demand under a Sponsor Guaranty
shall be in an amount equal to the remaining guaranteed amount then available
for demand under such Sponsor Guaranty, and the proceeds of such demand shall be
deposited into the Liquidity Reserve Accounts by the Collateral Agent. Any such
drawing under an Account Letter of Credit shall be in an amount equal to the
remaining Drawing Amount under such Account Letter of Credit, and the proceeds
of such drawing shall be deposited into the Liquidity Reserve Account by the
Collateral Agent.
(C)    So long as no Event of Default has occurred and is continuing, at any
time that the sum of the aggregate Drawing Amounts under all Account Letters of
Credit held by the Collateral Agent credited to the Liquidity Reserve Account at
such time (to the extent such Account Letters of Credit are issued by an
Acceptable LC Issuer and will not expire within thirty (30) days (unless the
issuing bank or the Borrower has provided written evidence to the Collateral
Agent that any such Account Letter of Credit will be extended or replaced upon
or prior to its stated expiration date)) plus the aggregate guaranteed amount
then available for demand under any Sponsor Guarantees held by the Collateral
Agent credited to the Liquidity Reserve Account at such time (to the extent such
Sponsor Guarantees are issued by an Acceptable Guarantor, has not been
terminated and no payment defaults have occurred thereunder) plus the funds then
on deposit in or credited to the Liquidity Reserve Account is greater than the
Liquidity Reserve Maximum Balance (in each case, an “Excess Liquidity Reserve
Amount”), as specified in a certificate signed by a Responsible Officer of the
Borrower (with a copy to the Administrative Agent), certifying as to the amount
of such Excess Liquidity Reserve Amount, the Borrower shall be entitled pursuant
to a Withdrawal Certificate to transfer or cause to be transferred an amount of
funds up to the Excess Liquidity Reserve Amount from the Liquidity Reserve
Account as directed in such Withdrawal Certificate.
(D)    So long as no Event of Default has occurred and is continuing, the
Borrower shall be entitled to instruct the Depositary Bank to release funds from
the Liquidity Reserve Account pursuant to a written request from a Responsible
Officer of the Borrower (certifying as to no Event of Default), with a copy to
the Administrative Agent, in the event that the Borrower has provided to the
Collateral Agent a Sponsor Guaranty or an Account Letter of Credit in a
guaranteed or stated amount equal to the amount of funds to be released from the
Liquidity Reserve Account and amounts so



--------------------------------------------------------------------------------





released shall be transferred to such accounts or Persons as are specified in
such instructions to the Depositary Bank. Such Sponsor Guaranty and Account
Letter of Credit shall be subject to all of the terms of this Section 2.19(e).
(E)    The Borrower may at any time deliver Cash and Cash Equivalents and/or one
or more Account Letters of Credit to the Depositary Agent for deposit in or
credit to the Liquidity Reserve Account and upon delivery thereof, shall be
entitled, (pursuant to a written request from a Responsible Officer of the
Borrower to the applicable guarantor and the Collateral Agent, certifying that
such reduction is in compliance with this clause (C), with a copy to the
Administrative Agent) to a reduction in the then available guaranteed amount
under any Sponsor Guaranty credited to the Liquidity Reserve Account pursuant to
a supplement provided under such Sponsor Guaranty or documentation otherwise
satisfactory to the Administrative Agent in the face or stated amount equal to
the amount of Cash and Cash Equivalents and/or Account Letters of Credit to be
deposited in or credited to the Liquidity Reserve Account. Any such reduction
shall only be effective upon actual receipt by the Depositary Agent of the
replacement Cash and Cash Equivalents and/or one or more Account Letters of
Credit.
(F)    For the avoidance of doubt, in no event shall the guaranteed amount of
any Sponsor Guaranty or the stated amount of any Account Letter of Credit
credited to the Liquidity Reserve Account be permitted to be reduced other than
in connection with Section 2.19(e)(ii)(C) or (E) or in connection with a cash
payment made pursuant to any demand or draw, as applicable, thereunder paid to
the Collateral Agent in accordance with the terms thereof.
(G)    At any time that the sum of the aggregate Drawing Amounts under all
Account Letters of Credit credited to the Liquidity Reserve Account, the then
available guaranteed amount under any Sponsor Guaranty credited to the Liquidity
Reserve Account and the funds then on deposit in or credited to the Liquidity
Reserve Account and the Local Accounts at such time is (i) less than the
Liquidity Reserve Maximum Balance, net interest, if any, earned on funds on
deposit in the Liquidity Reserve Account shall be accumulated therein or (ii)
greater than the Liquidity Reserve Maximum Balance, net interest, if any, earned
on funds on deposit in the Liquidity Reserve Account shall be transferred to the
Revenue Account.
(iii)    Disbursements. If (x) on any Quarterly Date, or any other date on which
transfers are to be made, the amount available in the Revenue Account is
insufficient to make all of the transfers required by clauses (i) through (iv)
of Section 2.19(c) (a “Borrower Liquidity Shortfall”) or (y) there are
insufficient funds at any Project Entity to make payments of amounts consisting
of operation and maintenance costs or expenses attributable to any Project or
payment of debt service or fees under any Project Level Financing Documents, as
described in reasonable detail and certified by a Responsible Officer of the
Borrower (a “Project Liquidity Shortfall”), the Depositary Bank (at the written
direction of the Borrower pursuant to a Withdrawal Certificate) shall transfer
an amount in cash equal to the lesser of (x) the Borrower Liquidity Shortfall or
Project Liquidity Shortfall, as applicable, and (y) the amount then available in
(i) the Liquidity Reserve Account and (ii) any Local Accounts, from the
Liquidity Reserve Account or applicable Local Account and deposit such amount
into, in the case of a Borrower Liquidity Shortfall, the Revenues Account for
application on such date in accordance with Section 2.19(c) and in the case of a
Project Liquidity Shortfall, to such accounts or Persons as are specified in
such Withdrawal Certificate for application to such Project Liquidity Shortfall
as specified in the corresponding Responsible Officer’s certificate. In
addition, in accordance with Section 2.19(g), the Borrower may submit a
Withdrawal Certificate to transfer any amount on deposit in the



--------------------------------------------------------------------------------





Liquidity Reserve Account to one or more Local Accounts as specified therein for
application to any future Borrower Liquidity Shortfall or Project Liquidity
Shortfall; provided that after giving effect to any such transfer, (1) the
amount on deposit in the Liquidity Reserve Account shall not exceed the
Liquidity Reserve Maximum Balance and (2) the aggregate amount on deposit in the
Liquidity Reserve Account and the Local Accounts shall not exceed [$***]. To the
extent any Borrower Liquidity Shortfall or Project Liquidity Shortfall, as
applicable, remains outstanding after application of all cash in the Liquidity
Reserve Account and the Local Accounts, the Depositary Bank shall promptly so
notify the Borrower, the Administrative Agent and the Collateral Agent, and the
Collateral Agent shall (I) first, if any Sponsor Guaranty is then in effect,
make a demand under such Sponsor Guaranty in an amount equal to the remaining
Borrower Liquidity Shortfall or Project Liquidity Shortfall, as applicable, (or,
if less, the full available guaranteed amount under such Sponsor Guaranty) and
immediately transfer the proceeds thereof to the applicable account and (II)
second, to the extent any Borrower Liquidity Shortfall or Project Liquidity
Shortfall, as applicable, remains outstanding, if any Account Letter of Credit
is then in effect, make a drawing on such Account Letter of Credit in an amount
equal to the remaining Borrower Liquidity Shortfall or Project Liquidity
Shortfall, as applicable, (or, if less, the Drawing Amount under such Account
Letter of Credit) and immediately transfer the proceeds thereof to the
applicable account.
(f)    Local Accounts. The Depositary Bank shall, pursuant to a Withdrawal
Certificate delivered by the Borrower for such purpose in accordance with
Section 2.19(e)(iii), transfer to the applicable Local Account the amount
requested by the Borrower in the applicable Withdrawal Certificate for payment
of Borrower Liquidity Shortfalls and Project Liquidity Shortfalls as, when and
to the extent specified in such Withdrawal Certificate.
(g)    Equity Proceeds Account. To the extent any Loan Party received Equity
Proceeds, Completion Proceeds or Excess Project Disposition Proceeds, such
Equity Proceeds, Completion Proceeds or Excess Project Disposition Proceeds may
be deposited into the Equity Proceeds Account. The Borrower shall be permitted
to transfer Cash and Cash Equivalents on deposit in or credited to the Equity
Proceeds Account at any time pursuant to a Withdrawal Certificate delivered to
the Depositary Agent (with a copy to the Administrative Agent), to an account
(which may be any Depositary Account) or Person as directed by the Borrower in
such Withdrawal Certificate, which funds may be applied for any purpose
permitted by this Agreement and the other Loan Documents.
(h)    ECF Prepayment Account. The Depositary Bank (at the written direction of
(I) the Borrower pursuant to a Withdrawal Certificate or (II) if the Borrower
has not so delivered such Withdrawal Certificate by 1:00 p.m. (New York City
time) on the third Business Day prior to any ECF Sweep Date, the Administrative
Agent) shall on each ECF Sweep Date withdraw from the ECF Prepayment Account and
immediately transfer to the Administrative Agent cash equal to the aggregate
amount of funds then on deposit in or credited to the ECF Prepayment Account for
application to a mandatory prepayment of the Loans in accordance with Section
2.09(b).
(i)    Invasion of Accounts. One (1) Business Day prior to any Business Day on
which disbursements are required to be made from the Revenue Account in
accordance with Section 2.19(c)(ii) or (iii), if the amounts on deposit in the
Revenue Account are not sufficient to make such disbursements, and the Borrower
has not transferred amounts from the Liquidity Reserve Account to cover such
insufficiency, the Depositary Agent (at the written direction of (I) the
Borrower pursuant to a Withdrawal Certificate or (II) if the Borrower has not so
delivered such Withdrawal Certificate by 1:00 p.m. (New York City time) on the
second Business Day prior to the Business Day on which such disbursements are
required to be made, the Administrative Agent) shall transfer funds to the
Revenue Account to cover such insufficiency first from the ECF Prepayment
Account, second, from the Liquidity Reserve Account



--------------------------------------------------------------------------------





and third, after giving effect to such transfers, from the Debt Service Reserve
Account in accordance with Section 2.19(d).
(j)    Receipt of Certain Funds; Unidentified Funds.     If any Agent or Lender
receives directly any amount that is payable to a Depositary Account (due to
such amount not being paid directly to the applicable Depositary Account), such
Person shall deposit or cause to be deposited such amount into the applicable
Depositary Account, and the obligation of the Loan Parties to deposit such
amount into such Depositary Account shall be deemed satisfied upon such deposit.
If the Depositary Bank receives directly any amount that is not sufficiently
identified or is not accompanied with adequate instructions as to which
Depositary Account such amount is to be deposited, the Depositary Bank shall
deposit such funds into the Revenue Account, and notify the Borrower and each
Agent of the receipt of such funds. Upon receipt of written instructions from
the Borrower (as confirmed in writing by the Administrative Agent), the
Depositary Bank shall transfer such funds from the Revenue Account to the
Depositary Account specified by such instructions.

Section 2.20    Incremental Revolving Facility and Commitments.
(a)    The Borrower may, by written notice to the Administrative Agent, on one
occasion, request a revolving facility (including, if desired, but without
duplication, letter of credit capacity) in an aggregate principal amount not to
exceed $50,000,000 (the “Revolving Facility”), to be used solely for working
capital requirements, letter of credit capacity and other general corporate
purposes of the Loan Parties. Upon the receipt of such request by the
Administrative Agent, the Administrative Agent shall deliver a copy thereof to
each Lender. Such notice shall set forth the amount of the requested Revolving
Facility, which shall be in a minimum increments of $1,000,000 and a minimum
amount of $10,000,000, and the date on which such Revolving Facility is
requested to become effective (which shall be not less than 15 days nor more
than 90 days after the date of such notice, which in any event must be prior to
the Maturity Date), and shall offer each Lender the opportunity to participate
by its applicable pro rata share of the proposed Revolving Facility, provided
that any Agent or Lender may elect or decline, in its sole discretion, to
provide a commitment in respect of the Revolving Facility.
(b)    Each Lender shall, by notice to the Borrower and the Administrative Agent
given not more than 10 days after the date of the Administrative Agent's notice
described in clause (a) above is delivered to such Lender, either agree to issue
a commitment for all or a portion of the offered amount (each agreeing Lender, a
“ Participating Revolving Lender”) or decline to issue a commitment (and any
Lender that does
not deliver such a notice within such period of 10 days shall be deemed to have
declined to provide a commitment) (each declining or deemed declining Lender, a
“Non- Participating Revolving Lender”).
(c)    In the event that, on the 15th day after the Administrative Agent shall
have delivered a notice pursuant to the immediately preceding paragraph (b), the
Participating Revolving Lenders shall have agreed pursuant to the preceding
sentence to provide commitments by an aggregate amount less than the amount
requested by the Borrower, the Borrower may arrange for one or more banks or
other entities (each such bank or other entity, a “New Revolving Lender” and
together with the Participating Revolving Lender, the “Revolving Lenders”),
which may include any Lender or Agent, to issue commitments under the requested
Revolving Facility, in an aggregate amount equal to the unsubscribed amount;
provided, however, that each New Revolving Lender that is not a Lender shall be
subject to the prior written approval of the Administrative Agent and, if such
Revolving Facility is to include a letter of credit facility, each issuing bank
thereunder (each, a “Revolving Issuing Bank”) (which approvals shall not be
unreasonably withheld or delayed), and the Borrower and each New Revolving
Lender and Revolving Issuing Bank shall execute all such documentation
(including a joinder agreement, if applicable) as the Administrative Agent shall
reasonably specify to evidence its commitments under the requested Revolving
Facility and/or its status as a “Lender” or issuing bank under such Revolving
Facility hereunder and shall share pro rata in the Collateral as a Secured
Party. Any Revolving Facility may be made in an amount that is less than the
amount requested by the Borrower if the Borrower is unable to arrange for, or
chooses not to arrange for, New Revolving Lenders, but in no event less than
$10,000,000.
(d)    Notwithstanding the foregoing, no Revolving Facility shall become
effective under this Section 2.20 unless:
(i)    on the date of such incurrence, no Default or Event of Default shall have
occurred and be continuing or would exist after giving effect to such Revolving
Facility;
(ii)    the representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the date of such
incurrence with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date); provided, that, in
each case, such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
“materiality,” “Material Adverse Effect” or similar language in the text
thereof;
(iii)    the final maturity date of such Revolving Facility shall be no later
than the Maturity Date;
(iv)    such Revolving Facility will rank pari passu in right of payment and
pari passu with respect to security under the Security Documents with the Term
Loan Facility;
(v)    all fees and expenses relating to such Revolving Facility then due and
payable shall have been paid in full, including to the Administrative Agent, the
Collateral Agent and the Lender Parties;
(vi)    the Borrower would be in compliance with the Financial Performance
Covenant on the date of incurrence of such Revolving Facility and as of the most
recently completed Test Period ending prior to the incurrence of such Revolving
Facility, after giving pro forma effect to the incurrence of such Revolving
Facility (assuming a full drawing under the commitments with respect to such
Revolving Facility and after giving effect to other pro forma adjustment events
reasonably acceptable to the Administrative Agent and any permanent repayment of
Indebtedness after the beginning of the relevant determination period but prior
to or simultaneous with such drawing) as if such incurrence had occurred as of
the first day of such Test Period;



--------------------------------------------------------------------------------





(vii)    the Borrower shall have obtained a Ratings Reaffirmation after giving
effect to such Revolving Facility;
(viii)    the terms and conditions of the Revolving Facility shall be determined
by the Borrower, the Administrative Agent, the Revolving Lenders and the
Revolving Issuing Banks and, to the extent such terms are not consistent with
those applicable to the Term Loan Facility, as applicable, such terms shall be
reasonably satisfactory to the Administrative Agent; and
(ix)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower certifying and showing (in
reasonable detail and with appropriate calculations and computations, where
applicable, in all respects reasonably satisfactory to the Administrative Agent)
that the conditions set forth in clauses (i) and (v) above in connection with
the incurrence of the Revolving Facility have been satisfied.
(e)    Any Revolving Facility incurred pursuant to this Section 2.20 shall be
effected pursuant to an amendment of this Agreement executed and delivered by
the Borrower, each Revolving Lender, each Revolving Issuing Bank and the
Administrative Agent, each of which shall be recorded in the Register.
Notwithstanding anything to the contrary in this Agreement, each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents shall be
amended (or amended and restated), without the consent of any other Lender
Parties, to effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent to effect the provisions of this Section 2.20 and reflect
the existence of the Revolving Facility (and, to the extent not consistent with
the Term Loan Facility, in a manner reasonably satisfactory to the
Administrative Agent).

Article III.    
REPRESENTATIONS AND WARRANTIES
Each of Holding and the Borrower represents and warrants to each of the Lenders
on and as of the Closing Date with respect to itself and the other Loan Parties
that:

Section 3.01    Organization; Powers. Each of the Loan Parties (a) is duly
organized, validly existing and (if applicable) in good standing under the laws
of the jurisdiction of its organization, (b) has all requisite power and
authority to own its property and assets and to carry on its business as now
conducted, (c) is qualified to do business in each jurisdiction where such
qualification is required, except where the failure to so qualify would not
reasonably be expected to have a Material Adverse Effect and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and, in the case of the Borrower, to borrow and otherwise obtain
credit hereunder.

Section 3.02    Authorization; No Conflicts. The execution, delivery and
performance by the Loan Parties of each of the Loan Documents to which such Loan
Party is a party, and the Borrowings hereunder and the other Transactions
(a) have been duly authorized by all necessary corporate, stockholder, limited
liability company or partnership action required to be obtained by each of the
Loan Parties; (b) will not (i) violate any provision of (A) any applicable law,
statute, rule or regulation binding on the Loan Parties or their properties or
(B) the certificate or articles of incorporation or other constitutive documents
or by-laws of any Loan Party, any applicable order of any court or any rule,
regulation or order of any Governmental Authority binding on the Loan Parties or
their properties or (C) any indenture, lease or other instrument or agreement to
which any Loan Party is a party or by which any of them is or any of their
respective property is or may be bound or any Material Project Level Agreements,
or (ii) result in a breach of or constitute (alone or with notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, lease or other instrument or agreement (including the
Material Project Level Agreements), where any such violation, breach or default
referred to in clause (i) or (ii) of this clause (b) would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
or (c) result in the creation or imposition of any Lien upon or



--------------------------------------------------------------------------------





with respect to any property or assets now owned or hereafter acquired by any
Loan Party, other than the Liens created by the Loan Documents and Prior Liens.

Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by each of the Loan Parties and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (a) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other laws affecting creditors’ rights generally,
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (c) implied covenants of
good faith and fair dealing.

Section 3.04    Governmental Approvals; Consents. No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority or any other Person is or will be required in connection with the
Transactions except for (a) the filing of UCC financing statements (or the
filing of financing statements under any other local equivalent) or (b) such
consents, authorizations, filings or other actions that have  been made or
obtained and are in full force and effect and such actions, consents, approvals,
registrations or filings the failure of which to be obtained or made would not
reasonably be expected to have a Material Adverse Effect.

Section 3.05    Financial Statements. There has heretofore been furnished to the
Lenders the following (and the following representations and warranties are made
with respect thereto (as applicable)):
(a)    The audited consolidated balance sheet as of December 31, 2016 (and,
solely with respect to Continental Wind, LLC and AV Solar Ranch 1, LLC,
December 31, 2015) and the related audited consolidated statements of
operations, cash flows and owners’ equity of Renewable Power Generation, LLC,
Continental Wind, LLC and AV Solar Ranch 1, LLC for the years ended December 31,
2016 (and, solely with respect to Continental Wind, LLC and AV Solar Ranch 1,
LLC, December 31, 2015) were prepared in accordance with GAAP and fairly present
in all material respects the consolidated financial position of Renewable Power
Generation, LLC, Continental Wind, LLC and AV Solar Ranch 1, LLC (as applicable)
as of the dates thereof and their respective consolidated results of operations
and cash flows for the applicable periods then ended.
(b)     The unaudited pro forma consolidated balance sheet (i) as of
December 31, 2016 and the related unaudited pro forma consolidated statements of
operations and cash flows of the Borrower for the fiscal year ended December 31,
2016 fairly present, in all material respects, the pro forma consolidated
financial position of the Borrower as of the date thereof as though the ExGen
Renewables JV Agreement had been in effect on such date and (ii) as of
December 31, 2015 and the related unaudited pro forma consolidated statement of
operations of the Borrower for the fiscal year ended December 31, 2015 fairly
present, in all material respects, the pro forma consolidated financial position
of the Borrower as of the date thereof as though the ExGen Renewables JV
Agreement had been in effect on such date.
(c)    The unaudited pro forma balance sheet of the Borrower as of June 30, 2017
and the related unaudited pro forma statements of operations and cash flows of
the Borrower for the six month period ended June 30, 2017 fairly present, in all
material respects, the pro forma financial position of the Borrower as of the
date thereof as though the ExGen Renewables JV Agreement had been in effect on
such date and no obligations had been outstanding under that certain receivables
services agreement, dated as of June 9, 2015, by and between The Bank of
Tokyo-Mitsubishi UFJ, Ltd., New York Branch and Albany Green Energy on such
date.

Section 3.06    No Material Adverse Effect. Since December 31, 2016, there has
been no event or occurrence which has resulted in or would reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect.

Section 3.07    Properties; Equity Interests.



--------------------------------------------------------------------------------





(a)    The Loan Parties have good title to all of their respective material
properties and assets, free and clear of Liens other than Liens permitted under
Section 6.02.
(b)    None of the Loan Parties has any fee-owned real properties or has any
leasehold interests in any real property.
(c)    Schedule 3.07(c) sets forth as of the Closing Date the name and
jurisdiction of incorporation, formation or organization of Holding and each
Subsidiary of Holding and, as to each such Subsidiary, the percentage of each
class of Equity Interests owned by Holding or by any such Subsidiary, indicating
the ownership thereof.
(d)    As of the Closing Date, there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interests of Holding or the Borrower or its
Subsidiaries, other than as set forth on Schedule 3.07(d).

Section 3.08    Litigation; Compliance.     
(a)    There are no actions, suits, investigations or proceedings at law or in
equity or by or on behalf of any Governmental Authority or in arbitration now
pending against, or, to the knowledge of the Borrower, threatened in writing
against, any Loan Parties or any business, property or rights of any such Person
(i) that involve any Loan Document or the Transactions or (ii) as to which there
is a reasonable possibility of an adverse determination and that, if adversely
determined, individually or in the aggregate would reasonably be expected to
have a Material Adverse Effect. None of the Loan Parties nor any of their
respective properties is in violation of any laws, rules, regulations or orders
of any Governmental Authority currently applicable thereto, except any violation
or non-compliance that would not reasonably be expected to have a Material
Adverse Effect.
(b)    No Loan Party, Loan Party’s Subsidiary or Loan Party’s Affiliate, nor the
officers, directors or employees thereof, nor, to the knowledge of the Loan
Parties, any agent or representative of any Loan Party, Loan Party Subsidiary or
Loan Party Affiliate (i) has taken any action in furtherance of an offer,
payment, promise to pay, or authorization or approval of the payment, giving or
receipt of money, property, gifts or anything else of value, directly or
indirectly, to any Government Official in order to improperly influence official
action, or to any person in violation of any applicable Anti-Corruption Laws,
(ii) has knowingly engaged in any dealings or transactions with any Sanctioned
Person or in any Sanctioned Country unless lawfully authorized for a U.S.
Person, (iii) is or has been in violation of any Anti-Terrorism Laws,
Anti-Corruption Laws or Sanctions, or (iv) is any of the following: (A) a
Sanctioned Person or (B) a Person with whom the Borrower is prohibited from
dealing or otherwise engaging in any transaction by any Anti‑Terrorism Law. The
Loan Parties or any Loan Party Subsidiary will not directly or indirectly use
the proceeds of the offering, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or
entity, in violation of any Anti-Terrorism Laws, Anti-Corruption Laws or
applicable Sanctions. The Loan Parties have implemented and maintain in effect
policies and procedures reasonably designed to ensure compliance by the Loan
Parties, the Loan Parties’ Affiliates and their respective directors, officers,
employees and agents with Anti-Terrorism Laws, Anti-Corruption Laws and
applicable Sanctions. No action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Loan
Parties or any Loan Party Subsidiary with respect to Anti-Terrorism Laws is
pending or, to the best knowledge of the Loan Parties, threatened.
(c)    (i) None of the Loan Parties is in violation of any currently applicable
law, rule or regulation (including, but not limited to the Federal Power Act
(“FPA”), Federal Energy Regulatory Commission regulations under the FPA,
Environmental Law, zoning ordinance, code or approval or any building permit),
or is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
(ii) each of the Loan Parties holds all permits, licenses, registrations,



--------------------------------------------------------------------------------





certificates, approvals, consents, clearances and other authorizations from any
Governmental Authority required under any currently applicable law, rule or
regulation for the operation of its business as presently conducted, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (iii) no Loan Party (A) is subject to regulation as a
“public utility” under the FPA; or (B) is subject to regulation as a “public
utility” or other similar term under the laws of any state and (iv) none of the
Lenders or the Agents, solely by virtue of the execution, delivery and
performance of this Agreement or the Loan Documents, or consummation of the
Transactions contemplated hereby and thereby, shall be or become: (A) a
“public-utility company,” a “holding company,” an “affiliate” of a “holding
company,” an “associate company” of a “holding company,” or a “subsidiary
company” of a “holding company,” as each such term is defined in the Public
Utility Holding Company Act of 2005 (“PUHCA”), or otherwise subject to
regulation under PUHCA; (B) a “public utility” subject to regulation under the
FPA; or (C) subject to regulation under the laws of any state with respect to
public utilities.
(d)    None of Holding or the Borrower is party to any actions, suits,
investigations or proceedings at law or in equity or by or on behalf of any
Governmental Authority or in arbitration which would reasonably be expected to
result in the revocation or impairment of any of their relevant FERC
authorizations and approvals, including, but not limited to, Qualifying Facility
and Exempt Wholesale Generator status, authorization to sell energy, capacity
and ancillary services at market-based rates pursuant to Section 205 of the FPA
(including blanket authorization under Section 204 of the FPA), as well as all
relevant exemptions including, but not limited to, exemption from regulation
under PUHCA, in each case to the extent that such revocation or impairment,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.

Section 3.09    Federal Reserve Regulations. No Loan Party is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying Margin Stock.
(a)    The commitment to make, and the making of, the Loans and the granting and
maintaining of the security interest in connection with the obligations created
thereby, will not, whether directly or indirectly, and whether immediately,
incidentally or ultimately, be a violation of, or inconsistent with, the
provisions of the Regulations of the Board, including Regulation T, Regulation U
or Regulation X.

Section 3.10    Investment Company Act. No Loan Party is an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940, as amended.

Section 3.11    Use of Proceeds. The Borrower will use the proceeds of the Loans
solely to (i) consummate the Transactions, (ii) make the distributions to
Sponsor and/or its Affiliates described in Section 6.06(c), (iii) except to the
extent otherwise satisfied through the issuance and delivery of a Sponsor
Guaranty or an Account Letter of Credit, to fund the DSR Requirement Amount in
the Debt Service Reserve Account and the Liquidity Reserve Maximum Balance in
the Liquidity Reserve Account (collectively with any Local Accounts) and (iv)
fund the Local Accounts in additional amounts not to exceed (in the aggregate)
$[***], in each case on the Closing Date.

Section 3.12    Tax Returns. Each Loan Party (i) has filed or caused to be filed
all federal and all material state, local and non-U.S. Tax returns required to
have been filed by it and (ii) has paid or caused to be paid all material Taxes
due and payable by it, except for the Taxes being contested in good faith by
appropriate proceedings in accordance with Section 5.03 and for which the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP.

Section 3.13    No Material Misstatements.
(a)    All written information (other than the Projections, estimates and
information of a general economic nature) (the “Information”) concerning the
Loan Parties and their respective Subsidiaries, including the Project Entities,
and the Transactions included in the Confidential Information Memorandum or
otherwise



--------------------------------------------------------------------------------





prepared by or on behalf of the Borrower in connection with the Transactions and
furnished to the Lenders, when taken as a whole, was true and correct in all
material respects, as of the date such Information was furnished to the Lenders
and as of the Closing Date, and did not contain any untrue statement of a
material fact as of any such date or omit to state any material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements were made. As of the
Closing Date, there is no fact known to the Loan Parties that, individually or
in the aggregate, would reasonably be expected to have a Material Adverse Effect
and that has not been set forth in the Loan Documents or in the other documents,
certificates and other writings delivered by or on behalf of the Borrower to the
Lead Arranger and the Lenders.
(b)    The Projections and estimates and information of a general economic
nature prepared by or on behalf of the Borrower and that have been made
available to any Lenders or the Administrative Agent in connection with the
Transactions or the other transactions contemplated hereby (i) have been
prepared in good faith based upon assumptions believed by the Borrower to be
reasonable as of the date thereof and as of the Closing Date (it being
understood that projections are inherently uncertain and no assurances are being
given that the results contained in such Projections will be achieved), and
(ii) as of the Closing Date, have not been modified in any material respect by
the Borrower.

Section 3.14    Employee Benefit Plans. Each Plan is in compliance with all
applicable provisions and requirements of ERISA and the Code and the regulations
and published interpretations thereunder, except for failures to so comply which
would not reasonably be expected to result in a Material Adverse Effect, either
individually or in the aggregate. No ERISA Event has occurred or is reasonably
expected to occur that would subject any Loan Party to any Tax, penalty or other
liabilities, which Tax, penalty or other liabilities which individually or in
the aggregate would reasonably be expected to result in a Material Adverse
Effect.

Section 3.15    Environmental Matters. Except for matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect (i) no written notice, request for information, order, complaint,
Environmental Claim or penalty has been received or incurred by any Loan Party,
and there are no judicial, administrative or other actions, suits or proceedings
pending or, to the knowledge of any of the Loan Parties, threatened against any
Loan Party, which allege a violation of or liability under any Environmental
Laws, in each case relating to any Loan Party, (ii) each Loan Party has
obtained, and maintains in full force and effect, all permits, registrations and
licenses to the extent necessary for the conduct of its business and operations
as currently conducted, to comply with all applicable Environmental Laws and
each is, and has been, in compliance with the terms and conditions of such
permits, registrations and licenses, and with all applicable Environmental Laws,
(iii) no Loan Party is conducting, funding or responsible for any investigation,
remediation, remedial action or cleanup of any Release or threatened Release of
Hazardous Materials, (iv) to the knowledge of any of the Loan Parties there has
been no Release or threatened Release of Hazardous Materials at or from any
property currently or, to the knowledge of any of the Loan Parties, formerly
owned, operated or leased by any Loan Party that would reasonably be expected to
give rise to any liability of any Loan Party under any Environmental Laws or
Environmental Claim against any Loan Party, and no Hazardous Material has been
generated, owned or controlled by any Loan Party and transported for disposal to
or Released at any location in a manner that would reasonably be expected to
give rise to any liability of any Loan Party under any Environmental Laws or to
any Environmental Claim against any Loan Party, (v) no Loan Party has entered
into any agreement or contract to assume, guarantee or indemnify a third party
for any Environmental Claims, and (vi) to the knowledge of any of the Loan
Parties there are not currently and there have not been any underground storage
tanks owned or operated by any Loan Party or located on any Loan Party’s real
property. Each Loan Party has made available to the Administrative Agent prior
to the date hereof all environmental audits, assessment reports and other
environmental documents in its possession or control with respect to the
operations of, or any real property operated or leased by, any Loan Party, other
than such audits, assessment reports and other documents not containing
information that would reasonably be expected to result in any material
Environmental Claims or liability to the Loan Parties, taken as a whole.
Representations and warranties of the Loan Parties with respect to environmental
matters are limited to those in this Section 3.15 unless expressly stated.



--------------------------------------------------------------------------------






Section 3.16    Solvency. On the Closing Date, immediately after giving effect
to the Transactions, the Loan Parties, on a consolidated basis with their
Subsidiaries, are Solvent.
(a)    The Borrower does not intend to incur debts beyond its ability to pay
such debts as they mature, taking into account the timing and amounts of cash to
be received by it and the timing and amounts of cash to be payable on or in
respect of its Indebtedness.

Section 3.17    Labor Matters. There are no strikes pending or threatened
against any Loan Party that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect. The hours worked and payments
made to employees of each Loan Party have not been in violation in any material
respect of the Fair Labor Standards Act or any other applicable law dealing with
such matters. All material payments due from any Loan Party or for which any
claim may be made against any Loan Party on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the applicable Loan Party to the extent required by
GAAP.

Section 3.18    Status as Senior Debt; Perfection of Security Interests. The
Obligations of the Borrower shall rank pari passu with any other senior
Indebtedness or securities of the Borrower and shall constitute senior
indebtedness of the Borrower under and as defined in any documentation
documenting any junior indebtedness of the Borrower. Each Security Document
delivered pursuant to Sections 4.01 and 5.10 will, upon execution and delivery
thereof, be effective to create in favor of the Collateral Agent, for the
benefit of the Secured Parties, a legal, valid and enforceable security interest
in the Collateral described therein. When financing statements and other filings
specified therein in appropriate form are filed in the offices specified
therein, Control Agreements are entered into covering each Depositary Account
and the Pledged Collateral that is certificated is delivered to the Collateral
Agent, the Liens created by the Security Documents on such Collateral shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Collateral, in each case prior and
superior in right to any other Person, subject, in the case of Collateral other
than Pledged Collateral, to Prior Liens, and in the case of Pledged Collateral,
to Liens arising (and that have priority) by operation of law.

Section 3.19    Material Project Level Agreements. As of the Closing Date, each
of the Material Project Level Agreements is in full force and effect and
constitutes the legal, valid and binding obligation of the Project Entities
party thereto. The Borrower has delivered to the Administrative Agent a complete
and correct copy of each Material Project Level Agreement in effect on the
Closing Date. To the knowledge of the Borrower, (a) no “Default” or “Event of
Default” or similar term (as used in the applicable Project Level Financing
Documents or Material Other Indebtedness Documents, as applicable) has occurred
and is continuing under any of the Project Level Financing Documents or Material
Other Indebtedness Documents and (b) no “Default” or “Event of Default” or
equivalent event or circumstance defined by a similar term (as used in the Major
Revenue Contracts) has occurred and is continuing under any of the Major Revenue
Contracts other than, in the case of this clause (b), any such Default or Event
of Default or equivalent event or circumstance which would not reasonably be
expected to give rise to a termination of such agreement or otherwise have,
individually or in the aggregate, be materially adverse to the Lenders.

Section 3.20    Insurance. The Loan Parties have purchased or provided (or
caused to be purchased or provided) and are maintaining (or causing to be
maintained), with financially sound and reputable insurance companies, insurance
with respect to their respective properties and business against such risks
(including with such deductibles, retentions and exclusions), including fire and
other risks insured against by extended coverage, and loss or damage, in each
case of the kinds customarily insured against by projects of a similar size in
the same or similar business, and of such types and in such amounts as are
customarily carried under similar circumstances by such other Persons and in
accordance in all material respects with their respective applicable contractual
obligations. As of the Closing Date, such insurance is in full force and effect.
The Project Entities are in compliance with the covenants relating to
maintenance of insurance set forth in the Project Level Financing Documents to
which they are a party (or by which they are bound). Holding and the Borrower
believe that the insurance maintained by or on behalf of them and their
Subsidiaries is adequate.



--------------------------------------------------------------------------------






Article IV.    
CONDITIONS TO FUNDING

Section 4.01    Closing Date. The obligations of the Lenders to make Loans on
the Closing Date are subject to the satisfaction of the following conditions:
(a)    The Administrative Agent shall have received a Borrowing Request from the
Borrower as required by Section 2.03.
(b)    The representations and warranties set forth in Article III hereof and in
the other Loan Documents shall be true and correct in all material respects on
and as of the Closing Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date); provided,
that, in each case, such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
“materiality,” “Material Adverse Effect” or similar language in the text
thereof.
(c)    At the time of and immediately after giving effect to the Transactions
and the other transactions contemplated hereby to occur on the Closing Date, no
Event of Default or Default shall have occurred and be continuing.
(d)    The Administrative Agent (or its counsel) shall have received (i) from
each party hereto either (a) a counterpart of this Agreement signed on behalf of
such party or (b) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission, or electronic transmission of a PDF
copy, of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) a Note, signed by the Borrower, in favor
of each Lender that has requested such a Note in writing not less than three (3)
Business Days prior to the Closing Date pursuant to Section 2.07(d).
(e)    The Administrative Agent shall have received, on behalf of itself, the
Collateral Agent, and the Lenders, a favorable written opinion of DLA Piper LLP,
special counsel for the Loan Parties (A) dated the Closing Date, (B) addressed
to the Administrative Agent, the Collateral Agent, the Depositary Bank and the
Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Loan Documents as
are usual and customary for a financing of the type contemplated hereby as the
Administrative Agent shall reasonably request, and each Loan Party hereby
instructs its counsel to deliver such opinions.
(f)    The Administrative Agent shall have received each of the following:
(i)    a copy of the certificate or articles of incorporation, partnership
agreement or limited liability agreement, including all amendments thereto, or
other relevant constitutional documents under applicable law of each Loan Party
and the Sponsor, each certified as of a recent date by the Secretary of State
(or other similar official) of the state of such Person’s organization and a
certificate as to the good standing of each such Loan Party and the Sponsor as
of a recent date from such Secretary of State (or other similar official); and
(ii)    a certificate of the Secretary, Assistant Secretary, Director, Vice
President, President or similar officer, or the general partner, managing member
or sole member, of each Loan Party and, if applicable, the Sponsor, in each case
dated the Closing Date and certifying:
(A)    that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, memorandum and articles of association, limited liability
company agreement or other equivalent governing documents) of such Person as in
effect on the Closing Date and at all times since a date prior to the date of
the resolutions described in clause (B) below,



--------------------------------------------------------------------------------





(B)    that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Person
(or its managing general partner or managing member) authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
or, if applicable, in the case of the Sponsor, any Sponsor Guaranty to which the
Sponsor is a party, and, in the case of the Borrower, the Borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect on the Closing Date,
(C)    that the certificate or articles of incorporation, partnership agreement
or limited liability agreement of such Person has not been amended since the
date of the last amendment thereto disclosed pursuant to clause (A) above, and
(D)    as to the incumbency and specimen signature of each officer or director
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party or, if applicable, in the case of the
Sponsor, executing any Sponsor Guaranty to which the Sponsor is a party.
(g)    The Collateral and Guarantee Requirement with respect to items expressly
required to be completed as of the Closing Date shall have been satisfied or
waived and the Administrative Agent shall have received the results of a search
of the UCC (or equivalent under other similar law) filings made with respect to
the Loan Parties in the relevant jurisdictions and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.02
or have been released.
(h)    The Transactions shall have been consummated or shall be consummated
simultaneously with or immediately following the closing on the Closing Date.
(i)    The Administrative Agent shall have received the financial statements
referred to in Section 3.05. The Administrative Agent shall have received a
budget of the Borrower in effect for the period commencing on the Closing Date
through December 31, 2018 and the Projections, in each case in form and
substance reasonably satisfactory to the Administrative Agent.
(j)    Immediately after giving effect to the Transactions and the other
transactions contemplated hereby to occur on the Closing Date, the Loan Parties
shall have outstanding no Indebtedness other than (i) the Indebtedness
outstanding under this Agreement and (ii) other Indebtedness permitted pursuant
to Section 6.01.
(k)    The Lenders shall have received a solvency certificate substantially in
the form of Exhibit F and signed by a Financial Officer of the Borrower
confirming the Solvency of the Loan Parties, on a consolidated basis with their
Subsidiaries, after giving effect to the Transactions.
(l)    Since December 31, 2016, there have been no events, changes or other
occurrences that have had, continue to have or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.
(m)    The Agents shall have received, all Fees payable thereto or to any Lender
or to the Lead Arranger on or prior to the Closing Date and, to the extent
invoiced at least four (4) Business Days prior to the Closing Date, all other
amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including reimbursement or payment of all reasonable out-of-pocket
expenses required to be reimbursed or paid by the Loan Parties hereunder or
under any Loan Document (it being understood that amounts under this paragraph
(m) may be paid with proceeds of the Loans).



--------------------------------------------------------------------------------





(n)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower dated as of the Closing Date as to the
matters set forth in clauses (b), (c), (j) and (l) of this Section 4.01.
(o)    The Administrative Agent shall have received, at least three (3) Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities with respect to the Loan Parties under applicable
“know your customer” and anti-money laundering rules and regulations, including
the U.S.A. PATRIOT Act, that has been reasonably requested by the Administrative
Agent or any other Agent or Lender.
(p)    The Administrative Agent shall have received evidence of the
establishment of each of the Depositary Accounts required to be established
pursuant to Section 2.19(a) with the Depositary Bank. To the extent any Local
Accounts have been established as of the Closing Date, the Administrative Agent
shall have received Local Account Control Agreements executed by the Borrower or
applicable Project Holdco, the Collateral Agent and the applicable account bank
for each such Local Account.
(q)    Substantially simultaneously with the funding of Loans hereunder, (i) the
DSR Requirement Amount as of the Closing Date shall have been Fully Funded into
the Debt Service Reserve Account and (ii) the Liquidity Reserve Account
(collectively with any Local Accounts) shall have been funded or credited in an
amount equal to the Liquidity Reserve Maximum Balance.
(r)    The Administrative Agent shall have received (i) a report entitled
“Independent Engineer’s Report Nymeria” dated November 6, 2017, delivered by
Leidos Engineering, LLC with respect to the Projects respectively owned by the
AVSR Entities, Sacramento PV Energy, LLC and Constellation Solar Horizons, LLC,
including all exhibits, appendices and any other attachments thereto, in form
and substance reasonably satisfactory to the Administrative Agent, (ii) a report
entitled “EGR IV Portfolio Technical Due Diligence Report Exelon Wind, LLC”
dated November 2, 2017, delivered by DNV KEMA Renewables, Inc. with respect to
the Projects owned by Subsidiaries of ExGen Renewables JV (excluding the
Projects owned by Sacramento PV Energy, LLC, Constellation Solar Horizons, LLC,
Denver Airport Solar, LLC and Constellation Solar New Jersey III, LLC),
including all exhibits, appendices and any other attachments thereto, in form
and substance reasonably satisfactory to the Administrative Agent, (iii) a
report entitled “SolGen Solar DG Portfolio Independent Engineer’s Report” dated
August 5, 2016, delivered by Luminate, LLC with respect to the solar power
Projects owned by the SolGen Entities identified therein, including all
exhibits, appendices and any other attachments thereto, in form and substance
reasonably satisfactory to the Administrative Agent and (iv) a report entitled
“Albany Green Energy Independent Engineer’s Report Project No. 98536” dated
October 5, 2017, delivered by Burns & McDonnell Engineering Company, Inc. with
respect to the Project owned by the Albany Green Entities, including all
exhibits, appendices and any other attachments thereto, in form and substance
reasonably satisfactory to the Administrative Agent, together in each case with
a reliance letter in form and substance reasonably satisfactory to the
Administrative Agent.

Article V.    
AFFIRMATIVE COVENANTS
Each of Holding and the Borrower covenants and agrees with each Agent and each
Lender that so long as this Agreement shall remain in effect and until the
Discharge of the Obligations, unless the Required Lenders shall otherwise
consent in writing, Holding and the Borrower shall:

Section 5.01    Existence; Businesses and Properties.
(a)     Do or cause to be done all things necessary to preserve, renew and keep
in full force and effect its legal existence.
(b)    Do or cause to be done all things necessary to (i) in the Borrower’s
reasonable business judgment, obtain, preserve, renew, extend and keep in full
force and effect the permits, franchises,



--------------------------------------------------------------------------------





authorizations, patents, trademarks, service marks, trade names, copyrights,
licenses and rights with respect thereto necessary to the normal conduct of its
business, (ii) comply in all material respects with all material applicable
laws, rules, regulations and judgments, writs, injunctions, decrees, permits,
licenses, and orders of any Governmental Authority, whether now in effect or
hereafter enacted and (iii) at all times maintain and preserve all property
necessary to the normal conduct of its business and keep such property in good
repair, working order and condition and from time to time make, or cause to be
made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as expressly permitted by this Agreement); in each case in this
paragraph (b) except where the failure to do so would not reasonably be expected
to have a Material Adverse Effect.

Section 5.02    Insurance. Keep, and cause its Subsidiaries to keep, its
insurable properties insured at all times by financially sound and reputable
insurers in such amounts as shall be customary for similar businesses and
maintain such other reasonable insurance (including, to the extent consistent
with past practices, self-insurance), of such types, to such extent and against
such risks, as is customary with companies in the same or similar businesses and
maintain such other insurance as may be required by applicable law.

Section 5.03    Taxes; Payment of Obligations.
(a)    Pay and discharge promptly when due all material Taxes imposed upon it
before the same shall become delinquent or in default, as well as all material
lawful claims for labor, materials and supplies or otherwise that, if unpaid,
might give rise to a Lien upon such properties or any part thereof; provided,
however, that such payment and discharge shall not be required with respect to
any such Tax or claim to the extent (i) the validity or amount thereof shall be
contested in good faith by appropriate proceedings and the applicable Loan Party
shall have set aside on its books reserves in accordance with GAAP with respect
thereto or (ii) the aggregate amount of such Taxes or claims does not exceed
U.S. $1.0 million.
(b)    Pay, discharge or otherwise satisfy at maturity or before they become
delinquent, as the case may be, all its material obligations of whatever nature,
except where (i) the amount or validity thereof is currently being contested in
good faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Loan Party or
(ii) the failure to pay, discharge or otherwise satisfy such obligation would
not reasonably be expected to have a Material Adverse Effect.

Section 5.04    Financial Statements, Reports, Etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(a)    no later than one hundred and fifty (150) days after the end of each
fiscal year starting with the fiscal year ended December 31, 2017, consolidated
balance sheets and related statements of operations, cash flows and owners’
equity showing the financial position of the Borrower and its consolidated
Subsidiaries as of the close of such fiscal year and the consolidated results of
their operations during such year and (other than with respect to those for the
fiscal years ending on December 31, 2017 and December 31, 2018) setting forth in
comparative form the corresponding figures (if any) for the prior fiscal year,
all (other than those for the fiscal year ending on December 31, 2017) audited
by independent accountants of recognized national standing reasonably acceptable
to the Administrative Agent and accompanied by an opinion of such accountants
(which shall not be qualified in any material respect) to the effect that such
consolidated financial statements fairly present, in all material respects, the
financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP;



--------------------------------------------------------------------------------





(b)    no later than seventy five (75) days after the end of each of the first
three (3) fiscal quarters of each fiscal year, starting with the fiscal quarter
ended March 31, 2018, consolidated balance sheets and related statements of
operations and cash flows showing the financial position of the Borrower and its
consolidated Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and (other than with respect to those
for the fiscal quarters ending during the 2018 fiscal year) setting forth in
comparative form the corresponding figures (if any) for the corresponding
periods of the prior fiscal year, all certified by a Financial Officer of the
Borrower, on behalf of the Borrower, as fairly presenting, in all material
respects, the financial position and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes);
(c)    no later than two (2) Business Days after each Quarterly Date, with
respect to the Test Quarter then ended on such Quarterly Date, a certificate of
a Financial Officer of the Borrower in substantially the form of Exhibit G-2 or
such other form as shall be approved by the Administrative Agent, (i) certifying
that no Event of Default or Default has occurred and is continuing or, if such
an Event of Default or Default has occurred and is continuing, specifying the
nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) setting forth a computation of Available Cash
for such Test Quarter in detail reasonably satisfactory to the Administrative
Agent, (iii) providing evidence of the current balances in the Depositary
Accounts (it being agreed that a screenshot of such balances as of such date or
other similar statement from the Depositary Bank shall satisfy this clause
(iii)) and (iv) setting forth a computation of the Financial Performance
Covenant for such Test Quarter in detail reasonably satisfactory to the
Administrative Agent;
(d)    (i) no later than five (5) Business Days after delivery thereof pursuant
to any Project Level Financing Document, any audited annual financial statements
of ExGen Renewables JV, Renewable Power Generation, LLC, Continental Wind, LLC,
SolGen, LLC and AV Solar Ranch 1, LLC delivered to the agents, lenders or
investors party thereto; (ii) no later than five (5) Business Days after
delivery thereof pursuant to any Project Level Financing Document, unaudited
quarterly financial statements of ExGen Renewables JV, Renewable Power
Generation, LLC, Continental Wind, LLC, SolGen, LLC and AV Solar Ranch 1, LLC
delivered to the agents, lenders or investors party thereto; and (iii) no later
than five (5) Business Days after delivery thereof pursuant to any Project Level
Financing Document, an officer’s certificate required thereunder relating to the
satisfaction of distribution conditions and including calculations of any ratio
tests required to be submitted with any such certificate pursuant to the terms
of the applicable Project Level Financing Document;
(e)    no later than two (2) Business Days after each Excess Cash Flow Period,
the Borrower will deliver to the Administrative Agent a certificate signed by a
Financial Officer of the Borrower setting forth the amount, if any, of Excess
Cash Flow for such Excess Cash Flow Period and the calculation thereof in
reasonable detail, including the proposed allocation of such Excess Cash Flow
pursuant to Section 2.19(c)(vii), in substantially the form of Exhibit G-1 or
such other form as shall be approved by the Administrative Agent (which
certificate shall serve as notice of prepayment pursuant to Section 2.08(d));
(f)    promptly, from time to time, (i) copies of any original statement for the
Local Accounts provided to the Borrower by the applicable depositary bank and
(ii) such other information regarding the operations, business affairs and
financial condition of any Loan Party or any Subsidiary of any Loan Party, or
compliance with the terms of any Loan Document, as in each case the
Administrative Agent may reasonably request (for itself or on behalf of any
Lender);
(g)    (i) promptly (but in any event no later than five (5) Business Days)
after consummation of the AG Disposition to a Person other than ExGen Renewables
JV, certified copies of any Organization Documents and any other joint venture
or similar agreements entered into in connection with such AG Disposition of any
Additional Albany Green Entities and (ii) promptly upon receipt thereof, a copy
of any “Interest Notice” (as defined in the Credit Support Reimbursement
Agreement);



--------------------------------------------------------------------------------





(h)    after the execution and delivery of any material amendment, modification,
extension, assignment, variance or waiver of timely compliance of any terms or
conditions of any Material Project Level Agreement or Organizational Documents
of any Subsidiary of the Borrower or any new Material Project Level Agreement,
the Borrower shall promptly furnish the Administrative Agent certified copies of
such amendment, modification, extension, assignment, variance or waiver or new
Material Project Level Agreement; and
(i)    on the Closing Date and no later than one hundred and fifty (150) days
following the first day of each fiscal year of the Borrower, a budget (which
budgets may be prepared on a cash basis) for the Loan Parties for such fiscal
year setting forth (i) the projected Available Cash to be received by the
Borrower or Holding during such fiscal year and (ii) the projected Operating
Expenses of the Loan Parties during such fiscal year, together with (except in
the case of the budget for the Closing Date) a comparison of the prior fiscal
year’s budget to actual results, accompanied by a certificate of a Responsible
Officer of the Borrower certifying to the knowledge of the person signatory
thereto that such budget is accurate and complete in all material respects based
upon the Borrower’s good faith reasonable estimates of information contained
therein.

Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent written notice of the following promptly after any Responsible Officer of
any of the Loan Parties obtains actual knowledge thereof:
(a)     (i) any Event of Default or Default, (ii) any “Event of Default” or
“Default” (or similar event or circumstance) under any Project Level Financing
Document and (iii) any material breach or default under a Major Revenue Contract
which breach or default permits or would permit (with the passage of time and/or
giving of notice or otherwise) the termination of such Major Revenue Contract by
any party thereto, in each case specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto;
(b)    the filing or commencement of, or any written threat or written notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against any Loan Party or any of their respective Subsidiaries
which would reasonably be expected to have a Material Adverse Effect;
(c)    the occurrence of an event requiring a mandatory prepayment of the Loans
hereunder (other than with Excess Cash Flow);
(d)    any event specific to any of the Loan Parties, their respective
Subsidiaries or the Projects that has had, or would reasonably be expected to
have, a Material Adverse Effect;
(e)    if at any time any of the events listed in clauses (i) through (xi) of
Section 7.1(k) is reasonably likely to occur and would reasonably be expected to
have a Material Adverse Effect, a written notice thereof, which notice shall
state that it is an “ERISA Notice” for purposes of the Loan Documents;
(f)    at any time following delivery by any Loan Party of an ERISA Notice,
within ten (10) Business Days after becoming aware of any of the following, a
written notice setting forth the nature thereof and the action, if any, that
such Loan Party proposes to take with respect thereto:
(i)    with respect to any Plan, any “reportable event,” as defined in
Section 4043 of ERISA and the regulations thereunder, for which notice thereof
has not been waived pursuant to such regulations as in effect on the date
hereof;
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment



--------------------------------------------------------------------------------





of a trustee to administer, any Plan, or the receipt by any Company Entity of a
notice from a Multiemployer Plan that such events have, or are reasonably
expected to, taken place; or
(iii)    any event (including an ERISA Event), transaction or condition that
could result in the incurrence of any liability by any Company Entity pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of any Company Entity pursuant to Title I or IV
of ERISA or such penalty or excise tax provisions, if such liability or Lien,
taken together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect; and
(g)    the occurrence of (A) an “Event of Default” (as defined in the Credit
Support Reimbursement Agreement), (B) the issuance of “Additional Credit
Support” or extension of any existing “Credit Support” (each as defined in the
Credit Support Reimbursement Agreement) pursuant to section 2.1 of the Credit
Support Reimbursement Agreement or (C) any other material event or notification
under the Credit Support Reimbursement Agreement.

Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property (owned
or leased) (including ERISA), except where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect. The Loan Parties will maintain in effect and enforce policies
and procedures reasonably designed to ensure compliance by the Loan Parties, the
Loan Parties’ Affiliates and their respective directors, officers, employees and
agents with Anti-Terrorism Laws, Anti-Corruption Laws and Sanctions.

Section 5.07    Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP and, subject to the
provisions of Section 9.16, permit any Persons designated by the Administrative
Agent or, upon the occurrence and during the continuance of an Event of Default,
any Lender to visit and inspect the financial records and the properties of any
of the Loan Parties at reasonable times, upon reasonable prior notice to the
Borrower, and as often as reasonably requested and to make extracts from and
copies of such financial records, and permit any Persons designated by the
Administrative Agent or, upon the occurrence and during the continuance of an
Event of Default, any Lender upon reasonable prior notice to the Borrower to
discuss the affairs, finances and condition of any Loan Party with the officers
thereof, or the general partner, managing member or sole member thereof, and
independent accountants therefor (subject to reasonable requirements of
confidentiality, including requirements imposed by law or by contract); provided
that, during any calendar year absent the occurrence and continuation of an
Event of Default, only one (1) such visit may be made by the Administrative
Agent and shall be at the Borrower’s expense; provided, further, that during the
continuance of an Event of Default, the Administrative Agent or any Lender may
do any of the foregoing at the expense of the Borrower.

Section 5.08    Use of Proceeds. Use the proceeds of the Loans solely for the
purposes described in Section 3.11. The Loan Parties will not request any
borrowing or other extension of credit, and the Loan Parties shall not use,
directly or indirectly, and shall not lend, contribute or otherwise make
available the proceeds of any borrowing or other extension of credit to any
subsidiary, joint venture partner or other Person (A) in furtherance of an
offer, payment, promise to pay or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Terrorism Laws or Anti-Corruption Laws, (B) to fund, finance or facilitate
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (C) in any manner that would result in the violation
of any Sanctions by any Person.

Section 5.09    Compliance with Environmental Laws. Comply, and make
commercially reasonable efforts to cause all lessees and other Persons occupying
its properties to comply, with all Environmental Laws applicable to its
business, operations and properties; obtain and maintain in full force and
effect all material authorizations, registrations, licenses and permits required
pursuant to Environmental Law for its business, operations and properties; and
perform any investigation, remedial action or cleanup required



--------------------------------------------------------------------------------





pursuant to the Release of any Hazardous Materials as required pursuant to
Environmental Laws, except, in each case with respect to this Section 5.09, to
the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 5.10    Further Assurances.
(a)    Execute any and all further documents, financing statements, agreements
and instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, and other documents and
recordings of Liens in stock registries or land title registries, as
applicable), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied, all at the expense of the Loan
Parties, and provide to the Administrative Agent, from time to time upon
reasonable request evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.
(b)    Promptly notify the Administrative Agent if any material portion of the
Collateral is damaged or destroyed.
(c)    Cause the Collateral and Guarantee Requirement to be and remain satisfied
in accordance with the terms of the Security Documents.

Section 5.11    Credit Ratings. Use commercially reasonable efforts to obtain
and to cause a public credit rating by S&P and by Moody’s to be maintained with
respect to the Term Loan Facility; provided, that nothing in this Section 5.11
shall require the maintenance of any minimum ratings by either S&P or Moody’s.

Section 5.12    Interest Rate Protection. With respect to the Borrower, (a) no
later than sixty (60) days following the Closing Date obtain, and at all times
thereafter until at least the fourth (4th) anniversary of the date such Swap
Agreement or Swap Agreements were entered into, cause to be maintained
protection against fluctuations in interest rates pursuant to one or more Swap
Agreements (“Interest Rate Swap Agreements”) with Specified Swap Counterparties,
covering a notional amount of not less than 50.0% but not more than 105.0% of
the reasonably anticipated outstanding principal amount of the Term Loans (such
amount to be reasonably determined by the Borrower in good faith and to reflect
the projected Excess Cash Flow prepayments pursuant to Section 2.09(c) during
such period, as based upon the Base Case Model); provided that if at any time
such Interest Rate Swap Agreements cover more than 105% of a notional amount of
the outstanding principal amount of the Term Loans, the Borrower shall be
required to cure such over-hedged position within 30 days so that no more than
105% of the outstanding principal amount of the Term Loans shall be subject to
such Interest Rate Swap Agreements (after giving effect to such cure). Upon
entering into any Interest Rate Swap Agreement (including any confirmation under
any master agreement), the Borrower shall provide a copy thereof to the
Administrative Agent.

Section 5.13    Accounts. At all times maintain the Depositary Accounts with the
Depositary Bank and cause all Available Cash and other amounts referred to in
Section 2.19(b) as and when received to be deposited into the Revenue Account in
accordance with Section 2.19(b) (or in the case of Equity Proceeds, Completion
Proceeds and (as applicable) Excess Project Disposition Proceeds in the Equity
Proceeds Account to the extent permitted under Section 2.19(b)) and any amounts
if and when withdrawn from the Depositary Accounts to be disbursed in accordance
with Section 2.19, and maintain any Local Accounts subject to Local Account
Control Agreements.

Section 5.14    Existence of the Project Entities; Operation and Maintenance.
(a) Except to the extent that failure to maintain such existence or rights or
privileges could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect the legal
existence of each of its Subsidiaries and (b) cause the Project Entities to
operate and maintain each Project in accordance with (x) in the case of the
Continental Wind Entities, Section 5.4 of the Continental Wind Credit Agreement
or (y) in the case of any



--------------------------------------------------------------------------------





other Project Entities, the corresponding affirmative covenant with respect to
“Conduct of Business, Maintenance or Properties, Etc.” included in the Project
Level Financing Documents to which they are a party (or by which they are
bound), if any.

Section 5.15    Subsidiary Distributions. Subject to compliance with (i) the
respective Organizational Documents of each Project Entity and (ii) the Material
Project Level Agreements, cause all amounts that could be distributed to the
Borrower and constitute Available Cash to be distributed by the Project Entities
to the Borrower (no less frequently than quarterly).

Article VI.    
NEGATIVE COVENANTS
Each of Holding and the Borrower covenant and agree with each Agent and each
Lender that so long as this Agreement shall remain in effect and until the
Discharge of the Obligations, unless the Required Lenders shall otherwise
consent in writing, Holding and the Borrower shall not, and in the case of
Sections 6.01, 6.02, 6.05, 6.09 and 6.13, shall not cause or permit any Project
Entity to:

Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness or issue any Disqualified Equity Interests, except:
(a)    Indebtedness created hereunder and under the other Loan Documents and all
Guaranties thereof;
(b)    Indebtedness of the Loan Parties pursuant to Swap Agreements permitted by
Section 6.12;
(c)    Indebtedness in respect of appeal or performance bonds and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business;
(d)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business or other cash management services in
the ordinary course of business; provided that (x) such Indebtedness (other than
credit or purchase cards) is extinguished within five (5) Business Days of its
incurrence and (y) such Indebtedness in respect of credit or purchase cards is
extinguished within sixty (60) days from its incurrence;
(e)    Guarantees by any Loan Party of any Indebtedness of any other Loan Party
expressly permitted to be incurred under this Section 6.01;
(f)    all premium (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (e) above;
(g)    unsecured Credit Support Reimbursement Obligations, in an aggregate
principal amount outstanding under this clause (g) (with any Credit Support
being deemed to have an amount equal to the maximum potential liability of the
Borrower or any other Loan Party thereunder) not to exceed $[***]; and
(h)    (x) in the case of the Project Entities, Project Level Indebtedness and
(y)(i) in the case of the Continental Wind Entities, additional Indebtedness
incurred by any Continental Wind Entity to the extent permitted under both the
Continental Wind Financing Documents and the ExGen Renewables JV Agreements;
(ii) in the case of the RPG Entities, additional Indebtedness incurred by any
RPG Entity to the extent permitted under both the RPG Financing Documents and
the ExGen Renewables JV



--------------------------------------------------------------------------------





Agreements; (iii) in the case of the Other JV Entities, additional Indebtedness
incurred by any Other JV Entity to the extent permitted under the ExGen
Renewables JV Agreements (and, in the case of the Echo Entities, the Echo LLC
Agreements); (iv) in the case of the Bluestem Entities, additional Indebtedness
incurred by any Bluestem Entity to the extent permitted under the ExGen
Renewables JV Agreements and the Bluestem Financing Documents; (v) in the case
of ExGen Renewables JV, additional Indebtedness incurred by it to the extent
permitted under the ExGen Renewables JV Agreements; (vi) in the case of the
SolGen Entities, additional Indebtedness incurred by any SolGen Entity to the
extent permitted under the SolGen Financing Documents and, after the SolGen
Disposition, if any, to the extent permitted under the ExGen Renewables JV
Agreements, in each case as such documents and agreements are in effect on the
date hereof; (vii) in the case of the AVSR Entities, additional Indebtedness
incurred by any AVSR Entity to the extent permitted under the AVSR Financing
Documents and, after the AVSR Disposition, if any, to the extent permitted under
the ExGen Renewables JV Agreements, in each case as such documents and
agreements are in effect on the date hereof and (viii) in the case of the Albany
Green Entities, additional Indebtedness incurred by any Albany Green Entity to
the extent permitted under the AG Financing Documents and, after the AG
Disposition, if applicable in the case of an AG Disposition to ExGen Renewables
JV, to the extent permitted under the ExGen Renewables JV Agreements, in each
case as such documents and agreements are in effect on the date hereof.

Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any Person) at the
time owned by it or on any income or revenues or rights in respect of any
thereof, except (without duplication):
(a)    Liens on property or assets of any Loan Party existing on the Closing
Date and set forth on Schedule 6.02(a); provided that such Liens shall secure
only those obligations that they secure on the Closing Date and shall not
subsequently apply to any other property or assets of any Loan Party;
(b)    any Lien created under the Loan Documents;
(c)    Liens for Taxes, assessments, charges or levies not yet delinquent or
that are being contested in accordance with Section 5.03;
(d)    Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(e)    Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness or (ii) relating to pooled deposit or sweep
accounts of any Loan Party to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Loan Party;
(f)    Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights;
(g)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into by any Loan Party in the ordinary course
of business;
(h)    (i) in the case of the Continental Wind Entities, Liens to the extent
permitted under the both Continental Wind Financing Documents and the ExGen
Renewables JV Agreements; (ii) in the case of the RPG Entities, Liens to the
extent permitted under both the RPG Financing Documents and the ExGen Renewables
JV Agreements; (iii) in the case of the Other JV Entities, Liens to the extent
permitted under the ExGen Renewables JV Agreements (and, in the case of the Echo
Entities, the Echo LLC Agreements); (iv) in the case of the Bluestem Entities,
Liens to the extent permitted under the ExGen Renewables JV Agreements and the
Bluestem Financing Documents; (v) in the case of ExGen Renewables JV, Liens to
the extent permitted under the ExGen Renewables JV Agreements; (vi) in the case
of the SolGen Entities, Liens to the extent permitted under the SolGen Financing
Documents and, after the SolGen Disposition, if any, to the extent permitted
under the ExGen Renewables JV Agreements, in each case as such documents and
agreements are in effect on the date hereof; (vii) in the case of the AVSR
Entities, Liens to the extent permitted under the AVSR Financing Documents and,
after the AVSR Disposition, if any, to the extent permitted under the ExGen
Renewables JV Agreements, in each case as such documents and agreements are in
effect on



--------------------------------------------------------------------------------





the date hereof and (viii) in the case of the Albany Green Entities, Liens
incurred by any Albany Green Entity to the extent permitted under the AG
Financing Documents and, after the AG Disposition, if applicable in the case of
an AG Disposition to ExGen Renewables JV, to the extent permitted under the
ExGen Renewables JV Agreements, in each case as such documents and agreements
are in effect on the date hereof;
(i)    Lien imposed by law such as carriers’, warehousemen’s, mechanics’,
landlord’s (or lessor’s under operating leases), materialmen’s, repairmen’s,
custom and revenue authorities’, or other like Liens arising in the ordinary
course of business and securing obligations that are not due and payable beyond
the applicable grace period therefor or that are being contested in compliance
with Section 5.03; and
(j)    deposits to secure the performance of leases (other than Capital Lease
Obligations), statutory obligations, liability to insurance carriers under
insurance or self-insurance arrangements, surety and appeal bonds, performance
bonds, statutory bankers’ liens on moneys held in bank accounts and other
obligations of a like nature, in each case incurred in the ordinary course of
business.
Notwithstanding the foregoing, no Liens permitted pursuant to paragraphs (a),
(e), (g), (h) or (j) of this Section shall be permitted to attach to any Pledged
Collateral.

Section 6.03    Sale and Lease-back Transactions. Enter into any arrangement,
directly or indirectly, with any Person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property being sold or transferred (a “Sale and Lease-Back Transaction”).

Section 6.04    Investments, Loans and Advances. Purchase, hold or acquire
(including pursuant to any merger or amalgamation with a Person) any Equity
Interests, evidences of Indebtedness or other securities of, make or permit to
exist any loans or advances (other than intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of the Loan Parties, which cash management operations
shall not extend to any other Person) to or Guarantees of the obligations of, or
make or permit to exist any investment or any other interest in, any other
Person (each, an “Investment”), except:
(a)    Guarantees created under the Loan Documents;
(b)    Investments (including Investments in Equity Interests and Guarantees of
Indebtedness otherwise expressly permitted hereunder) by a Loan Party in another
Loan Party, Equity Interests in Project Holdcos and, if applicable in the case
of an AG Disposition to a Person other than ExGen Renewables JV, Equity
Interests in any Additional Albany Green Entity;
(c)    Cash and Cash Equivalents and Investments that were Cash and Cash
Equivalents when made;
(d)    Swap Agreements permitted under Section 6.12;
(e)    Investments resulting from pledges and deposits referred to in Sections
6.02 and any exercise of the Cure Right;
(f)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, additional Investments (other than an Additional
Project) in any Project Entity, if any, to the extent made with the proceeds of
equity capital contributions (other than proceeds received as a result of the
exercise of Cure Rights pursuant to Section 7.02) to Holding and on deposit in
the Equity Proceeds Account;
(g)    the loan to Peach Power, Inc. in the principal amount of $99,000,000
pursuant to that certain Purchase Money Loan Agreement, dated as of October 6,
2017, between the Borrower (as successor to



--------------------------------------------------------------------------------





Constellation NewEnergy, Inc.) and Peach Power, Inc. (as in effect on the
Closing Date) (the “DCO Loan”); and
(h)    so long as no Event of Default shall have occurred and be continuing or
would result therefrom, Permitted Acquisitions to the extent made with the
proceeds of equity capital contributions (other than proceeds received as a
result of the exercise of Cure Rights pursuant to Section 7.02) to Holding.

Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into, amalgamate with or consolidate with any other Person, or permit any other
Person to merge into, amalgamate with or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or any part of its assets (whether now owned or hereafter
acquired) including Equity Interests held by it, or issue, sell, transfer or
otherwise dispose of any Equity Interests of any Loan Party (other than Holding)
or any Project Entity or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other Person, except that this Section 6.05 shall not prohibit:
(a)    the disposition of Cash and Cash Equivalents in the ordinary course of
business;
(b)    Investments permitted by Section 6.04, Liens permitted by Section 6.02,
Dividends described in Section 5.15 and Dividends permitted by Section 6.06;
(c)    abandonment, cancellation or disposition of any intellectual property of
any Loan Party in the ordinary course of business;
(d)    issuances of Equity Interests (x) by (i) any Project Holdco to the
Borrower, or (ii) the Borrower to Holding and (y) issuances of common Equity
Interests by Holding (to the extent not constituting a Change in Control);
(e)    (i) in the case of the Continental Wind Entities, mergers, amalgamations,
consolidations and sales, transfers, leases or other dispositions of assets to
the extent permitted pursuant to both the Continental Wind Financing Documents
and the ExGen Renewables JV Agreements; (ii) in the case of the RPG Entities,
mergers, amalgamations, consolidations and sales, transfers, leases or other
dispositions of assets to the extent permitted pursuant to both the RPG
Financing Documents and the ExGen Renewables JV Agreements; (iii) in the case of
the Other JV Entities, mergers, amalgamations, consolidations and sales,
transfers, leases or other dispositions of assets to the extent permitted
pursuant to the ExGen Renewables JV Agreements (and, in the case of the Echo
Entities, the Echo LLC Agreements); (iv) in the case of the Bluestem Entities,
mergers, amalgamations, consolidations and sales, transfers, leases or other
dispositions of assets to the extent permitted pursuant to the ExGen Renewables
JV Agreements and the Bluestem Financing Documents; (v) in the case of the
SolGen Entities, mergers, amalgamations, consolidations and sales, transfers,
leases or other dispositions of assets to the extent permitted pursuant to the
SolGen Financing Documents and, after the SolGen Disposition, if any, to the
extent permitted under the ExGen Renewables JV Agreements; and (vi) in the case
of the Albany Green Entities, mergers, amalgamations, consolidations and sales,
transfers, leases or other dispositions of assets to the extent permitted
pursuant to the AG Financing Documents and, if applicable in the case of an AG
Disposition to ExGen Renewables JV, to the extent permitted under the ExGen
Renewables JV Agreements, in each case as such documents and agreements are in
effect on the date hereof; provided that, for the avoidance of doubt, (A) in no
event shall any of the AVSR Entities (or any Equity Interests thereof) or the AV
Solar Project be permitted to be sold, transferred, leased or otherwise disposed
of except in connection with the AVSR Disposition; (B) in no event shall any JV
Class A Membership Interests be permitted to be sold, transferred or otherwise
disposed of by ExGen Renewables Holdings and (C) in no event shall any Albany
Green Entity (or any Equity Interests thereof) or the Albany Green Project be
permitted to be sold, transferred, leased or otherwise disposed except in
connection with the AG Disposition;



--------------------------------------------------------------------------------





(f)    the sale or transfer of (x) up to all of the Equity Interests and
Aggregate Interests in Albany Green Holdings held by the Borrower to ExGen
Renewables JV or (y) up to 49.9% of the Aggregate Interests in Albany Green
Holdings held by the Borrower to any other Person; provided that (i) no Default
or Event of Default shall have occurred and be continuing or would result
therefrom; (ii) if such sale or transfer is made to (A) ExGen Renewables JV,
such sale or transfer is made in accordance with the ExGen Renewables JV
Agreements or (B) any other Person, the Borrower shall continue to Control
Albany Green Holdings, (iii) the Loan Parties shall have retained (directly or
indirectly) greater than 50% of the Aggregate Interests with respect to Albany
Green Holdings, (iv) in the case of a sale or transfer to a Person other than
ExGen Renewables JV, the terms of such sale or transfer and any agreements
relating thereto could not reasonably be expected to result in a material
impairment of the Borrower’s rights to receive distributions (including the
timing and allocation thereof) from Albany Green Holdings or to have a material
adverse effect on the Borrower’s ability to repay the Loans, (v) the Net
Proceeds payable in cash in respect of such sale or transfer shall not be less
than the applicable Target Sale Prepayment Amount; and (vi) the Net Proceeds
payable in connection with any such sale or transfer in an amount equal to the
applicable Target Sale Prepayment Amount shall have been applied in accordance
with Section 2.09(b) (such disposition, the “AG Disposition”);
(g)    the sale or transfer of up to all of the Equity Interests in the AVSR
Entities held by the Borrower to ExGen Renewables JV; provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) such sale or transfer is made in accordance with the
ExGen Renewables JV Agreements and the Loan Parties shall have retained
(directly or indirectly) greater than 50% economic interest (in the aggregate)
with respect to the AVSR Entities; (iii) the Net Proceeds payable in cash in
respect of such sale or transfer shall not be less than the applicable Target
Sale Prepayment Amount; and (iv) the Net Proceeds payable in connection with any
such sale or transfer in an amount equal to the applicable Target Sale
Prepayment Amount and Target Sale Additional Prepayment Amount, if applicable,
shall have been applied in accordance with Section 2.09(b) (such disposition,
the “AVSR Disposition”); and
(h)    the sale or transfer of up to all of the Equity Interests in the SolGen
Entities held by the Borrower to ExGen Renewables JV; provided that (i) no
Default or Event of Default shall have occurred and be continuing or would
result therefrom; (ii) such sale or transfer is made in accordance with the
ExGen Renewables JV Agreements and the Loan Parties shall have retained
(directly or indirectly) greater than 50% economic interest (in the aggregate)
with respect to the SolGen Entities; (iii) the Net Proceeds payable in cash in
respect of such sale or transfer shall not be less than the applicable Target
Sale Prepayment Amount; and (iv) the Net Proceeds payable in connection with any
such sale or transfer in an amount equal to the applicable Target Sale
Prepayment Amount and Target Sale Additional Prepayment Amount, if applicable,
shall have been applied in accordance with Section 2.09(b) (such disposition,
the “SolGen Disposition”).

Section 6.06    Dividends and Distributions. Declare or pay, directly or
indirectly, any dividend or make any other distribution (by reduction of capital
or otherwise), whether in cash, property, securities or a combination thereof,
with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
shares of Equity Interests of the Person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any of its Subsidiaries to purchase or acquire) any shares of
any class of its Equity Interests or set aside any amount for any such purpose
(each, a “Dividend”); provided, however, that, notwithstanding the foregoing:
(a)    Holding may make noncash repurchases, redemptions or exchanges of Equity
Interests deemed to occur upon exercise of stock options or exchange of
exchangeable shares if such Equity Interests represent a portion of the exercise
price of such options;



--------------------------------------------------------------------------------





(b)    so long as no Event of Default shall have occurred and is continuing or
would result therefrom, Holding and the Borrower may declare and pay Dividends
in cash from Equity Proceeds on deposit in the Equity Proceeds Account;
(c)    the Borrower and Holding shall be permitted to make distributions of the
net cash proceeds of the Loans to the Sponsor and/or any of its Affiliates
within five (5) Business Days following the Closing Date;
(d)    the Borrower and Holding shall be permitted to make distributions of
Completion Proceeds and Excess Project Disposition Proceeds; and
(e)    the Borrower and Holding shall be permitted to make distributions of
Excess Cash Flow as provided in Section 2.19(c)(viii) and other distributions as
provided in Section 2.19(d)(iii)(B) and Section 2.19(e)(ii)(D).

Section 6.07    Transactions with Affiliates.
(a)    Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates, unless such transaction, taken as a whole, is upon terms not
materially less favorable to the applicable Loan Party than would be obtained in
a comparable arm’s-length transaction with a Person that is not an Affiliate.
(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i)    any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options, stock ownership plans, including restricted stock plans, stock
grants, directed share programs and other equity based plans customarily
maintained by similar companies and the granting and performance of registration
rights approved by the board of directors (or equivalent governing body) of the
Loan Parties;
(ii)    transactions between or among the Loan Parties otherwise permitted by
this Agreement;
(iii)    any indemnification agreement or any similar arrangement entered into
with members, directors, officers, consultants and employees of any of the Loan
Parties in the ordinary course of business and the payment of fees and
indemnities to directors, officers, consultants and employees of any of the Loan
Parties in the ordinary course of business;
(iv)    Investments otherwise permitted under Section 6.04(f);
(v)    transactions pursuant to permitted agreements in existence on the Closing
Date and set forth on Schedule 6.07(b) or any amendment thereto to the extent
such amendment is not adverse to the Lenders in any material respect;
(vi)    any employment agreement or employee benefit plan entered into by any of
the Loan Parties in the ordinary course of business or consistent with past
practice and payments pursuant thereto;
(vii)    transactions otherwise permitted under Section 6.06; or
(viii)    any purchase by the Sponsor or an Affiliate (other than a Loan Party
or a Subsidiary of a Loan Party) of Equity Interests of Holding (to the extent
not constituting a Change in Control).



--------------------------------------------------------------------------------






Section 6.08    Business of the Borrower and Holding. Engage in any business or
activity other than (a) in the case of Holding, the ownership of Equity
Interests in the Borrower, and in the case of the Borrower, the ownership of
Equity Interests in the Project Holdcos, (b) maintaining its legal existence,
(c) participating in tax, accounting and other administrative and management
activities for itself and as an entity that is part of a consolidated group of
companies, (d) the execution and delivery of the Loan Documents to which it is a
party and the performance of its obligations thereunder, (e) the execution and
delivery of Swap Agreements permitted under Section 6.12 and the performance of
its obligations thereunder, (f) the performance of its obligations under the
Loan Documents (including those required by Article V) and its Organizational
Documents; (g) activities incidental to the businesses or activities described
in clauses (a) through (f) of this Section 6.08 and (h) any other transaction
permitted by the Loan Documents to the extent incidental to the business or
activities described in clauses (a) through (f). In addition, the Loan Parties
shall not acquire or hold any fee or leasehold interest in any real property.

Section 6.09    Limitation on Modifications or Prepayments of Indebtedness;
Modifications of Certificate of Incorporation, By-laws and Certain Other
Agreements; Etc.
(a)    Amend, supplement, waive or modify, or permit the amendment, supplement,
waiver or modification of, in any manner materially adverse to the Lenders, or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders), the Organizational
Documents of any Loan Party;
(b)    Make, or agree or offer to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness (other than the
Loans) of the Loan Parties or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness of the Loan Parties, except for
prepayments with the proceeds of Qualified Equity Interests of Holding issued
for such purchase (other than proceeds from the exercise of the Cure Rights
pursuant to Section 7.02);
(c)    Enter into or permit any Subsidiary of the Borrower to enter into any
agreement or instrument that by its terms restricts, (i) in the case of any such
Subsidiary, the payment of dividends or distributions or the making of cash
advances by such Subsidiary to the Borrower or any Subsidiary that is a direct
or indirect parent of such Subsidiary or, (ii) in the case of the Loan
Parties, the granting of Liens by the Loan Parties pursuant to the Security
Documents, in each case, other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:
(A)    applicable law; or
(B)    in the case of any Subsidiary (including the Project Entities),
contractual encumbrances or restrictions in effect on the Closing Date in the
Project Level Financing Documents.
(d)    (i) Amend, supplement, waive or modify, or permit the amendment,
supplement, waiver or modification of, the Organizational Documents of any of
the Subsidiaries of the Borrower (including ExGen Renewables JV) in a manner
that would delay or reduce in any material respect the amount, timing or
allocation of dividends or distributions to a Loan Party, without the prior
written consent of the Required Lenders, (ii) amend, supplement, waive or modify
or permit the amendment, supplement, waiver or modification of, the
Organizational Documents of ExGen Renewables JV that are in effect as of the
date hereof in a manner that would (A) alter the ownership structure or relative
rights with respect to Class A and Class B Membership Interests or (B)
materially change the rights and responsibilities of the Managing Member or
(iii) otherwise amend, supplement, waive or modify, or permit the amendment,
supplement, waiver or modification of, the Organizational Documents of any of
the Subsidiaries of the Borrower if, in the case of clauses (ii) or (iii), such
action could reasonably be expected to result in a



--------------------------------------------------------------------------------





material impairment of Borrower's ability to prepay or repay the Loans or
otherwise is in a manner materially adversely to the Lenders;
(e)    (i) Amend, supplement, waive, rescind, terminate or otherwise modify, or
permit the amendment, supplement, waiver, rescission, termination or
modification of, (x) the conditions to dividends or other distributions
(including satisfaction of any financial ratio tests with respect to such
dividends or other distributions), or the timing, amount, allocation or other
terms thereof, set forth in the Project Level Financing Documents or (y) the
covenants limiting Indebtedness, Liens or mergers and sales or other
dispositions of assets set forth in the Project Level Financing Documents, or
(ii) otherwise amend, supplement, waive, rescind, terminate or otherwise modify,
or permit the amendment, supplement, waiver, rescission, termination or
modification of, any Project Level Financing Document, if in the case of this
clause (ii), such action could reasonably be expected to result in a material
impairment of Borrower's ability to prepay or repay the Loans or otherwise is in
a manner materially adversely to the Lenders; or
(f)    Amend, supplement or otherwise modify the Credit Support Reimbursement
Agreement after the Closing Date in any manner that would accelerate the final
maturity of, or increase the rate of interest on, any Credit Support
Reimbursement Obligations.

Section 6.10    Debt Service Coverage Ratio. Beginning on November 30, 2018, for
any Test Period, permit the Debt Service Coverage Ratio on each Quarterly Date
to be [***].

Section 6.11    Negative Pledge. With respect to the Equity Interests of the
Borrower or any Project Holdco, (i) create, incur, assume or permit to exist any
Lien on such Equity Interests other than any Lien arising by operation of law or
under the Security Documents, (ii) assign or sell any income or revenues in
respect thereof other than in connection with a Dividend thereof permitted by
Section 6.06 or (iii) file or permit the filing of any financing statement or
other similar notice of any Lien with respect to such Equity Interests under the
UCC or any state or under any similar recording or notice statute except any
such financing statements or notices filed with respect to the Lien under the
Security Documents.

Section 6.12    Swap Agreements. Enter into any Swap Agreement, other than the
Swap Agreements required to be entered into pursuant to Section 5.12.

Section 6.13    Amendment of Major Revenue Contracts, Etc. Cause or consent to
or permit, any amendment, modification, extension, variance or waiver of timely
compliance with any material terms or conditions of any Major Revenue Contract,
or cause or consent to or permit any termination, cancellation, assignment or
replacement (other than upon expiration in accordance with its terms) of any
Major Revenue Contract unless such amendment, modification, extension, variance
or waiver of timely compliance, termination, cancellation, assignment or
replacement of any Major Revenue Contract is permitted pursuant to the terms of
the applicable Project Level Financing Documents (without, for the avoidance of
doubt, giving effect to any waiver of the terms thereof), as certified by a
Responsible Officer of the Borrower.

Section 6.14    Fiscal Year, Name, Location and EIN. Change (a) its fiscal year
end from December 31, or (b) its corporate or organization name, identity or
organizational structure, jurisdiction of organization, federal employer
identification number or other organization identification number or the
location of its principal place of business, without, in the case of clause (b),
at least 10 days’ prior written notice to the Administrative Agent and the
Collateral Agent; provided that no Loan Party shall effect or permit any such
change unless (x) all filings have been made, or will have been made within any
statutory period, under the UCC or otherwise that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral for the benefit of
the Secured Parties and (y) such change does not adversely affect the priority
of the Collateral Agent’s security interests.

Section 6.15    No Subsidiaries or Joint Ventures. Create, form or acquire any
Subsidiary (other than the Project Entities, any Additional Project Entity and
(if applicable) any Additional Albany Green Entities) or enter into any
partnership or joint venture (other than any Permitted Acquisition or the
exercise of any existing options set forth in the Organizational Documents of
any Loan Party, Project Entity, Additional Project Entity or Additional Albany
Green Entity as of the Closing Date to the extent, in each case, such a
transaction



--------------------------------------------------------------------------------





qualifies as a new partnership or joint venture or with respect to any
Additional Albany Green Entities formed, if applicable, in the case of an AG
Disposition to a Person other than ExGen Renewables JV).

Section 6.16    Bank Accounts. Maintain any bank account or similar account with
any financial institution other than the Depositary Accounts and the Local
Accounts.

Section 6.17    Special Purpose Entity. Fail to at all times (a) maintain entity
records and books of account separate from those of any other entity (other than
in the case of books and accounts, the other Loan Parties) which is an Affiliate
of the Borrower or any Project Entity, (b) act solely in its name and through
its duly authorized officers, managers, representatives or agents in the conduct
of its businesses (it being understood that certain Affiliates will be providing
services in accordance with certain Material Project Level Agreements),
(c) conduct in all material respects its business solely in its own name, in a
manner not misleading to other Persons as to its identity (without limiting the
generality of the foregoing, all oral and written communications (if any),
including invoices, purchase orders, and contracts), (d) comply in all material
respects with the terms of its certificate of formation and limited liability
company agreement (or similar constituent documents), (e) not commingle its
funds or assets with those of any other entity (other than the other Loan
Parties) which is an Affiliate of the Borrower or any Project Entity, and (f)
comply with any provisions of its LLC Agreement intended to ensure that each of
Holding and the Borrower are special purpose entities.

Article VII.    
EVENTS OF DEFAULT

Section 7.01    Events of Default. In case of the happening of any of the
following events (“Events of Default”):
(a)    any representation or warranty made by any Loan Party in any Loan
Document, or any representation, warranty or certification of any Loan Party
contained in any report, certificate, financial statement or other instrument
furnished in connection with or pursuant to any Loan Document, shall prove to
have been false or misleading in any material respect when so made or furnished
by such Loan Party; provided that such materiality qualifier shall not be
applicable to any representation or warranty that is already qualified or
modified by “materiality,” “Material Adverse Effect” or similar language in the
text thereof; and provided, further, that, in respect of any misrepresentation
the impact of which is capable of being cured and the untruth of which would not
reasonably be expected to result in a Material Adverse Effect, any such
misrepresentation shall not be deemed to be an Event of Default if the impact of
such misrepresentation is cured within thirty (30) days of the occurrence
thereof;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or in
the payment of any Fee or any other amount (other than an amount referred to in
paragraph (b) above) due under any Loan Document, when and as the same shall
become due and payable, and such default shall continue unremedied for a period
of three (3) Business Days;
(d)    default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in Section 5.01(a),
Sections 5.04(a), (b), or (d), Section 5.05(a)(i), Section 5.08 or in Article
VI;
(e)    default shall be made in the due observance or performance by any Loan
Party of (i) the covenant contained in Section 6.10 and such default shall
continue unremedied for the full ten (10) Business Day cure period following
such Quarterly Date provided for exercise of the Cure Right in accordance with
Section 7.02 or (ii) any covenant, condition or agreement of such Person
contained in



--------------------------------------------------------------------------------





any Loan Document (other than those specified in paragraphs (b), (c) , (d) and
(e)(i) above) and such default shall continue unremedied for a period of thirty
(30) days after the earlier of (x) knowledge thereof by a Responsible Officer of
any Loan Party and (y) written notice thereof from the Administrative Agent or
any Lender to the Borrower;
(f)    (i) any event or condition occurs that (x) results in any Material
Indebtedness of any Loan Party becoming due prior to its scheduled maturity or
(y) enables or permits (with all applicable grace periods having expired) the
holder or holders of any Material Indebtedness of any Loan Party or any trustee
or agent on its or their behalf to cause any such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, (ii) any event or condition occurs
that results in any Material Indebtedness of any Project Entity becoming due
prior to its scheduled maturity; (iii) any Project Entity shall fail to pay any
amounts due and payable on any Material Indebtedness (with all applicable grace
periods having expired) and such event of default has continued unremedied for
an additional five (5) days after all such applicable grace periods have expired
or (iv) an “Event of Default” occurs under the Credit Support Reimbursement
Agreement; provided, that clauses (ii), (iii) and (iv) shall not apply to the
extent such event of default or acceleration is waived, rescinded or annulled in
accordance with the terms of such Indebtedness or such Indebtedness is repaid
prior to the exercise of remedies thereunder;
(g)    there shall have occurred a Change in Control;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of any Loan Party or Material Project Subsidiary or of a substantial
part of the property or assets of any Loan Party or Material Project Subsidiary
under the Bankruptcy Code, or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for a Loan
Party or Material Project Subsidiary or for a substantial part of the property
or assets of a Loan Party or Material Project Subsidiary, or (iii) the
winding-up or liquidation of a Loan Party; and such proceeding or petition shall
continue undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall be entered;
(i)    any Loan Party or Material Project Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, as now constituted or hereafter amended, or any other federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in paragraph (i) above,
(iii) apply for, request or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
for a substantial part of the property or assets of any Loan Party or Material
Project Subsidiary, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(j)    the failure by any Loan Party or Material Project Subsidiary to pay one
or more final judgments aggregating in excess of U.S. $[***] (net of any amounts
which are covered by insurance or bonded), which judgments are not discharged or
effectively waived or stayed for a period of thirty (30) consecutive days, or
any action shall be legally taken by a judgment creditor to levy upon assets or
properties of any Loan Party or Material Project Subsidiary to enforce any such
judgment;
(k)    if, at any time, (i) any Plan fails to comply with any material provision
of ERISA and/or the Code (and applicable regulations under either) or with the
material terms of such Plan, (ii) any Plan fails to satisfy the minimum funding
standards of ERISA or the Code for any plan year or part thereof or a waiver of
such standards or extension of any amortization period is sought or granted
under Section 412



--------------------------------------------------------------------------------





of the Code, (iii) a notice of intent to terminate any Plan is or is reasonably
expected to be filed with the PBGC or the PBGC institutes proceedings under
Section 4042 of ERISA to terminate or appoint a trustee to administer any Plan
or the PBGC notifies the Borrower that a Plan may become a subject of any such
proceedings, (iv) a Loan Party incurs or is reasonably expected to incur any
liability pursuant to Title I of ERISA (other than routine claims for benefits)
or the penalty or excise tax provisions of the Code relating to employee benefit
plans, or the Borrower or any ERISA Affiliate incurs or is reasonably expected
to incur any liability pursuant to Title IV of ERISA (other than for timely paid
premiums to the Pension Benefit Guaranty Corporation), (v) the Borrower or any
ERISA Affiliate withdraws from any Multiemployer Plan in a complete withdrawal
or a partial withdrawal, (vi) the Borrower or any ERISA Affiliate fails to make
any required contribution to a Multiemployer Plan pursuant to Section 431 or 432
of the Code, (vii) any Multiemployer Plan is determined to be insolvent or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA), (viii) a Loan Party establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of a Loan Party thereunder; (ix) a non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA and
Section 4975(c) of the Code) occurs with respect to any Plan, (x) any ERISA Plan
is determined to be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA), or (xi) a Foreign Plan Event occurs, and any
such event or events described in clauses (i) through (xi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect; or
(l)    (i) any Loan Document, for any reason, shall cease to be, or shall be
asserted in writing by any Loan Party not to be, a legal, valid and binding
obligation of any party thereto, (ii) any security interest purported to be
created by any Security Document and to extend to Collateral that is not
immaterial to the Loan Parties on a consolidated basis shall cease to be, or
shall be asserted in writing by any Loan Party not to be, a valid and perfected
security interest (having the priority required by this Agreement or the
relevant Security Document) in the securities, assets or properties covered
thereby or (iii) the Guarantees pursuant to the Security Documents by a Loan
Party of any of the Obligations shall cease to be in full force and effect
(other than in accordance with the terms thereof) or shall be asserted in
writing by a Loan Party not to be in effect or not to be legal, valid and
binding obligations;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by the Borrower, anything contained herein or in any
other Loan Document to the contrary notwithstanding, and in the case of any
event described in paragraph (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans then outstanding, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrower accrued hereunder and under any other Loan Document,
shall automatically become due and payable, without presentment, demand, protest
or any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

Section 7.02    Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails to comply with
the Financial Performance Covenant on any Quarterly Date, the Loan Parties shall
have the right, on or after such Quarterly Date and on or prior to the tenth
(10th) Business Day following such Quarterly Date, to effect a cure of such
failure by receiving an additional equity investment from the Sponsor (or its
designee) in the form of a cash equity contribution to the Borrower in an amount
equal to the Cure Amount (collectively, the “Cure Right”) and upon the receipt
by the Borrower of the Cure Amount, the Financial Performance Covenant shall be
recalculated, giving effect to a pro forma increase to the Cash Flow Available
for Debt Service for the relevant Test Period in an amount equal to such Cure
Amount; provided that such pro forma adjustment to the Cash Flow Available for
Debt Service shall be made solely for the purpose of curing the failure to
comply with the Financial Performance Covenant with respect to the relevant Test
Period that includes the Test Quarter for which such Cure Right was exercised
(and shall be taken into account only in subsequent Test Periods that include
the Test Quarter ended



--------------------------------------------------------------------------------





immediately prior to the exercise of the Cure Right) and not for any other
purpose under any Loan Document. If, after giving effect to the foregoing
recalculations, the Borrower shall then be in compliance with the requirements
of the Financial Performance Covenant, the Borrower shall be deemed to have
satisfied the requirements of the Financial Performance Covenant as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
of the Financial Performance Covenant (and any related Default or Event of
Default as a result of such breach or default) that had occurred shall be deemed
cured. Notwithstanding anything herein to the contrary, (i) Borrower may
exercise the Cure Right with respect to only two (2) Test Quarters during any
Test Period, (ii) the Cure Right shall not be exercised more than five (5) times
during the term of this Agreement and (iii) any Cure Amount shall be deposited
into the Revenue Account and applied in accordance with Section 2.19.

Article VIII.    
THE AGENTS; ADDITIONAL PROVISIONS FOR DEPOSITARY BANK

Section 8.01    Appointment and Authority.
(a)    Each of the Lenders hereby irrevocably appoints MSSF to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(b)    Each of the Lenders hereby irrevocably appoints Wilmington Trust,
National Association to act on its behalf as the Collateral Agent under the Loan
Documents, and the Administrative Agent and each of the Lenders (including in
any capacity as a potential Specified Swap Counterparty) hereby irrevocably
appoints and authorizes the Collateral Agent to act as the agent of such Lender
for purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent, and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 8.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent or the Required
Lenders, shall be entitled to the benefits of all provisions of this Article
VIII (including Section 8.11) and Article IX as though the Collateral Agent, or
such co-agents, sub-agents and attorneys-in-fact, were expressly referred to in
such provisions.
(c)    Each of the Lenders hereby irrevocably appoints MSSF as Syndication
Agent.
(d)    Each of the Lenders hereby irrevocably appoints MSSF as Documentation
Agent
(e)    Each of the Loan Parties, the Lenders and each Agent (other than the
Depositary Bank) also hereby irrevocably appoints Wilmington Trust, National
Association to act as their agent hereunder, with such powers as are expressly
delegated to the Depositary Bank by the terms of this Agreement, together with
such other powers as are reasonably incidental thereto. Each of the Agents and
Lenders hereby authorizes and directs the Depositary Bank to act at the
direction, or on the written instructions, of the Collateral Agent with respect
to withdrawals, transfers and payments from and to the Depositary Accounts or as
otherwise specified herein, in each case in accordance with the terms hereof.
The Depositary Bank is hereby appointed to act, and hereby agrees to act, as
Depositary Bank, as “securities intermediary” (within the meaning of
Section 8-102(a)(14) of the UCC) with respect to the Depositary Accounts which
are determined to be “securities accounts” (within the meaning of Section 8-501
of the UCC) and the “financial assets” (within the meaning of
Section 8-102(a)(9) of the UCC, the “Financial Assets”) credited thereto and as
“bank” (within the meaning of 9-102(a)(8) of the UCC) with respect to



--------------------------------------------------------------------------------





the Depositary Accounts which are determined to be “deposit accounts” (within
the meaning of Section 9-102(a)(29) of the UCC) and credit balances not
constituting Financial Assets credited thereto, and to accept all payments, Cash
and Cash Equivalents and other amounts to be delivered to or held by the
Depositary Bank pursuant to the terms of this Agreement. The Depositary Bank
shall hold and safeguard the Depositary Accounts during the term of this
Agreement in accordance with the provisions of this Agreement.
(f)    Except as provided expressly to the contrary herein, the provisions of
this Article VIII are solely for the benefit of the Administrative Agent, the
Collateral Agent, the Syndication Agent, the Documentation Agent, the Depositary
Bank, any appointees thereof and the Lenders and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions except as expressly provided to the contrary herein.

Section 8.02    Rights as a Lender. Any Person serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include a Person serving as an Agent hereunder in
its individual capacity. Such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if such Person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

Section 8.03    Exculpatory Provisions. No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, no Agent:
(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Loan Document or applicable law;
(c)    shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as such Agent or any of its Affiliates in any capacity;
(d)    shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 9.08 and 7.01) or (ii) in the absence of its own gross negligence or
willful misconduct (to the extent found in a final, non-appealable judgment by a
court of competent jurisdiction);
(e)    shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent;



--------------------------------------------------------------------------------





(f)    shall be deemed to have knowledge of any Default or Event of Default
unless and until written notice describing such Default or Event of Default is
given to such Agent by any Loan Party or any Lender;
(g)    shall be responsible or liable for special, indirect, punitive or
consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the respective Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action; and
(h)    shall be responsible or liable for any failure or delay in the
performance of its obligations hereunder arising out of or caused by, directly
or indirectly, forces beyond its control, including, without limitation,
strikes, work stoppages, accidents, acts of war or terrorism, civil or military
disturbances, nuclear or natural catastrophes or acts of God, and interruptions,
loss or malfunctions of utilities, communications or computer (software and
hardware) services; it being understood that the respective Agent shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances;
provided that, notwithstanding the foregoing, the Depositary Bank shall take all
actions as the other Agents or the Loan Parties shall direct it in writing to
perform in accordance with the express provisions of this Agreement.

Section 8.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, any Agent may
presume that such condition is satisfactory to such Lender unless such Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Loan. Each Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Section 8.05    Delegation of Duties. Any Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Any
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article VIII shall apply to any such sub-agent
and to the Related Parties of each Agent and any such sub-agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as an Agent.

Section 8.06    Resignation of the Agents. Any Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint a
successor with the consent of the Borrower (not to be unreasonably conditioned,
withheld or delayed) (unless an Event of Default shall have occurred and be
continuing, in which case no consent of the Borrower shall be required), which
shall be a financial institution with an office in the United States, or an
Affiliate of any such financial institution with an office in the United States.
If no such successor shall have been so appointed by the Required Lenders or the
Borrower and shall not have accepted such appointment within thirty (30) days
after the retiring Agent gives notice of its resignation, then such resignation
shall nonetheless become effective in accordance with such notice and (a) the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents (except that in the case of any collateral
security held by the Collateral Agent on behalf of the Secured Parties under any
of the Loan Documents, the retiring Collateral Agent shall continue to hold such
collateral security, as bailee, until such time as a successor Collateral Agent
is appointed), (b) all payments, communications and



--------------------------------------------------------------------------------





determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders and the Borrower, if applicable, appoint a successor
Administrative Agent as provided for above in this Section 8.06 and (c) the
Borrower and the Lenders agree that in no event shall the retiring Agent or any
of its Affiliates or any of their respective officers, directors, employees,
agents, advisors or representatives have any liability to the Loan Parties, any
Lender or any other Person or entity for damages of any kind, including direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the failure of a
successor Agent to be appointed and to accept such appointment. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section 8.06). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article
VIII (including Section 8.11) and Section 9.05 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Agent was acting as Agent.

Section 8.07    Non-Reliance on the Agents and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

Section 8.08    No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger, the Syndication Agent or the
Documentation Agent shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents in its capacity as such.

Section 8.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.10, 8.11 and 9.05) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable



--------------------------------------------------------------------------------





compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Sections 2.10, 8.11 and 9.05.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

Section 8.10    Collateral and Guarantee Matters. Each of the Lenders
irrevocably authorizes the Administrative Agent and the Collateral Agent to
release Guarantees, Liens and security interests created by the Loan Documents
in accordance with Section 9.18. Upon request by the Administrative Agent or the
Collateral Agent, at any time, each Lender will confirm in writing such Agent’s
authority provided for in the previous sentence.

Section 8.11    Indemnification. Each Lender agrees (i) to reimburse the
Administrative Agent , the Depositary Bank and the Collateral Agent, on demand,
in the amount of its pro rata share (based on its Commitments hereunder (or if
such Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its outstanding Loans)) of any reasonable
expenses incurred for the benefit of the Lenders by the Administrative Agent,
the Depositary Bank or the Collateral Agent, as applicable, including reasonable
and documented counsel fees and compensation of agents and employees paid for
services rendered on behalf of the Lenders which shall not have been reimbursed
by the Borrower (and without limiting the Borrower’s obligations to reimburse
such amounts to the extent set forth in Section 9.05) and (ii) to indemnify and
hold harmless the Administrative Agent, the Depositary Bank, the Collateral
Agent and any of their respective directors, officers, employees or agents, on
demand, in the amount of such pro rata share, from and against any and all
liabilities, Taxes, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by or asserted against it in its capacity as
Administrative Agent, the Depositary Bank or Collateral Agent or any of them in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by it or any of them under this Agreement or any
other Loan Document, to the extent the same shall not have been reimbursed by
the Borrower (and without limiting the Borrower’s obligations to reimburse such
amounts to the extent set forth in Section 9.05); provided that no Lender shall
be liable to the Administrative Agent, the Depositary Bank or the Collateral
Agent for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from the gross negligence
or willful misconduct of the Administrative Agent, the Collateral Agent, the
Depositary Bank or any of their respective directors, officers, employees or
agents, as applicable; provided, further, that it is understood and agreed that
any action taken by the Administrative Agent, the Collateral Agent, the
Depositary Bank or any of their respective directors, officers, employees or
agents in accordance with the directions of the Required Lenders or any other
appropriate group of Lenders pursuant to Section 9.08 shall not be deemed to
constitute gross negligence or willful misconduct for purposes of the
immediately preceding proviso.

Section 8.12    Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If any payment has been made to
any Lender by the Administrative Agent without the applicable withholding Tax
being withheld from such payment and the Administrative Agent has paid over the
applicable withholding Tax to the Internal Revenue Service or any other
Governmental Authority, or the Internal Revenue Service or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify the Administrative Agent of a change in
circumstance which rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, such Lender shall indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, including any penalties or interest
and together with all expenses (including reasonable and documented legal
expenses, allocated internal costs and out-



--------------------------------------------------------------------------------





of-pocket expenses) incurred. Each Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due the
Administrative Agent under this Section 8.12. The agreements in this Section
8.12 shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.

Section 8.13    Enforcement. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Administrative Agent or the Collateral Agent in accordance
with Section 7.01 and the Security Documents for the benefit of all the Lenders
or Secured Parties, as applicable; provided, however, that the foregoing shall
not prohibit (a) the Administrative Agent or the Collateral Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent or Collateral Agent, as
applicable) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 9.06 (subject to the terms
of Section 2.16(c)), or (c) any Lender from filing proofs of claim or appearing
and filing pleadings on its own behalf during the pendency of a proceeding
relative to any Loan Party under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law; provided, further, that if at any time
there is no Person acting as the Administrative Agent or the Collateral Agent,
as applicable, hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent or the Collateral Agent, as applicable, pursuant to Section 7.01 and the
Security Documents, as applicable and (ii) in addition to the matters set forth
in clauses (b) and (c) of the preceding proviso and subject to Section 2.16(c),
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

Section 8.14    Additional Depositary Bank Provisions.
(a)    The Loan Parties, the Lenders and each Agent agree that, for purposes of
Articles 8 and 9 of the UCC, notwithstanding anything to the contrary contained
in any other agreement relating to the establishment and operation of the
Depositary Accounts, the jurisdiction of the Depositary Bank (in its capacity as
securities intermediary and bank) is the State of New York and the laws of the
State of New York govern the establishment and operation of the Depositary
Accounts.
(b)    The Depositary Bank shall exercise the same degree of care in
administering the funds held on deposit in the Depositary Accounts and the
investments purchased with such funds in accordance with the terms of this
Agreement as the Depositary Bank exercises in the ordinary course of its
day-to-day business in administering other funds and investments as required by
applicable law. The Depositary Bank shall perform its obligations hereunder in
accordance with generally accepted banking industry standards. The Depositary
Bank is not party to and shall not execute and deliver, or otherwise become
bound by, any agreement under which the Depositary Bank agrees with any Person
other than the Collateral Agent to comply with entitlement orders or
instructions originated by such Person relating to any of the Depositary
Accounts or the security entitlements that are the subject of this Agreement.
Except as expressly provided in Section 8.14(c), the Depositary Bank shall not
grant any Lien on any Financial Asset, other than any Lien granted to the
Collateral Agent (on behalf of the Secured Parties) under the Security Documents
and shall, if such a Lien is nevertheless created by the Depositary Bank, cause
the prompt release or discharge of the same. The Depositary Bank may execute any
of the trusts or powers hereunder or perform any duties hereunder either
directly or by or through agents, legal counsel, custodians or nominees
appointed with due care; provided that (i) the Depositary Bank’s obligations
under this Agreement shall remain unchanged, (ii) the Depositary Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Loan Parties, the Independent Engineer and each
other Agent shall continue to deal solely and directly with the Depositary Bank
in connection with the Depositary Bank’s rights and obligations under this
Agreement and any rights of the Depositary Bank under the other Loan Documents.



--------------------------------------------------------------------------------





Neither the Depositary Bank nor any of its officers, directors, employees,
agents or sub-agents shall be liable for any action taken or omitted under this
Agreement or in connection therewith except to the extent caused by the
Depositary Bank’s or their gross negligence or willful misconduct, provided that
the Depositary Bank shall not be responsible for the negligence or misconduct of
any agent appointed by it with due care. The Depositary Bank shall not be deemed
to have knowledge of any Default or Event of Default unless the Depositary Bank
shall have received written notice thereof. The rights, privileges, protections
and benefits given to the Depositary Bank, including its rights to be
indemnified, are extended to, and shall be enforceable by, the Depositary Bank
in its capacity hereunder, and to each agent, custodian and other Person
employed by the Depositary Bank in accordance herewith to act hereunder. In no
event shall the Depositary Bank be responsible or liable for special, indirect,
punitive or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Depositary Bank has
been advised of the likelihood of such loss or damage and regardless of the form
of action.
(c)    In the event that the Depositary Bank has or subsequently obtains by
agreement, operation of law or otherwise a Lien on any Depositary Account, the
Depositary Bank agrees that such Lien shall (except to the extent provided in
the next sentence) be subordinate to any Lien of the Collateral Agent. The
Financial Assets or funds standing to the credit of the Depositary Accounts will
not be subject to deduction, set-off, counter-claim, banker’s lien or any other
right in favor of the Depositary Bank or any Person other than the Collateral
Agent and, subject to the terms of this Agreement and the other Loan Documents,
the Loan Parties (except to the extent of returned items and charge-backs either
for uncollected checks or other items of payment and transfers previously
credited to one or more of the Depositary Accounts, and the Loan Parties and the
Collateral Agent hereby authorize the Depositary Bank to debit the applicable
Depositary Accounts for such amounts).
(d)    The Depositary Bank is hereby authorized to obey and comply with all
writs, orders, judgments or decrees issued by any court or administrative agency
of competent jurisdiction affecting any monies, documents or other Property held
by the Depositary Bank. The Depositary Bank shall not be liable to any of the
parties hereto or any of the Secured Parties or their successors, heirs or
personal representatives by reason of the Depositary Bank’s compliance with such
writs, orders, judgments or decrees, notwithstanding such writ, order, judgment
or decree is later reversed, modified, set aside or vacated.
(e)    The Depositary Bank shall not be (i) required to initiate or conduct any
litigation or collection proceeding hereunder or under any other Loan Document
or (ii) responsible for any action taken or omitted to be taken by it hereunder
or in connection with any other Loan Document (except for its own gross
negligence or willful misconduct). Except as otherwise provided under this
Agreement, the Depositary Bank shall take action under this Agreement only as it
shall be directed in writing. The Depositary Bank shall have the right at any
time to seek instructions concerning the administration of this Agreement from
the applicable Agent, the Loan Parties or any court of competent jurisdiction.
The Depositary Bank shall have no obligation to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
hereunder. The Depositary Bank shall not be responsible or liable for any error
of judgment made in good faith by an officer or officers of the Depositary Bank,
any loss which may result from any investment made pursuant to this Agreement or
for any loss resulting from the sale of such investment.
(f)    To the extent permitted by applicable law, the Loan Parties shall assert,
and the Loan Parties hereby waives, any claim against the Depositary Bank and
its Affiliates and the officers, partners, members, shareholders, directors,
trustees, advisors, employees, agents or sub-agents of the Depositary Bank or
its Affiliates, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable law)
arising out of, in connection with, as a result of, or in any way related to,
this Agreement or any other Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby or any act or omission or event
occurring in connection therewith, and the Loan Parties hereby waives, releases
and agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.



--------------------------------------------------------------------------------





(g)    Neither the Depositary Bank nor the Collateral Agent shall be responsible
for filing any financing or continuation statements or recording any documents
or instruments in any public office at any time or times or otherwise
perfecting, monitoring or maintaining the perfection of any security interest in
the Collateral.
(h)    Whenever in the administration of this Agreement the Depositary Bank
shall deem it necessary or desirable that a factual or legal matter be proved or
established in connection with the Depositary Bank taking, suffering or omitting
to take any action hereunder, such matter (unless other evidence in respect
thereof is herein specifically prescribed) may be deemed to be conclusively
proved or established by a certificate of an Responsible Officer or a
certificate of a senior officer of the applicable Agent, if appropriate, or from
a legal opinion from counsel to the Loan Parties. The Depositary Bank shall have
the right at any time to seek instructions concerning the administration of this
Agreement from the applicable Agent, the Loan Parties or any court of competent
jurisdiction. The Depositary Bank shall have no obligation to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder. The Depositary Bank shall not be responsible or liable
for any error of judgment made in good faith by an officer or officers of the
Depositary Bank, any loss which may result from any investment made pursuant to
this Agreement or for any loss resulting from the sale of such investment.



Section 8.15    Cash Equivalent Investments in Depositary Accounts.
(a)    Unless otherwise instructed in writing by the Borrower and subject to
Section 8.17, all cash deposited in the Depositary Accounts that are “securities
accounts” (within the meaning of Section 8-501(a) of the UCC) shall be invested
by the Depositary Bank in Cash and Cash Equivalents as specifically directed in
writing by the Borrower; provided that, if the Borrower fails to so direct the
Depositary Bank, then such amounts held in the Depositary Accounts shall be
invested and reinvested in Cash and Cash Equivalents as selected by the Borrower
in advance (which may be in the form of a standing instruction) or, if the
Borrower fails to select any Cash and Cash Equivalents in advance or the
Depositary Bank is not able to determine whether a selection has been made in
advance or is in effect, then such amounts shall be invested and reinvested in
cash. Such investments will mature in such amounts and not later than such times
as may be necessary to provide funds when needed to make payments from such
funds as provided in this Agreement. Except as otherwise provided herein, net
interest or gain received, if any, from such Cash and Cash Equivalents shall be
deposited into the Revenue Account; provided that net interest or gain received,
if any, from Cash and Cash Equivalents made with cash on deposit in the Debt
Service Reserve Account shall be deposited into Debt Service Reserve Account
until the Debt Service Reserve Account is Fully Funded (as each such reserve
requirement shall be certified to the Depositary Bank by the Borrower prior to
any such deposit), and any release therefrom shall be subject to Section
2.19(d). Any loss shall be charged to the applicable Depositary Account. The
Depositary Bank shall have no responsibility or liability for any loss which may
result from any investment made pursuant to this Agreement, or for any loss
resulting from the sale of any such investment.
(b)    In the event that at any time amounts are funded into a Depositary
Account after 1:00 p.m. (New York City time) on any Business Day, the Depositary
Bank shall have no obligation to invest or reinvest such amounts until the next
Business Day.
(c)    If and when cash is required for the making of any withdrawal or transfer
in accordance with this Agreement (it being understood that cash shall not be
required for any transfer between Depositary Accounts unless Cash and Cash
Equivalents do not exist in the Depositary Account from which funds are being
transferred in appropriate amounts in order to permit such transfer), the
Borrower shall cause Cash and Cash Equivalents to be sold or otherwise
liquidated into cash (without regard to maturity) as and to the extent necessary
in order to make such withdrawals or transfers. Subject to the applicable
Control Agreement and Section 8.17, the Depositary Bank shall comply with any
instruction from the Borrower with respect to any such liquidation of Cash and
Cash Equivalents. In the event any such investments are so redeemed prior to the
maturity thereof, neither the Depositary Bank nor any other Secured Party shall
be liable for any loss or penalties relating thereto.



--------------------------------------------------------------------------------





(d)    For purposes of determining responsibility for any income Taxes payable
on account of any income or gain on any Cash and Cash Equivalents hereunder,
such income or gain shall be for the account of the Borrower. The Borrower shall
provide the Depositary Bank with certified tax identification numbers by
furnishing appropriate forms W-8 or W-9 and such other forms and documents that
the Depositary Bank may reasonably request.

Section 8.16    Depositary Account Balance Statements. The Depositary Bank
shall, on a monthly basis within seven days after the end of each calendar month
and at such other times as the Administrative Agent, the Collateral Agent or the
Borrower may from time to time reasonably request in writing, provide to the
Administrative Agent, the Collateral Agent and the Borrower fund balance
statements in respect of each of the Depositary Accounts, sub-accounts and
amounts segregated in any of the Depositary Accounts; provided that,
notwithstanding the foregoing, if requested by the Borrower, the Depositary Bank
shall provide the Borrower with internet access to fund balance statements and
account activity summaries. Such balance statements and account activity
summaries shall also include deposits, withdrawals and transfers from and to any
Depositary Account and sub-accounts and the net investment income or gain
received and collected in such Depositary Account and sub-account. The
Depositary Bank shall retain records of all receipts, disbursements and
investments of funds with respect to the Depositary Accounts until the third
anniversary of the Discharge of the Obligations. The Depositary Bank shall
promptly notify the Administrative Agent, the Collateral Agent and the Borrower
of its receipt and the amount of any funds received from any Person that are, or
are required hereunder to be, deposited into any Depositary Account, specifying
the Depositary Account into which such funds have been deposited.

Section 8.17    Application of Funds in Depositary Accounts upon Event of
Default. On and after any date on which the Depositary Bank receives written
notice from the Collateral Agent that an Event of Default has occurred and is
continuing and that the Collateral Agent is exercising its rights, on behalf of
the Secured Parties, with respect to one or more of the Depositary Accounts
pursuant to a direction by Required Lenders, notwithstanding anything herein to
the contrary, the Depositary Bank shall thereafter accept all notices and
instructions required or permitted to be given to the Depositary Bank pursuant
to the terms of this Agreement only from the Administrative Agent or the
Collateral Agent and not from the Borrower or any other Person, and the
Depositary Bank shall not withdraw, transfer, pay or otherwise disburse any
amounts in any of the Depositary Accounts except pursuant to such notices and
instructions from the Administrative Agent or the Collateral Agent, unless such
Event of Default no longer exists due to such Event of Default having been
waived, cured or no longer existing, or having been deemed waived, in accordance
with the terms of the applicable Loan Documents (as confirmed in writing to the
Depositary Bank by the Collateral Agent), in which event the terms of this
Section 8.17 shall thereafter be inapplicable to such Event of Default.
Notwithstanding anything herein to the contrary, prior to any date on which the
Depositary Bank receives notice that an Event of Default has occurred and is
continuing from the Collateral Agent, the Depositary Agent shall continue to
apply amounts pursuant to the terms of this Agreement.

Article IX.    
MISCELLANEOUS

Section 9.01    Notices.
(a)    Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, Holding, the Project Holdcos or Exelon Renewables JV,
to c/o Exelon Generation Company, LLC, 1310 Point Street, 12th Floor, Baltimore,
MD 21231, Attention: Project Finance; with a copy to c/o Exelon Generation
Company, LLC, 701 Ninth Street NW, 9th Floor, Washington, DC 20068, Attention:
Joseph Downs;



--------------------------------------------------------------------------------





(ii)    if to the Administrative Agent, to Morgan Stanley Senior Funding, Inc.,
1300 Thames Street, 4th Floor, Thames Street Wharf, Baltimore, MD 21231,
Attention: Administrative Agent, Email: AGENCY.BORROWERS@morganstanley.com, with
a copy to Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New
York 10017; Attention: Kenneth Wyman; Fax No.: 212-455-2502; Tel. No.
212-455-7435; Email: kwyman@stblaw.com;
(iii)    if to the Collateral Agent, to Wilmington Trust, National Association,
1100 North Market Street, Wilmington Delaware 19890, Attention: Institutional
Client Services/Project Finance; Fax No. 302-636-4149; Tel. No. 302-636-6973;
(iv)    if to the Depositary Bank, to Wilmington Trust, National Association,
1100 North Market Street, Wilmington Delaware 19890, Attention: Institutional
Client Services/Project Finance; Fax No. 302-636-4149; Tel. No. 302-636-6973;
and/or
(v)    if to any Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to service of process, or to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. Each of
the Administrative Agent, the Collateral Agent and the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided
further that approval of such procedures may be limited to particular notices or
communications.
(c)    All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if delivered by hand or overnight courier service
or sent by telecopy or (to the extent permitted by paragraph (b) above)
electronic means prior to 5:00 p.m. (New York City time) on such date, or on the
date five (5) Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
(d)    Each of Holding, the Borrower, the Administrative Agent and the
Collateral Agent may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address or facsimile for notices and other communications hereunder
by notice to Holding, the Borrower, the Administrative Agent and the Collateral
Agent. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, facsimile number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender.

Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by any Loan Party herein, in the other Loan
Documents and in the certificates or other instruments prepared or delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the Lenders and shall survive the
making by the Lenders of the Loans and the execution and delivery of the Loan
Documents, regardless of any investigation made by such Persons or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid or any
Commitments remain in effect. Without prejudice to the survival of any other
agreements contained herein, indemnification and reimbursement obligations
contained herein (including pursuant to Sections 2.13, 2.14, 2.15, 8.11 and
9.05) and the provisions of Section 8.14(f) shall



--------------------------------------------------------------------------------





survive the payment in full of the principal and interest hereunder and the
termination of the Commitments or this Agreement.

Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by each of Holding, the Borrower, the Administrative
Agent and the Collateral Agent and when the Administrative Agent shall have
received copies hereof which, when taken together, bear the signatures of each
of the other parties hereto, and thereafter shall be binding upon and inure to
the benefit of Holding, the Borrower, the Agents and each Lender and their
respective permitted successors and assigns.

Section 9.04    Successors and Assigns.
(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by such
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
(to the extent provided in paragraph (c) of this Section 9.04), the Lenders, the
Agents and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agents and the Lenders, and the Indemnitees) any legal or equitable
right, remedy or claim under or by reason of this Agreement:
(b)    (i) Subject to the conditions set forth in Section 9.04(b)(ii) below, any
Lender may assign to one or more assignees that are Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed); provided that no consent of the Administrative Agent shall
be required for an assignment of a Loan to a Person that is a Lender, an
Affiliate of a Lender or Approved Fund immediately prior to giving effect to
such assignment.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans or contemporaneous assignments to related
Approved Funds that equal at least U.S. $1.0 million in the aggregate, the
amount of the Commitment and/or Loans, as applicable, of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance or Affiliated Lender Assignment and Acceptance, as applicable, with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than U.S. $1.0 million and increments of U.S. $1.0 million in excess
thereof unless the Borrower and the Administrative Agent otherwise consent;
provided that no such consent of the Borrower shall be required if an Event of
Default under paragraph (b), (c), (h) or (i) of Section 7.01 has occurred and is
continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of the Term
Loan Facility under this Agreement;



--------------------------------------------------------------------------------





(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance or an Affiliated Lender
Assignment and Acceptance, as applicable;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any other
administrative information that the Administrative Agent may reasonably request;
(E)    no such assignment shall be made to (x) a Defaulting Lender or
Non-Consenting Lender or (y) the Borrower or any of the other Loan Parties or
any of their respective Affiliates, other than any such Person (other than a
Loan Party) in accordance with Section 9.04(e); and
(F)    notwithstanding anything to the contrary herein, no such assignment shall
be made to a natural person.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section 9.04, from and after the effective date
specified in each Assignment and Acceptance or Affiliated Lender Assignment and
Acceptance, as applicable, the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance or
Affiliated Lender Assignment and Acceptance, as applicable, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender hereunder
shall, to the extent of the interest assigned by such Assignment and Acceptance
or Affiliated Lender Assignment and Acceptance, as applicable, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance or Affiliated Lender Assignment and Acceptance, as applicable,
covering all of the assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto but shall continue to be
entitled to the benefits of Sections 2.13, 2.14, 2.15 and 9.05 with respect to
the period that such Lender held Loans). Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
Section 9.04 shall not be effective as an assignment hereunder.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Acceptance or Affiliated Lender Assignment and Acceptance, as
applicable, delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agents and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice (but only, in the case of a Lender, at the Administrative Agent’s Office
and with respect to any entry relating to such Lender’s Commitments, Loans, and
other Obligations).
(v)    The assignor or assignee(s) to each assignment shall deliver to the
Administrative Agent a processing and recordation fee in the amount of U.S.
$3,500 (which shall be limited to one processing and recordation fee for each
assignment to or between Approved Funds); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. Upon its receipt (or waiver)
of the processing and recording fee described in the preceding sentence, a duly
completed Assignment and Acceptance or Affiliated Lender Assignment and
Acceptance, as applicable, executed by an assigning Lender and an assignee, any
administrative information reasonably requested by the Administrative Agent
(unless the assignee shall already be a Lender hereunder) and any written
consent to such assignment required by paragraph (b) of this Section 9.04, the
Administrative Agent



--------------------------------------------------------------------------------





shall accept such Assignment and Acceptance or Affiliated Lender Assignment and
Acceptance, as applicable, and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(c)     (i) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person, or a holding company, investment vehicle or trust
for, or owned and operated for the primary benefit of a natural Person or any of
the Borrower or its respective Affiliates or Subsidiaries) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall, acting as a non-fiduciary agent of the
Borrower (solely for tax purposes), maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans (or other rights or
obligations under the Loan Documents) held by it under the Loan Documents (the
“Participant Register”), which entries shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary; provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 8.11 with respect to any payments made by such Lender to
its Participants. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to exercise rights under and to enforce this Agreement and the other Loan
Documents and to approve any amendment, modification or waiver of any provision
of this Agreement and the other Loan Documents; provided that (x) such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in
Section 9.04(a)(i) or clause (i) through (vi) of the first proviso to Section
9.08(b) that affects such Participant and (y) no other agreement (oral or
written) in respect of the foregoing with respect to such Participant may exist
between such Lender and such Participant. Subject to paragraph (c)(ii) of this
Section 9.04, the Borrower agrees that each Participant shall be entitled to the
benefits (and subject to the requirements and limitations) of Sections 2.13,
2.14 and 2.15 to the same extent as if it were a Lender that acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided such Participant agrees to
be subject to Section 2.16(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.13, 2.14 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation,
or unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement and its Note, if any, to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central bank, and this
Section 9.04 shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute



--------------------------------------------------------------------------------





any such pledgee or assignee for such Lender as a party hereto, and any such
pledgee (other than a pledgee that is the Federal Reserve Bank or any other
central bank) shall acknowledge in writing that its rights under such pledge are
in all respects subject to the limitations applicable to the pledging Lender
under this Agreement or the other Loan Documents.
(e)    Subject to the other provisions of this Section 9.04 and the provisions
of Section 9.21, any Affiliated Lender may make Loans or Commitments or purchase
or sell outstanding Loans or Commitments from the Closing Date until the
Business Day immediately preceding the Maturity Date, on the following basis:
(1)    any such purchase or sale of Loans or Commitments shall be consummated as
an assignment otherwise in accordance with the provisions of this Section 9.04
and pursuant to an Affiliated Lender Assignment and Acceptance in lieu of an
Assignment and Acceptance (it being understood and agreed that any such purchase
or sale of Loans that does not comply with this Section 9.04 and Section 9.21
shall not be effective as an assignment hereunder);
(2)    any such purchase of Loans may be made by the applicable Affiliated
Lender from time to time from one or more Lenders of such Affiliated Lender’s
choosing and need not be made from all Lenders; and
(3)    at the time of purchase, the aggregate principal amount of the Loans and
Commitments held by all Affiliated Lenders shall not exceed 25.0% of the total
Commitments and Loans outstanding at any time.

Section 9.05    Expenses; Indemnity.
(a)    The Borrower agrees to pay all reasonable and documented out-of-pocket
expenses (i) incurred by the Agents and the Lead Arranger (without duplication)
in connection with the preparation of this Agreement and the other Loan
Documents, and by the Agents and the Lead Arranger (without duplication) in
connection with the syndication of the Commitments and the administration of
this Agreement (including reasonable and documented out-of-pocket expenses
incurred in connection with due diligence and the reasonable and documented
fees, charges and disbursements for special New York counsel for the
Administrative Agent, the Collateral Agent and the Lead Arranger and counsel to
the Depositary Bank and, in the event of any perceived or actual conflict of
interest, an additional firm of counsel for any similarly affected persons) and
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the Transactions hereby contemplated shall be
consummated); and (ii) incurred by the Agents and the Lead Arranger (without
duplication) or any Lender in connection with the enforcement or protection of
their rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made hereunder, including the reasonable and
documented fees, charges and disbursements of special New York counsel for the
Administrative Agent and the Lead Arranger, counsel to the Collateral Agent and
counsel to the Depositary Bank and, in connection with any such enforcement or
protection, the reasonable and documented fees, charges and disbursements of any
other necessary counsel; provided, that absent any conflict of interest, the
Administrative Agent and the Lead Arranger shall not be entitled to payment for
the fees, charges or disbursements of more than one counsel.
(b)    The Borrower agrees to indemnify the Agents (including the Depositary
Bank) and the Lead Arranger (without duplication), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
claims, losses, damages, liabilities and related expenses, including reasonable
and documented counsel fees, charges and disbursements (limited to no more than
one firm as counsel to such Indemnitees, taken as a whole, one firm of local
counsel for each relevant jurisdiction, one firm of specialty counsel, if
applicable, and, in the event of any perceived or actual conflict of interest,
an additional firm of counsel for any similarly affected persons), incurred by
or asserted against any Indemnitee arising out of, in any way connected with, or
as a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement



--------------------------------------------------------------------------------





or instrument contemplated hereby or thereby, the performance by the parties
hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions and the other transactions contemplated hereby
or thereby, (ii) the use or proposed use of the proceeds of the Loans, (iii)
(A) any Environmental Claim related in any way to any Loan Party or any of its
Subsidiaries or (B) any actual or alleged presence, Release or threatened
Release of Hazardous Materials at, under, on or from any real property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries or by any predecessor of any Loan Party or any of its Subsidiaries,
except to the extent such presence, Release or threatened Release first occurs
after none of the Loan Parties or any of their Subsidiaries have possession or
control of such real property or (C) the sending by any Loan Party or any of its
Subsidiaries of any Hazardous Materials to any property for treatment, storage
or disposal or (iv) any claim, litigation, investigation, inquiry or proceeding
relating to any of the foregoing, whether or not the Borrower, any other Loan
Party or any Indemnitee initiated or is a party thereto, in each case, whether
or not caused by or arising, in whole or in part, out of the comparative,
contributory or sole negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (x) the gross negligence, bad faith, or willful misconduct of such
Indemnitee or of any Related Indemnitee, (y) a material breach of this Agreement
or any of the Loan Documents by such Indemnitee or by any Related Indemnitee or
(z) any proceeding that does not involve an act or omission by any Loan Parties
and that is brought by one Indemnitee against any other Indemnitee (other than
any claims brought against any Agent or Lead Arranger in their respective
capacities or fulfilling their respective roles as an arranger or agent or any
similar role in connection with the Term Loan Facility). In no event shall any
Indemnitee be liable to any Loan Party for any consequential, indirect, special
or punitive damages. No Indemnitee shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.
(c)    All amounts due under this Section 9.05 shall be payable after written
demand thereof accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested. This Section 9.05
shall not apply to Taxes other than any Taxes that represent losses, claims,
damages, etc. to which Section 9.05 would otherwise apply arising from any
non-Tax claim.

Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of any Loan Party against any and all obligations of the
Loan Parties now or hereafter existing under this Agreement or any other Loan
Document held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although the obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender may have. Each Lender agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY DISPUTE, CLAIM OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

Section 9.08    Waivers; Amendment.
(a)    No failure or delay of any Agent or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,



--------------------------------------------------------------------------------





preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agents and the Lenders hereunder
and under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by the
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by Section 9.08(b), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on the Borrower or any other Loan Party in any
case shall entitle such Person to any other or further notice or demand in
similar or other circumstances.
(b)    Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders (or the Administrative Agent with the
consent of the Required Lenders) and (y) in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by each party
thereto and consented to by the Required Lenders; provided, however, that no
such agreement shall:
(i)    decrease or forgive the principal amount of, or extend the final maturity
of, or decrease the rate of interest on, any Loan, without the prior written
consent of each Lender directly affected thereby,
(ii)    increase or extend the Commitment of any Lender or decrease the fees
payable to any Lender without the prior written consent of such Lender,
(iii)    extend or waive any Scheduled Amortization Payment or reduce the amount
due on any Scheduled Amortization Payment or extend any date on which payment of
interest on any Loan or any Fee is due, without the prior written consent of
each Lender adversely affected thereby,
(iv)    amend or modify the provisions of Section 2.16(b) or (c) or any other
provisions of this Agreement in a manner that would by its terms alter the pro
rata sharing of payments required thereby or the application of payments
required thereby, without the prior written consent of each Lender adversely
affected thereby,
(v)    amend or modify the provisions of Section 9.04(a)(i) or this Section 9.08
or the definition of the term “Required Lenders,” or any other provision hereof
or of any other Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or under any
other Loan Document, without the prior written consent of each Lender adversely
affected thereby (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the Loans and Commitments are included on the Closing Date), or



--------------------------------------------------------------------------------





(vi)    release all or substantially all the Collateral or release any
Guarantees of the Borrower, Holding, ExGen Renewables Holding or any other Loan
Party, without the prior written consent of each Lender;
provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Depositary Bank or
the Collateral Agent hereunder or under the other Loan Documents without the
prior written consent of the Administrative Agent, the Depositary Bank or the
Collateral Agent, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any assignee of such Lender.
(c)    Without the consent of any Syndication Agent, Documentation Agent, Lead
Arranger or Lender, the Loan Parties and the Administrative Agent, the
Depositary Bank and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to or protect any security interest
for the benefit of the Secured Parties in any property or so that the security
interests therein comply with applicable law.
(d)    Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and the accrued interest and fees in respect thereof and (ii) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.
(e)    Notwithstanding the foregoing, any Loan Document may be amended,
modified, supplemented or waived with the written consent of the Administrative
Agent and the Borrower without the need to obtain the consent of any Lender if
such amendment, modification, supplement or waiver is executed and delivered in
order to cure an ambiguity, omission, mistake or defect in such Loan Document;
provided that in connection with this clause (e), in no event will the
Administrative Agent be required to substitute its judgment for the judgment of
the Lenders or the Required Lenders, and the Administrative Agent may in all
circumstances seek the approval of the Required Lenders, the affected Lenders or
all Lenders in connection with any such amendment, modification, supplement or
waiver.

Section 9.09    Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the applicable interest rate, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender, shall exceed the maximum lawful rate (the “Maximum
Rate”) that may be contracted for, charged, taken, received or reserved by such
Lender in accordance with applicable law, the rate of interest payable
hereunder, together with all Charges payable to such Lender, shall be limited to
the Maximum Rate; provided that such excess amount shall be paid to such Lender
on subsequent payment dates to the extent not exceeding the legal limitation.

Section 9.10    Entire Agreement. This Agreement, the other Loan Documents, the
Fee Letters and the agreements regarding certain Fees referred to herein
constitute the entire contract between the parties relative to the subject
matter hereof and may not be contradicted by evidence of prior, contemporaneous
or subsequent oral agreements of the parties. There are no unwritten oral
agreements among the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement, the other
Loan Documents and the Fee Letters. Notwithstanding the foregoing, Sections 2
(with respect to Fees), 4, 7 and 8 of the Engagement Letter shall survive the
execution and delivery of this Agreement and



--------------------------------------------------------------------------------





remain in full force and effect; provided, however, that Sponsor’s obligations
under Section 4 of the Engagement Letter shall automatically terminate and be
deemed superseded immediately upon the execution and delivery of this Agreement.
Nothing in this Agreement, in the other Loan Documents or in the Fee Letters,
expressed or implied, is intended to confer upon any party other than the
parties hereto and thereto any rights, remedies, obligations or liabilities
under or by reason of this Agreement, the other Loan Documents or the Fee
Letters.

Section 9.11    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11. EACH PARTY HERETO FURTHER
REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.

Section 9.12    Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

Section 9.13    Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile or other electronic imaging means), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic transmission (e.g. “.pdf” or “.tif” format) shall be effective as
delivery of a manually executed counterpart hereof.

Section 9.14    Headings. The article and section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.

Section 9.15    Jurisdiction; Consent to Service of Process.
(a)    Each of Holding and the Borrower, the Agents and the Lenders hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States sitting in New York County, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court. Each of Holding and the Borrower further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties thereto by registered or certified mail,
postage prepaid, to such Person at the address specified for the Loan Parties in
Section 9.01. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement (other than



--------------------------------------------------------------------------------





Section 8.09 or Section 8.14) shall affect any right that any Lender or Agent
may otherwise have to bring any action or proceeding to enforce this Agreement
or the other Loan Documents against the Borrower or any other Loan Party in the
courts of any jurisdiction in which the Borrower, the Loan Parties or their
properties are located.
(b)    Each of Holding, the Borrower, the Agents, and the Lenders hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court sitting in New York County. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Section 9.16    Confidentiality. Each of the Lenders and each of the Agents
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its Affiliates and to its
Related Parties (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential); (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over such
Person or its Related Parties (including any self-regulatory authority, such as
the National Association of Insurance Commissioners); (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the Information may be disclosed to any assignee or Participant, or prospective
assignee or Participant, in reliance on this clause (f)); (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Term Loan Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Term Loan Facility; (h) with the consent of the Borrower; or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section, or (y) becomes available to any Lender,
any Agent or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower. In addition, each Agent and each Lender may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.
For purposes of this Section, “Information” means all information received from
the Borrower, Holding or any of its Subsidiaries relating to the Borrower,
Holding, any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to any Lender or
any Agent on a nonconfidential basis prior to disclosure by the Borrower or any
of its Subsidiaries; provided that, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 9.17    Communications.
(a)    Delivery.
(i)    Each Loan Party hereby agrees that it will use all reasonable efforts to
provide to the Administrative Agent all information, documents and other
materials that it is obligated to furnish



--------------------------------------------------------------------------------





to the Administrative Agent pursuant to this Agreement and any other Loan
Document, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (A) relates to a request for a new, or a conversion of
an existing, borrowing or other extension of credit (including any election of
an interest rate or interest period relating thereto), (B) relates to the
payment of any principal or other amount due under this Agreement prior to 5:00
p.m. (New York City time) on the scheduled date therefor, (C) provides notice of
any Default or Event of Default under this Agreement or (D) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications collectively, the “Communications”), by transmitting
the Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent at the address referenced in
Section 9.01(a)(ii). Nothing in this Section 9.17 shall prejudice the right of
the Agents, the Syndication Agent, the Documentation Agent, the Lead Arranger or
any Lender or any Loan Party to give any notice or other communication pursuant
to this Agreement or any other Loan Document in any other manner specified in
this Agreement or any other Loan Document.
(ii)    The Administrative Agent agrees that receipt of the Communications by
the Administrative Agent at the email address referenced in Schedule 9.01(a)(ii)
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees (A) to
notify the Administrative Agent in writing (including by electronic
communication) from time to time of such Lender’s e-mail address to which the
foregoing notice may be sent by electronic transmission and (B) that the
foregoing notice may be sent to such e-mail address.
(b)    Posting. Each Loan Party further agrees that the Administrative Agent may
make the Communications available to the Lenders by posting the Communications
on Intralinks, SyndTrak or a substantially similar electronic transmission
system (the “Platform”). The Borrower hereby acknowledges that (i) the
Administrative Agent and/or the Lead Arranger will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on the
Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who wish to receive information that is not material non-public
information concerning the Loan Parties, their Subsidiaries or their securities,
if any, for purposes of United States Federal securities laws, (collectively,
“Public Side Information”) and who may be engaged in investment and other
market-related activities with respect to such Persons’ securities. In addition,
the Borrower and the Agents agree that unless specifically labeled “Public -
Does Not Contain Material Non-Public Information,” all information,
documentation or other data disseminated to prospective Lenders in connection
with the syndication of the Term Loan Facility, whether through an Internet site
(including, without limitation, an IntraLinks or SyndTrak workspace),
electronically, in presentations, at meetings or otherwise will be deemed to
contain material non-public information concerning the Borrower, its Affiliates
or their securities. The Borrower hereby agrees to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that (w)
all such Borrower Materials shall be clearly and conspicuously marked “Public -
Does Not Contain Material Non-Public Information,” at a minimum, prominently on
the first page thereof; (x) by marking Borrower Materials “Public - Does Not
Contain Material Non-Public Information,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as containing only Public Side Information (although it
may be sensitive and proprietary); (y) all Borrower Materials marked “Public -
Does Not Contain Material Non-Public Information” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat the Borrower Materials that are not marked “Public - Does Not
Contain Material Non-Public Information” as being suitable only for posting on a
portion of the Platform not designated Public Side Information. Notwithstanding
the foregoing, no Borrower shall be under any obligation to mark Borrower
Materials “Public - Does Not Contain Material Non-Public Information” to



--------------------------------------------------------------------------------





the extent such Borrower determines that such Borrower Materials contain
information that is not Public Side Information with respect to such Borrower or
its Affiliates or their respective securities.
(c)    Platform. The Platform is provided “as is” and “as available.” The Agent
Parties do not warrant the accuracy or completeness of the Communications, or
the adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or the Platform. In no event shall the Administrative Agent, the Collateral
Agent or any of its or their affiliates or any of their respective officers,
directors, employees, agents advisors or representatives (collectively, “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or the Administrative
Agent’s or the Collateral Agent’s transmission of communications through the
internet, except to the extent the liability of any Agent Party is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Agent Party’s gross negligence or willful
misconduct.

Section 9.18    Release of Liens and Guarantees. In the event that any Loan
Party conveys, sells, leases, assigns, transfers or otherwise disposes of all or
any portion of its assets (including the Equity Interests of any of its
Subsidiaries) to a Person that is not (and is not required to become) a Loan
Party in a transaction not prohibited by the Loan Documents, the Administrative
Agent and the Collateral Agent shall promptly (and the Lenders hereby authorize
the Administrative Agent and the Collateral Agent to) take such action and
execute any such documents as may be reasonably requested by the Borrower and at
the Borrower’s expense to release any Liens created by any Loan Document in
respect of such Equity Interests or assets that are the subject of such
disposition. Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests or assets shall no longer be
deemed to be made once such Equity Interests or assets are so conveyed, sold,
leased, assigned, transferred or disposed of. The Security Documents, the
guarantees made therein, the Security Interest (as defined therein) and all
other security interests granted thereby shall terminate, and each Loan Party
shall automatically be released from its obligations thereunder and the security
interests in the Collateral granted by any Loan Party shall be automatically
released, upon the Discharge of the Obligations. At such time, the
Administrative Agent and the Collateral Agent agree to take such actions as are
reasonably requested by the Borrower at the Borrower’s expense to evidence and
effectuate such termination and release of the guarantees, Liens and security
interests created by the Loan Documents.

Section 9.19    Acknowledgment and Consent to Bail-in of EEA Financial
Institutions. Notwithstanding any other term of any Loan Document or any other
agreement, arrangement or understanding among any such parties, each party
acknowledges and accepts that any liability of any party to any other party
under or in connection with the Loan Documents may be subject to Bail-In Action
by the relevant Resolution Authority and acknowledges and accepts to be bound by
the effect of:
(a)    any Bail-In Action in relation to any such liability, including (without
limitation):
(i)    a reduction, in full or in part, in the principal amount, or outstanding
amount due (including any accrued but unpaid interest) in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability, into shares or
other instruments of ownership that may be issued to, or conferred on, it; and
(iii)    a cancellation of any such liability; and



--------------------------------------------------------------------------------





(b)    variation of any term of any Loan Document to the extent necessary to
give effect to any Bail-In Action in relation to any such liability.

Section 9.20    U.S.A. PATRIOT Act and Similar Legislation. Each Agent and each
Lender hereby notifies each Loan Party that pursuant to the requirements of the
U.S.A. PATRIOT Act and similar legislation, as applicable, it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of each Loan Party and other
information that will allow the Agents and the Lenders to identify such Loan
Party in accordance with such legislation. Each Loan Party agrees to furnish
such information promptly upon its receipt of a written request therefor from an
Agent or a Lender.

Section 9.21    No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this Section 9.21, the
“Lenders”), may have economic interests that conflict with those of the Borrower
and the other Loan Parties. Each of Holding and the Borrower hereby agrees, on
behalf of itself and the other Loan Parties, that subject to applicable law,
nothing in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between the
Lenders and the Loan Parties, their equity-holders or their Affiliates. Each of
Holding and the Borrower hereby acknowledges and agrees, on behalf of itself and
the other Loan Parties, that (i) the transactions contemplated by the Loan
Documents are arm's-length commercial transactions between the Lenders, on the
one hand, and the Loan Parties, on the other, (ii) in connection therewith and
with the process leading to such transaction none of the Lenders is acting as
the agent or fiduciary of any Loan Party, its management, equity-holders,
creditors or any other person, (iii) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party with respect to the
transactions contemplated hereby or the process leading thereto (irrespective of
whether any Lender or any of its Affiliates has advised or is currently advising
such Loan Party on other matters) or any other obligation to any Loan Party
except the obligations expressly set forth in the Loan Documents, (iv) each of
the Borrower and each other Loan Party has consulted its own legal and financial
advisors to the extent it has deemed appropriate, (v) the Lenders may be engaged
in a broad range of transactions that involve interests that differ from those
of the Borrower and its Affiliates and no Lender has an obligation to disclose
any such interests to the Borrower or its Affiliates and (vi) it will not claim
that any Lender has rendered advisory services of any nature or respect, or owes
a fiduciary or similar duty to it in connection with such transaction or the
process leading thereto, and agrees that each Lender shall have no liability
(whether direct or indirect) in respect to such a claim or to any other Person
asserting such a claim on their behalf. Each of Holding and the Borrower further
acknowledges and agrees that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto.

Section 9.22     Affiliated Lenders. Notwithstanding anything in this Agreement
or any other Loan Document to the contrary, with respect to any Loans at any
time held by an Affiliated Lender, such Affiliated Lender shall have no right
whatsoever, in its capacity as a Lender with respect to such Loans then held by
such Affiliated Lender, whether or not any Loan Party is subject to a bankruptcy
or other insolvency proceeding or otherwise, so long as such Lender is an
Affiliated Lender, to (i) consent to any amendment, modification, waiver,
consent or other such action with respect to, or otherwise vote on any matter
related to, or vote in connection with any direction delivered to the
Administrative Agent or the Collateral Agent by the Required Lenders pursuant
to, any of the terms of the Agreement or any other Loan Document, in each case
to the extent such amendment, modification, waiver, consent, other action, vote
or direction is effective with only the consent of or action by the Required
Lenders (each, a “Required Lender Vote/Directive”) and, if applicable, the
Borrower or any other Loan Party; provided that for purposes of any Required
Lender Vote/Directive, the Administrative Agent shall automatically deem any
Loans held by such Affiliated Lender to be voted on a pro rata basis in
accordance with the votes cast in respect of the Loans of all other Lenders in
the aggregate (other than any Affiliated Lender) in connection with any such
Required Lender Vote/Directive (including all voting and consent rights arising
out of any bankruptcy or other insolvency proceedings (except for voting on any
plan of reorganization or refraining from voting on any plan of reorganization,
in which case the Administrative Agent shall vote or refrain from voting such
Loans of such Affiliated Lender in the Administrative Agent’s sole discretion));
provided, further, that no such Required Lender Vote/Directive shall



--------------------------------------------------------------------------------





deprive such Affiliated Lender of its share of any payments or other recoveries
which the Lenders are entitled to share on a pro rata basis under the Loan
Documents and such Affiliated Lender’s vote shall be counted to the extent any
such plan of reorganization or other amendment proposes to treat the Obligations
of the Affiliated Lender in a manner less favorable in any material respect to
such Affiliated Lender than the proposed treatment of Obligations held by
Lenders that are not Affiliates of the Borrower, (ii) attend any meeting (live
or by any electronic means) in such Affiliated Lender’s capacity as a Lender
with any Agent or other Lender or receive any information from any Agent or
other Lender except to the extent such information is made available to any Loan
Party (or its representatives) and other than administrative notices given to
all Lenders under Article II or (iii) have access to the Platform in such
Affiliated Lender’s capacity as a Lender.

Section 9.23    Certain ERISA Matters.     
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, solely for the benefit of, MSSF, the Administrative Agent, the
Collateral Agent and the Lead Arranger and their respective Affiliates (the
“Relevant Parties”), and not, for the avoidance of doubt, to or for the benefit
of the Borrower, Holdings or any other Loan Party, that at least one of the
following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR
Section 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans or the Commitments;
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement; or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, (I) unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (II) if such sub-clause (i) is
not true with respect to a Lender and such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the



--------------------------------------------------------------------------------





Relevant Entities, and not, for the avoidance of doubt, to or for the benefit of
the Borrower, Holdings or any other Loan Party, that:
(i)     none of the Relevant Entities is a fiduciary with respect to the assets
of such Lender (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, or any of the other
Loan Documents);
(ii)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, a registered investment adviser, a registered
broker-dealer or other person that has under management or control, total assets
of at least $50 million, in each case as described in 29 CFR §
2510.3-21(c)(1)(i)(A)-(E), as amended from time to time;
(iii)     the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations);
(iv)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder; and
(v)     no fee or other compensation is being paid directly to any Relevant
Entity for investment advice (as opposed to other services) in connection with
the Loans, the Commitments or this Agreement.
(c)    Each of MSSF, the Administrative Agent, the Collateral Agent and the Lead
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof (i) may receive interest or other payments with
respect to the Loans, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans or the Commitments for an amount less than the
amount being paid for an interest in the Loans or the Commitments by such Lender
or (iii) may receive fees or other payments in connection with the transactions
contemplated hereby, the Loan Documents or otherwise, including structuring
fees, commitment fees, arrangement fees, facility fees, upfront fees,
underwriting fees, ticking fees, agency fees, administrative agent or collateral
agent fees, utilization fees, minimum usage fees, letter of credit fees,
fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.
For purposes of this Section 9.23, the following definitions apply to each of
the capitalized terms below:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.



--------------------------------------------------------------------------------







“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

Section 9.24    No Personal Liability of Directors, Officers, Employees and
Equityholders. No past, present or future director, officer, representative,
Controlling person, executive, agent, employee, incorporator or shareholder
(whether direct or indirect) of any Loan Party (including any holder of any
membership interests in any Loan Party), as such, will have any liability for
any obligations of any Loan Party under any Loan Document or for any claim based
on, in respect of, or by reason of, such obligations or their creation. Each
Agent and Lender and other Secured Party hereby waives and releases all such
liability. The waiver and release are part of the consideration for the
incurrence of the Obligations and establishment of the Term Loan Facility.
[SIGNATURE PAGES FOLLOW]





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
EXGEN RENEWABLES IV, LLC,
as Borrower




By: _________________________________    
Name:
Title:


 
 
 
 
 
 
 
 
 
 
 
EXGEN RENEWABLES IV HOLDING, LLC,
as Holding




By: _________________________________    
Name:
Title:


 
 
 
 
 
 








--------------------------------------------------------------------------------







 
MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent, Syndication Agent, Documentation Agent and a Lender




By: _________________________________    
Name:
Title:


 
 
 
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Depositary Bank and Collateral Agent




By: _________________________________    
Name:
Title:
























--------------------------------------------------------------------------------






FORM OF
ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date (as defined below) and is entered into by and between [INSERT
NAME OF ASSIGNOR] (the “Assignor”) and [INSERT NAMES OF ASSIGNEE(S)] (the
“Assignee[s]”). [It is understood and agreed that the rights and obligations of
the Assignees hereunder are several and not joint]. Capitalized terms used but
not defined herein shall have the meanings given to them in the Credit Agreement
identified below (as may be amended from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto (the
“Standard Terms and Conditions”) are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the][each] Assignee, and [the][each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below, (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.
1.     Assignor:     ___________________________________________
2.     Assignee[(s)]:     ___________________________________________
[is a Lender][is an Affiliate/Approved Fund of [Identify Lender]][is an Eligible
Assignee]


3.     Administrative Agent: Morgan Stanley Senior Funding, Inc.
4.     Credit Agreement: The Credit Agreement, dated as of November 28, 2017,
among EXGEN RENEWABLES IV, LLC, a limited liability company organized under the
laws of Delaware (the “Borrower”), EXGEN RENEWABLES IV HOLDING, LLC, a limited
liability company organized under the laws of Delaware (“Holding”), the LENDERS
party thereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral
Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Depositary Bank.




--------------------------------------------------------------------------------







5.     Assigned Interest Add additional table for each Assignee1:
Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans*
Term Loan Facility
U.S. $850,000,000
U.S. $[___]
%



Effective Date: _____________, __, 20__ (the “Effective Date”). [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
































































___________________________


1 Add additional table for each Assignee.


* Calculate to nine (9) decimal places and show as a percentage of aggregate
Loans of all Lenders in respect of the Term Loan
Facility.




--------------------------------------------------------------------------------





The terms set forth in this Assignment and Acceptance are hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR]
By:
 
Name:
Title:



ASSIGNEE [NAME OF ASSIGNEE]2
By:
 
Name:
Title:



[Consented3 to and accepted:


MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent
By:
 
Name:
Title:]











































___________________________


2 Add additional signature blocks if there is more than one Assignee.


3 Consent of the Administrative Agent to be included to the extent required by
Section 9.04(b) of the Credit Agreement.




--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and (iv) the assignment and assumption pursuant hereto
complies with the terms of the Credit Agreement; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Loan Party or any Affiliates thereof, or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Loan Party or any Affiliates thereof or any other Person of any of their
respective obligations under any Loan Document.
1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements of an Eligible Assignee under the Credit Agreement
and satisfies the requirements specified in Section 9.04(b) of the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on any Agent or any other Lender, (vi) attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the] [each]
Assignee, (vii) the assignment and assumption pursuant hereto complies with the
terms of the Credit Agreement and (viii) if it is a Non-U.S. Lender, attached to
this Assignment and Acceptance is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; (b) appoints and authorizes the Agents to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto as are delegated to the Agents by the terms
thereof, together with such powers as are incidental thereto, including, without
limitation, pursuant to Section 8.05 of the Credit Agreement; and (c) agrees
that (i) it will, independently and without reliance on any Agent, the Assignor
or any other Lender and, based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other




--------------------------------------------------------------------------------





amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to [the] [each] Assignee for amounts which have accrued from
and after the Effective Date.
3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance; provided,
however, that it shall be promptly followed by an original. This Assignment and
Acceptance shall be governed by, and construed in accordance with, the law of
the State of New York.








--------------------------------------------------------------------------------





FORM OF
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE


This Affiliated Lender Assignment and Acceptance (the “Affiliated Lender
Assignment and Acceptance”) is dated as of the Effective Date (as defined below)
and is entered into by and between [Insert name of Assignor] (the “Assignor”)
and [Insert names of Assignee(s)] (the “Assignee[s]”). [It is understood and
agreed that the rights and obligations of the Assignees hereunder are several
and not joint]. Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as may be
amended from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Affiliated Lender Assignment and Acceptance as if set forth
herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from the Assignor, subject to and in accordance with the Standard
Terms and Conditions and the Credit Agreement, as of the Effective Date inserted
by the Administrative Agent as contemplated below (i) all of the Assignor’s
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Affiliated
Lender Assignment and Acceptance, without representation or warranty by the
Assignor.
1.     Assignor: _____________________________________ [is an Affiliated
Lender].
2.     Assignee[s]: ___________________________________ [is an Affiliated
Lender].
3.     Administrative Agent: MORGAN STANLEY SENIOR FUNDING, INC.
4.     Credit Agreement: The Credit Agreement, dated as of November 28, 2017,
among EXGEN RENEWABLES IV, LLC, a limited liability company organized under the
laws of Delaware (the “Borrower”), EXGEN RENEWABLES IV HOLDING, LLC, a limited
liability company organized under the laws of Delaware (“Holding”), the LENDERS
party thereto from time to time, MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral
Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Depositary Bank.




--------------------------------------------------------------------------------







5.     Assigned Interest1:
Facility Assigned
Aggregate Amount of Commitment/ Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/ Loans2
Term Loan Facility
U.S. $850,000,000
U.S. $[____]
%



Effective Date: _____________, __, 20__ (the “Effective Date”). [TO BE INSERTED
BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
6.    [Additional Representations and Covenants of Assignee. [The][Each]
Assignee represents and warrants that (a) it is an Affiliated Lender pursuant to
Section 9.04(e) of the Credit Agreement; (b) no Default or Event of Default has
occurred or is continuing or would result therefrom, and (c) as of the Effective
Date, after giving effect to this Affiliated Lender Assignment and Assumption,
the aggregate principal amount of the Loans and Commitments held by all
Affiliated Lenders does not exceed 25.0% of the total Commitments and Loans
outstanding. By executing this Affiliated Lender Assignment and Assumption, each
Affiliated Lender agrees to be bound by the terms of Section 9.22 of the Credit
Agreement.]3 
7.    [Additional Representations and Covenants of Assignor. The Assignor
represents and warrants that (a) it is an Affiliated Lender pursuant to Section
9.04(e) of the Credit Agreement; (b) no Default or Event of Default has occurred
or is continuing or would result therefrom, and (c) as of the Effective Date,
after giving effect to this Affiliated Lender Assignment and Assumption, the
aggregate principal amount of the Loans and Commitments held by all Affiliated
Lenders does not exceed 25.0% of the total Commitments and Loans outstanding. By
executing this Affiliated Lender Assignment and Assumption, each Affiliated
Lender agrees to be bound by the terms of Section 9.22 of the Credit
Agreement.]4 










_____________________________
1 Add additional table for each Assignee.
2 Calculate to nine (9) decimal places and show as a percentage of aggregate
Loans of all Lenders in respect of the Term Loan Facility.
3 Only to be included if the Assignee is the Affiliated Lender.
4 Only to be included if the Assignor is the Affiliated Lender.




--------------------------------------------------------------------------------





The terms set forth in this Affiliated Lender Assignment and Acceptance are
hereby agreed to:
ASSIGNOR [NAME OF ASSIGNOR]
By:
 
Name:
Title:



ASSIGNEE [NAME OF ASSIGNEE]5
By:
 
Name:
Title:



[Consented6 to and accepted:


MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent
By:
 
Name:
Title:]













































_________________________________


5 Add additional signature blocks if there is more than one Assignee.


6 Consent of the Administrative Agent to be included to the extent required by
Section 9.04(b) of the Credit Agreement.




--------------------------------------------------------------------------------





ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
AFFILIATED LENDER ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any Lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Acceptance and to consummate the
transactions contemplated hereby and (iv) the assignment and assumption pursuant
hereto complies with the terms of the Credit Agreement; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Loan Party or any Affiliates thereof, or any other person
obligated in respect of any Loan Document or (iv) the performance or observance
by any Loan Party or any Affiliates thereof or any other Person of any of their
respective obligations under any Loan Document.
1.2    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Affiliated Lender Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements of an Eligible Assignee under the
Credit Agreement and satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.04 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Affiliated Lender Assignment and Acceptance and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision
independently and without reliance on any Agent or any other Lender, (vi)
attached to this Affiliated Lender Assignment and Acceptance is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the] [each] Assignee, (vii) the
assignment and assumption pursuant hereto complies with the terms of the Credit
Agreement and (viii) if it is a Non-U.S. Lender, attached to this Assignment and
Acceptance is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; (b)
appoints and authorizes the Agents to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Agents by the terms thereof, together with such
powers as are incidental thereto, including, without limitation, pursuant to
Section 8.05 of the Credit Agreement; and (c) agrees that (i) it will,
independently and without reliance on any Agent, the Assignor or any other
Lender and, based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender and appoint Agents.




--------------------------------------------------------------------------------





2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to [the] [each]
Assignee for amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Affiliated Lender Assignment and Acceptance shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Affiliated Lender Assignment and
Acceptance may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Affiliated Lender Assignment and Acceptance by telecopy or other
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Affiliated Lender Assignment and Acceptance; provided,
however, that it shall be promptly followed by an original. This Affiliated
Lender Assignment and Acceptance shall be governed by, and construed in
accordance with, the law of the State of New York.








--------------------------------------------------------------------------------





FORM OF PREPAYMENT NOTICE
Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Administrative Agent
Email: [***]


[Date]
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 28, 2017 (the
“Credit Agreement”), among EXGEN RENEWABLES IV, LLC, a limited liability company
organized under the laws of Delaware (the “Borrower”), EXGEN RENEWABLES IV
HOLDING, LLC, a limited liability company organized under the laws of Delaware
(“Holding”), the LENDERS party thereto from time to time, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Depositary
Bank. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
This Prepayment Notice is delivered to you pursuant to Section 2.08 of the
Credit Agreement. The Borrower hereby gives notice of a prepayment of Loans as
follows:
For a prepayment by Borrower,
1.    (select Type(s) of Loans)
Base Rate Loans in the aggregate principal amount of U.S. $______.
LIBOR Loans with an Interest Period ending ______, 20__ in the aggregate
principal amount of U.S. $________.
2.    On __________, 20__ (a Business Day).
This Prepayment Notice and prepayment contemplated hereby comply with the Credit
Agreement, including Section 2.09 of the Credit Agreement.
                                                                                   
Very truly yours,
EXGEN RENEWABLES IV, LLC
By:
 
Name:
Title:









--------------------------------------------------------------------------------







FORM OF BORROWING REQUEST


Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Administrative Agent
Email: [***]


[__], 2017
Ladies and Gentlemen:
The undersigned, EXGEN RENEWABLES IV, LLC, a limited liability company organized
under the laws of Delaware (the “Borrower”), refers to that certain Credit
Agreement, dated as of November 28, 2017 (the “Credit Agreement”), among the
Borrower, EXGEN RENEWABLES IV HOLDING, LLC, a limited liability company
organized under the laws of Delaware, the LENDERS party thereto from time to
time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Collateral Agent and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Depositary Bank. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. The Borrower hereby gives you notice pursuant to Section 2.03 of the
Credit Agreement that it requests a Borrowing under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Borrowing is
requested to be made:
For a Borrowing by Borrower:
(A)    Date of Borrowing (which shall be a Business Day):_________
(B)    Principal amount of Borrowing: U.S. $____________
(C)    Type of Borrowing (Base Rate or LIBOR): ____________
(D)    Interest Period and the last day thereof (if a LIBOR Borrowing):1
____________
(E)
Funds are requested to be disbursed to the Borrower’s account with
______________ (Account No.___________).



[Signature Page Follows]




_________________________
1 Which must comply with the definition of “Interest Period”.




--------------------------------------------------------------------------------





Very truly yours,
EXGEN RENEWABLES IV, LLC
By:
 
Name:
Title:









--------------------------------------------------------------------------------





FORM OF
INTEREST ELECTION REQUEST


Morgan Stanley Senior Funding, Inc.,
as Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Administrative Agent
Email: [***]
[__], 2017
Ladies and Gentlemen:
Reference is made to the Credit Agreement dated as of November 28, 2017 (the
“Credit Agreement”), among EXGEN RENEWABLES IV, LLC, a limited liability company
organized under the laws of Delaware (the “Borrower”), EXGEN RENEWABLES IV
HOLDING, LLC, a limited liability company organized under the laws of Delaware
(“Holding”), the LENDERS party thereto from time to time, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Depositary
Bank. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
This Interest Election Request is delivered to you pursuant to Section 2.05 of
the Agreement and relates to the following:
For a Borrowing by Borrower,
1.    A conversion of a Borrowing A continuation of a Borrowing (select one).
2.    In the aggregate principal amount of U.S. $________.
3.    which Borrowing is being maintained as a [Base Rate Borrowing] [LIBOR
Borrowing with an Interest Period ending on ________, 20__].
4.    (select relevant election)
If such Borrowing is a LIBOR Borrowing, such Borrowing shall be continued as a
LIBOR Borrowing having an Interest Period of [____] months.
If such Borrowing is a LIBOR Borrowing, such Borrowing shall be converted to a
Base Rate Borrowing.
If such Borrowing is a Base Rate Borrowing, such Borrowing shall be converted to
a LIBOR Borrowing having an Interest Period of [____] months.
5.    Such election to be effective on ________, 20__ (a Business Day).
This Interest Election Request and the election made herein comply with the
Credit Agreement, including Section 2.05 of the Credit Agreement.
[Signature Page Follows]




--------------------------------------------------------------------------------





Very truly yours,
EXGEN RENEWABLES IV, LLC
By:
 
Name:
Title:









--------------------------------------------------------------------------------





FORM OF
SECURITY AGREEMENT












--------------------------------------------------------------------------------








 


EXECUTION VERSION










PLEDGE AND SECURITY AGREEMENT
Dated as of November 28, 2017
by and between
EXGEN RENEWABLES IV, LLC
as the Grantor


and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent
 


 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS    2
1.1
General Definitions    2

1.2
Definitions; Interpretation    7

SECTION 2.    [RESERVED]
SECTION 3.    GRANT OF SECURITY    7
3.1
Grant of Security    7

3.2
Certain Limited Exclusions    8

3.3
Retention of Certain Rights    8

SECTION 4.    SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE    8
4.1
Security for Obligations    8

4.2
Continuing Liability Under Collateral    8

SECTION 5.    CERTAIN RELATED REPRESENTATIONS; WARRANTIES AND COVENANTS        9
5.1
Generally    9

5.2
Equipment And Inventory    9

5.3
Receivables    9

5.4
Investment Related Property    10

5.5
Assigned Agreements    13

5.6
Letter of Credit Rights    13

5.7
Intellectual Property    13

5.8
Commercial Tort Claims    14

SECTION 6.    FURTHER ASSURANCES.    14
6.1
Further Assurances    14

SECTION 7.    COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT    15
7.1
Power of Attorney    15

7.2
No Duty on Part of Collateral Agent or Other Secured Parties    16

SECTION 8.    REMEDIES    17
8.1
Generally    17

8.2
Application of Proceeds    18

8.3
Sales on Credit    19

8.4
Investment Related Property    19

8.5
Intellectual Property    19

8.6
Investment Accounts    21

SECTION 9.    AMENDMENTS    21
SECTION 10.    CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES    21




--------------------------------------------------------------------------------





SECTION 11.    STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM    21
SECTION 12.    NOTICES    22
SECTION 13.    RELEASES    22
SECTION 14.    MISCELLANEOUS    22
SECTION 15.    ACKNOWLEDGEMENTS    23
SECTION 16.    HEADINGS    23
SECTION 17.    APPLICABLE LAW    23
SECTION 18.    CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS    23
SECTION 19.    WAIVER OF JURY TRIAL    24
SECTION 20.    SECURITY INTEREST ABSOLUTE    24
SECTION 21.    REINSTATEMENT    24
SECTION 22.    COLLATERAL AGENT    24
SECTION 23.    LIMITED LIABILITY    24




SCHEDULES
SCHEDULE 4.1    -    GENERAL INFORMATION
SCHEDULE 4.4(a) -    PLEDGED EQUITY INTERESTS
SCHEDULE 4.4(b) - PLEDGED NOTES
SCHEDULE 4.8     -    COMMERCIAL TORT CLAIMS


EXHIBITS
EXHIBIT A    -    FORM OF PLEDGE SUPPLEMENT
EXHIBIT B    -    FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT
EXHIBIT C - FORM OF ISSUER CONSENT TO PLEDGED EQUITY INTEREST




--------------------------------------------------------------------------------





This PLEDGE AND SECURITY AGREEMENT, dated as of November 28, 2017 (this
“Agreement”), is entered into by and between EXGEN RENEWABLES IV, LLC, a limited
liability company organized under the laws of Delaware (the “Grantor”) and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent for the Secured
Parties (in such capacity and together with its permitted successors, assigns
and designees, the “Collateral Agent”). Capitalized terms used in this Agreement
(including in this preamble and the recitals below) have the meanings assigned
to such terms in Section 1.1.
RECITALS:
WHEREAS, as of the Closing Date, the Grantor owns (A) all of the Equity
Interests in (i) ExGen Renewables Holdings, LLC, a limited liability company
organized under the laws of Delaware (“ExGen Renewables Holdings”), (ii) SolGen
Holding, LLC, a limited liability company organized under the laws of Delaware
(“SolGen Holding”) and (iii) Exelon AVSR Holding, LLC, a limited liability
company organized under the laws of Delaware (“Exelon AVSR Holding”) and (B) not
less than 50% of the Equity Interests in Constellation DCO Albany Power
Holdings, LLC, a limited liability company organized under the laws of Delaware
(“Albany Power Holdings” and, collectively with ExGen Renewables Holdings,
SolGen Holding and Exelon AVSR Holding, the “Project Holdcos”);
WHEREAS, ExGen Renewables Holdings owns all of the JV Class A Membership
Interests in ExGen Renewables Partners, LLC, a limited liability company
organized under the laws of the State of Delaware (“ExGen Renewables JV”);
WHEREAS, ExGen Renewables JV, SolGen Holding, Exelon AVSR Holding and Albany
Power Holdings own, directly or indirectly, all (or a specified class of) the
Equity Interests of each of the other Project Entities, which collectively own
or lease the Projects;
WHEREAS, the Grantor intends to enter into the Credit Agreement, dated as of the
date hereof (as amended, amended and restated, supplemented, replaced or
otherwise modified and in effect from time to time, the “Credit Agreement”),
among the Grantor, ExGen Renewables IV Holding, LLC, a limited liability company
organized under the laws of State of Delaware (“Holding”), the Lenders party
thereto from time to time, Morgan Stanley Senior Funding Inc., as administrative
agent (in such capacity, together with any successor administrative agent
appointed pursuant to the provisions of Article VIII of the Credit Agreement,
the “Administrative Agent”), the Collateral Agent, and Wilmington Trust,
National Association, as Depositary Bank, pursuant to which the Grantor has
requested that the Lenders extend credit in the form of Loans on the Closing
Date, in an aggregate U.S. Dollar amount for all such Loans of U.S. $850
million; and
WHEREAS, the Grantor has agreed to secure all of the Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a first priority
Lien (subject to Liens permitted under the Credit Agreement) on substantially
all of the assets and properties owned by the Grantor.
AGREEMENT:
NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged and in reliance upon the
representations, warranties and covenants contained herein, the parties hereto,
intending to be legally bound, hereby agree as follows:




--------------------------------------------------------------------------------





SECTION 1.    DEFINITIONS
.
1.1    General Definitions
. Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein (including in the preamble and the recitals hereto) shall have the
meanings given to them in the Credit Agreement. In addition to the terms defined
in the Credit Agreement, the following terms shall have the following meanings:
“Account Debtor” means each Person who is obligated on a Receivable or any
Supporting Obligation related thereto.
“Accounts” means all “accounts” as defined in Article 9 of the UCC.
“Additional Project Entity” has the meaning set forth in the Credit Agreement.
“Administrative Agent” has the meaning set forth in the recitals to this
Agreement.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Albany Power Holdings” has the meaning assigned to such term in the recitals of
this Agreement.


“Assigned Agreements” means all agreements, contracts and documents to which the
Grantor is a party (including all exhibits and schedules thereto), as each such
agreement, contract and document may be amended, supplemented or otherwise
modified and in effect from time to time, including (i) all rights of the
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements, (ii) all rights of the Grantor to receive proceeds of any
insurance, bond, indemnity, warranty, letter of credit or guaranty with respect
to the Assigned Agreements, (iii) all claims of the Grantor for damages arising
out of or for breach of or default under the Assigned Agreements and (iv) all
rights of the Grantor to terminate, amend, supplement, modify or waive
performance under the Assigned Agreements, to perform thereunder and to compel
performance and otherwise to exercise all remedies thereunder.


“Bankruptcy Event” means any event described in Sections 7.01(h) and 7.01(i) of
the Credit Agreement.
“Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC,
including, without limitation, “electronic chattel paper” or “tangible chattel
paper”, as each term is defined in Article 9 of the UCC.
“Collateral” has the meaning assigned in Section 3.1.
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
“Collateral Records” means books, records, ledger cards, files, correspondence,
customer lists, supplier lists, blueprints, technical specifications, manuals,
computer software and related documentation, computer printouts, tapes, disks
and related data processing software and similar items that at any time evidence
or contain information relating to any of the Collateral or are otherwise
necessary or helpful in the collection thereof or realization thereupon.




--------------------------------------------------------------------------------





“Collateral Support” means all property (real or personal) assigned, licensed,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property in favor of the Grantor.
“Commercial Tort Claims” means all “commercial tort claims” as defined in
Article 9 of the UCC, including, without limitation, all commercial tort claims
listed on Schedule 4.8 (as such schedule may be amended or supplemented from
time to time).
“Commodities Accounts” means all “commodity accounts” as defined in Article 9 of
the UCC.
“Copyright Licenses” means any and all agreements, licenses and covenants
providing for the granting of any right in or to Copyrights, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright, or otherwise providing for a covenant not
to sue (whether the Grantor is licensee or licensor thereunder).
“Copyrights” means all United States, and foreign copyrights (including
Community designs), and rights in databases including but not limited to
copyrights in software and databases, and all Mask Works (as defined under
17 U.S.C. 901 of the U.S. Copyright Act), whether registered or unregistered and
whether published or unpublished, moral rights, reversionary interests,
termination rights, all registrations and applications therefor, all extensions
and renewals thereof, all rights corresponding thereto throughout the world, all
rights to sue for past, present and future infringements thereof, and all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages and proceeds of suit.
“Credit Agreement” has the meaning set forth in the recitals to this Agreement.
“Deposit Accounts” means all “deposit accounts” as defined in Article 9 of the
UCC.
“Documents” means all “documents” as defined in Article 9 of the UCC.
“Equipment” means (i) all “equipment” as defined in Article 9 of the UCC,
(ii) all machinery, manufacturing equipment, data processing equipment,
computers, office equipment, furnishings, furniture, appliances, fixtures and
tools (in each case, regardless of whether characterized as equipment under the
UCC) and (iii) all accessions or additions thereto, all parts thereof, whether
or not at any time of determination incorporated or installed therein or
attached thereto, and all replacements therefor, wherever located, now or
hereafter existing, including any fixtures.
“Event of Default” has the meaning assigned to such term in the Credit
Agreement.
“Excluded Property” means any Permit, contract or agreement to which the Grantor
is a party, and any of its rights or interest thereunder, if and to the extent
that (a) the pledge or assignment of such Permit, contract or agreement
hereunder, or a security interest granted therein, is prohibited by or in
violation of (x) any Legal Requirement of a Governmental Authority applicable to
the Grantor or (y) a term, provision or condition of any such Permit, contract
or agreement; (b) the pledge or assignment of such Permit, contract or agreement
hereunder would render such Permit, contract or agreement void, voidable,
terminable or revocable or (c) the pledge or assignment of such Permit requires
the consent of any third party or Government Authority, in each case except to
the extent that such Legal Requirements or the term in such, Permit, contract or
agreement providing for such prohibition or violation is ineffective under
applicable law (including, without limitation, pursuant to Section 9-406, 9-407,
9-408 or 9-409 of the UCC); provided that any such property shall constitute
Excluded Property only to the extent and for so long as the consequences
specified above shall exist and shall cease to be an Excluded Property




--------------------------------------------------------------------------------





and shall become subject to the Lien of the Security Documents immediately and
automatically, during such time as such consequence shall not exist.
“Exelon AVSR Holdings” has the meaning assigned to such term in the recitals
hereto.


“ExGen Renewables Holdings” has the meaning assigned to such term in the
recitals hereto.


“Fixtures” means all “fixtures” as defined in Article 9 of the UCC.
“General Intangibles” (i) means all “general intangibles” as defined in
Article 9 of the UCC, including “payment intangibles” also as defined in
Article 9 of the UCC and (ii) includes, without limitation, all interest rate or
currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Assigned Agreements and all
Intellectual Property (in each case, regardless of whether characterized as
general intangibles under the UCC).
“Goods” (i) means all “goods” as defined in Article 9 of the UCC and
(ii) includes, without limitation, all Inventory and Equipment (in each case,
regardless of whether characterized as goods under the UCC).
“Grantor” has the meaning set forth in the preamble to this Agreement.
“Instruments” means all “instruments” as defined in Article 9 of the UCC.
“Insurance” means (i) all insurance policies covering any or all of the
Collateral (regardless of whether the Collateral Agent is the loss payee
thereof) and (ii) any key man life insurance policies.
“Intellectual Property” means, collectively, all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks, the Trademark Licenses, the Trade Secrets and the
Trade Secret Licenses.
“Intercompany Note” means any promissory note evidencing loans made by the
Grantor to any of its Subsidiaries.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time thereafter, and any successor statute.
“Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and
(ii) all goods held for sale or lease or to be furnished under contracts of
service or so leased or furnished, all raw materials, work in process, finished
goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or
otherwise used or consumed in the Grantor’s business; all goods in which the
Grantor has an interest in mass or a joint or other interest or right of any
kind; and all goods which are returned to or repossessed by the Grantor, all
computer programs embedded in any goods and all accessions thereto and products
thereof (in each case, regardless of whether characterized as inventory under
the UCC).
“Investment Accounts” means the Depositary Accounts, the Securities Accounts,
the Commodities Accounts and the Deposit Accounts.
“Investment Related Property” means: (i) all “investment property” (as such term
is defined in Article 9 of the UCC) and (ii) all of the following (regardless of
whether classified as investment property




--------------------------------------------------------------------------------





under the UCC): all Pledged Equity Interests, Pledged Debt (including all
Pledged Notes), Investment Accounts and certificates of deposit.
“Issuers” means the collective reference to each issuer of any Investment
Related Property.
“Legal Requirements” means, as to any Person, any law, statute, rule,
regulation, ordinance, order, code, treaty, judgment, decree, or any published
directive or requirement which has the force of law, or other legally binding
form of governmental restriction or decision of any Governmental Authority, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its properties is subject.
“Letter of Credit Right” means “letter-of-credit right” as defined in Article 9
of the UCC.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. For certainty,
“Lien” shall not include any netting or set-off arrangements under any contract,
agreement or other undertaking that is otherwise permitted to be entered into by
ExGen Renewables JV, any Project Holdco or any Project Entity in accordance with
the Project Level Financing Documents to which it (or its Subsidiaries) is a
party.
“Money” means “money” as defined in the UCC.
“Obligations” has the meaning set forth in the Credit Agreement.
“Patent Licenses” means all agreements, licenses and covenants providing for the
granting of any right in or to Patents or otherwise providing for a covenant not
to sue (whether the Grantor is licensee or licensor thereunder).
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, all reissues, divisions, continuations, continuations-in-part,
extensions, renewals, and reexaminations thereof, all rights corresponding
thereto throughout the world, all inventions and improvements described therein,
all rights to sue for past, present and future infringements thereof, all
licenses, claims, damages, and proceeds of suit arising therefrom, and all
Proceeds of the foregoing, including, without limitation, licenses, royalties,
income, payments, claims, damages, and proceeds of suit.
“Permits” means any and all franchises, licenses, leases, permits, approvals,
notifications, certifications, registrations, authorizations, acceptances,
exemptions, qualifications, easements, rights of way, Liens and other rights,
privileges and approvals required to be obtained from a Governmental Authority.
“Pledge Supplement” means any supplement to this agreement in substantially the
form of Exhibit A.
“Pledged Debt” means all debt for borrowed money owed to the Grantor (including,
without limitation, all intercompany debt for borrowed money), the instruments
evidencing such debt for borrowed money, and all interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such debt for
borrowed money.




--------------------------------------------------------------------------------





“Pledged Equity Interests” means all classes of Equity Interests owned by the
Grantor, including, without limitation, all Equity Interests described on
Schedule 4.4 under the heading “Pledged Equity Interests” (as such schedule may
be amended or supplemented from time to time) and the certificates, if any,
representing such Pledged Equity Interests, and all dividends, distributions,
return of capital, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the Pledged Equity Interests.
“Pledged Notes” means all promissory notes described on Schedule 1(b) under the
heading “Pledged Notes” (as such schedule may be amended or supplemented from
time to time), all Intercompany Notes at any time issued to any Pledgor and all
other promissory notes issued to or held by any Pledgor (other than promissory
notes issued in connection with extensions of trade credit by any Pledgor in the
ordinary course of business).
“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC,
(ii) payments or distributions made with respect to any Investment Related
Property and (iii) whatever is receivable or received when Collateral or
proceeds are sold, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.
“Project Holdcos” has the meaning assigned to such term in the recitals hereto.


“Receivables” means all rights to payment, whether or not earned by performance
or achievement of milestones, for goods or other property sold, leased,
licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or
evidenced by any Account, Chattel Paper, Instrument, General Intangible or
Investment Related Property, together with all of the Grantor’s rights, if any,
in any goods or other property giving rise to such right to payment and all
Collateral Support and Supporting Obligations related thereto and all
Receivables Records.


“Receivables Records” means (i) all original copies of all documents,
instruments or other writings or electronic records or other Records evidencing
the Receivables, (ii) all books, correspondence, credit or other files, Records,
ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs,
computer runs, record keeping systems and other papers and documents relating to
the Receivables, whether in the possession or under the control of the Grantor
or any computer bureau or agent from time to time acting for the Grantor or
otherwise, (iii) all evidences of the filing of financing statements and the
registration of other instruments in connection therewith, and amendments,
supplements or other modifications thereto, notices to other creditors or
secured parties, and certificates, acknowledgments, or other writings,
including, without limitation, lien search reports, from filing or other
registration officers, (iv) all credit information, reports and memoranda
relating thereto and (v) all other written or nonwritten forms of information
related in any way to the foregoing or any Receivable.
“Record” has the meaning set forth in Article 9 of the UCC.
“Secured Parties” means the Agents, the Lead Arranger, the Lenders and any
Specified Swap Counterparty.
“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.




--------------------------------------------------------------------------------





“Securities Accounts” means all “securities accounts” as defined in Article 8 of
the UCC.
“SolGen Holdings” has the meaning assigned to such term in the recitals hereto.


“Supporting Obligation” means all “supporting obligations” as defined in
Article 9 of the UCC in favor of the Grantor.
“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether the Grantor is licensee or licensor
thereunder).
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying such Trade Secret, including but not limited to: (i) the right to sue
for past, present and future misappropriation or other violation of any Trade
Secret, and (ii) all Proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.
“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks or otherwise providing for a covenant not to sue
or permitting coexistence (whether the Grantor is licensee or licensor
thereunder).
“Trademarks” means all United States, and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, Internet domain names, service marks, certification marks, collective
marks, logos, other source or business identifiers, designs and general
intangibles of a like nature, all registrations, recordings and applications for
any of the foregoing, all common-law rights related thereto, all extensions or
renewals of any of the foregoing, all of the goodwill of the business connected
with the use of and symbolized by the foregoing, the right to sue for past,
present and future infringement or dilution of any of the foregoing or for any
injury to goodwill, and all Proceeds of the foregoing, including, without
limitation, licenses, royalties, income, payments, claims, damages, and proceeds
of suit.
“Uncertificated Securities Control Agreement” means an agreement substantially
in the form of Exhibit B.
1.2    Definitions; Interpretation
. For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the rules of interpretation set forth in
Section 1.02 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein. All capitalized terms used
herein (including the preamble and recitals hereto) and not otherwise defined
herein or in the Credit Agreement have the meanings ascribed thereto in the UCC.
All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.
The terms “lease” and “license” shall include “sub-lease” and “sub license”, as
applicable.
SECTION 2.    [RESERVED].
SECTION 3.    GRANT OF SECURITY
3.1    Grant of Security
. The Grantor hereby assigns and transfers to the Collateral Agent and hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing Lien on all of the




--------------------------------------------------------------------------------





Grantor’s right, title and interest in, to and under all of the following
property of the Grantor (subject to the exclusions set forth in Section 3.2), in
each case whether now owned or existing or hereafter acquired or in which the
Grantor now has or at any time in the future may acquire or arising and wherever
located (all of which being hereinafter collectively referred to as the
“Collateral”), as collateral security for prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations:
(a)    Accounts;
(b)    Chattel Paper;
(c)    Commercial Tort Claims described on Schedule 4.8 (as such schedule may be
amended or supplemented from time to time);
(d)    Deposit Accounts;
(e)    Documents;
(f)    Fixtures;
(g)    General Intangibles;
(h)    Goods;
(i)    Instruments;
(j)    Insurance;
(k)    Intellectual Property
(l)    Investment Related Property;
(m)    Letter of Credit Rights;
(n)    Money;
(o)    Receivables and Receivable Records;
(p)    all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above in accordance with
Section 3.2, and any property specifically excluded from any defined term used
in any clause of this section above);
(q)    to the extent not otherwise included above, all Collateral Records,
Collateral Support and guarantees and Supporting Obligations relating to any of
the foregoing; and
(r)    to the extent not otherwise included above, all Proceeds, products,
accessions, rents and profits of or in respect of any of the foregoing.
3.2    Certain Limited Exclusions
. Notwithstanding anything herein to the contrary, in no event shall the
Collateral include or the security interest or Lien granted under Section 3.1
attach to any Excluded Property. The Grantor




--------------------------------------------------------------------------------





and the Collateral Agent hereby acknowledge and agree that the Lien created
hereby in the Collateral is not, in and of itself, to be construed as a grant of
a fee interest (as opposed to a Lien) in any Intellectual Property, including
any Copyrights, Patents or Trademarks.
3.3    Retention of Certain Rights
. So long as the Collateral Agent has not given written notice to the Grantor of
its intention to exercise its rights with respect to the Collateral under this
Agreement upon the occurrence and during the continuation an Event of Default,
the Grantor reserves all rights with respect to the Collateral (except as
limited by the Loan Documents), including all rights to use, apply, modify,
dispose of or otherwise deal with such Collateral (except as limited by the Loan
Documents).
SECTION 4.    SECURITY FOR OBLIGATIONS; GRANTOR REMAINS LIABLE
4.1    Security for Obligations
. This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment and performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Obligations.
4.2    Continuing Liability Under Collateral
. Notwithstanding anything herein to the contrary, (i) the Grantor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any
Secured Party, (ii) the Grantor shall remain liable under each of the agreements
included in the Collateral, including, without limitation, any Assigned
Agreement and any agreements relating to Pledged Equity Interests, to perform
all of the obligations undertaken by it thereunder all in accordance with and
pursuant to the terms and provisions thereof and neither the Collateral Agent
nor any other Secured Party shall have any obligation or liability under any of
such agreements by reason of or arising out of this Agreement or any other
document related thereto nor shall the Collateral Agent nor any other Secured
Party have any obligation to make any inquiry as to the nature or sufficiency of
any payment received by it or have any obligation to take any action to collect
or enforce any rights under any agreement included in the Collateral, including,
without limitation, any Assigned Agreement and any agreements relating to
Pledged Equity Interests, and (iii) the exercise by the Collateral Agent of any
of its rights hereunder shall not release the Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral.
SECTION 5.    CERTAIN RELATED REPRESENTATIONS; WARRANTIES AND COVENANTS
5.1    Generally
. The Grantor hereby represents and warrants, on the Closing Date, that:
(a)    the Grantor has indicated on Schedule 4.1(A): (i) the full legal name of
the Grantor, (ii) the type of organization of the Grantor, (iii) the
jurisdiction of organization of the Grantor and (iv) the location of the
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be;
(b)    the Grantor has no trade names other than as listed on Schedule 4.1(B);
and




--------------------------------------------------------------------------------





(c)    except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction or form of organization or the location of its chief executive
office or sole place of business or principal residence, as the case may be, in
any way since the date of its formation.
5.2    Equipment And Inventory
. The Grantor represents and warrants that, as of the Closing Date, it does not
have any Equipment or Inventory included in the Collateral.
5.3    Receivables
(a)    Covenants and Agreements
. Following the occurrence of and during the continuation of an Event of
Default, the Collateral Agent shall have the right at any time, upon concurrent
written notice to the Grantor of its intention to do so, (i) to notify, or
direct the Grantor to notify, any Account Debtor of the Collateral Agent’s
security interest in the Receivables and any Supporting Obligation, (ii)
to direct, or request that the Grantor direct, such Account Debtors to make
payment of all amounts due or to become due to the Grantor thereunder directly
to the Collateral Agent, and (iii) upon such concurrent notification and at the
expense of the Grantor, to enforce collection of any such Receivables and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as the Grantor might have done. After receipt by the
Grantor of written notice from the Collateral Agent referred to in the preceding
sentence, any payments of Receivables constituting Collateral received by the
Grantor shall be forthwith (and in any event within five Business Days)
deposited by the Grantor in the exact form received duly indorsed by the Grantor
to the Collateral Agent if required, in an account maintained under the sole
dominion and control of the Collateral Agent, and until so turned over, all
amounts and proceeds (including checks and other instruments) received by the
Grantor in respect of its Receivables constituting Collateral, any Supporting
Obligation constituting Collateral or Collateral Support constituting Collateral
shall be received in trust for the benefit of the Collateral Agent hereunder and
shall be segregated from other funds of the Grantor and the Grantor shall not
adjust, settle or compromise the amount or payment of any Receivable
constituting Collateral, or release wholly or partly any Account Debtor or
obligor thereof, or allow any credit or discount thereon.
(b)    Delivery and Control of Receivables. With respect to any Receivables
constituting Collateral hereafter arising in excess of $[***] (i)  evidenced by,
or constituting, Chattel Paper or Instruments, the Grantor shall cause each
originally executed copy thereof to be delivered to the Collateral Agent (or its
agent or designee) appropriately indorsed to the Collateral Agent or indorsed in
blank, or (ii) which would constitute “electronic chattel paper” under Article 9
of the UCC, the Grantor shall take all steps necessary to give the Collateral
Agent control over such Receivables (within the meaning of Section 9-105 of the
UCC).
5.4    Investment Related Property
(a)    Investment Related Property Generally.
(i)    Covenants and Agreements. The Grantor hereby covenants and agrees that:
(A)    with respect to any Investment Related Property constituting Collateral
with a fair market value in excess of $[***]that is represented by a certificate
or that is an Instrument (other than any Investment Related Property credited to
a Securities Account) owned by the Grantor, it shall cause such




--------------------------------------------------------------------------------





certificate or instrument to be delivered to the Collateral Agent, indorsed in
blank by an “effective indorsement” (as defined in Section 8-107 of the UCC),
regardless of whether such certificate constitutes a “certificated security” for
purposes of the UCC (a “Certificated Security”); and
(B)    with respect to any Investment Related Property constituting Collateral
with a fair market value in excess of $[***] that is an “uncertificated
security” for purposes of the UCC (other than any uncertificated securities
credited to a Securities Account) (an “Uncertificated Security”) owned by the
Grantor, it shall cause the Issuer of such Uncertificated Security to either
(i) register the Collateral Agent as the registered owner thereof on the books
and records of the Issuer or (ii) execute an agreement substantially in the form
of Exhibit B or such other form reasonably satisfactory to the Collateral Agent,
pursuant to which such Issuer agrees to comply with the Collateral Agent’s
instructions with respect to such Uncertificated Security without further
consent by the Grantor; and
(C)    in addition to the foregoing, upon the occurrence and during the
continuation of an Event of Default, the Collateral Agent shall have the right,
without notice to the Grantor, to (i) transfer all or any portion of the
Investment Related Property to its name or the name of its nominee or agent and
(ii) subject to the terms of the applicable Investment Related Property, to
exchange any certificates or instruments representing such Investment Related
Property constituting Collateral for certificates or instruments of smaller or
larger denominations. In the event of a transfer pursuant to clause (i) of the
immediately preceding sentence, the Collateral Agent shall within a reasonable
period of time thereafter give the Grantor written notice of such transfer;
provided, however, that (x) failure to give such notice shall have no effect on
the rights of the Collateral Agent hereunder and (y) the Collateral Agent shall
not be required to deliver any such notice if the Grantor is the subject of a
Bankruptcy Event or the delivery of such notice is otherwise prohibited by
applicable law.
(ii)    Voting and Distributions.
(A)    So long as no Event of Default shall have occurred and be continuing and
until such time as the Grantor shall have received notice from the Collateral
Agent pursuant to clause (B) below:
(1)    the Grantor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights pertaining to the Investment Related
Property constituting Collateral or any part thereof; provided, however, that no
vote with respect to the Investment Related Property shall be cast (or refrained
from being cast), right exercised (or refrained from being exercised) or other
action taken (or refrained from being taken) which would be inconsistent with,
or result in any violation of, any provision of any of this Agreement or any
other Loan Document;
(2)    the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to the Grantor all proxies, and other instruments as the
Grantor, at its sole cost and expense, may




--------------------------------------------------------------------------------





from time to time reasonably request for the purpose of enabling the Grantor to
exercise the voting and other consensual rights when and to the extent which it
is entitled to exercise pursuant to clause (1) above; and
(3)    the Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of any Investment
Related Property for any purpose not inconsistent with the terms of this
Agreement or the Loan Documents. To the extent that such distributions are made
in accordance with the terms of the Loan Documents, the further distribution or
payment of such monies to a Person which is not the Grantor shall not give rise
to any claims or causes of action on the part of any Secured Party against the
Grantor seeking the return or disgorgement of any such distributions or other
payments unless the distributions or payments involve or result from fraud or
willful misconduct of the Grantor.
(B)    Upon the occurrence and during the continuation of an Event of Default
and upon delivery of written notice of the occurrence and continuation of such
Event of Default from the Collateral Agent to the Grantor (it being acknowledged
and agreed that the Collateral Agent shall not be required to deliver any such
notice if the Grantor is the subject of a Bankruptcy Event):
(1)    all rights of the Grantor to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 5.4(a)(ii)(A)(3) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent who shall thereupon have the
sole right to receive and hold as Investment Related Property such dividends,
interest and other distributions;
(2)    in order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions which it may be entitled to
receive hereunder, in each case, in respect of Investment Related Property
constituting Collateral: (x) the Grantor shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent, at its sole cost
and expense, all proxies, dividend payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (y) the Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth in Section 7.1; and
(3)    the Grantor hereby authorizes and instructs each Issuer of any Investment
Related Property pledged by the Grantor hereunder to comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from the Grantor.
(b)    Pledged Equity Interests and Pledged Notes.




--------------------------------------------------------------------------------





(i)    Representations and Warranties
. The Grantor hereby represents and warrants, on the Closing Date, that:
(A)    Schedule 4.4(a) sets forth under the heading “Pledged Equity Interests”
all of the Pledged Equity Interests owned by the Grantor, and such Pledged
Equity Interests constitute the percentage of issued and outstanding Equity
Interests or percentage of beneficial interest of the respective Issuers thereof
indicated on such Schedule 4.4(a); and
(B)    Schedule 4.4(b) sets forth under the heading “Pledged Notes” all of the
Pledged Notes owned by the Grantor; and
(C)    each of the Pledged Equity Interests that is pledged by the Grantor
hereunder is certificated as indicated on Schedule 4.4(a) and constitutes a
“security” under Section 8-103 of the UCC or the corresponding code or statute
of any other applicable jurisdiction and each such “security” is a Certificated
Security or is represented by a certificate.
(ii)    Covenants and Agreements.
(A) Pledged Equity Interests. The Grantor hereby covenants and agrees that, if
the Grantor shall become entitled to receive or shall receive any certificate
(including, without limitation, any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Equity Interests of any Issuer (including, without
limitation, any Additional Project Entity), whether in addition to, in
substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Equity Interests, or otherwise in respect thereof, the Grantor shall
accept the same as the agent of the Collateral Agent, hold the same in trust for
the Collateral Agent and deliver the same forthwith to the Collateral Agent in
the exact form received, duly indorsed by the Grantor to the Collateral Agent,
if required, together with an undated stock power covering such certificate duly
executed in blank by the Grantor and with, if the Collateral Agent so requests,
signature guaranteed, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Obligations, and in the case
Equity Interests in Additional Project Entities, a consent from the Issuer
thereof substantially in the form of Exhibit C. Unless otherwise consented to by
the Collateral Agent, Pledged Equity Interests required to be pledged hereunder
in any Subsidiary that is organized as a limited liability company or limited
partnership and pledged hereunder shall be represented by a certificate and, in
the Organizational Documents of such Subsidiary, the Grantor shall cause the
Issuer of such interests to elect to treat such interests as a “security” within
the meaning of Article 8 of the Uniform Commercial Code of its jurisdiction of
organization (and all certificates representing such Pledged Equity Interests
(and any additional Pledged Equity Interests acquired or issued after the
Closing Date) shall have been delivered to the Collateral Agent, together with
duly executed instruments of transfer or assignment in blank).
(B) Pledged Notes. If the Grantor shall at any time hold or acquire any
Instruments, the Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Collateral Agent may from
time to time reasonably specify; provided that the Collateral Agent shall return
any such Instruments




--------------------------------------------------------------------------------





for purposes of presentation, collection, renewal or replacement. The Grantor
agrees to promptly deliver or cause to be delivered to the Collateral Agent any
and all Pledged Notes held or acquired by the Grantor, accompanied by proper
instruments of assignment duly executed by the Grantor and such other
instruments or documents as the Collateral Agent may reasonably request;
provided that the Collateral Agent shall return any such Pledged Note to the
Borrower (x) to be amended or assigned in connection with a permitted
disposition (including the AG Disposition) under the Credit Agreement to the
extent required to facilitate such disposition so long as the Borrower delivers
any replacement Pledged Note, if any, held by the Borrower after consummation of
such disposition or (y) for purposes of presentation, collection, renewal or
replacement.
5.5    Assigned Agreements
. The Grantor hereby covenants and agrees that, in addition to any rights under
Section 5.3, the Collateral Agent may at any time, after the occurrence and
during the continuation of an Event of Default, notify, or direct the Grantor to
notify, the counterparty on any Assigned Agreement of the security interest of
the Collateral Agent therein. In addition, after the occurrence and during the
continuation of an Event of Default, the Collateral Agent may upon written
notice to the Grantor, notify, or direct the Grantor to notify, the counterparty
that all payments under the Assigned Agreements shall be made directly to the
Collateral Agent.
5.6    Letter of Credit Rights
(a)    Representations and Warranties
. The Grantor hereby represents and warrants, on the Closing Date, that, to the
knowledge of the Grantor, the Grantor does not have rights as beneficiary in any
letter of credit constituting Collateral.
(b)    Covenants and Agreements.
(i)    The Grantor hereby covenants and agrees that with respect to any letter
of credit constituting Collateral with a stated amount in excess of $[***]
hereafter arising it shall use its commercially reasonable efforts to (x) obtain
the consent of the issuer thereof to the assignment of the proceeds of the
letter of credit to the Collateral Agent and (y) deliver to the Collateral Agent
a completed Pledge Supplement, together with all Supplements to Schedules
thereto.
(ii)    Upon the occurrence and during the continuation of an Event of Default,
the Grantor will, promptly upon request by the Collateral Agent, (x) notify (and
the Grantor hereby authorizes the Collateral Agent to notify) the issuer and
each nominated person with respect to any Supporting Obligations consisting of
letters of credit of which the Grantor is the beneficiary that the proceeds
thereof have been assigned to the Collateral Agent hereunder and any payments
due or to become due in respect thereof are to be made directly to the
Collateral Agent or its designee and (y) arrange for the Collateral Agent on
behalf of the Secured Parties to become the transferee beneficiary of any such
letter of credit.
5.7    Intellectual Property
(a)    Non-Exclusive License. For the purpose of enabling the Collateral Agent
to exercise rights and remedies under Section 8, the Grantor hereby grants to
the Collateral Agent, to the




--------------------------------------------------------------------------------





extent assignable, an irrevocable, non-exclusive license to use, assign, license
or sublicense any Intellectual Property included in the Collateral now owned or
hereafter acquired by the Grantor, wherever the same may be located, including
in such license reasonable access to all media in which any of the licensed
items may be recorded or stored and to all computer programs used for the
compilation or printout thereof.
(b)    Use of Intellectual Property. Notwithstanding anything contained herein
to the contrary, but subject to the provisions of the Loan Documents that limit
the rights of the Grantor to dispose of its Intellectual Property, so long as no
instruction by the Collateral Agent acting at the direction of the Secured
Parties has been delivered in connection with the occurrence and continuance of
an Event of Default, the Grantor may exploit, use, enjoy, protect, license
sublicense, assign, sell, dispose of or take other actions with respect to the
Intellectual Property in the ordinary course of the business of the Grantor. In
furtherance of the foregoing, so long as no such instruction has been delivered
in connection with the occurrence and continuance of an Event of Default, the
Collateral Agent shall from time to time, upon the request and at the expense of
the Grantor, execute and deliver any instruments, certificates or other
documents, in the form so requested, that the Grantor shall have certified are
appropriate (in its judgment) to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause (a)
immediately above as to any specific Intellectual Property constituting
Collateral). Further, upon the release of the Liens on the Collateral in
accordance with the terms of Section 9.18 of the Credit Agreement, the
Collateral Agent shall transfer to the Grantor the license granted pursuant to
clause (a) immediately above. The exercise of rights and remedies under
Section 8 by the Collateral Agent shall not terminate the rights of the holders
of any licenses or sublicenses theretofore granted by the Grantor in accordance
with the first sentence of this clause (b).
(c)    Events of Default. Upon the occurrence and during the continuance of an
Event of Default, the Grantor shall, upon the request of the Collateral Agent,
deliver to the Collateral Agent a schedule listing all Intellectual Property
constituting Collateral and take such other action as the Collateral Agent shall
deem necessary to perfect the Liens created hereunder in all such Collateral.
5.8    Commercial Tort Claims. If the Grantor shall at any time acquire a
Commercial Tort Claim with potential value in excess of excess of $[***], the
Grantor shall use its commercially reasonable efforts to, within 60 days of
obtaining such Commercial Tort Claim, deliver to the Collateral Agent a
completed Pledge Supplement, together with all Supplements to Schedules thereto,
identifying such new Commercial Tort Claims, and such other documentation
acceptable to the Collateral Agent to grant a security interest under the terms
and provisions of this Agreement in and to such Commercial Tort Claim.
SECTION 6.    FURTHER ASSURANCES.
6.1    Further Assurances
(a)    The Grantor agrees that from time to time, at the sole cost and expense
of the Grantor, that, upon its receipt of a written request therefor from the
Collateral Agent, it shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary in order to
(x) create and/or maintain the validity and perfection of and otherwise protect
any security interest in Collateral granted hereby or (y) enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Collateral. Without limiting the generality of the foregoing, the Grantor
shall maintain the Liens created by this Agreement as a perfected security
interest prior and superior in right to any other Person except Liens permitted
under the Loan Documents, and, upon the reasonable written request of the
Collateral Agent, execute and deliver such other agreements, instruments,
endorsements, powers of attorney or notices as are necessary, or as the
Collateral Agent may reasonably request, to grant, preserve, protect, reflect
and perfect the security interests granted or




--------------------------------------------------------------------------------





purported to be granted hereby. For the avoidance of doubt, nothing herein shall
require the Collateral Agent to file financing statements or continuation
statements, or be responsible for maintaining the security interests purported
to be created as described herein (except for the safe custody of any Collateral
in its possession and the accounting for moneys actually received by it
hereunder or under any other Loan Document) and such responsibility shall be
solely that of the Borrower.
(b)    The Grantor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may reasonably
determine, are necessary or advisable to perfect the security interest granted
to the Collateral Agent herein. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may reasonably determine, are necessary, advisable or
prudent to ensure the perfection of the security interest in the Collateral
granted to the Collateral Agent herein, including, without limitation,
describing such property as “all assets” or “all personal property, whether now
owned or hereafter acquired.” The Collateral Agent shall have no responsibility
for or liability with respect to monitoring the compliance of any other party to
the Loan Documents, this Agreement or any other document related hereto or
thereto. The Collateral Agent has no duty to monitor the value or rating of any
of the Collateral on an ongoing basis. The Grantor shall furnish to the
Collateral Agent from time to time statements and schedules further identifying
and describing the Collateral and such other reports in connection with the
Collateral as the Collateral Agent may reasonably request, all in reasonable
detail; provided that, so long as no Event of Default shall have occurred and be
continuing, the Collateral Agent may not request updated schedules pursuant to
this Section 6.1 from the Grantor more frequently than twice per calendar year.
SECTION 7.    COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT
7.1    Power of Attorney
. The Grantor hereby irrevocably constitutes and appoints the Collateral Agent,
acting for and on behalf of itself and the other Secured Parties and each
successor or assign of the Collateral Agent as its true and lawful
attorney-in-fact, with full power and authority in the place and stead of the
Grantor and in the name of the Grantor or in its own name, at the Grantor’s sole
cost and expense, subject to the terms of this Agreement and applicable Legal
Requirements, to enforce all rights, interests and remedies of the Grantor with
respect to the Collateral upon the occurrence and during the continuation of an
Event of Default, for the purpose of carrying out the provisions of this
Agreement, including the right to:
(a)    ask, demand, collect, sue for, recover, receive and give receipt and
discharge for amounts due and to become due under and in respect of all or any
part of the Collateral,
(b)    in the name of the Grantor or its own name or otherwise, take possession
of, receive and indorse and collect any check, Account, Chattel Paper, draft,
note, acceptance or other Instrument for the payment of moneys due under any
Account or general intangible, in each case, constituting Collateral,
(c)    file any claims or take any other action that the Collateral Agent may
deem necessary or advisable for the collection of all or any part of the
Collateral,
(d)    execute, in connection with any sale or disposition of the Collateral
under this Agreement, any endorsements, assignments, bills of sale or other
instruments of conveyance or transfer with respect to all or any part of the
Collateral,




--------------------------------------------------------------------------------





(e)    in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any agreement, instrument, document or paper as
the Collateral Agent may request to evidence the Collateral Agent’s security
interest in such Intellectual Property and the goodwill and general intangibles
of the Grantor relating thereto or represented thereby,
(f)    pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral (other than Liens permitted under the Credit Agreement),
effect any repair or pay or discharge any insurance called for by the terms of
this Agreement or the other Loan Documents (including all or any part of the
premiums therefor and the costs thereof),
(g)    direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct,
(h)    sign and indorse any invoice, freight or express bill, bill of lading,
storage or warehouse receipt, draft against debtors, assignment, verification,
notice or other document in connection with any Collateral,
(i)    commence and prosecute any suit, action or proceeding at law or in equity
in any court of competent jurisdiction to collect any Collateral and to enforce
any other right with respect to any Collateral,
(j)    defend any suit, action or proceeding brought against the Grantor with
respect to any Collateral,
(k)    settle, compromise or adjust any such suit, action or proceeding with
respect to any Collateral and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate,
(l)    assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Trademark pertains) throughout the world for such
term or terms, on such conditions and in such manner as the Collateral Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment,
(m)    notify the counterparty on any Assigned Agreement of the security
interest of the Collateral Agent therein and that all payments thereunder shall
be made directly to the Collateral Agent and cure any default by the Grantor
under any Assigned Agreement, and
(n)    upon foreclosure, generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and the Grantor’s
expense, at any time, or from time to time, all acts and things that the
Collateral Agent reasonably deems necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s and the other Secured Parties’ Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as the Grantor might do.
This appointment as attorney-in-fact is irrevocable and coupled with an
interest.
7.2    No Duty on Part of Collateral Agent or Other Secured Parties
. The powers conferred on the Collateral Agent hereunder are solely to protect
the interests of the Secured Parties in the Collateral and shall not impose any
duty upon the Collateral Agent or any other




--------------------------------------------------------------------------------





Secured Party to exercise any such powers. The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to the Grantor for
any act or failure to act hereunder, except in the case of their own gross
negligence or willful misconduct, except in the case of their own gross
negligence or willful misconduct.
SECTION 8.    REMEDIES
8.1    Generally
.
(a)    If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:
(i)    require the Grantor to, and the Grantor hereby agrees that it shall at
its expense and promptly upon request of the Collateral Agent forthwith,
assemble all or part of the Collateral as directed by the Collateral Agent and
make it available to the Collateral Agent at a place to be designated by the
Collateral Agent that is reasonably convenient to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process;
(iii)    prior to the disposition of the Collateral, store, process, repair or
recondition the Collateral or otherwise prepare the Collateral for disposition
in any manner to the extent the Collateral Agent deems appropriate; and
(iv)    without notice except as specified below or under the UCC, sell, assign,
lease, license (on an exclusive or nonexclusive basis) or otherwise dispose of
the Collateral or any part thereof in one or more parcels at public or private
sale, at any of the Collateral Agent’s offices or elsewhere, for cash, on credit
or for future delivery, at such time or times and at such price or prices and
upon such other terms as the Collateral Agent in its reasonable discretion may
deem commercially reasonable.
(b)     The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of the
Grantor, and the Grantor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. The Grantor agrees that, to the extent notice of sale shall
be required by law, at least 10 days’ notice to the Grantor of the time and
place of any public sale or the




--------------------------------------------------------------------------------





time after which any private sale is to be made shall constitute reasonable
notification. The Collateral Agent shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. The Collateral Agent
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. The Grantor agrees that
it would not be commercially unreasonable for the Collateral Agent to dispose of
the Collateral or any portion thereof by using Internet sites that provide for
the auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets.
So long as such sale is conducted in a commercially reasonable manner, the
Grantor hereby waives any claims against the Collateral Agent arising by reason
of the fact that the price at which any Collateral may have been sold at such a
private sale was less than the price which might have been obtained at a public
sale, even if the Collateral Agent accepts the first offer received and does not
offer such Collateral to more than one offeree. If the proceeds of any sale or
other disposition of the Collateral are insufficient to pay all the Obligations,
the Grantor shall be liable for the deficiency and the reasonable fees and
expenses of any attorneys employed by the Collateral Agent to collect such
deficiency. The Grantor further agrees that a breach of any of the covenants
contained in this Section 8.1 will cause irreparable injury to the Collateral
Agent, that the Collateral Agent has no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 8.1 shall be specifically enforceable against the Grantor, and the
Grantor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Obligations becoming due and payable prior to
their stated maturities. Nothing in this Section 8.1 shall in any way alter the
rights of the Collateral Agent hereunder.
(c)    The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(d)    The Collateral Agent shall have no obligation to marshal any of the
Collateral.
8.2    Application of Proceeds
(a)    Any Proceeds constituting Collateral to be applied by the Collateral
Agent pursuant to the Loan Documents upon the occurrence and during the
continuation of an Event of Default and in connection with the enforcement,
collection or realization in respect of any Collateral by the Collateral Agent,
shall be applied in the following order:
(i)    First, to pay incurred and unpaid fees and expenses of the Agents under
the Loan Documents;
(ii)    Second, to the Collateral Agent, for application by it towards payment,
without duplication, of (a) all interest, breakage costs and fees then due and
payable under the Loan Documents and (b) any ordinary course settlement payments
and any interest due and payable to any Specified Swap Counterparty under any
Secured Swap Agreements, pro rata among the Secured Parties according to the
amounts of such Obligations then due and owing and remaining unpaid to the
Secured Parties;
(iii)    Third, to the Collateral Agent, for application by it towards payment,
without duplication, of (a) all principal and premium (if any) then due and
payable under the Loan Documents and (b) any termination payments payable to any
Specified Swap Counterparty under any Secured Swap Agreements, pro rata among
the Secured Parties




--------------------------------------------------------------------------------





according to the amounts of such Obligations then due and owing and remaining
unpaid to the Secured Parties;
(iv)    Fourth, to the Collateral Agent, on a pro rata basis, for application by
it towards payment of all other Obligations due and owing and remaining unpaid
to the Secured Parties under the Loan Documents and the Secured Swap Agreements;
and
(v)    Fifth, any balance remaining after the Discharge of the Obligations shall
be paid over to the Grantor or to whomsoever may be lawfully entitled to receive
the same.
(b)    No sale or other disposition of all or any part of the Collateral
pursuant to Section 8.1 shall be deemed to relieve the Grantor of its
obligations under any Loan Document except to the extent the proceeds thereof
are applied to the payment of such obligations.
8.3    Sales on Credit
. If the Collateral Agent sells any of the Collateral upon credit, the Grantor
will be credited only with payments actually made by the purchaser and received
by the Collateral Agent and applied to indebtedness of the purchaser. In the
event the purchaser fails to pay for the Collateral, the Collateral Agent may
resell the Collateral and the Grantor shall be credited with proceeds of the
sale.
8.4    Investment Related Property
. The Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Investment Related Property, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire the Investment Related Property for their own
account for investment and not with a view to the distribution or resale
thereof. The Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than those obtainable through a
public sale without such restrictions (including a public offering made pursuant
to a registration statement under the Securities Act) and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Investment Related Property for the
period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so. If the Collateral
Agent exercises its right to sell any or all of the Investment Related Property,
upon written request, the Grantor shall and shall cause each Issuer of any
Pledged Equity Interests to be sold hereunder, each partnership and each limited
liability company from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Investment
Related Property which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the SEC
thereunder, as the same are from time to time in effect.
8.5    Intellectual Property
(a)    Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default:
(i)    the Collateral Agent shall have the right (but not the obligation) to
bring suit or otherwise commence any action or proceeding in the name of the
Grantor, the




--------------------------------------------------------------------------------





Collateral Agent or otherwise, in the Collateral Agent’s sole discretion, to
enforce any Intellectual Property constituting Collateral, in which event the
Grantor shall, at the request of the Collateral Agent, do any and all lawful
acts and execute any and all documents required by the Collateral Agent in aid
of such enforcement and the Grantor shall promptly, upon demand, reimburse and
indemnify the Collateral Agent as provided in Section 9.05 of the Credit
Agreement in connection with the exercise of its rights under this Section, and,
to the extent that the Collateral Agent shall elect not to bring suit to enforce
any Intellectual Property as provided in this Section 8.5, the Grantor agrees to
use all reasonable measures, whether by action, suit, proceeding or otherwise,
to prevent the infringement or other violation of any of the Grantor’s rights in
the Intellectual Property constituting Collateral by others and for that purpose
agrees to diligently maintain any action, suit or proceeding against any Person
so infringing as shall be necessary to prevent such infringement or violation;
(ii)    upon written demand from the Collateral Agent, the Grantor shall grant,
assign, convey or otherwise transfer to the Collateral Agent or such Collateral
Agent’s designee all of the Grantor’s right, title and interest in and to the
Intellectual Property constituting Collateral and shall execute and deliver to
the Collateral Agent such documents as are necessary or appropriate to carry out
the intent and purposes of this Agreement;
(iii)    the Grantor agrees that such an assignment and/or recording shall be
applied to reduce the Obligations outstanding only to the extent that the
Collateral Agent (or any Secured Party) receives cash proceeds in respect of the
sale of, or other realization upon, the Intellectual Property constituting
Collateral; and
(iv)    the Collateral Agent shall have the right to notify, or require the
Grantor to notify, any obligors with respect to amounts due or to become due to
the Grantor in respect of the Intellectual Property of the Grantor constituting
Collateral, of the existence of the security interest created herein, to direct
such obligors to make payment of all such amounts directly to the Collateral
Agent, and, upon such notification and at the expense of the Grantor, to enforce
collection of any such amounts and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as the Grantor might
have done;
(A)    all amounts and proceeds (including checks and other instruments)
received by the Grantor in respect of amounts due to the Grantor in respect of
the Collateral or any portion thereof shall be received in trust for the benefit
of the Collateral Agent hereunder, shall be segregated from other funds of the
Grantor and shall be forthwith paid over or delivered to the Collateral Agent in
the same form as so received (with any necessary endorsement) to be held as cash
Collateral and applied as provided by Section 8.2; and
(B)    the Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.
(b)    If (i) an Event of Default shall have occurred and, by reason of cure,
waiver, modification, amendment or otherwise, no longer be continuing, (ii) no
other Event of Default shall have occurred and be continuing, (iii) an
assignment or other transfer to the Collateral Agent of any rights, title and
interests in and to the Intellectual Property constituting Collateral shall have
been previously made and shall have become absolute and effective, and (iv) the
Obligations shall not have become




--------------------------------------------------------------------------------





immediately due and payable, upon the written request of the Grantor, the
Collateral Agent shall promptly execute and deliver to the Grantor, at the
Grantor’s sole cost and expense, such assignments or other transfer as may be
necessary to reassign to the Grantor any such rights, title and interests as may
have been assigned to the Collateral Agent as aforesaid, subject to any
disposition thereof that may have been made by the Collateral Agent; provided
that, after giving effect to such reassignment, the Collateral Agent’s security
interest granted pursuant hereto, as well as all other rights and remedies of
the Collateral Agent granted hereunder, shall continue to be in full force and
effect; and provided, further, that the rights, title and interests so
reassigned shall be free and clear of any other Liens granted by or on behalf of
the Collateral Agent and the Secured Parties.
(c)    Solely for the purpose of enabling the Collateral Agent to exercise
rights and remedies under this Section 8 and at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, the
Grantor hereby grants to the Collateral Agent, to the extent it has the right to
do so, an irrevocable, nonexclusive license (exercisable without payment of
royalty or other compensation to the Grantor), subject, in the case of
Trademarks, to sufficient rights to quality control and inspection in favor of
the Grantor to avoid the risk of invalidation of said Trademarks, to use,
operate under, license, or sublicense any Intellectual Property constituting
Collateral now owned or hereafter acquired by the Grantor, and wherever the same
may be located.
8.6    Investment Accounts
. If any Event of Default shall have occurred and be continuing, the Collateral
Agent shall (at the written direction of the Administrative Agent) send to each
bank, securities intermediary or issuer party to any Control Agreement or
Uncertificated Securities Control Agreement, a “Notice of Sole Control” or
similar notice as defined in and under such Agreement, and shall apply all
proceeds therefrom in accordance with this Agreement and the other Security
Documents.
SECTION 9.    AMENDMENTS
. None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except pursuant to an agreement in writing
entered into by the Grantor and the Collateral Agent and otherwise in accordance
with the Credit Agreement; provided, however, that, notwithstanding any
provision of any Loan Document to the contrary, any schedule hereto may be
amended or supplemented from time to time solely by written notice to the
Collateral Agent from the Grantor (and such amendment or supplement shall become
effective upon delivery of any such notice).
SECTION 10.    CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES
. This Agreement shall create a continuing security interest in the Collateral
and shall remain in full force and effect until the Discharge of the
Obligations, be binding upon the Grantor, its successors and assigns, and inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent and its successors, transferees and assigns.
SECTION 11.    STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM
. The powers conferred on the Collateral Agent hereunder are solely to protect
its interest in the Collateral and shall not impose any duty upon it to exercise
any such powers. Except for the exercise of reasonable care in the custody of
any Collateral in its possession and the accounting for moneys actually received
by it hereunder and other requirements of law or the UCC, the Collateral Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. To the extent permitted by law, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession




--------------------------------------------------------------------------------





if such Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property. Beyond the exercise of reasonable
care in the custody thereof, the Collateral Agent shall have no duty as to any
of the Collateral in its possession or control or in the possession or control
of any agent or bailee or any income thereon or as to preservation of rights
against prior parties or any other rights pertaining thereto, and the Collateral
Agent shall not be responsible for filing any financing or continuation
statements or recording any documents or instruments in any public office at any
time or times or otherwise perfecting or maintaining the perfection of any
security interest in the Collateral. Neither the Collateral Agent nor any of its
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon all or any part of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Grantor or otherwise. If the Grantor fails to
perform any agreement contained herein, the Collateral Agent may itself perform,
or cause performance of, such agreement, and the expenses of the Collateral
Agent incurred in connection therewith shall be payable by the Grantor under the
Credit Agreement.
SECTION 12.    NOTICES
. Any notice required or permitted to be given under this Agreement shall be
given in accordance with the Credit Agreement.
SECTION 13.    RELEASES
Upon the Discharge of the Obligations, and subject to Section 21, the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and the Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantor. At the request and
sole expense of the Grantor following any such termination, the Collateral Agent
shall deliver to the Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to the Grantor such documents or otherwise
authorize the filing of such documents as the Grantor shall reasonably request
to evidence such termination.
If any of the Collateral shall be sold, transferred or otherwise disposed of by
the Grantor in a transaction permitted by any Loan Documents or consented to in
accordance with the Loan Documents, then the Collateral Agent, at the request
and at the sole expense of the Grantor (with written confirmation from the
Administrative Agent), shall execute and deliver to the Grantor all releases or
authorize the filing of other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral; provided that the
Grantor shall have delivered to the Collateral Agent and the Administrative
Agent, at least 5 Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Collateral and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Grantor stating that such transaction is in compliance with the Loan Documents
and the Proceeds of such Collateral will be applied in accordance with the terms
of the Loan Documents, if applicable.
SECTION 14.    MISCELLANEOUS
No failure or delay on the part of the Collateral Agent in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or




--------------------------------------------------------------------------------





obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby. All covenants hereunder shall be given independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or would
otherwise be within the limitations of, another covenant shall not avoid the
occurrence of a default or an event of default under the Loan Documents if such
action is taken or condition exists. This Agreement shall be binding upon and
inure to the benefit of the Collateral Agent and the Grantor and their
respective successors and assigns. The Grantor shall not, without the prior
written consent of the Collateral Agent given in accordance with the Credit
Agreement, assign any right, duty or obligation hereunder. There are no
unwritten oral agreements between the parties. This Agreement may be executed in
one or more counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. Delivery of an executed
counterpart of a signature page of this Agreement or any document or instrument
delivered in connection herewith by facsimile or other electronic delivery
(including by certified electronic signature) shall be effective as delivery of
a manually executed counterpart of this Agreement or such other document or
instrument, as applicable.
The Grantor’s waiver of rights or agreements in respect of Collateral, the
exercise of remedies, standards of care, notice and the other matters covered by
Sections 5 through 8 are in each case qualified that such waivers or agreements
are being made to the fullest extent permitted by law.
SECTION 15.    ACKNOWLEDGEMENTS
. The Grantor hereby acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party; (b) neither the Collateral Agent nor any
Secured Party has any fiduciary relationship with or duty to the Grantor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between the Grantor, on the one hand, and the Collateral
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor and (c) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Secured Parties or among the
Grantor and the Secured Parties.
SECTION 16.    HEADINGS
. Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
SECTION 17.    APPLICABLE LAW
. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 18.    CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS
Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York state court or
federal court of the United States of America sitting in the County and City of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the




--------------------------------------------------------------------------------





extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York state or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Each party hereto further irrevocably consents to the service of process in any
action or proceeding in such courts by the mailing thereof by any parties
thereto by registered or certified mail, postage prepaid, to such party at its
address specified in Section 12. Nothing herein shall affect the right to serve
process in any other manner permitted by law.
SECTION 19.    WAIVER OF JURY TRIAL
. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 19.
SECTION 20.    SECURITY INTEREST ABSOLUTE
. All rights of the Collateral Agent hereunder, the grant of a security interest
in the Collateral and all obligations of the Grantor hereunder shall be absolute
and unconditional irrespective of (a) any lack of validity or enforceability of
any Loan Document, (b) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document, (c) any
exchange, release or non-perfection of any security on any collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Obligations, or (d) any
other circumstance that might otherwise constitute a defense available to, or a
discharge of, the Grantor in respect of the Obligations or this Agreement (other
than the payment in full of all of the Obligations or the benefit of any statute
of limitations affecting the Grantor’s obligations hereunder or the enforcement
thereof).
SECTION 21.    REINSTATEMENT
. This Agreement and the Liens created hereunder shall automatically be
reinstated if and to the extent that for any reason any payment by or on behalf
of the Grantor in respect of the Obligations is rescinded or must otherwise be
restored by any Secured Party, whether as a result of any Bankruptcy Event or
reorganization or otherwise, and the Grantor shall indemnify the Collateral
Agent, each other Secured Party and its respective employees, officers and
agents on demand for all reasonable fees, costs and expenses (including
reasonable fees, costs and expenses of counsel) incurred by the Collateral
Agent, such other Secured Party or their respective employees, officers or
agents in connection with such reinstatement, rescission or restoration.




--------------------------------------------------------------------------------





SECTION 22.    COLLATERAL AGENT
. Notwithstanding anything herein to the contrary, the Collateral Agent shall be
afforded all of the rights, powers, immunities and indemnities of the Collateral
Agent set forth in the Credit Agreement and the Loan Documents, as if such
rights, powers, immunities and indemnities were specifically set forth herein.
The Grantor hereby acknowledges the appointment of the Collateral Agent pursuant
to the Credit Agreement. The rights, privileges, protections and benefits given
to the Collateral Agent, including its right to be indemnified, are extended to,
and shall be enforceable by, the Collateral Agent in its capacity hereunder, and
to each agent, custodian and other Person employed by the Collateral Agent in
accordance herewith to act hereunder.
SECTION 23.    LIMITED LIABILITY
. Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, none of the Secured Parties shall have any claims with respect to the
transactions contemplated hereunder or thereunder against Holdings, any past,
present or future holder (whether direct or indirect) of any Equity Interests in
Holdings or any of its Subsidiaries or Affiliates (other than the Loan Parties),
shareholders, officers, incorporators, directors, employees, representatives,
Controlling persons, executives or agents (collectively, the “Nonrecourse
Persons”), such claims against the Nonrecourse Persons (including as may arise
by operation of law) being expressly waived hereby; provided that the foregoing
shall not (a) constitute a waiver, release or discharge (or otherwise impair the
enforceability) of any of the Obligations or of any of the terms, covenants,
conditions or provisions of this Agreement or any other Loan Document and the
same shall continue (subject to clause (d) below, but without personal liability
of the Nonrecourse Persons) until fully paid, discharged, observed or performed;
(b) constitute a waiver, release or discharge of any Lien or security interest
purported to be created pursuant to this Agreement or any other Loan Documents
(or otherwise impair the ability of any Secured Party to realize or foreclose
upon any Collateral); (c) in any way limit or restrict any right or remedy of
the Collateral Agent or any other Secured Party (or any assignee or beneficiary
thereof or successor thereto) with respect to, and each of the Nonrecourse
Persons shall remain fully liable to the extent that it would otherwise be
liable for its own actions with respect to, any fraud (which shall not include
innocent or negligent misrepresentation), willful misrepresentation or
misappropriation of revenues, profits or proceeds from the Projects or any
Collateral, that should or would have been paid as provided in the relevant Loan
Document or paid or delivered to the Collateral Agent or any other Secured Party
(or any assignee or beneficiary thereof or successor thereto) towards any
payment required under any Loan Document; or (d) affect or diminish in any way
or constitute a waiver, release or discharge of any obligation, covenant, or
agreement made by any of the Nonrecourse Persons (or any security granted by the
Nonrecourse Persons in support of the obligations of any Person) under or in
connection with any Loan Document (or as security for the Obligations), any
Sponsor Guaranty or other agreement with any Secured Party. The limitations on
recourse set forth in this Section 23 shall survive the Discharge of the
Obligations and the performance of the Obligations under the Loan Documents.
[Signature pages follow.]
 








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Grantor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
EXGEN RENEWABLES IV, LLC




By:
________________________________

Name:
Title:




WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent




By:
________________________________

Name:
Title:






                            




--------------------------------------------------------------------------------





November 28, 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Pledge and Security Agreement, dated as of November 28, 2017, between ExGen
Renewables IV, LLC, as Grantor, and Wilmington Trust, National Association, as
Collateral Agent
Ladies and Gentlemen:
ExGen Renewables Holdings, LLC consents to the grant by the Grantor of a
security interest in all of the Pledged Equity Interests constituting Collateral
to the Collateral Agent and the terms of such grant set forth in the Pledge and
Security Agreement, dated as of November 28, 2017, between ExGen Renewables IV,
LLC as Grantor, and Wilmington Trust, National Association, as Collateral Agent
(the “Security Agreement”; capitalized terms used herein are as defined in the
Security Agreement).


ExGen Renewables Holdings, LLC
By:
________________________________

Name:
Title:








                            




--------------------------------------------------------------------------------





November 28, 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Pledge and Security Agreement, dated as of November 28, 2017, between ExGen
Renewables IV, LLC as Grantor and Wilmington Trust, National Association, as
Collateral Agent
Ladies and Gentlemen:
SolGen Holding, LLC consents to the grant by the Grantor of a security interest
in all of the Pledged Equity Interests constituting Collateral to the Collateral
Agent and the terms of such grant set forth in the Pledge and Security
Agreement, dated as of November 28, 2017, between ExGen Renewables IV, LLC, as
Grantor, and Wilmington Trust, National Association, as Collateral Agent (the
“Security Agreement”; capitalized terms used herein are as defined in the
Security Agreement).


SolGen Holding, LLC
By:
________________________________

Name:
Title:




                            




--------------------------------------------------------------------------------





November 28, 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Pledge and Security Agreement, dated as of November 28, 2017, between ExGen
Renewables IV, LLC as Grantor and Wilmington Trust, National Association, as
Collateral Agent
Ladies and Gentlemen:
Exelon AVSR Holding, LLC consents to the grant by the Grantor of a security
interest in all of the Pledged Equity Interests constituting Collateral to the
Collateral Agent and the terms of such grant set forth in the Pledge and
Security Agreement, dated as of November 28, 2017, between ExGen Renewables IV,
LLC, as Grantor and Wilmington Trust, National Association, as Collateral Agent
(the “Security Agreement”; capitalized terms used herein are as defined in the
Security Agreement).


Exelon AVSR Holding, LLC
By:
________________________________

Name:
Title:








                            




--------------------------------------------------------------------------------





November 28, 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Pledge and Security Agreement, dated as of November 28, 2017, between ExGen
Renewables IV, LLC as Grantor, and Wilmington Trust, National Association, as
Collateral Agent
Ladies and Gentlemen:
Constellation DCO Albany Power Holdings, LLC consents to the grant by the
Grantor of a security interest in all of the Pledged Equity Interests
constituting Collateral to the Collateral Agent and the terms of such grant set
forth in the Pledge and Security Agreement, dated as of November 28, 2017,
between ExGen Renewables IV, LLC as Grantor, and Wilmington Trust, National
Association, as Collateral Agent (the “Security Agreement”; capitalized terms
used herein are as defined in the Security Agreement).


Constellation DCO Albany Power Holdings, LLC
By:
________________________________

Name:
Title:






--------------------------------------------------------------------------------





SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
GENERAL INFORMATION
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization,
organizational identification number (if one exists), and the location of the
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be:

Full Legal
Name
Type of Organization
Jurisdiction of Organization
Organizational Identification Number
Chief Executive Office/
Sole Place of Business or Principal Residence
ExGen Renewables IV, LLC
Limited liability company
Delaware
[***]
10 South Dearborn Street, 49th Floor
Chicago, IL 60603





(B)
Other names (including any trade name or fictitious business name) under which
the Grantor conducts business:

None.
(C)
Changes in Name, Jurisdiction of Organization, form and the location of the
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be, since the date of its formation:

None.








--------------------------------------------------------------------------------





SCHEDULE 4.4
TO PLEDGE AND SECURITY AGREEMENT
PLEDGED EQUITY INTERESTS
Owner
Issuer
Class of Stock or other Equity Interest
Percentage
ExGen Renewables IV, LLC
ExGen Renewables Holdings, LLC
Membership Interests
100%
ExGen Renewables IV, LLC
SolGen Holding, LLC
Membership Interests
100%
ExGen Renewables IV, LLC
Exelon AVSR Holding
Membership Interests
100%
ExGen Renewables IV, LLC
Constellation DCO Albany Power Holdings, LLC
Class A Membership Interests
50%









--------------------------------------------------------------------------------





SCHEDULE 4.4(b)
TO PLEDGE AND SECURITY AGREEMENT
PLEDGED NOTES
Promissory Note in favor of ExGen Renewables IV, LLC (as assignee of
Constellation NewEnergy, Inc.) (“Lender”) by Peach Power, Inc. (“Borrower”) in
the amount of $99,000,000.






--------------------------------------------------------------------------------





SCHEDULE 4.8
TO PLEDGE AND SECURITY AGREEMENT
COMMERCIAL TORT CLAIMS
None. EXHIBIT A
TO PLEDGE AND SECURITY AGREEMENT
FORM OF PLEDGE SUPPLEMENT
This PLEDGE SUPPLEMENT, dated [mm/dd/yy], is delivered by EXGEN RENEWABLES IV,
LLC, a Delaware limited liability company (the “Grantor”) pursuant to the Pledge
and Security Agreement, dated as of November 28, 2017 (as it may be from time to
time amended, restated, modified or supplemented, the “Security Agreement”),
between EXGEN RENEWABLES IV, LLC, as Grantor, and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as the Collateral Agent. Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement (including by reference to definitions in other agreements).
The Grantor hereby confirms the grant to the Collateral Agent set forth in the
Security Agreement of, and does hereby grant to the Collateral Agent for the
benefit of the Secured Parties, a security interest in and continuing Lien on
all of the Grantor’s right, title and interest in, to and under all Collateral
of the Grantor (excluding, for the avoidance of doubt, Excluded Property), in
each case whether now owned or existing or hereafter acquired or arising and
wherever located. The Grantor represents and warrants that the attached
Supplements to Schedules accurately and completely set forth all additional
information required pursuant to the Security Agreement and hereby agrees that
such Supplements to Schedules shall constitute part of the Schedules to the
Security Agreement.
IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of [mm/dd/yy].
EXGEN RENEWABLES IV, LLC
By:
________________________________

Name:
Title:






--------------------------------------------------------------------------------





SUPPLEMENT TO SCHEDULE 4.1
TO PLEDGE AND SECURITY AGREEMENT
(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization,
organizational identification number (if one exists), and the location of the
Grantor’s chief executive office or sole place of business or principal
residence, as the case may be:

Full Legal
Name
Type of Organization
Jurisdiction of Organization
Organizational Identification Number
Chief Executive Office/
Sole Place of Business or Principal Residence




 
 
 
 



(B)
Other names (including any trade name or fictitious business name) under which
the Grantor has conducted business for the past five years:



    






(C)
Changes in name, jurisdiction of organization, chief executive office/ sole
place of business/ principal residence and corporate structure since its
formation:





--------------------------------------------------------------------------------





EXHIBIT B
TO PLEDGE AND SECURITY AGREEMENT
FORM OF UNCERTIFICATED SECURITIES CONTROL AGREEMENT
This Uncertificated Securities Control Agreement dated as of [_________], 20[__]
among EXGEN RENEWABLES IV, LLC (the “Pledgor”), WILMINGTON TRUST, NATIONAL
ASSOCIATION, as collateral agent for the Secured Parties (the “Collateral
Agent”), and [_________], a [_________] (the “Issuer”). Capitalized terms used
but not defined herein shall have the meaning assigned in the Pledge and
Security Agreement dated as of November 28, 2017, between the Pledgor and the
Collateral Agent (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”). All references herein to the “UCC”
means the Uniform Commercial Code as in effect in the State of New York.
Section 1. Registered Ownership of Shares. The Issuer hereby confirms and agrees
that as of the date hereof the Pledgor is the registered owner of [____ shares]
[___% of interests] of the Issuer’s [common] equity (the “Pledged Shares”) and
the Issuer shall not change the registered owner of the Pledged Shares without
the prior written consent of the Collateral Agent.
Section 2. Instructions. If at any time the Issuer shall receive instructions
originated by the Collateral Agent relating to the Pledged Shares, the Issuer
shall comply with such instructions without further consent by the Pledgor or
any other person.
Section 3. Additional Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Collateral Agent:
(a)    It has not entered into, and until the termination of this agreement will
not enter into, any agreement with any other person relating to the Pledged
Shares pursuant to which it has agreed to comply with instructions issued by
such other person; and
(b)    It has not entered into, and until the termination of this agreement will
not enter into, any agreement with the Pledgor or the Collateral Agent
purporting to limit or condition the obligation of the Issuer to comply with
instructions as set forth in Section 2 hereof.
(c)    Except for the claims and interest of the Collateral Agent and of the
Pledgor in the Pledged Shares, the Issuer does not know of any claim to, or
interest in, the Pledged Shares. If any person asserts any lien, encumbrance or
adverse claim (including any writ, garnishment, judgment, warrant of attachment,
execution or similar process) against the Pledged Shares, the Issuer will
promptly notify the Collateral Agent and the Pledgor thereof.
(d)    This Uncertificated Securities Control Agreement is the valid and legally
binding obligation of the Issuer.
Section 4. Choice of Law. This Agreement shall be governed by the law of the
State of New York.
Section 5. Conflict with Other Agreements. In the event of any conflict between
this Agreement (or any portion thereof) and any other agreement now existing or
hereafter entered into, the terms of this Agreement shall prevail. No amendment
or modification of this Agreement or waiver of any right hereunder shall be
binding on any party hereto unless it is in writing and is signed by all of the
parties hereto.




--------------------------------------------------------------------------------





Section 6. Voting Rights. Until such time as the Collateral Agent shall
otherwise instruct the Issuer in writing upon the occurrence (and during the
continuation of an Event of Default), the Pledgor shall have the right to vote
the Pledged Shares.
Section 7. Successors; Assignment. The terms of this Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
corporate successors or heirs and personal representatives who obtain such
rights solely by operation of law. The Collateral Agent may assign its rights
hereunder only with the express written consent of the Issuer and by sending
written notice of such assignment to the Pledgor.
Section 8. Indemnification of Issuer. The Pledgor and the Collateral Agent
hereby agree that (a) the Issuer is released from any and all liabilities to the
Pledgor and the Collateral Agent arising from the terms of this Agreement and
the compliance of the Issuer with the terms hereof, except to the extent that
such liabilities arise from the Issuer’s negligence and (b) the Pledgor, its
successors and assigns shall at all times indemnify and save harmless the Issuer
from and against any and all claims, actions and suits of others arising out of
the terms of this Agreement or the compliance of the Issuer with the terms
hereof, except to the extent that such claim, action or suit arises from the
Issuer’s negligence, and from and against any and all liabilities, losses,
damages, costs, charges, counsel fees and other expenses of every nature and
character arising by reason of the same, until the termination of this
Agreement.
Section 9. Notices. Any notice, request or other communication required or
permitted to be given under this Agreement shall be in writing and deemed to
have been properly given when delivered in person, or when sent by facsimile or
other electronic means and electronic confirmation of error free receipt is
received or two days after being sent by certified or registered United States
mail, return receipt requested, postage prepaid, addressed to the party at the
address set forth below.
Pledgor:
ExGen Renewables IV, LLC

cc/o Exelon Generation Company, LLC
1310 Point Street, 12th Floor
Baltimore, MD 21231
Attention: Project Finance


with a copy to
c/o Exelon Generation Company, LLC
701 Ninth Street NW, 9th Floor
Washington, DC 20068
Attention: Joseph Downs
 
Collateral
Wilmington Trust, National Association

Agent:            1100 North Market Street
Wilmington Delaware 19890
Attention: Institutional Client Services/Project Finance
Facsimile: 302-636-4149
Telephone: 302-636-6973


Issuer:
[Name of Issuer]

[Address]
Attention: [________________]




--------------------------------------------------------------------------------





Facsimile: [________________]
Any party may change its address for notices in the manner set forth above.




--------------------------------------------------------------------------------





Section 10. Termination. The obligations of the Issuer to the Collateral Agent
pursuant to this Agreement shall continue in effect until the security interests
of the Collateral Agent in the Pledged Shares have been terminated pursuant to
the terms of the Security Agreement and the Collateral Agent has notified the
Issuer of such termination in writing. The Collateral Agent agrees to provide a
Notice of Termination in substantially the form of Exhibit A hereto to the
Issuer upon the request of the Pledgor on or after the termination of the
Collateral Agent’s security interest in the Pledged Shares pursuant to the terms
of the Security Agreement. The termination of this Uncertificated Securities
Control Agreement shall not terminate the Pledged Shares or alter the
obligations of the Issuer to the Pledgor pursuant to any other agreement with
respect to the Pledged Shares.
Section 11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Agreement by signing and delivering one or more
counterparts.
EXGEN RENEWABLES IV, LLC
as Pledgor




By:
________________________________

Name:
Title:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent




By:
________________________________

Name:
Title:


[NAME OF ISSUER],
as Issuer




By:
________________________________

Name:
Title:


 


 




--------------------------------------------------------------------------------





EXHIBIT A
TO EXHIBIT B TO PLEDGE AND SECURITY AGREEMENT
[Letterhead of Collateral Agent]
[Date]


[Name and Address of Issuer]
Attention: [    ]
Re:     Termination of Control Agreement
You are hereby notified that the Uncertificated Securities Control Agreement
between you, (the “Pledgor”) and the undersigned (a copy of which is attached)
is terminated and you have no further obligations to the undersigned pursuant to
such Agreement. Notwithstanding any previous instructions to you, you are hereby
instructed to accept all future directions with respect to Pledged Shares (as
defined in the Uncertificated Securities Control Agreement) from the Pledgor.
This notice terminates any obligations you may have to the undersigned with
respect to the Pledged Shares, however nothing contained in this notice shall
alter any obligations which you may otherwise owe to the Pledgor pursuant to any
other agreement.
You are instructed to deliver a copy of this notice by facsimile or other
electronic transmission to the Pledgor.
Very truly yours,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent




By:
________________________________

Name:
Title:










 




--------------------------------------------------------------------------------





EXHIBIT C
TO PLEDGE AND SECURITY AGREEMENT


FORM OF ISSUER CONSENT TO PLEDGED EQUITY INTEREST
[ ], 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Pledge and Security Agreement, dated as of November 28, 2017, between ExGen
Renewables IV, LLC, as Grantor and Wilmington Trust, National Association, as
Collateral Agent
Ladies and Gentlemen:
[NAME OF ISSUER] consents to the grant by the applicable Pledgor of a security
interest in all of the Pledged Equity Interests constituting Collateral to the
Collateral Agent and the terms of such grant set forth in the Pledge and
Security Agreement, dated as of November 28, 2017, between ExGen Renewables IV,
LLC, as Grantor and Wilmington Trust, National Association, as Collateral Agent
(the “Pledge and Security Agreement”; capitalized terms used herein are as
defined in the Pledge and Security Agreement).


[Name of issuer]
By:
________________________________

Name:
Title:


















--------------------------------------------------------------------------------






FORM OF
PLEDGE AGREEMENT
















--------------------------------------------------------------------------------





GUARANTEE AND PLEDGE AGREEMENT


Dated as of November 28, 2017


by and among
EXGEN RENEWABLES IV HOLDING, LLC
and
EXGEN RENEWABLES HOLDINGS, LLC
as the Pledgors
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent






 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
PAGE
SECTION 1.
DEFINITIONS.    2

1.1
General Definitions    2

1.2
Definitions; Interpretation    3

SECTION 2.
GUARANTEE    4

2.1
Guarantee    4

2.2
Limitation on Liability    5

2.3
No Subrogation    5

2.4
Right of Contribution    5

SECTION 3.
PLEDGE.    5

3.1
Pledge    5

3.2
Security for Obligations    6

3.3
Continuing Liability under Collateral    6

3.4
Delivery of Certificates and Instruments    7

3.5
Voting; Distributions; Turnover    7

3.6
Authorization    8

SECTION 4.
REPRESENTATIONS AND WARRANTIES.    8

4.1
Generally    8

SECTION 5.
COVENANTS.    9

5.1
Further Assurances.    9

5.2
Certificates and Instruments    9

5.3
Records; Statements and Schedules    10

5.4
Notices    10

5.5
Filing Fees    10

5.6
Bankruptcy; Dissolution    10

5.7
Compliance with Organizational Documents of the Company    11

SECTION 6.
COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.    11

6.1
Power of Attorney    11

6.2
No Duty on Part of Collateral Agent or Other Secured Parties    12

SECTION 7.
REMEDIES.    12

7.1
Generally    12

7.2
Application of Proceeds    13

7.3
Sales on Credit    14

7.4
Pledged Equity Interests    14

7.5
Enforcement Expenses    15

SECTION 8.
AMENDMENTS    15

SECTION 9.
CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES.    15

SECTION 10.
STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.    15

SECTION 11.
NOTICES.    16

SECTION 12.
RELEASE    16





--------------------------------------------------------------------------------





SECTION 13.
MISCELLANEOUS.    16

SECTION 14.
ACKNOWLEDGEMENTS.    17

SECTION 15.
HEADINGS.    17

SECTION 16.
APPLICABLE LAW.    17

SECTION 17.
CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS    17

SECTION 18.
WAIVER OF JURY TRIAL.    18

SECTION 19.
REINSTATEMENT.    18

SECTION 20.
COLLATERAL AGENT.    18

SECTION 21.
SECURITY INTEREST ABSOLUTE.    18

SECTION 22.
LIMITED LIABILITY.    19







SCHEDULES
SCHEDULE 1 - PLEDGED EQUITY INTERESTS
SCHEDULE 4.1 - GENERAL INFORMATION


 




 






--------------------------------------------------------------------------------





This GUARANTEE AND PLEDGE AGREEMENT, dated as of November 28, 2017 (this
“Agreement”), is entered into by and among EXGEN RENEWABLES IV HOLDING, LLC, a
limited liability company organized under the laws of Delaware (“Holding”),
EXGEN RENEWABLES HOLDINGS, LLC, a limited liability company organized under the
laws of Delaware (“ExGen Renewables Holdings”, together with Holding, the
“Pledgors”, and each a “Pledgor”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent for the Secured Parties (in such capacity and together with its
permitted successors, assigns and designees, the “Collateral Agent”).
Capitalized terms used in this Agreement (including in this preamble and the
recitals below) have the meanings assigned to such terms in Section 1.1.
RECITALS:
WHEREAS, as of the date hereof, Holding owns the Equity Interests in ExGen
Renewables IV, LLC, a limited liability company organized under the laws of the
State of Delaware (the “Borrower”) described on Schedule 1;
WHEREAS, as of the Closing Date, the Borrower owns (A) all of the Equity
Interests in (i) ExGen Renewables Holdings, (ii) SolGen Holding, LLC, a limited
liability company organized under the laws of Delaware (“SolGen Holding”) and
(iii) Exelon AVSR Holding, LLC, a limited liability company organized under the
laws of Delaware (“Exelon AVSR Holding”) and (B) not less than 50% of the Equity
Interests in Constellation DCO Albany Power Holdings, LLC, a limited liability
company organized under the laws of Delaware (“Albany Power Holdings” and,
collectively with ExGen Renewables Holdings, SolGen Holding and Exelon AVSR
Holding, the “Project Holdcos”);
WHEREAS, ExGen Renewables Holdings owns all of the JV Class A Membership
Interests (the “Class A Membership Interests”) in ExGen Renewables Partners,
LLC, a limited liability company organized under the laws of the State of
Delaware (“ExGen Renewables JV”, and together with the Borrower, the
“Subsidiaries”) described on Schedule 1;
WHEREAS, ExGen Renewables JV, SolGen Holding, Exelon AVSR Holding and Albany
Power Holdings own, directly or indirectly, all (or a specified class of) the
Equity Interests of each of the other Project Entities, which collectively own
or lease the Projects;
WHEREAS, the Borrower intends to enter into the Credit Agreement, dated as of
the date hereof (as amended, amended and restated, supplemented, replaced or
otherwise modified and in effect from time to time, the “Credit Agreement”),
among the Borrower, Holding, the Lenders party thereto from time to time, Morgan
Stanley Senior Funding, Inc., as administrative agent (in such capacity,
together with any successor administrative agent appointed pursuant to the
provisions of Article VIII of the Credit Agreement, the “Administrative Agent”),
Wilmington Trust, National Association, as Collateral Agent and Wilmington
Trust, National Association, as Depositary Bank, pursuant to which the Company
has requested that the Lenders extend credit in the form of Loans on the Closing
Date, in an aggregate U.S. Dollar amount for all such Loans of U.S. $850
million; and
WHEREAS, each of the Pledgors has agreed to secure all of the Pledgor
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a Lien on all of the Collateral.




--------------------------------------------------------------------------------





AGREEMENT:
Now, Therefore, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged and in reliance upon the
representations, warranties and covenants contained herein, the parties hereto,
intending to be legally bound, hereby agree as follows:
SECTION 1.    DEFINITIONS.
1.1    General Definitions
. Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein (including in the preamble and the recitals hereto) shall have the
meanings given to them in the Credit Agreement. In addition to the terms defined
in the Credit Agreement, the following terms shall have the following meanings:
“Administrative Agent” has the meaning set forth in the recitals to this
Agreement.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Albany Power Holdings” has the meaning assigned to such term in the recitals of
this Agreement.


“Bankruptcy Event” means any event described in Sections 7.01(h) and 7.01(i) of
the Credit Agreement.


“Bankruptcy Law” means the Bankruptcy Code and any other state or federal
insolvency, reorganization, moratorium or similar law for the relief of debtors.
“Borrower Obligations” has the meaning assigned in Section 2.1.
“Collateral” has the meaning assigned in Section 3.1.
“Collateral Agent” has the meaning set forth in the preamble to this Agreement.
“Company” has the meaning set forth in the recitals to this Agreement.
“Credit Agreement” has the meaning set forth in the recitals to this Agreement.
“Exelon AVSR Holding” has the meaning assigned to such term in the recitals
hereto.


“ExGen Renewables Holdings” has the meaning assigned to such term in the
recitals hereto.


“Issuer” means ExGen Renewables IV, LLC and ExGen Renewables Partners, LLC, as
applicable.
“Legal Requirements” means, as to any Person, any law, statute, rule,
regulation, ordinance, order, code, treaty, judgment, decree, or any published
directive or requirement which has the force of law, or other legally binding
form of governmental restriction or decision of any Governmental Authority, in
each case applicable to or binding upon such Person or any of its properties or
to which such Person or any of its properties is subject.




--------------------------------------------------------------------------------





“LLC Interests” has the meaning given to such term in Section 3.1(a).
“Obligations” has the meaning assigned to such term in the Credit Agreement.
“Operating Agreement” means the Amended and Restated Limited Liability Company
Agreement of the Company, dated as of March 13, 2017.
“Pledged Equity Interests” means all classes of Equity Interests owned by any
Pledgor, including, without limitation, the LLC Interests and the certificates,
if any, representing such Pledged Equity Interests, and all dividends,
distributions, return of capital, cash, instruments and other property from time
to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity Interests.
"Pledgor Obligations" means all Obligations of the Pledgors including arising
under Section 2 hereof.
“Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC, (ii)
payments or distributions made with respect to the Pledged Equity Interests and
(iii) whatever is receivable or received when Collateral or proceeds are sold,
exchanged, collected or otherwise disposed of, whether such disposition is
voluntary or involuntary.
“Project Holdcos” has the meaning assigned to such term in the recitals hereto.


“Record” has the meaning set forth in Article 9 of the UCC.


“Secured Parties” means the Agents, the Lenders and any Specified Swap
Counterparty.


“SolGen Holding” has the meaning assigned to such term in the recitals hereto.


“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of New York; provided however that, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.


1.2    Definitions; Interpretation
. For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the rules of interpretation set forth in
Section 1.02 of the Credit Agreement are hereby incorporated by reference,
mutatis mutandis, as if fully set forth herein. All capitalized terms used
herein (including the preamble and recitals hereto) and not otherwise defined
herein or in the Credit Agreement have the meanings ascribed thereto in the UCC.
All references herein to provisions of the UCC shall include all successor
provisions under any subsequent version or amendment to any Article of the UCC.
The terms “lease” and “license” shall include “sub-lease” and “sub license”, as
applicable.




--------------------------------------------------------------------------------





SECTION 2.    GUARANTEE
2.1    Guarantee
(a)    Subject to the provisions of this Section 2, each Pledgor hereby fully,
unconditionally and irrevocably guarantees to the Collateral Agent for the
ratable benefit of the Secured Parties and their respective successors,
indorsees, transferees and assigns the full and punctual payment when due,
whether at maturity, by acceleration or otherwise, of the Obligations of the
Borrower (the "Borrower Obligations"). Each Pledgor further agrees that the
Borrower Obligations may be extended or renewed, in whole or in part, without
notice or further assent from it, and that it will remain bound under this
Section 2 notwithstanding any extension or renewal of any Borrower Obligation.
(b)    Each Pledgor waives notice of protest for nonpayment, notice of
presentment for payment, demand, protest, and notice thereof as to any of the
Borrower Obligations. Each Pledgor waives notice of any default under the
Borrower Obligations.
(c)    Each Pledgor further agrees that its guarantee herein constitutes a
guarantee of payment when due (and not a guarantee of collection) and waives any
right to require that any resort be had by the Collateral Agent, the
Administrative Agent or any other Secured Party to any security held for payment
of the Borrower Obligations.
(d)    Except as set forth in Sections 9.08 and 9.18 of the Credit Agreement,
the obligations of each Pledgor hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than payment of the
Borrower Obligations in full or the benefit of any statute of limitations
affecting such Pledgor's liability hereunder or the enforcement thereof),
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense of setoff, counterclaim, recoupment or
termination whatsoever or by reason of the invalidity, illegality or
unenforceability of the Borrower Obligations or otherwise. Without limiting the
generality of the foregoing, none of the Pledgor Obligations shall be discharged
or impaired or otherwise affected by (a) the failure of the Collateral Agent,
the Administrative Agent or any other Secured Party to assert any claim or
demand or to enforce any right or remedy against the Borrower or any other
person under this Agreement or any other agreement or otherwise; (b) any
extension or renewal of any thereof; (c) any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any other Loan
Document or any other agreement; (d) the release or non-perfection of any
security held by any Lender or the Collateral Agent for the Borrower Obligations
or any of them; (e) the failure of the Collateral Agent, the Administrative
Agent or any other Secured Party to exercise any right or remedy against any
other Loan Party; (f) any change in the ownership of any Loan Party; (g) any
default, failure or delay, willful or otherwise, in the performance of the
Borrower Obligations, or (h) any other act or thing or omission or delay to do
any other act or thing which may or might in any manner or to any extent vary
the risk of any Pledgor or would otherwise operate as a discharge of any Pledgor
as a matter of law or equity.
(e)    Each Pledgor agrees that its guarantee herein shall remain in full force
and effect until the Discharge of the Obligations. Each Pledgor further agrees
that its guarantee herein shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of principal of,
premium, if any, or interest on any of the Borrower Obligations is rescinded or
must otherwise be restored by the Collateral Agent, the Administrative Agent or
any other Secured Party upon the bankruptcy or reorganization of the Borrower or
otherwise.
(f)    Each Pledgor hereby guarantees that payments hereunder will be paid to
the Collateral Agent in cash upon demand by the Collateral Agent without set-off
or counterclaim.




--------------------------------------------------------------------------------





(g)    Each Pledgor further agrees that, as between it, on the one hand, and the
Collateral Agent and the Secured Parties, on the other hand, (x) the maturity of
the Borrower Obligations guaranteed hereby may be accelerated as provided in the
Credit Agreement for the purposes of its Guarantee herein, notwithstanding any
stay, injunction or other prohibition preventing such acceleration in respect of
the Borrower Obligations guaranteed hereby arising in connection with any
Bankruptcy Event with respect to any Loan Party or otherwise and (y) in the
event of any such declaration of acceleration of such Borrower Obligations, such
Borrower Obligations (whether or not due and payable) shall forthwith become due
and payable by the Pledgors for the purposes of this Guarantee.
2.2    Limitation on Liability
. Any term or provision of this Agreement or the other Loan Documents to the
contrary notwithstanding, the obligations of each Pledgor hereunder will be
limited to the maximum amount as will, after giving effect to all other
contingent and fixed liabilities of such Pledgor, result in the obligations of
such Pledgor under its guarantee not constituting a fraudulent conveyance or
fraudulent transfer under federal or state law and not otherwise being void or
voidable under any similar laws affecting the rights of creditors generally.
2.3    No Subrogation
. Notwithstanding any payment or payments made by the Pledgors hereunder, no
Pledgor shall be entitled to be subrogated to any of the rights of any Secured
Party against the Borrower or any collateral security or guarantee or right of
offset held by any Secured Party for the payment of the Borrower Obligations,
nor shall any Pledgor seek or be entitled to seek any contribution or
reimbursement from the Borrower in respect of payments made by such Pledgor
hereunder, until all amounts owing to the Secured Parties by the Borrower on
account of the Borrower Obligations are paid in full. If any amount shall be
paid to any Pledgor on account of such subrogation rights at any time when all
of the Borrower Obligations shall not have been paid in full, such amount shall
be held by such Pledgor in trust for the Collateral Agent, the Administrative
Agent and the Lenders, segregated from other funds of such Pledgor, and shall,
forthwith upon receipt by such Pledgor, be turned over to the Collateral Agent
in the exact form received by such Pledgor, to be applied against the Borrower
Obligations.
2.4    Right of Contribution
. Each Pledgor hereby agrees that to the extent that any Pledgor shall have paid
more than its proportionate share of any payment made on the Borrower
Obligations, such Pledgor shall be entitled to seek and receive contribution
from and against the other Pledgor who has not paid its proportionate share of
such payment. The provisions of this Section 2.4 shall in no respect limit the
obligations and liabilities of each Pledgor with respect to the Borrower
Obligations and each Pledgor shall remain liable to the Secured Parties for the
full amount guaranteed by such Pledgor hereunder.




--------------------------------------------------------------------------------





SECTION 3.    PLEDGE.
3.1    Pledge
. Each Pledgor hereby assigns and transfers to the Collateral Agent and hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in and continuing Lien on all of such Pledgor’s right, title
and interest in all property of such Pledgor identified below, in each case
whether now owned or existing or hereafter acquired or in which such Pledgor now
has or at any time in the future may acquire or arising and wherever located
(all of which being hereinafter collectively referred to as the “Collateral”),
as collateral security for prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Pledgor
Obligations:
(a)    all of such Pledgor’s limited liability company interests in the Issuers
and all after acquired limited liability company interests in the Issuers
(collectively, the “LLC Interests”), including but not limited to those LLC
Interests described on Schedule 1 (as such schedule may be amended or
supplemented from time to time), and all of such Pledgor’s rights to acquire
limited liability company interests in any Issuer in addition to or in exchange
or substitution for the LLC Interests and all other Equity Interests in any
Issuer owned by such Pledgor;
(b)    all of such Pledgor’s rights, privileges, authority and powers as a
member of an Issuer under the Operating Agreement and the other Organizational
Documents of the Issuers;
(c)    all certificates or other documents representing any and all of the
foregoing in clauses (a) and (b);
(d)    all dividends, distributions, cash, securities, instruments and other
property or proceeds of any kind to which such Pledgor may be entitled in its
capacity as member of an Issuer by way of distribution, return of capital or
otherwise, including from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the LLC Interests;
(e)    without affecting any obligations of such Pledgor or any Issuer under any
of the other Loan Documents, in the event of any consolidation or merger in
which any Issuer is not the surviving Person, all of such Pledgor’s ownership
interests of any class or character in the successor Person formed by or
resulting from such consolidation or merger;
(f)    any other claim which such Pledgor now has or may in the future acquire
in its capacity as member of an Issuer against such Issuer and its property; and
(g)    all Proceeds, products and accessions of and to any of the property
described in the preceding clauses (a) through (f) above.
3.2    Security for Obligations
. This Agreement secures, and the Collateral is collateral security for, the
prompt and complete payment and performance in full when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or otherwise
(including the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C.
§362(a) (and any successor provision thereof)), of all Pledgor Obligations.
3.3    Continuing Liability under Collateral




--------------------------------------------------------------------------------





. Notwithstanding anything herein to the contrary, (i) each Pledgor shall remain
liable for all obligations under the Collateral and nothing contained herein is
intended or shall be a delegation of duties to the Collateral Agent or any
Secured Party, (ii) each Pledgor shall remain liable under each of the
agreements included in the Collateral, including, without limitation, any
agreements relating to Pledged Equity Interests, to perform all of the
obligations undertaken by it thereunder all in accordance with and pursuant to
the terms and provisions thereof and neither the Collateral Agent nor any other
Secured Party shall have any obligation or liability under any of such
agreements by reason of or arising out of this Agreement or any other document
related thereto nor shall the Collateral Agent nor any other Secured Party have
any obligation to make any inquiry as to the nature or sufficiency of any
payment received by it or have any obligation to take any action to collect or
enforce any rights under any agreement included in the Collateral, including,
without limitation, any agreements relating to Pledged Equity Interests, and
(iii) the exercise by the Collateral Agent of any of its rights hereunder shall
not release any Pledgor from any of its duties or obligations under the
contracts and agreements included in the Collateral.
3.4    Delivery of Certificates and Instruments
. All certificates and instruments representing or evidencing any of the Pledged
Equity Interests shall be delivered to and be held by or on behalf of the
Collateral Agent in accordance with Section 5.2 and shall be in suitable form
for transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent.
3.5    Voting; Distributions; Turnover
.
(a)    Unless an Event of Default shall have occurred and be continuing and the
Collateral Agent shall have given written notice to the Pledgors of the
Collateral Agent’s intent to exercise its rights under this Section 3.5(a) (it
being acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice to a Pledgor that is the subject of a Bankruptcy Event):
(i)    each Pledgor shall be entitled to exercise or refrain from exercising any
and all voting and other consensual rights with respect to the Collateral;
provided, however, that no vote with respect to the Collateral shall be cast,
right exercised or other action taken which would be inconsistent with, or
result in any violation of, any provision of any of this Agreement or any other
Loan Document. Upon the occurrence and during the continuation of an Event of
Default, and after written notice thereof delivered by the Collateral Agent to
the Pledgors in accordance with the terms of this Agreement (it being
acknowledged and agreed that the Collateral Agent shall not be required to
deliver any such notice to a Pledgor that is the subject of a Bankruptcy Event),
all voting and other rights of each Pledgor with respect to the Collateral which
such Pledgor would otherwise be entitled to exercise pursuant to the terms of
this Agreement or otherwise shall cease;
(ii)    the Collateral Agent shall promptly execute and deliver (or cause to be
executed and delivered) to each Pledgor all proxies, and other instruments as
such Pledgor, at its sole cost and expense, may from time to time reasonably
request for the purpose of enabling such Pledgor to exercise the voting and
other consensual rights when and to the extent which it is entitled to exercise
pursuant to clause (i) above; and
(iii)    each Pledgor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Pledged
Equity Interests for any purpose not inconsistent with the terms of this
Agreement or the Loan Documents. To the extent that such




--------------------------------------------------------------------------------





distributions are made in accordance with the terms of the Loan Documents, the
further distribution or payment of such monies to any other Person shall not
give rise to any claims or causes of action on the part of any Secured Party
against a Pledgor seeking the return or disgorgement of any such distributions
or other payments unless the distributions or payments involve or result from
fraud or willful misconduct of such Pledgor.
(b)    Upon the occurrence and during the continuation of an Event of Default,
and upon delivery of written notice of the occurrence and continuation of such
Event of Default, to the Pledgors, and after notice thereof from the Collateral
Agent to the Borrower (it being acknowledged and agreed that the Collateral
Agent shall not be required to deliver any such notice if the Borrower is the
subject of a Bankruptcy Event):
(i)    the Collateral Agent shall have the right, without notice to any Pledgor,
to (A) transfer all or any portion of the Pledged Equity Interests to its name
or the name of its nominee or agent and (B) subject to the terms of the Pledged
Equity Interests, exchange any certificates or instruments representing such
Pledged Equity Interests for certificates or instruments of smaller or larger
denominations. In the event of a transfer pursuant to clause (A) of the
immediately preceding sentence, the Collateral Agent shall within a reasonable
period of time thereafter give each Pledgor notice of such transfer; provided,
however, that (x) failure to give such notice shall have no effect on the rights
of the Collateral Agent hereunder and (y) the Collateral Agent shall not be
required to deliver any such notice to a Pledgor that is the subject of a
Bankruptcy Event or the delivery of such notice is otherwise prohibited by
applicable law;
(ii)    all respective rights of the Pledgors to receive the dividends, interest
and other distributions that they would otherwise be authorized to receive and
retain pursuant to Section 3.5(a)(iii) shall cease, and all such rights shall
thereupon become vested in the Collateral Agent who shall thereupon have the
sole right to receive and hold as Pledged Equity Interests such dividends,
interest and other distributions;
(iii)    in order to permit the Collateral Agent to exercise the voting and
other consensual rights which it may be entitled to exercise pursuant hereto and
to receive all dividends and other distributions which it may be entitled to
receive hereunder, in each case, in respect of the Pledged Equity Interests
constituting Collateral: (1) each Pledgor shall promptly execute and deliver (or
cause to be executed and delivered) to the Collateral Agent, at such Pledgor’s
sole cost and expense, all proxies, dividend payment orders and other
instruments as the Collateral Agent may from time to time reasonably request and
(2) each Pledgor acknowledges that the Collateral Agent may utilize the power of
attorney set forth in Section 6.1; and
(iv)    each Pledgor hereby authorizes and instructs the Borrower to comply with
any instruction received by it from the Collateral Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Pledgor.
(c)    All distributions and other amounts which are received by a Pledgor
contrary to the provisions of this Agreement shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall be forthwith paid over to the Collateral Agent as Collateral
in the same form as so received (with any necessary endorsement).
3.6    Authorization
. At any time after the occurrence and during the continuation of an Event of
Default, each Pledgor hereby authorizes and directs the Borrower to (i) comply
with any instructions received by it from the




--------------------------------------------------------------------------------





Collateral Agent in writing that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
(ii) unless otherwise expressly permitted hereby, pay any dividend or other
payments in respect of the Collateral directly to the Collateral Agent. The
Company hereby agrees that the provisions of this Section 3.6 shall apply to it
with respect to all actions that may be required of it pursuant to such Section.
SECTION 4.    REPRESENTATIONS AND WARRANTIES.
4.1    Generally
. Each Pledgor hereby represents and warrants, on the Closing Date, that:
(a)    it has indicated on Schedule 4.1(A): (i) its full legal name, (ii) its
type of organization, (iii) its jurisdiction of organization and (iv) the
location of its chief executive office or sole place of business or principal
residence, as the case may be;
(b)    it has no trade names other than as listed on Schedule 4.1(B); and
(c)    except as provided on Schedule 4.1(C), it has not changed its name,
jurisdiction or form of organization or the location of its chief executive
office or sole place of business or principal residence, as the case may be, in
any way since the date of its formation.
(d)    Schedule 1 sets forth under the heading “Pledged Equity Interests” all of
the Pledged Equity Interests owned by such Pledgor, and such Pledged Equity
Interests constitute the percentage of issued and outstanding Equity Interests
or percentage of beneficial interest of the respective issuers thereof indicated
on such Schedule 1; and
(e)    each of the Pledged Equity Interests pledged by the Pledgors hereunder on
Schedule 1 constitutes a “security” under Section 8-103 of the UCC or the
corresponding code or statute of any other applicable jurisdiction and each such
“security” is a Certificated Security.
SECTION 5.    COVENANTS.
Each Pledgor hereby respectively covenants and agrees (each on its own behalf)
from and after the Closing Date until the termination of this Agreement in
accordance with the provisions of Section 12:
5.1    Further Assurances.
(a)    Each Pledgor agrees that from time to time, at its sole cost and expense,
upon its receipt of a written request therefor from the Collateral Agent, it
shall promptly execute and deliver all further instruments and documents, and
take all further action, that may be necessary in order to (x) create and/or
maintain the validity and perfection of and otherwise protect any security
interest in Collateral granted hereby or (y) enable the Collateral Agent to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Pledgor shall
maintain the Liens created by this Agreement as a perfected security interest
prior and superior in right to any other Person except Liens permitted under the
Loan Documents, and, upon the reasonable written request of the Collateral
Agent, execute and deliver such other agreements, instruments, endorsements,
powers of attorney or notices as are necessary, or as the Collateral Agent may
reasonably request, to grant, preserve, protect, reflect and perfect the
security interests granted or purported to be granted hereby. For the avoidance
of doubt, nothing herein shall require the Collateral Agent to file financing
statements or continuation statements, or be responsible for maintaining the
security interests




--------------------------------------------------------------------------------





purported to be created as described herein (except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder or under any other Loan Document) and such responsibility shall be
solely that of the Borrower.
(b)    Each Pledgor hereby authorizes the Collateral Agent to file a Record or
Records, including, without limitation, financing or continuation statements,
intellectual property security agreements and amendments thereto, in any
jurisdictions and with any filing offices as the Collateral Agent may reasonably
determine, are necessary or advisable to perfect the security interest granted
to the Collateral Agent herein. Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
the Collateral Agent may reasonably determine, are necessary, advisable or
prudent to ensure the perfection of the security interest in the Collateral
granted to the Collateral Agent herein, including, without limitation,
describing such property as “all assets” or “all personal property, whether now
owned or hereafter acquired.” The Collateral Agent shall have no responsibility
for or liability with respect to monitoring the compliance of any other party to
the Loan Documents, this Agreement or any other document related hereto or
thereto. The Collateral Agent has no duty to monitor the value or rating of any
of the Collateral on an ongoing basis.
5.2    Certificates and Instruments
. Each Pledgor hereby covenants and agrees that, if such Pledgor shall become
entitled to receive or shall receive any certificate (including, without
limitation, any certificate representing a dividend or a distribution in
connection with any reclassification, increase or reduction of capital or any
certificate issued in connection with any reorganization), option or rights in
respect of the Pledged Equity Interests, whether in addition to, in substitution
of, as a conversion of, or in exchange for, any shares of the Pledged Equity
Interests, or otherwise in respect thereof, such Pledgor shall accept the same
as the agent of the Collateral Agent, hold the same in trust for the Collateral
Agent and deliver the same forthwith to the Collateral Agent in the exact form
received, duly indorsed by such Pledgor to the Collateral Agent, if required,
together with an undated stock power covering such certificate duly executed in
blank by such Pledgor, to be held by the Collateral Agent, subject to the terms
hereof, as additional collateral security for the Pledgor Obligations. Unless
otherwise consented to by the Collateral Agent, Pledged Equity Interests
required to be pledged hereunder shall be represented by a certificate and, in
the Organizational Documents of the applicable Subsidiary, the applicable
Pledgor shall cause the issuer of such interests to elect to treat such
interests as a “security” within the meaning of Article 8 of the Uniform
Commercial Code of its jurisdiction of organization (and all certificates
representing such Pledged Equity Interests (and any additional Pledged Equity
Interests acquired or issued after the Closing Date) shall have been delivered
to the Collateral Agent, together with duly executed instruments of transfer or
assignment in blank).


5.3    Records; Statements and Schedules
. Each Pledgor shall keep and maintain, at its own cost and expense, records of
the Collateral owned by it, including records of all payments received with
respect thereto, and it shall make the same available to the Collateral Agent
for inspection at such Pledgor’s chief executive office, at its own cost and
expense upon reasonable notice (except after the occurrence and during the
continuance of an Event of Default), at any time during normal business hours.
Each Pledgor shall furnish to the Collateral Agent from time to time statements
and schedules further identifying and describing the Collateral and such other
reports in connection with the Collateral as the Collateral Agent may reasonably
request, all in reasonable detail; provided that, so long as no Event of Default
shall have occurred and be continuing, the Collateral Agent may not request
updated schedules pursuant to this Section 5.3 more frequently than twice per
calendar year.




--------------------------------------------------------------------------------





5.4    Notices
. Each Pledgor shall promptly upon a Responsible Officer of such Pledgor
obtaining actual knowledge of the occurrence of any Event of Default relating
solely to such Pledgor, furnish to the Collateral Agent a notice of such event
describing the same in reasonable detail.
5.5    Filing Fees
. Each Pledgor shall pay any applicable filing fees and related expenses in
connection with any filing made by the Collateral Agent in accordance with
Section 5.1(b).
5.6    Bankruptcy; Dissolution
. Holding shall not authorize or permit the Borrower to:
(a)    except upon compliance with the requirements of the Organizational
Documents of the Borrower as in effect on the date hereof, (i) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to the Borrower or its debts under Bankruptcy Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of such Subsidiary or any
substantial part of the Borrower’s property, (ii) consent to any such relief or
to the appointment of or taking possession by any such official in an
involuntary case or other proceeding commenced against the Borrower or (iii)
make a general assignment for the benefit of the Borrower’s creditors;
(b)    commence or join with any other Person (other than the Collateral Agent
and the other Secured Parties) in commencing any proceeding against the Borrower
under the U.S. Bankruptcy Code or statute now or hereafter in effect in any
jurisdiction; or
(c)    except as permitted by the Loan Documents, liquidate, wind-up or
dissolve, or sell or lease or otherwise transfer or dispose of all or any
substantial part of its property, assets or business or combine, merge or
consolidate with or into any other entity, or change its legal form, or
implement any material acquisition or purchase of assets from any Person.
5.7    Compliance with Organizational Documents of the Company
. Holding shall comply in all material respects with its obligations under the
Operating Agreement and Organizational Documents of the Borrower.
SECTION 6.    COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.
6.1    Power of Attorney
. Each Pledgor hereby irrevocably constitutes and appoints the Collateral Agent,
acting for and on behalf of itself and the other Secured Parties and each
successor or assign of the Collateral Agent as its true and lawful
attorney-in-fact, with full power and authority in the place and stead of such
Pledgor and in the name of such Pledgor or in its own name, at such Pledgor’s
sole cost and expense, subject to the terms of this Agreement and applicable
Legal Requirements, to enforce all rights, interests and remedies of such
Pledgor with respect to the Collateral upon the occurrence and during the
continuation of an Event of Default, for the purpose of carrying out the
provisions of this Agreement, including the right to:
(i)    ask, demand, collect, sue for, recover, receive and give receipt and
discharge for amounts due and to become due under and in respect of all or any
part of the Collateral,




--------------------------------------------------------------------------------





(ii)    in the name of such Pledgor or its own name or otherwise, take
possession of, receive and indorse and collect any check, draft, note,
acceptance or other Instrument (as defined in Article 9 of the UCC) for the
payment of moneys due under any general intangible, in each case, constituting
Collateral,
(iii)    file any claims or take any other action that the Collateral Agent may
deem necessary or advisable for the collection of all or any part of the
Collateral,
(iv)    pay or discharge Taxes and Liens levied or placed on or threatened
against the Collateral (other than Liens permitted by the Loan Documents),
effect any repair or pay or discharge any insurance called for by the terms of
this Agreement or the other Loan Documents (including all or any part of the
premiums therefor and the costs thereof),
(v)    execute, in connection with any sale or disposition of the Collateral
under this Agreement, any endorsements, assignments, bills of sale or other
instruments of conveyance or transfer with respect to all or any part of the
Collateral,
(vi)    direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the Collateral
Agent or as the Collateral Agent shall direct,
(vii)    commence and prosecute any suit, action or proceeding at law or in
equity in any court of competent jurisdiction to collect any Collateral and to
enforce any other right with respect to any Collateral,
(viii)    defend any suit, action or proceeding brought against such Pledgor
with respect to any Collateral,
(ix)    settle, compromise or adjust any such suit, action or proceeding with
respect to the Collateral and, in connection therewith, give such discharges or
releases as the Collateral Agent may deem appropriate, and
(x)    upon foreclosure, generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Pledgor’s
expense, at any time, or from time to time, all acts and things that the
Collateral Agent reasonably deems necessary to protect, preserve or realize upon
the Collateral and the Collateral Agent’s and the other Secured Parties’ Liens
thereon and to effect the intent of this Agreement, all as fully and effectively
as such Pledgor might do.
This appointment as attorney-in-fact is irrevocable and coupled with an
interest.
6.2    No Duty on Part of Collateral Agent or Other Secured Parties
. The powers conferred on the Collateral Agent hereunder are solely to protect
the interests of the Secured Parties in the Collateral and shall not impose any
duty upon the Collateral Agent or any other Secured Party to exercise any such
powers. The Collateral Agent and the other Secured Parties shall be accountable
only for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to the Pledgors for any act or failure to act
hereunder, except in the case of their own gross negligence or willful
misconduct, except in the case of their own gross negligence or willful
misconduct.




--------------------------------------------------------------------------------





SECTION 7.    REMEDIES.
7.1    Generally
.
(a)    If any Event of Default shall have occurred and be continuing, the
Collateral Agent may exercise in respect of the Collateral, in addition to all
other rights and remedies provided for herein or otherwise available to it at
law or in equity, all the rights and remedies of the Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral) to
collect, enforce or satisfy any Obligations then owing, whether by acceleration
or otherwise, and also may pursue any of the following separately, successively
or simultaneously:
(i)    require the Pledgors to, and the Pledgors hereby agree that each Pledgor
shall at its expense and promptly upon request of the Collateral Agent
forthwith, assemble all or part of the Collateral as directed by the Collateral
Agent and make it available to the Collateral Agent at a place to be designated
by the Collateral Agent that is reasonably convenient to both parties;
(ii)    enter onto the property where any Collateral is located and take
possession thereof with or without judicial process; and
(iii)    without notice except as specified below or under the UCC, sell, assign
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Collateral Agent in its
reasonable discretion may deem commercially reasonable.
(b)    The Collateral Agent or any other Secured Party may be the purchaser of
any or all of the Collateral at any public or private (to the extent to the
portion of the Collateral being privately sold is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations) sale in accordance with the UCC and the Collateral Agent, as
collateral agent for and representative of the Secured Parties, shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Pledgor Obligations
as a credit on account of the purchase price for any Collateral payable by the
Collateral Agent at such sale. Each purchaser at any such sale shall hold the
property sold absolutely free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives (to the extent permitted by applicable
law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of law or statute now existing or
hereafter enacted. Each Pledgor agrees that, to the extent notice of sale shall
be required by law, at least 10 days’ notice to such Pledgor of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Collateral Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor agrees that it would not be commercially unreasonable
for the Collateral Agent to dispose of the Collateral or any portion thereof by
using Internet sites that match buyers and sellers of assets. So long as such
sale is conducted in a commercially reasonable manner, each Pledgor hereby
waives any claims against the Collateral Agent arising by reason of the fact
that the price at which any Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale, even if
the Collateral Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. If the proceeds of any sale or other
disposition of the Collateral are insufficient to pay all the Obligations, each
Pledgor




--------------------------------------------------------------------------------





shall be liable for the deficiency and the reasonable fees of any attorneys
employed by the Collateral Agent to collect such deficiency. Each Pledgor
further agrees that a breach of any of the covenants contained in this Section
7.1 will cause irreparable injury to the Collateral Agent, that the Collateral
Agent has no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 7.1 shall be
specifically enforceable against any Pledgor, and each Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no default has occurred giving rise to
the Obligations becoming due and payable prior to their stated maturities.
Nothing in this Section 7.1 shall in any way alter the rights of the Collateral
Agent hereunder.
(c)    The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral. The Collateral Agent may specifically disclaim
or modify any warranties of title or the like. This procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral.
(d)    The Collateral Agent shall have no obligation to marshal any of the
Collateral.
7.2    Application of Proceeds
.
(a)    Any Proceeds constituting Collateral to be applied by the Collateral
Agent pursuant to the Loan Documents upon the occurrence and during the
continuation of an Event of Default and in connection with the enforcement,
collection or realization in respect of any Collateral by the Collateral Agent,
shall be applied in the following order:
(i)    First, to pay incurred and unpaid fees and expenses of the Agents under
the Loan Documents;
(ii)    Second, to the Collateral Agent, for application by it towards payment,
without duplication, of (x) all interest, breakage costs and fees then due and
payable under the Loan Documents and (y) any ordinary course settlement payments
and any interest due and payable to any Specified Swap Counterparty under any
Secured Swap Agreements, pro rata among the Secured Parties according to the
amounts of such Obligations then due and owing and remaining unpaid to the
Secured Parties;
(iii)    Third, to the Collateral Agent, for application by it towards payment,
without duplication, of (x) all principal and premium (if any) then due and
payable under the Loan Documents and (y) any termination payments payable to any
Specified Swap Counterparty under any Secured Swap Agreements, pro rata among
the Secured Parties according to the amounts of such Obligations then due and
owing and remaining unpaid to the Secured Parties;
(iv)    Fourth, to the Collateral Agent, on a pro rata basis, for application by
it towards payment of all other Obligations due and owing and remaining unpaid
to the Secured Parties under the Loan Documents and the Secured Swap Agreements;
and
(v)    Fifth, any balance remaining after the Discharge of the Obligations shall
be paid over to the applicable Pledgor or to whomsoever may be lawfully entitled
to receive the same.
Notwithstanding the foregoing, no amounts received from any Pledgor shall be
applied to any Excluded Swap Obligations of such Pledgor.




--------------------------------------------------------------------------------





(b)    No sale or other disposition of all or any part of the Collateral
pursuant to Section 7.1 shall be deemed to relieve any Pledgor of its
obligations under any Loan Document except to the extent the proceeds thereof
are applied to the payment of such obligations.
7.3    Sales on Credit
. If the Collateral Agent sells any of the Collateral upon credit, the
applicable Pledgor will be credited only with payments actually made by the
purchaser and received by the Collateral Agent and applied to indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and such Pledgor shall be credited
with proceeds of the sale.
7.4    Pledged Equity Interests
. Each Pledgor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire the Pledged Equity Interests for their own
account for investment and not with a view to the distribution or resale
thereof. Each Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than those obtainable through a
public sale without such restrictions (including a public offering made pursuant
to a registration statement under the Securities Act) and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Equity Interests for the period
of time necessary to permit the issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such issuer would agree to do so. If the Collateral Agent exercises its
right to sell any or all of the Pledged Equity Interests, upon written request,
the applicable Pledgor shall and shall cause the issuer of such Pledged Equity
Interests from time to time to furnish to the Collateral Agent all such
information as the Collateral Agent may request in order to determine the number
and nature of interest, shares or other instruments included in the Pledged
Equity Interests which may be sold by the Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the SEC
thereunder, as the same are from time to time in effect.
7.5    Enforcement Expenses
. (a)    Each Pledgor agrees to pay or reimburse each Secured Party for all its
reasonable and documented costs and expenses incurred in collecting against such
Pledgor under the Guarantee contained in Section 2 or otherwise enforcing or
protecting any rights under this Agreement, including, without limitation, the
reasonable and documented fees and disbursements of counsel to the Collateral
Agent and of any other necessary counsel.
(b)    The agreement in this Section 7.5 shall survive the Discharge of the
Obligations.
SECTION 8.    AMENDMENTS
None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except pursuant to an agreement in writing
entered into by each Pledgor and the Collateral Agent and otherwise in
accordance with the Credit Agreement; provided, however, that, notwithstanding
any provision of the Loan Documents to the contrary, any Schedule hereto may be
amended or supplemented from time to time solely by written notice to the
Collateral Agent from any Pledgor (and such amendment or supplement shall become
effective upon delivery of any such notice).




--------------------------------------------------------------------------------





SECTION 9.    CONTINUING SECURITY INTEREST; TRANSFER OF ADVANCES.
This Agreement shall create a continuing security interest in the Collateral and
shall remain in full force and effect until the Discharge of the Obligations, be
binding upon each Pledgor, its successors and assigns, and inure, together with
the rights and remedies of the Collateral Agent hereunder, to the benefit of the
Collateral Agent and the Secured Parties and their successors, transferees and
assigns.




--------------------------------------------------------------------------------





SECTION 10.    STANDARD OF CARE; COLLATERAL AGENT MAY PERFORM.
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers. Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder and other requirements of law or the UCC, the Collateral Agent
shall have no duty as to any Collateral or as to the taking of any necessary
steps to preserve rights against prior parties or any other rights pertaining to
any Collateral. To the extent permitted by law, the Collateral Agent shall be
deemed to have exercised reasonable care in the custody and preservation of
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which the Collateral Agent accords its own property.
Beyond the exercise of reasonable care in the custody thereof, the Collateral
Agent shall have no duty as to any of the Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to preservation of rights against prior parties or any other
rights pertaining thereto, and the Collateral Agent shall not be responsible for
filing any financing or continuation statements or recording any documents or
instruments in any public office at any time or times or otherwise perfecting or
maintaining the perfection of any security interest in the Collateral. Neither
the Collateral Agent nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of a Pledgor or
otherwise. If any Pledgor fails to perform any agreement contained herein, the
Collateral Agent may itself perform, or cause performance of, such agreement,
and the expenses of the Collateral Agent incurred in connection therewith shall
be payable by such Pledgor or the Borrower under the Credit Agreement.
SECTION 11.    NOTICES.
Any notice required or permitted to be given under this Agreement shall be given
in accordance with the Credit Agreement.
SECTION 12.    RELEASE
Upon the Discharge of the Obligations, and subject to Section 19, the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and the Pledgors hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Pledgors. At the request
and sole expense of any Pledgor following any such termination, the Collateral
Agent shall deliver to such Pledgor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Pledgor such documents or otherwise
authorize the filing of such documents as such Pledgor shall reasonably request
to evidence such termination.
If any of the Collateral shall be sold, transferred or otherwise disposed of by
a Pledgor in a transaction permitted by any Loan Document or consented to in
accordance with the Loan Documents, then the Collateral Agent, at the request
and at the sole expense of such Pledgor (with written confirmation from the
Administrative Agent), shall execute and deliver to such Pledgor all releases or
authorize the filing of other documents reasonably necessary or desirable for
the release of the Liens created hereby on such Collateral; provided that such
Pledgor shall have delivered to the Collateral Agent and the Administrative
Agent, at least 5 Business Days prior to the date of the proposed release, a
written request for release identifying the Collateral and the terms of the sale
or other disposition in reasonable detail, including the price thereof and any
expenses in connection therewith, together with a certification by such Pledgor
stating that such transaction is in compliance with the Loan Documents and the
Proceeds of such Collateral will be applied in accordance with the terms of the
Loan Documents, if applicable.




--------------------------------------------------------------------------------





SECTION 13.    MISCELLANEOUS.
No failure or delay on the part of the Collateral Agent in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege. All rights and remedies existing under this
Agreement and the other Loan Documents are cumulative to, and not exclusive of,
any rights or remedies otherwise available. In case any provision in or
obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or would otherwise be within the
limitations of, another covenant shall not avoid the occurrence of a default or
an event of default under the Loan Documents if such action is taken or
condition exists. This Agreement shall be binding upon and inure to the benefit
of the Collateral Agent and the Pledgors and their respective successors and
assigns. No Pledgor shall, without the prior written consent of the Collateral
Agent given in accordance with the Credit Agreement, assign any right, duty or
obligation hereunder. There are no unwritten oral agreements between the
parties. This Agreement may be executed in one or more counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
facsimile or other electronic delivery (including by certified electronic
signature) shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.
Each Pledgor’s waiver of rights or agreements in respect of Collateral, the
exercise of remedies, standards of care, notice and the other matters covered by
Sections 2 through 7 are in each case qualified that such waivers or agreements
are being made to the fullest extent permitted by law.
SECTION 14.    ACKNOWLEDGEMENTS.
Each Pledgor hereby acknowledges that (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party; (b) neither the Collateral Agent nor any
Secured Party has any fiduciary relationship with or duty to any Pledgor arising
out of or in connection with this Agreement or any of the other Loan Documents,
and the relationship between each Pledgor, on the one hand, and the Collateral
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor and (c) no joint venture is
created hereby or by the other Loan Documents or otherwise exists by virtue of
the transactions contemplated hereby among the Secured Parties or among the
Pledgors and the Secured Parties.
SECTION 15.    HEADINGS.
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.




--------------------------------------------------------------------------------





SECTION 16.    APPLICABLE LAW.
THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
SECTION 17.    CONSENT TO JURISDICTION; CONSENT TO SERVICE OF PROCESS
Each party hereto hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York state court or
federal court of the United States of America sitting in the County and City of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York state court or, to the
extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York state or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Each party hereto further irrevocably consents to the service of process in any
action or proceeding in such courts by the mailing thereof by any parties
thereto by registered or certified mail, postage prepaid, to such party at its
address specified in Section 11. Nothing herein shall affect the right to serve
process in any other manner permitted by law.
SECTION 18.    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 18.
SECTION 19.    REINSTATEMENT.
This Agreement and the Liens created hereunder shall automatically be reinstated
if and to the extent that for any reason any payment by or on behalf of any
Pledgor in respect of the Pledgor Obligations is rescinded or must otherwise be
restored by any Secured Party, whether as a result of any Bankruptcy Event or
reorganization or otherwise, and each Pledgor shall indemnify the Collateral
Agent, each other Secured Party and their respective employees, officers and
agents on demand for all reasonable fees, costs and expenses (including
reasonable fees, costs and expenses of counsel) incurred by the Collateral
Agent, such other Secured Party or their respective employees, officers or
agents in connection with such reinstatement, rescission or restoration.




--------------------------------------------------------------------------------





SECTION 20.    COLLATERAL AGENT.
Notwithstanding anything herein to the contrary, the Collateral Agent shall be
afforded all of the rights, powers, immunities and indemnities of the Collateral
Agent set forth in the Credit Agreement and the other Loan Documents, as if such
rights, powers, immunities and indemnities were specifically set forth herein.
Each Pledgor hereby acknowledges the appointment of the Collateral Agent
pursuant to the Credit Agreement. The rights, privileges, protections and
benefits given to the Collateral Agent, including its right to be indemnified,
are extended to, and shall be enforceable by, the Collateral Agent in its
capacity hereunder, and to each agent, custodian and other Person employed by
the Collateral Agent in accordance herewith to act hereunder.
SECTION 21.    SECURITY INTEREST ABSOLUTE.
All rights of the Collateral Agent hereunder, the grant of a security interest
in the Collateral and all obligations of the Pledgors hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, (b) any change in the time, manner or place
of payment of, or in any other term of, all or any of the Borrower Obligations
or the Pledgor Obligations, or any other amendment or waiver of or any consent
to any departure from any Loan Document, (c) any exchange, release or
non-perfection of any security on any collateral, or any release or amendment or
waiver of or consent under or departure from any guarantee, securing or
guaranteeing all or any of the Borrower Obligations or the Pledgor Obligations,
or (d) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, any Pledgor in respect of the Borrower
Obligations or the Pledgor Obligations or this Agreement (other than the payment
in full of all of the Pledgor Obligations or the benefit of any statute of
limitations affecting any Pledgor’s obligations hereunder or the enforcement
thereof).
SECTION 22.    LIMITED LIABILITY.
Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, none of the Secured Parties shall have any claims with respect to the
transactions contemplated hereunder or thereunder against any past, present or
future holder (whether direct or indirect) of any Equity Interests in any
Pledgor or any of its subsidiaries or Affiliates (other than the Loan Parties),
shareholders, officers, incorporators, directors, employees, representatives,
Controlling persons, executives or agents (collectively, the “Nonrecourse
Persons”), such claims against the Nonrecourse Persons (including as may arise
by operation of law) being expressly waived hereby; provided that the foregoing
shall not (a) constitute a waiver, release or discharge (or otherwise impair the
enforceability) of any of the Borrower Obligations or the Pledgor Obligations or
of any of the terms, covenants, conditions or provisions of this Agreement or
any other Loan Document and the same shall continue (subject to clause (d)
below, but without personal liability of the Nonrecourse Persons) until fully
paid, discharged, observed or performed; (b) constitute a waiver, release or
discharge of any Lien or security interest purported to be created pursuant to
this Agreement or any other Loan Documents (or otherwise impair the ability of
any Secured Party to realize or foreclose upon any Collateral); (c) in any way
limit or restrict any right or remedy of the Collateral Agent or any other
Secured Party (or any assignee or beneficiary thereof or successor thereto) with
respect to, and each of the Nonrecourse Persons shall remain fully liable to the
extent that it would otherwise be liable for its own actions with respect to,
any fraud (which shall not include innocent or negligent misrepresentation),
willful misrepresentation or misappropriation of revenues, profits or proceeds
from the Projects or any Collateral, that should or would have been paid as
provided in the relevant Loan Document or paid or delivered to the Collateral
Agent or any other Secured Party (or any assignee or beneficiary thereof or
successor thereto) towards any payment required under any Loan Document; or (d)
affect or diminish in any way or constitute a waiver, release or discharge of
any obligation, covenant, or agreement made by any of the Nonrecourse Persons
(or any security granted by the Nonrecourse Persons in support of the
obligations of any Person) under any Loan Document (or as




--------------------------------------------------------------------------------





security for the Borrower Obligations or the Pledgor Obligations), any Sponsor
Guaranty or other agreement with any Secured Party. The limitations on recourse
set forth in this Section 22 shall survive the Discharge of the Obligations and
the performance of the Borrower Obligations and the Pledgor Obligations under
the Loan Documents.
[Signature pages follow.]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 
EXGEN RENEWABLES IV HOLDING, LLC






By: _________________________________________
Name:
Title:
 
 
 
 
 
 
 
 
 
ExGen Renewables Holdings, LLC






By:  _________________________________________ 
Name:
Title:
 
 
 
 
 


WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent




By:                                
       Name:
       Title:
 
 















--------------------------------------------------------------------------------





November 28, 2017
Wilmington Trust, National Association, in its capacity as Collateral Agent
RE: Guarantee and Pledge Agreement, dated as of November 28, 2017, among ExGen
Renewables IV Holding, LLC, ExGen Renewables Holdings, LLC, each as Pledgor, and
Wilmington Trust, National Association, as Collateral Agent (the “Guarantee and
Pledge Agreement”)
Ladies and Gentlemen:
The Company consents to the grant by the Pledgors of a security interest in all
of the Pledged Equity Interests constituting Collateral to the Collateral Agent
and, without limiting the foregoing, consents to the transfer of any Pledged
Equity Interest to the Collateral Agent or its nominee during the occurrence of
an Event of Default and to the substitution of the Collateral Agent or its
nominee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto. Capitalized terms used
herein are as defined in the Guarantee and Pledge Agreement.


EXGEN RENEWABLES IV, LLC




By:
_______________________________    

Name:
Title:






 




--------------------------------------------------------------------------------





SCHEDULE 1-1


 


SCHEDULE 1
TO GUARANTEE AND PLEDGE AGREEMENT
PLEDGED EQUITY INTERESTS


Owner
Issuer
Class of Stock or other Equity Interest
Percentage
ExGen Renewable IV Holding, LLC
ExGen Renewables IV, LLC
Membership Interests
100%
ExGen Renewables Holdings, LLC
ExGen Renewables Partners, LLC
Class A Membership Interests
100%











 






--------------------------------------------------------------------------------





SCHEDULE 4.1-1


 


SCHEDULE 4.1
TO GUARANTEE AND PLEDGE AGREEMENT
GENERAL INFORMATION


(A)
Full Legal Name, Type of Organization, Jurisdiction of Organization, and Chief
Executive Office/Sole Place of Business/Principal Residence:



Full Legal
Name
Type of Organization
Jurisdiction of Organization
Organizational Identification Number
Chief Executive Office/
Sole Place of Business/Principal Residence
ExGen Renewables IV Holding, LLC
Limited liability company
Delaware
[***]
10 South Dearborn Street, 49th Floor
Chicago, IL 60603
ExGen Renewables Holdings, LLC
Limited liability company
Delaware
[***]
10 South Dearborn Street, 49th Floor
Chicago, IL 60603



(B)
Other names (including any trade name or fictitious business name) under which
each Pledgor has conducted business for the past five years:



None.






(C)
Changes in name, jurisdiction of organization, chief executive office/ sole
place of business/ principal residence and corporate structure since its
formation.



None.




    


















--------------------------------------------------------------------------------






FORM OF
SOLVENCY CERTIFICATE
I, the undersigned, the [Chief Financial Officer] [title of other Financial
Officer] of the Borrower (as defined below), DO HEREBY CERTIFY on behalf of the
Borrower that:
1.    This certificate is furnished pursuant to Section 4.01(k) of the Credit
Agreement, dated as of November 28, 2017, among EXGEN RENEWABLES IV, LLC, a
limited liability company organized under the laws of Delaware (the “Borrower”),
EXGEN RENEWABLES IV HOLDING, LLC, a limited liability company organized under
the laws of Delaware (“Holding”), the LENDERS party thereto from time to time,
MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Depositary Bank. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement.
2.    Immediately after giving effect to the Transactions, (a) the fair value of
the assets (for the avoidance of doubt, calculated to include goodwill and other
intangibles) of the Loan Parties and their Subsidiaries, on a consolidated
basis, at a fair valuation, will exceed the debts and liabilities, direct,
subordinated, contingent or otherwise, of the Loan Parties and their
Subsidiaries, on a consolidated basis; (b) the present fair saleable value of
the property of the Loan Parties and their Subsidiaries, on a consolidated
basis, will be greater than the amount that will be required to pay the probable
liabilities of the Loan Parties and their Subsidiaries, on a consolidated basis,
on their debts and other liabilities, direct, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Loan Parties and their Subsidiaries, on a consolidated basis, will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
the Loan Parties and their Subsidiaries, on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.
3.    The Borrower does not intend to incur debts beyond its ability to pay such
debts as they mature, taking into account the timing and amounts of cash to be
received by it, and the timing and amounts of cash to be payable on or in
respect of its Indebtedness.
[Signature Page Follows]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand this __ day of _________, 2017.


EXGEN RENEWABLES IV, LLC, as Borrower
By:
 
Name:
Title:[Chief Financial Officer][other Financial Officer]







    






--------------------------------------------------------------------------------





FORM OF ECF SWEEP DATE CERTIFICATE


[DATE]


Pursuant to Section 5.04(e) of that certain Credit Agreement, dated as of
November 28, 2017 (as amended, restated, amended and restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), among EXGEN RENEWABLES
IV, LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), EXGEN RENEWABLES IV HOLDING, LLC, a limited liability company
organized under the laws of Delaware (“Holding”),the Lenders party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for
the Lenders (in such capacity, including any successor thereto in such capacity,
the “Administrative Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent for the Lenders (in such capacity, including any successor
thereto in such capacity, the “Collateral Agent”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Depositary Bank, the undersigned hereby certifies that
he or she is the [INSERT title of Financial Officer] of the Borrower, and
certifies in such capacity, and not in his or her individual capacity, that
Excess Cash Flow for the Excess Cash Flow Period ending on [_____]1 (the
“Subject Excess Cash Flow Period”) is $[______], which amount represents all
funds on deposit in the Revenue Account as of the end of such Excess Cash Flow
Period.


This ECF Sweep Date Certificate shall also serve as notice of prepayment
pursuant to Section 2.08 in the amount of Excess Cash Flow set forth above.


As of the end of the Subject Excess Cash Flow Period:
    
1.
The product of (i) The Applicable ECF Percentage and (ii) Excess Cash Flow for
the Excess Cash Flow Period is U.S. $________.



2.     The outstanding principal amount of Loans is U.S. $________.
            
3.
[The outstanding and unpaid principal amount of Credit Support Reimbursement
Obligations is U.S. $________.]2 



4.
The amount allocated to Loans is U.S. $________.



5.
[The amount allocated to Credit Support Reimbursement Obligations is U.S.
$________.]3 



6.    [The Target Balance Prepayment Amount is U.S. $________.] To be inserted
for Quarterly Dates from and after May 2022.




__________________________________
1 To be the Excess Cash Flow Period most recently ended as of the date of this
certificate.
2 Pursuant to the proviso in Section 2.19(c)(vii) of the Credit Agreement,
please insert the description of any Credit Support Reimbursement Obligations
outstanding for twelve (12) Quarterly Dates after the incurrence of such Credit
Support Reimbursement Obligations, if applicable.
3 To be inserted if applicable.




--------------------------------------------------------------------------------





The Borrower hereby gives notice of a prepayment of Loans as follows with all
amounts in the ECF Prepayment Account:5 
For a prepayment by Borrower,
1.    (select Type(s) of Loans)
Base Rate Loans in the aggregate principal amount of U.S. $______.
LIBOR Loans with an Interest Period ending ______, 20__ in the aggregate
principal amount of U.S. $________.
2.    On __________, 20__ (a Business Day).
This ECF Sweep Date Certificate and prepayment contemplated hereby comply with
the Credit Agreement, including Section 2.09 of the Credit Agreement.






[Signature Page Follows]
























































_________________________


5 To be inserted only for ECF Sweep Dates.




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of their Financial Officers as of the date and year first above written.
EXGEN RENEWABLES IV, LLC, as Borrower
By:
 
Name:
Title:[INSERT title of Financial Officer]











--------------------------------------------------------------------------------





FORM OF QUARTERLY DATE CERTIFICATE


[DATE]


Pursuant to Section 5.04(c) of that certain Credit Agreement, dated as of
November 28, 2017 (as amended, restated, amended and restated, replaced,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement), among EXGEN RENEWABLES
IV, LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), EXGEN RENEWABLES IV HOLDING, LLC, a limited liability company
organized under the laws of Delaware (“Holding”),the Lenders party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent for
the Lenders (in such capacity, including any successor thereto in such capacity,
the “Administrative Agent”), WILMINGTON TRUST, NATIONAL ASSOCIATION, as
collateral agent for the Lenders (in such capacity, including any successor
thereto in such capacity, the “Collateral Agent”), and WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Depositary Bank, the undersigned hereby certifies that
he or she is the [INSERT title of Financial Officer] of one of the Borrower, and
certifies in such capacity, and not in his or her individual capacity, as
follows with respect to the Quarterly Date occurring on [_____] (the “Subject
Quarterly Date”):


1. No Event of Default or Default has occurred and is continuing as of the date
hereof,
except as set forth in a separate attachment, if any, to this Quarterly Date
Certificate, specifying the nature and extent thereof and the corrective action
taken or proposed to be taken with respect thereto by the Borrower;


2. Annex A hereto sets forth the Borrower’s calculation of Available Cash for
the Test Quarter ended on the Subject Quarterly Date;


3. Annex B hereto sets forth evidence of the current balances in each of the
Depositary Accounts as of the Subject Quarterly Date; and


4. Annex C hereto sets forth the Borrower’s calculation of the Financial
Performance Covenant for the Test Period ended on the Subject Quarterly Date.




[Signature Page Follows]






















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
one of its Financial Officers as of the date and year first above written.
EXGEN RENEWABLES IV, LLC, as Borrower
By:
 
Name:
Title:[INSERT title of Financial Officer]



















--------------------------------------------------------------------------------





Calculation of Available Cash


APPLICABLE TEST QUARTER ENDING [_____], 20[__]1


Available Cash:


The sum (without duplication) of all amounts the Borrower and Holding actually
receive in cash during the applicable Test Quarter in the form of:
            dividends or similar distributions or fees, whether on account of
            operations, management or maintenance or otherwise, in each case,
            from the Project Entities pursuant to the Project Level Financing
Documents or otherwise:
$___________
 
 
 
 





































































__________________________


1 To be the Test Quarter ended as of the Quarterly Date set forth in this
Quarterly Date Certificate.




--------------------------------------------------------------------------------





Annex B to
Quarterly Date Certificate






Evidence of Cash Balances in each Depositary Account


[Separately attached]


























--------------------------------------------------------------------------------





Annex C to
Quarterly Date Certificate




Compliance with Financial Performance Covenant


APPLICABLE TEST PERIOD ENDING [_____], 20[__]1




Debt Service Coverage Ratio:


Means, for the applicable Test Period, the ratio of:


(a) Cash Flow Available for Debt Service for the applicable Test Period:
$___________
to:


(b) Debt Service for the applicable Test Period:
$___________
              Debt Service Coverage Ratio = (a) to (b):
___________



Cash Flow Available for Debt Service:


Means, as of any date of determination:


(a) Available Cash for the Test Period most recently ended as of such date:
$___________
Minus
(b) Operating Expenses for such Test Period paid (or directed to be paid
pursuant to a withdrawal certificate) in cash pursuant to Section 2.19(c)(i)
during such Test Period:
$___________



Debt Service:


Means, for any period, the amount of:
Fees, interest (including, without duplication of interest amounts payable under
the Credit Agreement, ordinary course settlement amounts payable by the Borrower
under any Interest Rate Swap Agreement, net of ordinary course settlement
amounts received by the Borrower thereunder during the relevant period) and
Scheduled Amortization Payments of principal due and payable under the Loan
Documents during such Test Period (excluding any such amounts due and payable on
the Maturity Date):
$___________





___________________________
1 To be the Test Period ended as of the Subject Quarterly Date.
2 As set forth on Annex A for each Quarterly Date Certificate delivered in
respect of the Test Quarters in the relevant Test Period.




--------------------------------------------------------------------------------







FORM OF TERM LOAN NOTE
U.S. $_______________    Dated: __________, 2017


FOR VALUE RECEIVED, the undersigned, EXGEN RENEWABLES IV, LLC (the “Borrower”),
HEREBY PROMISES TO PAY to [NAME OF LENDER] (the “Lender”) at the office of the
Administrative Agent as provided for by the Credit Agreement referred to below,
for the account of the Lender or its applicable lending office or its registered
assigns, the principal amount of the Loans (as defined below) owing to the
Lender by the Borrower pursuant to the Credit Agreement dated as of November 28,
2017 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; terms defined therein, unless otherwise
defined herein, being used herein as therein defined), among the Borrower, EXGEN
RENEWABLES IV HOLDING, LLC, a limited liability company organized under the laws
of Delaware (“Holding”), the LENDERS party thereto from time to time and MORGAN
STANLEY SENIOR FUNDING, INC., as Administrative Agent, WILMINGTON TRUST,
NATIONAL ASSOCIATION, as Collateral Agent, and WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Depositary Bank, on the dates and in the principal amounts
provided in the Credit Agreement.
The Borrower promises to pay to the Lender or its registered assigns interest on
the unpaid principal amount of the Loan advanced to the Borrower from the date
of such Loan, until such principal amount is paid in full, at such interest
rates, and payable at such times, as are specified in the Credit Agreement.
Both principal and interest are payable in U.S. dollars to Morgan Stanley Senior
Funding, Inc., as Administrative Agent, at 1300 Thames Street, 4th Floor, Thames
Street Wharf, Baltimore, MD 21231, Attention: Administrative Agent, Email:
[***], in immediately available funds. The Loan advanced to the Borrower and the
maturity thereof, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto, which is part of this promissory note (the “Promissory
Note”); provided, however, that the failure of the Lender to make any such
recordation or endorsement shall not affect the Obligations of the Borrower
under this Promissory Note.
This Promissory Note is one of the Notes referred to in Section 2.07(d) of the
Credit Agreement and is entitled to the benefits of the Credit Agreement. The
Credit Agreement, among other things, (i) provides for the making of loans (the
“Loans”) by the Lenders to or for the benefit of the Borrowers in an aggregate
amount not to exceed at any time outstanding U.S. $850,000,000, the Indebtedness
of the Borrower resulting from each such Loan being, on request of a Lender,
evidenced by such promissory notes, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments on account of principal hereof prior to the maturity
hereof upon the terms and conditions therein specified. The Obligations of the
Borrower under this Promissory Note and the other Loan Documents, and the
Obligations of the other Loan Parties under the Loan Documents, are secured by
the Collateral as provided in the Loan Documents.
The Borrower hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of any New York State court or federal
court of the United States sitting in New York County, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Promissory Note or the other Loan Documents, or for recognition or enforcement
of any judgment, and hereby irrevocably and unconditionally agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State or, to the extent permitted by law, in such federal
court. The Borrower further irrevocably consents to the service of process in
any action




--------------------------------------------------------------------------------





or proceeding in such courts by the mailing thereof by any parties thereto by
registered or certified mail, postage prepaid, to the Borrower at the address
specified for the Loan Parties in Section 9.01(a) of the Credit Agreement. The
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Promissory Note shall
affect any right that the Lender or Agent may otherwise have to bring any action
or proceeding relating to this Promissory Note or the other Loan Documents
against the Borrower or any other Loan Party or their properties in the courts
of any jurisdiction in which the Borrower, the Loan Parties or their properties
are located.
The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Promissory Note or the other Loan Documents in any
New York State or federal court sitting in New York County. The Borrower hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
This Promissory Note shall be governed by, and construed in accordance with, the
law of the State of New York.
EXGEN RENEWABLES IV, LLC, as Borrower
By:
 
Name:
Title:









--------------------------------------------------------------------------------





LOANS AND PAYMENTS OF PRINCIPAL
Date
Amount of Loans
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------





FORM OF TAX CERTIFICATE
Reference is made to the Credit Agreement dated as of November 28, 2017 (the
“Credit Agreement”), among EXGEN RENEWABLES IV, LLC, a limited liability company
organized under the laws of Delaware (the “Borrower”), EXGEN RENEWABLES IV
HOLDING, LLC, a limited liability company organized under the laws of Delaware
(“Holding”), the LENDERS party thereto from time to time, MORGAN STANLEY SENIOR
FUNDING, INC., as Administrative Agent, WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent, and WILMINGTON TRUST, NATIONAL ASSOCIATION, as Depositary
Bank. Capitalized terms used herein and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.
Pursuant to Section 2.15(e) of the Credit Agreement, [              ] (the
“Non-U.S. Lender”) certifies that:1     


I.    The Non-U.S. Lender is not a “bank” (within the meaning of Section
881(c)(3)(A) of the Code).
II.    The Non-U.S. is not a 10-percent shareholder of the Borrower (within the
meaning of Section 881(c)(3)(B) or Section 871(h)(3)(B) of the Code).
III.    The Non-U.S. Lender is not a controlled foreign corporation (as such
term is defined in Section 881(c)(3)(C) of the Code) related to the Borrower
(within the meaning of Section 864(d)(4) of the Code).
IV.    The Non-U.S. Lender is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate.








________________________
1 If the Non-U.S. Lender is an intermediary, a foreign partnership or other
flow-through entity, the following adjustments shall be made.
A.
The following representations shall be provided as applied to the direct or
indirect partners, members or beneficial owners claiming the portfolio interest
exemption:

·
the status in Clause II, and

·
the status in Clause III,

B.
The following representations shall be provided as applied to the Non-U.S.
Lender as well as the direct or indirect partners, members or beneficial owners
claiming the portfolio interest exemption:

·
the status in Clause I.

C.
The following representation shall be provided instead of the representation in
Clause IV: The Non-U.S. Lender is the sole record owner of the Loan(s) (as well
as any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, and its direct or indirect partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)).

D.
The Non-U.S. Lender shall provide a U.S. Internal Revenue Service Form W-8IMY
(with U.S. Internal Revenue Service Form W-8BEN, W-8BEN-E or W-9, as applicable,
from each of its partners/ members/beneficial owners).

E.    Appropriate adjustments shall be made in the case of tiered intermediaries
or tiered partnerships/ flow-through entities.




--------------------------------------------------------------------------------







The Non-U.S. Lender has furnished the Administrative Agent and the Borrower with
a certificate of its non-U.S. person status on U.S. Internal Revenue Service
Form W-8BEN or W-8BEN-E or any subsequent versions thereof or successors
thereto. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly executed certificate in either the calendar year in which each
payment is to be made to the Non-U.S. Lender, or in either of the two calendar
years preceding such payments.
[Signature Page Follows]




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has duly executed this certificate.


[Name of Non-U.S. Lender]


By: ______________________


Name: ____________________        
Title: ______________________             
[Address]






Dated:____________________, 20__








--------------------------------------------------------------------------------





FORM OF ADMINISTRATIVE QUESTIONNAIRE
Please email to the Administrative Agent at Morgan Stanley Senior Funding, Inc.
[***]


Borrower:     EXGEN RENEWABLES IV, LLC
    
    
Lender / Investor: (as name appears on assignment agreement):
___________________________


An original, executed tax form (W8/W9) must be provided to the agent prior to
the Lender / Investor being closed into the transaction.
________________________________________________________________________________________________________________________________________________________________
________________________________________________________________________________




Operations/Administrative Contacts (for draw downs, repayments, rate setting,
etc.):


Name:
Name:
c/o:
c/o:
Address:
Address:
City, St, Zip:
City, St, Zip:
Attn:
Attn:
Phone:
Phone:
Email:
Email:



________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________




Wire Instructions:


Bank Name:    
ABA #    
BNF Name:    
BNF Address:    
A/C:    
FFC:    
Ref:    
________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________
















--------------------------------------------------------------------------------





Credit Contact:    Closing and Clear Par Contacts:


Name:
Name:
c/o:
c/o:
Address:
Address:
City, St, Zip:
City, St, Zip:
Attn:
Attn:
Phone:
Phone:
Email:
Email:



________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Intralinks Contacts:


Name:
Name:
c/o:
c/o:
Address:
Address:
City, St, Zip:
City, St, Zip:
Attn:
Attn:
Phone:
Phone:
Email:
Email:



________________________________________________________________________________________________________________________________________________________________________________________________________________________________________________


Please forward Amendments, Waivers, Closing Documentation and Compliance to:


Name:
Name:
c/o:
c/o:
Address:
Address:
City, St, Zip:
City, St, Zip:
Attn:
Attn:
Phone:
Phone:
Email:
Email:







 






--------------------------------------------------------------------------------





FORM OF WITHDRAWAL CERTIFICATE
WITHDRAWAL CERTIFICATE
Date:1_________________
Withdrawal Date:________
Wilmington Trust, National Association,
as Collateral Agent and Depositary Agent
1100 North Market Street
Wilmington, DE 19890
Attention: Institutional Client Services/Project Finance
Facsimile No.: [***]
Phone No.: [***]
Morgan Stanley Senior Funding, Inc.,
as the Administrative Agent
1300 Thames Street, 4th Floor
Thames Street Wharf
Baltimore, MD 21231
Attention: Administrative Agent
Email: [***]
Re: ExGen Renewables IV,
LLC Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of November 28, 2017 (as
amended, amended and restated, supplemented, replaced or otherwise modified and
in effect from time to time, the “Credit Agreement”), among EXGEN RENEWABLES IV,
LLC, a limited liability company organized under the laws of Delaware (the
“Borrower”), EXGEN RENEWABLES IV HOLDING, LLC, a limited liability company
organized under the laws of Delaware (“Holding”), the LENDERS party thereto from
time to time, MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as Collateral Agent, and WILMINGTON
TRUST, NATIONAL ASSOCIATION, as Depositary Bank. Capitalized terms used but not
otherwise defined in this certificate (this “Withdrawal Certificate”) shall have
the meanings assigned (whether directly or by reference to another agreement) to
such terms in the Credit Agreement.
The undersigned is a Responsible Officer of the Borrower and is delivering this
Withdrawal Certificate on behalf of the Borrower pursuant to Section[s]
[2.19(c)] [2.19(d)(iii)] [2.19(d)(iv)] [2.19(e)(ii)] [2.19(e)(iii)] [2.19(f)]
[2.19(g)] [2.19(h)] [2.19(i)] of the Credit Agreement.




________________________
1 A copy of this Withdrawal Certificate must be received by the Depositary Agent
and the Administrative Agent at least five Business Days prior to the proposed
Withdrawal Date except as otherwise expressly provided in the Credit Agreement.




--------------------------------------------------------------------------------







1.    Revenue Account. The following transfers are requested to be made from the
Revenue Account in accordance with this Withdrawal Certificate as set forth in
greater detail in Part A of the attached Schedule I:
(a)
[From time to time as necessary:] In accordance with Section 2.19(c)(i) of the
Credit Agreement, we request that $ ________ be withdrawn and transferred to the
applicable payees as set forth in greater detail in Part A of the attached
Schedule I to pay Operating Expenses (and any Fees). Such amount requested
equals the amount of Operating Expenses (and any Fees) that are due and have not
yet been paid.

(b)
[On each Quarterly Date and otherwise from time to time as necessary:] In
accordance with Section 2.19(c)(ii) of the Credit Agreement, we request that:
(x) $ _________ be withdrawn and transferred to the Administrative Agent as set
forth in greater detail in Part A of the attached Schedule I, which amount
requested equals the amount of interest and breakage costs on the Loans due and
payable to the Lenders, and (y) $ _________ be withdrawn and transferred to each
Specified Swap Counterparty as set forth in greater detail in Part A of the
attached Schedule I, which amount requested equals the amount of scheduled
ordinary course payments (but not termination payments) due and payable under
Secured Swap Agreements.

(c)
[On each Quarterly Date:] In accordance with Section 2.19(c)(iii) of the Credit
Agreement, we request that: (x) $ ____________ be withdrawn and transferred to
the Administrative Agent as set forth in greater detail in Part A of the
attached Schedule I, which amount requested equals the amount of principal of
(including Scheduled Amortization Payments) and premium, if any, on the Loans
due and payable to the Lenders, and (y) $ ____________ be withdrawn and
transferred to each Specified Swap Counterparty as set forth in greater detail
in Part A of the attached Schedule I, which amount requested equals the amount
of termination payments due and payable under Secured Swap Agreements.

(d)
[On each Quarterly Date and otherwise from time to time as necessary:] In
accordance with Section 2.19(c)(iv) of the Credit Agreement, we request that $
____________ be withdrawn to pay the applicable payees as set forth in greater
detail in Part A of the attached Schedule I. Such amount requested equals the
amount of indemnities and other amounts (other than interest, Fees, principal
and premium) due to the Lenders under the Loan Documents.

(e)
[On each Quarterly Date, as necessary:] In accordance with Section 2.19(c)(v) of
the Credit Agreement, we request that $ ____________ be withdrawn and
transferred to the Debt Service Reserve Account. Such amount requested, together
with the amount then on deposit in or credited to the Debt Service Reserve
Account plus the aggregate guaranteed amount of each Sponsor Guaranty credited
thereto and the aggregate Drawing Amount of each Account Letter of Credit
credited thereto, equals the DSR Requirement Amount as of the Quarterly Date to
which this Withdrawal Certificate relates. The undersigned hereby certifies that
as of the Quarterly Date to which this Withdrawal Certificate relates, the DSR
Requirement Amount for the six (6) month period following such Quarterly Date is
$ [_______] and is based on the reasonable good faith projections of the
Borrower.





--------------------------------------------------------------------------------





(f)
[On each Quarterly Date, at the option of the Borrower:] In accordance with
Section 2.19(c)(vi) of the Credit Agreement, we request that $ ____________ be
withdrawn and transferred to the [Liquidity Reserve Account][and/or][Local
Accounts]. Such amount requested, together with the amount then on deposit in
the (x) Liquidity Reserve Account, after giving effect to such transfer, do not
exceed the Liquidity Reserve Balance or (y) Liquidity Reserve Account together
with the amount then on deposit in the Local Accounts, after giving effect to
such transfer, do not exceed $30,000,000.

(g)
[On each Quarterly Date, as applicable:] In accordance with Section
2.19(c)(vii)(A) of the Credit Agreement, we request that [(x)] $ ____________ be
withdrawn and transferred to the ECF Prepayment Account [and (y) $ ____________
be withdrawn to pay the applicable payees as set forth in greater detail in Part
A of the attached Schedule I to be applied to the payment or repayment of Credit
Support Reimbursement Obligations]. Such amount requested equals the Applicable
ECF Percentage of the remaining balance in the Revenue Account after all amounts
have been withdrawn and transferred in accordance with Sections 2.19(c)(i)
through 2.19(c)(vi) (as the case may be) of the Credit Agreement. [Such amounts
are allocated pro rata (based on the aggregate amount of the outstanding
principal of the Loans and the Credit Support Reimbursement Obligations then
outstanding and unpaid on such Quarterly Date)].

(h)
[On each Quarterly Date, ending in May, as applicable, commencing May 2022:] In
accordance with Section 2.19(c)(vii)(B) of the Credit Agreement, we request that
$ ____________ be withdrawn and transferred to the ECF Prepayment Account. Such
amount requested equals the Target Balance Prepayment Amount.

(h)
[On each ECF Sweep Date, commencing May 2022:] In accordance with Section
2.19(c)(viii) of the Credit Agreement, we request that $ ____________ be
withdrawn and transferred to [ ] as set forth in greater detail in Part A of the
attached Schedule I. Such amount requested equals all or a portion of the
remaining funds in the Revenue Account after all amounts have been withdrawn and
transferred in accordance with Sections 2.19(c)(i) through 2.19(c)(vii) (as the
case may be) of the Credit Agreement. The Borrower certifies that no Default or
Event of Default has occurred or is continuing.



2.     Debt Service Reserve Account. The following transfers are requested to be
made from the Debt Service Reserve Account in accordance with this Withdrawal
Certificate as set forth in greater detail in Part B of the attached Schedule I:


(a)     [In the event there are Excess Reserve Amounts:] In accordance with
Section 2.19(d)(iii) of the Credit Agreement, we request that $_________ be
withdrawn from the Debt Service Reserve Account and transferred to the Revenue
Account pursuant to Section 2.19(d)(iii). Such amount requested [equals the
Excess Reserve Amount] [If cash on deposit in the Debt Service Reserve Account
is less than the Excess Reserve Amount: does not exceed the Excess Reserve
Amount] in accordance with Section 2.19(d)(iii). The Borrower certifies that no
Default or Event of Default has occurred or is continuing.


(b)    In accordance with Section 2.19(d)(iv) of the Credit Agreement, we
request that $___________ be withdrawn from the Debt Service Reserve Account and
transferred to the Administrative Agent to pay:






--------------------------------------------------------------------------------





(i.)    [If the funds on deposit in or credited to the Revenue Account are not
anticipated to be, or are not, adequate to pay all amounts to be paid therefrom
pursuant to Sections 2.19(c)(ii) of the Credit Agreement:] [FIRST, interest,
breakage costs and Fees then due and payable under the Loan Documents; and]


(ii)     [If the funds on deposit in or credited to the Revenue Account are not
anticipated to
be, or are not, adequate to pay all principal and premium, if any, pursuant to
Section 2.19(c)(vi):] [SECOND, principal and premium (if any) then due and
payable under the Loan Documents].
Such amount requested represents [an amount equal to the Debt Payment
Deficiency] [the aggregate amount of funds on deposit or credited to the Debt
Service Reserve Account].
3.    Liquidity Reserve Account. The following transfers are requested to be
made from the Liquidity Reserve Account in accordance with this Withdrawal
Certificate as set forth in greater detail in Part C of the attached Schedule I:
(a)     [In the event there are Excess Liquidity Reserve Amounts:] In accordance
with Section 2.19(e)(ii)(C) of the Credit Agreement, we request that $_________
be withdrawn from the Liquidity Reserve Account and transferred to the Revenue
Account pursuant to Section 2.19(e)(ii)(C). Such amount requested [equals the
Excess Liquidity Reserve Amount] [If cash on deposit in the Liquidity Reserve
Account is less than the Excess Liquidity Reserve Amount: does not exceed the
Excess Liquidity Reserve Amount] in accordance with Section 2.19(e)(ii)(C). The
Borrower certifies that no Default or Event of Default has occurred or is
continuing.


(b)     [In the event there is a Borrower Liquidity Shortfall or Project
Liquidity Shortfall:] In accordance with Section 2.19(e)(iii) of the Credit
Agreement, we request that $ _____________ be withdrawn from the Liquidity
Account and [transferred to the Revenue Account. Such amount (together with any
amounts transferred to the Revenue Account from the Local Accounts on such
date) represents a Borrower Liquidity Shortfall] [transferred to the Persons as
set forth in greater detail in Part C of the attached Schedule I. Such amount
(together with any amounts transferred
from the Local Accounts on such date) shall be used for application to the
following Project Liquidity Shortfall: [Insert reasonably detailed
description.]]
(c)    In accordance with Section 2.19(e)(iii) of the Credit Agreement, we
request that $ _____________ be withdrawn from the Liquidity Account and
transferred to the Local Account specified in greater detail in Part C of the
attached Schedule I. Such amount shall be used for application to a Borrower
Liquidity Shortfall or Project Liquidity Shortfall. After giving effect to such
transfer, (1) the amount on deposit in the Liquidity Reserve Account shall not
exceed the Liquidity Reserve Maximum Balance and (2) the aggregate amount on
deposit in the Liquidity Reserve Account and the Local Accounts shall not exceed
$30,000,000.
4.     Equity Proceeds Account. In accordance with Section 2.19(g) of the Credit
Agreement, we request that $ _____________ be withdrawn from the Equity Proceeds
Account and [transferred to [the Revenue Account][Debt Service Reserve
Account][Liquidity Reserve Account][ECF Prepayment Account].] [transferred to
the Persons as set forth in greater detail in Part D of the attached Schedule I.
Such amount shall be used for a purpose permitted by the Credit Agreement and
the other Loan Documents.]




--------------------------------------------------------------------------------





5.     ECF Prepayment Account.     In accordance with Section 2.19(h) of the
Credit Agreement, we request that $ _____________ be withdrawn from the ECF
Prepayment Account and transferred to the Administrative Agent for application
to the mandatory prepayment of the Loans pursuant to Section 2.09(b). Such
amount requested equals the balance in the ECF Prepayment Account.
6.         Invasion of Accounts. (a) [In the event the amounts on deposit in the
Revenue Account are insufficient to make disbursements clauses 2.19(c)(ii) and
(iii): In accordance with Section 2.19(i) of the Credit Agreement, we request
that $ _____________ be withdrawn from the ECF Prepayment Account and
transferred to the Revenue Account. Such amount requested shall be used to cover
an insufficiency in the amounts on deposit in the Revenue Account to make
disbursements in clauses 2.19(c)(ii) and (iii).]
(b)        [In the event the amounts on deposit in the Revenue Account and the
ECF Prepayment Account are insufficient to make disbursements clauses
2.19(c)(ii) and (iii):] In accordance with Section 2.19(i) of the Credit
Agreement, we request that $ _____________ be withdrawn from the Liquidity
Reserve Account and transferred to the Revenue Account. Such amount requested
shall be used to cover an insufficiency in the amounts on deposit in the Revenue
Account to make disbursements.
[Signature page(s) follow.]






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Borrower has caused this Withdrawal Certificate to be
duly executed and delivered by a Responsible Officer of the Borrower as of the
date first written above.


EXGEN RENEWABLES IV, LLC, as the Borrower


By:
_______________________________    

Name:
Title:


    




--------------------------------------------------------------------------------





Schedule I to
Withdrawal Certificate




Part A: Disbursements from Revenue Account
Transfer Date
Payee/Account and
Purpose
Payment Date
Wiring or Other
Payment Instructions
Amount
 
 
 
 
$
 
[Insert additional rows as
necessary]
 
 
 
$
 
 
 
 
Total:
$
 



Part B: Disbursements from Debt Service Reserve Account
Transfer Date
Payee/Account and
Purpose
Payment Date
Wiring or Other
Payment Instructions
Amount
 
 
 
 
$
 
[Insert additional rows as
necessary]
 
 
 
$
 
 
 
 
Total:
$
 





Part C: Disbursements from Liquidity Reserve Account
Transfer Date
Payee/Account and
Purpose
Payment Date
Wiring or Other
Payment Instructions
Amount
 
 
 
 
$
 
[Insert additional rows as
necessary]
 
 
 
$
 
 
 
 
Total:
$
 















--------------------------------------------------------------------------------





Part D: Disbursements from Equity Proceeds Account
Transfer Date
Payee/Account and
Purpose
Payment Date
Wiring or Other
Payment Instructions
Amount
 
 
 
 
$
 
[Insert additional rows as
necessary]
 
 
 
$
 
 
 
 
Total:
$
 















--------------------------------------------------------------------------------






Schedule 1.01A - Existing Project Level Financing Documents


A.    The “RPG Financing Documents” are set forth below:


1.
Each of (a) the Note Purchase Agreement, dated as of March 31, 2016, among
Renewable Power Generation, LLC, Renewable Power Generation Holdings, LLC, their
affiliates party thereto as guarantors and the purchasers listed as a party on
Schedule B thereto, and (b) the other Financing Documents (as defined therein),
in each case as amended, modified, supplemented and in effect on the Closing
Date.



2.
Each of (a) the Credit Agreement, dated as of March 31, 2016, among Renewable
Power Generation, LLC, Renewable Power Generation Holdings, LLC, their other
affiliates party thereto as guarantors, the lenders and issuing banks party
thereto from time to time and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, and (b) the other Financing Documents (as defined
therein), in each case as amended, modified, supplemented and in effect on the
Closing Date.



B.    The “Continental Wind Financing Documents” are set forth below:
1.
Each of (a) the Indenture, dated as of September 30, 2013, among Continental
Wind, LLC, Continental Wind Holdings, LLC, their other affiliates party thereto
as guarantors and Wilmington Trust, National Association, as Trustee, and (b)
the other Financing Documents (as defined therein), in each case as amended,
modified, supplemented and in effect on the Closing Date.

2.
Each of (a) the Credit Agreement, dated as of September 30, 2013, among
Continental Wind, LLC, Continental Wind Holdings, LLC, their affiliates party
thereto as guarantors, the lenders and issuing banks party thereto from time to
time, and Credit Agricole Corporate and Investment Bank, as administrative agent
for the lenders thereunder, and (b) the other Financing Documents (as defined
therein), in each case as amended, modified, supplemented and in effect on the
Closing Date.

C.    The “SolGen Financing Documents” are set forth below:
1.
Each of (a) the Note Purchase Agreement, dated as of September 30, 2016, among
SolGen, LLC, SolGen Holding, LLC, their affiliates party thereto as guarantors,
and each of the purchasers listed as a party on the purchasers schedule thereto,
and (b) the other Financing Documents (as defined therein), in each case as
amended, modified, supplemented and in effect on the Closing Date.

2.
Each of (a) the Credit Agreement, dated as of September 30, 2016, among SolGen,
LLC, SolGen Holding, LLC, their affiliates party thereto as guarantors, the
lenders and issuing banks party thereto from time to time, and BNP Paribas, as
administrative agent for the lenders thereunder, and (b) the other Financing
Documents (as defined therein), in each case as amended, modified, supplemented
and in effect on the Closing Date.



D.    The “Bluestem Financing Documents” are set forth below:
1.
Each of (a) the Membership Interest Purchase and Equity Capital Contribution
Agreement, dated as of December 22, 2016, among Bluestem Wind Energy Holdings,
LLC, Exelon Wind, LLC, Bluestem Wind Energy Member, LLC, BAL Investment &
Advisory, Inc. and Antrim Corporation, and (b) the other Investment Documents
(as defined therein), in each case as amended, modified, supplemented and in
effect on the Closing Date.

2.
Each of (a) the Amended and Restated Operating Agreement of Bluestem Wind Energy
Holdings, LLC,, dated as of December 22, 2016, among Bluestem Wind Energy
Member,




--------------------------------------------------------------------------------





LLC, BAL Investment & Advisory, Inc. and Antrim Corporation, and (b) the other
Investment Documents (as defined therein), in each case as amended, modified,
supplemented and in effect on the Closing Date.
E.    The “AG Financing Documents” are set forth below:
1.
Bond Purchase Loan Agreement, dated as of December 1, 2014, by and between the
Albany Dougherty Payroll Development Authority and Albany Green Energy, LLC, as
amended, modified, supplemented and in effect on the Closing Date.

2.
Each of (a) Lease Agreement, dated as of December 1, 2014, by and between the
Albany Dougherty Payroll Development Authority and Albany Green Energy, LLC, and
(b) the Bond, Bond Documents, Bond Resolution, Loan Documents, PILOT Agreement
and Security Documents (as those terms are respectively defined therein), in
each case as amended, modified, supplemented and in effect on the Closing Date.

F.    The “AVSR Financing Documents” are set forth below:
1.
Note Purchase Agreement, dated as of September 28, 2011, by and among the
Federal Financing Bank, the Secretary of Energy (acting through the Department
of Energy) and AV Solar Ranch 1, LLC, as amended, modified, supplemented and in
effect on the Closing Date and the Future Advance Promissory Note, dated
September 28, 2011.

2.
Each of (a) Loan Guarantee Agreement, dated as of September 28, 2011, dated as
of May 4, 2016, by and among AV Solar Ranch 1, LLC, the U.S. Department of
Energy, as guarantor, and the U.S. Department of Energy, as loan servicer, and
(b) the other Financing Documents (as defined therein), in each case as amended,
modified, supplemented and in effect on the Closing Date.

G.    The “ExGen Renewables JV Agreements” are set forth below:
1.
Amended and Restated Limited Liability Company Agreement of ExGen Renewables
Partners, LLC dated July 6, 2017 by and among ExGen Renewables Partners, LLC,
ExGen Renewables Holdings, LLC, and John Hancock Life Insurance Company (U.S.A).




--------------------------------------------------------------------------------







Schedule 1.01B - Material Other Indebtedness Documents


1.
The Indebtedness and related obligations under the Existing Project Level
Financing Documents set forth in Parts A - F of Schedule 1.01A.



2.
Promissory Note, dated June 28, 2011, made by Denver Airport Solar, LLC to City
and County of Denver

3.
The Indebtedness and related obligations under the following agreements:



a.
Reimbursement Agreement, dated September 23, 2013, by and between Continental
Wind, LLC and Exelon Generation Company, LLC

b.
Reimbursement Agreement, dated March 31, 2016, by and among Renewable Power
Generation, LLC, Renewable Power Generation Holdings, LLC, and Exelon Generation
Company, LLC

c.
Collateral Facility Agreement, dated September 30, 2016, by and among Exelon
Generation Company, LLC, SolGen, LLC, SolGen Holding, LLC and each of the SolGen
Projects

d.
Promissory Note, dated December 22, 2016, by and between Bluestem Wind Energy,
LLC and Exelon Generation Company, LLC

e.
Reimbursement Agreement dated November 28, 2017, by and between Albany Green
Energy, LLC and Exelon Generation Company, LLC.

f.
Reimbursement Agreement dated November 28, 2017, by and between ExGen Renewables
IV, LLC and Exelon Generation Company, LLC.








--------------------------------------------------------------------------------





Schedule 1.01C - Project Entities
1.
AV Solar Ranch Entities
Exelon AVSR Holding, LLC
Exelon AVSR, LLC
Exelon AVSR, LLC
2.
Albany Green Entities
Constellation DCO Albany Power Holdings, LLC
Albany Green Energy, LLC
3.
Bluestem Entities
Bluestem Wind Energy Member Holdings, LLC
Bluestem Wind Energy Member, LLC
Bluestem Wind Energy Holdings, LLC 
Bluestem Wind Energy, LLC
4.
RPG Entities
Renewable Power Generation Holdings, LLC
Renewable Power Generation, LLC
Beebe 1B Renewable Energy, LLC
Cow Branch Wind Power, L.L.C.
CR Clearing, LLC
Wind Capital Holdings, LLC
Threemile Canyon Wind I, LLC
Constellation Solar Horizons, LLC
Sacramento PV Energy, LLC
5.
SolGen Entities
SolGen Holding, LLC
SolGen, LLC
Outback Solar, LLC
Constellation Solar Arizona, LLC
Mohave Sunrise Solar I, LLC
Constellation Solar Georgia, LLC
California PV Energy, LLC




--------------------------------------------------------------------------------





6.
Continental Wind Entities
ExGen Renewables I Holding, LLC
ExGen Renewables I, LLC
Continental Wind Holding, LLC
Continental Wind, LLC
Shooting Star Wind Project, LLC
Whitetail Wind Energy, LLC
Beebe Renewable Energy, LLC
Harvest II Windfarm, LLC
High Mesa Energy, LLC
Wildcat Wind LLC
Wildcat Finance, LLC
Michigan Wind 2, LLC
Tuana Springs Energy, LLC
Greensburg Wind Farm, LLC
Cassia Gulch Wind Park, LLC
Cassia Wind Farm LLC
Four Corners Windfarm, LLC
Four Mile Canyon Windfarm, LLC
Harvest Windfarm, LLC
Bennett Creek Windfarm, LLC
Hot Springs Windfarm, LLC
7.
Echo Entities
Ward Butte Windfarm, LLC
Sand Ranch Windfarm, LLC
Oregon Trail Windfarm, LLC
Pacific Canyon Windfarm, LLC
Wagon Trail, LLC
Big Top, LLC
Butter Creek Power, LLC
8.
Other Project Entities
CP Windfarm, LLC
Criterion Power Partners, LLC
Fourmile Wind Energy, LLC
Michigan Wind 1, LLC
Sendero Wind Energy, LLC
Denver Airport Solar, LLC
Constellation Solar New Jersey III, LLC




--------------------------------------------------------------------------------





Schedule 1.01D - Projects


Project
Fuel Type
Location
Albany Green Project
 
 
Albany Green Project
Biomass
Albany, GA
AV Solar Project
 
 
AV Solar Ranch Project
Solar
LA County, CA
Continental Wind Projects
Shooting Star
Wind
Kiowa County, KS
Whitetail
Wind
Laredo, TX
Beebe 1A
Wind
Gratiot County, MI
Harvest
Wind
Elkton, MI
Harvest II
Wind
Elkton, MI
High Mesa
Wind
Bliss, ID
Wildcat
Wind
Lovington, NM
Michigan Wind 2
Wind
Minden City, MI
Tuana Springs
Wind
Hagerman, ID
Greensburg
Wind
Greensburg, KS
Cassia (Cassia Gulch and Cassia Wind)
Wind
Hagerman, ID
Echo II (Four Corners Wind Farm, Four Mile Canyon)
Wind
Morrow and Umatilla County, OR
Mt. Home (Bennet Creek and Hot Springs)
Wind
Elmore, ID
RPG Projects
Beebe 1B
Wind
Ithaca, MI
Cow Branch
Wind
Tarkio, MO
Conception
Wind
Stanberry, MO
Bluegrass Ridge
Wind
King City, MO
Threemile Canyon
Wind
Boardman, OR
Clean Horizon
Solar
Emmitsburg, MD
Sacramento
Solar
Sacramento, CA
Other Projects
CP Windfarm
Wind
Winnebago, MN
Criterion
Wind
Oakland, MD
Echo I (Ward Butte, Sand Ranch, Oregon Trail, Pacific Canyon)
Wind
Echo, OR
Echo III (Wagon Trail, Butter Creek, Big Top)
Wind
Echo, OR
Fourmile Ridge
Wind
Garrett County, MD
Michigan Wind
Wind
Ubly, MI
Sendero
Wind
Jim Hogg and Zapata Counties, TX
Denver (Solar)
Solar
Denver, CO
MTBOE (Constellation Solar NJ)
Solar
Cape May Court House, NJ
Bluestem Wind Project
Wind
Beaver County, OK




--------------------------------------------------------------------------------





SolGen Projects
Mohave Sunrise Solar Project
Mohave Sunrise Solar
Solar
Mohave County, AZ
Constellation Solar Arizona Projects
Buckeye
Solar
Buckeye, AZ
Casa Grande
Solar
Casa Grande, AZ
Crane I
Solar
Yuma, AZ
Crane II
Solar
Yuma, AZ
Dysart - Phase I to III
Solar
Maricopa County, AZ
Dysart IV
Solar
Surprise, AZ
Isaac
Solar
Phoenix, AZ
Marana
Solar
Marana and Tucson, AZ
Miami
Solar
Gila County, AZ
Peoria
Solar
Peoria, AZ
Somerton
Solar
Somerton, AZ
TUSD
Solar
Tucson, AZ
TUSD - Trico
Solar
Tucson, AZ
Vail
Solar
Tucson and Vail, AZ
Constellation Solar Georgia Projects
Evergreen
Solar
Dublin, GA
Fresh Air
Solar
Sparta, GA
URE I - Coleman I
Solar
Wadley, GA
URE I - Coleman II
Solar
Wadley, GA
URE I - Hilliard
Solar
Cave Springs, GA
URE I - Mohawk
Solar
Summerville, GA
URE I - Prescott
Solar
Wrens, GA
URE I - SCDA
Solar
Eastanollee, GA
URE I - Williford
Solar
Gibson, GA
URE II
Solar
Toccoa, GA
California PV Energy Projects
Castaic
Solar
Castaic, CA
Chaffey
Solar
San Bernardino, CA
Champagne
Solar
Ontario, CA
Central
Solar
Rancho Cucamonga, CA
Ironhouse
Solar
Oakley, CA
Jurupa
Solar
Ontario, CA
Keppel
Solar
Los Angeles County, CA
Palmdale
Solar
Palmdale, CA
Pomona
Solar
Pomona, CA
LADWP-Port of LA
Solar
San Pedro, CA
San Gabriel
Solar
San Gabriel, CA
Outback Solar Project




--------------------------------------------------------------------------------





Outback Solar
Solar
Lake County, OR






--------------------------------------------------------------------------------





Schedule 1.01E - Target Loan Balance


Date
Target Debt Balance
5/31/2018
[***]
5/31/2019
[***]
5/31/2020
[***]
5/31/2021
[***]
5/31/2022
[***]
5/31/2023
[***]
5/31/2024
[***]




--------------------------------------------------------------------------------





Schedule 1.01F - Echo LLC Agreements


The “Echo LLC Agreements” shall mean the documents set forth below:
1.
Amended and Restated Limited Liability Company Agreement of Oregon Trail
Windfarm, LLC dated August 4, 2008.



2.
Amended and Restated Limited Liability Company Agreement Pacific Canyon
Windfarm, LLC dated August 4, 2008.



3.
Amended and Restated Limited Liability Company Agreement of Sand Ranch Windfarm,
LLC dated August 4, 2008.



4.
Amended and Restated Limited Liability Company Agreement of Ward Butte Windfarm,
LLC dated August 4, 2008.



5.
Amended and Restated Limited Liability Company Agreement of Big Top, LLC dated
October 21, 2008.



6.
Amended and Restated Limited Liability Company Agreement of Butter Creek Power,
LLC dated October 21, 2008.



7.
Amended and Restated Limited Liability Company Agreement of Wagon Trail, LLC
dated October 21, 2008.Schedule 2.01 - Commitments



Lender
Commitment
Morgan Stanley Senior Funding, Inc.
$850,000,000










--------------------------------------------------------------------------------





Schedule 3.07(c) - Subsidiaries
Subsidiary
Jurisdiction of Organization
Class of Stock or other Equity Interest
Percentage Owned
ExGen Renewables IV, LLC
Delaware
Membership Interests
100% by ExGen Renewables IV Holding, LLC
ExGen Renewables Holdings, LLC
Delaware
Membership Interests
100% owned by ExGen Renewables IV, LLC (“EGRIV”)
ExGen Renewables Partners, LLC (“EGRP”)
Delaware
Class A Membership Interests
100% owned by ExGen Renewables Holdings, LLC
Exelon AVSR Holding, LLC
Delaware
Membership Interests
100% owned by EGRIV
Exelon AVSR, LLC
Delaware
Membership Interests
100% owned by Exelon AVSR Holding, LLC
AV Solar Ranch 1, LLC
Delaware
Membership Interests
100% owned by Exelon AVSR, LLC
Constellation DCO Albany Power Holdings, LLC
Delaware
Class A Membership Interests
50.51% owned by EGRIV
Albany Green Energy, LLC
Georgia
Membership Interests
100% owned by Constellation DCO Albany Power Holdings, LLC
SolGen Holdings, LLC
Delaware
Membership Interests
100% owned by EGRIV
SolGen, LLC
Delaware
Membership Interests
100% owned by SolGen Holding, LLC
Outback Solar, LLC
Oregon
Membership Interests
100% owned by SolGen, LLC
Constellation Solar Arizona, LLC
Delaware
Membership Interests
100% owned by SolGen, LLC
Mohave Sunrise Solar I, LLC
Arizona
Membership Interests
100% owned by SolGen, LLC
Constellation Solar Georgia, LLC
Georgia
Membership Interests
100% owned by SolGen, LLC
California PV Energy, LLC
Delaware
Membership Interests
100% owned by SolGen, LLC
Big Top, LLC
Oregon
Class A Membership Interests
100% by ExGen JV
Bluestem Wind Energy Member Holdings, LLC
Delaware
Membership Interests
100% owned by EGRP
Bluestem Wind Energy Member, LLC
Delaware
Membership Interests
100% owned by Bluestem Wind Energy Member Holdings, LLC
Bluestem Wind Energy Holdings, LLC
Delaware
Class A Membership Interests
100% owned by Bluestem Wind Energy Member, LLC




--------------------------------------------------------------------------------





Bluestem Wind Energy, LLC
Delaware
Membership Interests
100% owned by Bluestem Wind Energy Holdings, LLC
Butter Creek Power, LLC
Oregon
Class A Membership Interests
100% by EGRP
Constellation Solar New Jersey III, LLC
Delaware
Membership Interests
100% owned by EGRP
CP Windfarm, LLC
Minnesota
Membership Interests
100% owned by EGRP
Criterion Power Partners, LLC
Delaware
Membership Interests
100% owned by EGRP
Denver Airport Solar, LLC
Delaware
Membership Interests
100% owned by EGRP
Fourmile Wind Energy, LLC
Maryland
Membership Interests
100% owned by EGRP
Michigan Wind 1, LLC
Delaware
Membership Interests
100% owned by EGRP
Oregon Trail Windfarm, LLC
Oregon
Class A Membership Interests
100% by EGRP
Pacific Canyon Windfarm, LLC
Oregon
Class A Membership Interests
100% by EGRP
Sand Ranch Windfarm, LLC
Oregon
Class A Membership Interests
100% by EGRP
Sendero Wind Energy, LLC
Delaware
Membership Interests
100% owned by EGRP
Wagon Trail, LLC
Oregon
Class A Membership Interests
100% by EGRP
Ward Butte Windfarm, LLC
Oregon
Class A Membership Interests
100% by EGRP
ExGen Renewables I Holding, LLC
Delaware
Membership Interests
100% owned by EGRP
ExGen Renewables I, LLC
Delaware
Membership Interests
100% owned by ExGen Renewables I Holding, LLC
Continental Wind Holding, LLC
Delaware
Membership Interests
100% owned by ExGen Renewables I, LLC
Continental Wind, LLC (“CW”)
Delaware
Membership Interests
100% owned by Continental Wind Holding, LLC
Beebe Renewable Energy, LLC
Delaware
Membership Interests
100% owned by CW
Bennett Creek Windfarm, LLC
Idaho
Membership Interests
100% owned by CW
Cassia Gulch Wind Park LLC
Idaho
Membership Interests
100% owned by CW
Cassia Wind Farm LLC
Idaho
Membership Interests
100% owned by CW
Four Corners Windfarm, LLC
Oregon
Membership Interests
100% owned by CW
Four Mile Canyon Windfarm, LLC
Oregon
Membership Interests
100% owned by CW




--------------------------------------------------------------------------------





Greensburg Wind Farm, LLC
Delaware
Membership Interests
100% owned by CW
Harvest Windfarm, LLC
Michigan
Membership Interests
100% owned by CW
Harvest II Windfarm, LLC
Delaware
Membership Interests
100% owned by CW
High Mesa Energy, LLC
Idaho
Membership Interests
100% owned by CW
Hot Springs Windfarm, LLC
Idaho
Membership Interests
100% owned by CW
Michigan Wind 2, LLC
Delaware
Membership Interests
100% owned by CW
Shooting Star Wind Project, LLC
Delaware
Membership Interests
100% owned by CW
Tuana Springs Energy, LLC
Idaho
Membership Interests
100% owned by CW
Whitetail Wind Energy, LLC
Delaware
Membership Interests
100% owned by CW
Wildcat Wind LLC
New Mexico
Membership Interests
100% owned by CW
Wildcat Finance, LLC
Delaware
Membership Interests
100% owned by Wildcat Wind LLC
Renewable Power Generation Holdings, LLC
Delaware
Membership Interests
100% owned by EGRP
Renewable Power Generation, LLC (“RPG”)
Delaware
Membership Interests
100% owned by Renewable Power Generation Holdings, LLC
Beebe 1B Renewable Energy, LLC
Delaware
Membership Interests
100% owned by RPG
Constellation Solar Horizons, LLC
Delaware
Membership Interests
100% owned by RPG
Cow Branch Wind Power, L.L.C
Missouri
Membership Interests
100% owned by RPG
CR Clearing, LLC
Missouri
Membership Interests
100% owned by RPG
Sacramento PV Energy, LLC
Delaware
Membership Interests
100% owned by RPG
Threemile Canyon Wind I, LLC
Oregon
Membership Interests
100% owned by RPG
Wind Capital Holdings, LLC
Missouri
Membership Interests
100% owned by RPG






--------------------------------------------------------------------------------





Schedule 3.07(d) - Equity Interests


1.
The Organizational Documents of Holding, the Borrower and its Subsidiaries.



2.
The rights of EGRIV and Peach Power, Inc., as the owners of the Class A
Membership Interest, and the rights of DCO Energy, LLC, as the owner of the
Class B Membership Interest, under the Amended and Restated Limited Liability
Company Agreement of Constellation DCO Albany Power Holdings, LLC, dated as of
October 6, 2017.



3.
The rights of ExGen Renewables IV, LLC under the Call Option Agreement dated as
of October 6, 2017.



4.
The rights of ExGen Renewables Holdings, LLC, as the Class A Member, and the
rights of John Hancock Life Insurance Company, as the Class B Member, under the
Amended and Restated Limited Liability Company Agreement of ExGen Renewable
Partners, LLC dated July 6, 2017.



5.
The rights of Bluestem Wind Energy Member, LLC, as the Class A Member, under the
Amended and Restated Limited Liability Company Agreement of Bluestem Wind Energy
Holdings, LLC dated as of December 22, 2016.



6.
The rights of Homestead Windfarm LLC (as assignee from Columbia Windfarm, LLC),
as the Class B Member, under the Amended and Restated Limited Liability Company
Agreement of Oregon Trail Windfarm, LLC dated August 4, 2008.



7.
The rights of Oregon International Holding, Inc., as the Class B Member, under
the Amended and Restated Limited Liability Company Agreement Pacific Canyon
Windfarm, LLC dated August 4, 2008.



8.
The rights of Homestead Windfarm LLC (as assignee from Columbia Windfarm, LLC),
as the Class B Member, under the Amended and Restated Limited Liability Company
Agreement of Sand Ranch Windfarm, LLC dated August 4, 2008.



9.
The rights of Pacific Trail Windfarm, LLC, as the Class B Member, under the
Amended and Restated Limited Liability Company Agreement of Ward Butte Windfarm,
LLC dated August 4, 2008.



10.
The rights of Frank Mader and LaVonne Mader, as the Class B Members, under the
Amended and Restated Limited Liability Company Agreement of Big Top, LLC dated
October 21, 2008



11.
The rights of Kent Madison and Shannon Madison, as the Class B Members, under
the Amended and Restated Limited Liability Company Agreement of Butter Creek
Power, LLC dated October 21, 2008.



12.
The rights of Shannon Rust and Tim Rust, as the Class B Members, under the
Amended and Restated Limited Liability Company Agreement of Wagon Trail, LLC
dated October 21, 2008.



13.
Option Agreement, dated March 31, 2016, between Exelon Generation Company, LLC
and Wilmington Trust, National Association, as collateral agent.






--------------------------------------------------------------------------------





14.
Call Option Agreement, dated April 26, 2011, between Belectric Solarkraftwerke
GmbH and Sacramento PV Energy, LLC.



15.
Option Agreement, dated September 30, 2013, between Exelon Corporation and
Wilmington Trust, National Association, as collateral agent.








--------------------------------------------------------------------------------





Schedule 6.01(i) - Project Level Indebtedness


The Indebtedness incurred pursuant to the documents set forth in Parts A-F of
Schedule 1.01A and the documents set forth in Part 2 of Schedule 1.01B.









--------------------------------------------------------------------------------





Schedule 6.02(a) - Liens


To the extent qualifying as a Lien, the matters set forth in Section 3.07(d)
applicable to the Loan Parties and the terms and limitations set forth in the
Organizational Documents for the Loan Parties.
Schedule 6.07(b) - Transactions with Affiliates
Various Projects
The contracts listed in part 3 of Schedule 1.01B


Echo I
(Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC, Pacific Canyon Windfarm,
LLC and Ward Butte Windfarm, LLC)
1.
REC Transfer Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Sand Ranch Windfarm, LLC.



2.
REC Transfer Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Oregon Trail Windfarm, LLC.



3.
REC Transfer Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Pacific Canyon Windfarm, LLC.



4.
REC Transfer Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Ward Butte Windfarm, LLC.



5.
Construction Management Agreement, dated August 4, 2008, by and between Sand
Ranch Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC)



6.
Construction Management Agreement, dated August 4, 2008, by and between Oregon
Trail Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



7.
Construction Management Agreement, dated August 4, 2008, by and between Pacific
Canyon Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



8.
Construction Management Agreement, dated August 4, 2008, by and between Ward
Butte Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



9.
Operation and Maintenance Management Agreement, dated August 4, 2008, by and
between Sand Ranch Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



10.
Operation and Maintenance Management Agreement, dated August 4, 2008, by and
between Oregon Trail Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).






--------------------------------------------------------------------------------





11.
Operation and Maintenance Management Agreement, dated August 4, 2008, by and
between Pacific Canyon Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



12.
Operation and Maintenance Management Agreement, dated August 4, 2008, by and
between Ward Butte Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



13.
Engineering & Procurement Agreement, dated September 16, 2008, by and among
PacifiCorp and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC) as Shared
Facilities Manager appointed by Four Mile Canyon Windfarm, LLC, Sand Ranch
Windfarm, LLC, Ward Butte Windfarm, LLC, Oregon Trail Windfarm, LLC, Four
Corners Windfarm, LLC and Pacific Canyon Windfarm, LLC.



14.
Commissioning and Final Completion Agreement, dated October 28, 2008, by and
among Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte
Windfarm, LLC, Oregon Trail Windfarm, LLC, Butter Creek Power, LLC, Big Top,
LLC, Wagon Trail, LLC, Vestas-American Wind Technology, Inc. and Exelon Wind,
LLC (f/k/a John Deere Renewables, LLC).



15.
Service and Maintenance Agreement, dated October 28, 2008, by and among Pacific
Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte Windfarm, LLC, Oregon
Trail Windfarm, LLC, Butter Creek Power, LLC, Big Top, LLC, Wagon Trail, LLC,
Vestas-American Wind Technology, Inc. and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC), as amended by that First Amendment to Service and Maintenance
Agreement, dated July 29, 2010.



16.
Warranty Agreement, dated October 28, 2008, by and among Pacific Canyon
Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte Windfarm, LLC, Oregon Trail
Windfarm, LLC, Butter Creek Power, LLC, Big Top, LLC, Wagon Trail, LLC,
Vestas-American Wind Technology, Inc. and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



17.
Service and Maintenance Agreement, dated June 1, 2014, by and among Pacific
Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte Windfarm, LLC, Oregon
Trail Windfarm, LLC, Butter Creek Power, LLC, Big Top, LLC, Wagon Trail, LLC,
Vestas-American Wind Technology, Inc. and Exelon Wind, LLC.



18.
69 KV Power Line 69 kV Line Agreement, dated February 20, 2012, by and among
Oregon Windfarms, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, Wagon Trail, LLC, High Plateau Windfarm, LLC, Lower Ridge Windfarm, LLC,
Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



19.
Wind Turbine Lockout Agreement, dated February 14, 2012, by and among Sand Ranch
Windfarm, LLC, and Oregon Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific
Canyon Windfarm, LLC, Four Mile Canyon Windfarm, LLC, Four Corners Windfarm,
LLC, Big Top, LLC, Butter Creek Power, LLC, Wagon Trail, LLC, High Plateau
Windfarm, LLC, Lower Ridge Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City
Windfarm, LLC and Exelon Wind, LLC.




--------------------------------------------------------------------------------







20.
Agreement Regarding Shared Interconnection Facilities, dated January 18, 2012,
by and among PacifiCorp, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau Windfarm, LLC,
Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



21.
Amended and Restated Assignment, Shared Premises, and Shared Facilities
Agreement, dated October 21, 2008, by and among Oregon Windfarms, LLC, Four Mile
Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Ward Butte Windfarm, LLC,
Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm,
LLC, Butter Creek Power, LLC, Wagon Trail, LLC, Big Top, LLC and Exelon Wind,
LLC (f/k/a John Deere Renewables, LLC).



22.
Strategic Investment Program Agreement, dated December 17, 2008, by and among
Morrow County, Umatilla County, Four Corners Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward
Butte Windfarm, LLC, Oregon Trail Windfarm, LLC, Butter Creek Power, LLC, Big
Top, LLC and Wagon Trail, LLC.



23.
Station Load, Losses and Net Output Allocation Algorithm for the Morrow
Projects, dated January 2012, by and among Sand Ranch Windfarm, LLC, Oregon
Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC,
Four Mile Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter
Creek Power, LLC, Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau
Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and
PacifiCorp.



24.
Transmit Electricity Agreement, dated July 27, 2009, by and among Oregon
Windfarms, LLC, Four Mile Canyon Windfarm, LLC, Ward Butte Windfarm, LLC, Four
Corners Windfarm, LLC, Pacific Canyon Windfarm, LLC, Wagon Trail, LLC, Big Top,
LLC, Butter Creek Power, LLC, Sand Ranch Windfarm, LLC and Oregon Trail
Windfarm, LLC.



25.
Project Administration Agreement, dated August 4, 2008, by and between Sand
Ranch Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



26.
Project Administration Agreement, dated August 4, 2008, by and between Oregon
Trail Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



27.
Project Administration Agreement, dated August 4, 2008, by and between Pacific
Canyon Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



28.
Project Administration Agreement, dated August 4, 2008, by and between Ward
Butte Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



29.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, by and among Grey K Renewable Energy Limited, Oregon Windfarms,
LLC, Sand Ranch Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables,
LLC).






--------------------------------------------------------------------------------





30.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, by and among Grey K Renewable Energy Limited, Oregon Windfarms,
LLC, Oregon Trail Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



31.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, by and among Grey K Renewable Energy Limited, Oregon Windfarms,
LLC, Pacific Canyon Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



32.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, by and among Grey K Renewable Energy Limited, Oregon Windfarms,
LLC, Ward Butte Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables,
LLC).



33.
Letter Agreement, dated August 3, 2013, by and among Oregon Windfarms, LLC, Four
Mile Canyon Windfarm, LLC, Four Corners Windfarm, LLC, and Exelon Wind, LLC.



34.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Oregon Trail Windfarm, LLC, and Exelon Wind, LLC (f/k/a
John Deere Renewables, LLC).



35.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Pacific Canyon Windfarm, LLC, and Exelon Wind, LLC (f/k/a
John Deere Renewables, LLC).



36.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Sand Ranch Windfarm, LLC, and Exelon Wind, LLC (f/k/a
John Deere Renewables, LLC).



37.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Ward Butte Windfarm, LLC, and Exelon Wind, LLC (f/k/a
John Deere Renewables, LLC).

Echo III
(Big Top, LLC, Butter Creek Power, LLC and Wagon Trail, LLC)


1.
Construction Management Agreement, dated October 21, 2008, by and between Big
Top, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



2.
Construction Management Agreement, dated October 21, 2008, by and between Butter
Creek Power, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



3.
Construction Management Agreement, dated October 21, 2008, by and between Wagon
Trail, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).






--------------------------------------------------------------------------------





4.
Operation and Maintenance Management Agreement, dated October 21, 2008, by and
between Big Top, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



5.
Operation and Maintenance Management Agreement, dated October 21, 2008, by and
between Butter Creek Power, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



6.
Operation and Maintenance Management Agreement, dated October 21, 2008, by and
between Wagon Trail, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables,
LLC).



7.
Transmit Electricity Agreement, dated July 27, 2009, by and among Oregon
Windfarms, LLC, Four Mile Canyon Windfarm, LLC, Ward Butte Windfarm, LLC, Four
Corners Windfarm, LLC, Pacific Canyon Windfarm, LLC, Wagon Trail, LLC, Big Top,
LLC, Butter Creek Power, LLC, Sand Ranch Windfarm, LLC and Oregon Trail
Windfarm, LLC.



8.
Service and Maintenance Agreement, dated June 1, 2014, by and among Pacific
Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte Windfarm, LLC, Oregon
Trail Windfarm, LLC, Butter Creek Power, LLC, Big Top, LLC, Wagon Trail, LLC,
Vestas-American Wind Technology, Inc. and Exelon Wind, LLC.



9.
69 KV Power Line 69 kV Line Agreement, dated February 20, 2012, by and among
Oregon Windfarms, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, Wagon Trail, LLC, High Plateau Windfarm, LLC, Lower Ridge Windfarm, LLC,
Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



10.
Wind Turbine Lockout Agreement, dated February 14, 2012, by and among Sand Ranch
Windfarm, LLC, Oregon Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific
Canyon Windfarm, LLC, Four Mile Canyon Windfarm, LLC, Four Corners Windfarm,
LLC, Big Top, LLC, Butter Creek Power, LLC, Wagon Trail, LLC, High Plateau
Windfarm, LLC, Lower Ridge Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City
Windfarm, LLC and Exelon Wind, LLC.



11.
Agreement Regarding Shared Interconnection Facilities, dated January 18, 2012,
by and among PacifiCorp, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, and Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau Windfarm,
LLC, Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



12.
Commissioning and Final Completion Agreement, dated October 28, 2008, by and
among Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward Butte
Windfarm, LLC, Oregon Trail Windfarm, LLC, Butter Creek Power, LLC, Big Top,
LLC, Wagon Trail, LLC, Vestas-American Wind Technology, Inc. and Exelon Wind,
LLC (f/k/a John Deere Renewables, LLC).






--------------------------------------------------------------------------------





13.
Amended and Restated Assignment, Shared Premises, and Shared Facilities
Agreement, dated October 21, 2008, by and among Oregon Windfarms, LLC, Four Mile
Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Ward Butte Windfarm, LLC,
Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm,
LLC, Butter Creek Power, LLC, Wagon Trail, LLC, Big Top, LLC and Exelon Wind,
LLC (f/k/a John Deere Renewables, LLC).



14.
Strategic Investment Program Agreement, dated December 17, 2008, by and among
Morrow County, Umatilla County, Four Corners Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward
Butte Windfarm, LLC, Oregon Trail Windfarm, LLC, Butter Creek Power, LLC, Big
Top, LLC and Wagon Trail, LLC.



15.
Station Load, Losses and Net Output Allocation Algorithm for the Morrow
Projects, dated January 2012, by and among Sand Ranch Windfarm, LLC, Oregon
Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC,
Four Mile Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter
Creek Power, LLC, Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau
Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and
PacifiCorp.



16.
Engineering & Procurement Agreement, dated September 16, 2008, by and between
PacifiCorp and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC) as Shared
Facilities Manager.



17.
Balance of Plant Engineering and Construction Contract, dated July 23, 2008, by
and between Exelon Wind, LLC (f/k/a John Deere Renewables, LLC) and Silvey
Enterprises, Inc.



18.
Project Administration Agreement, dated October 21, 2008, by and between Big
Top, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



19.
Project Administration Agreement, dated October 21, 2008, by and between Butter
Creek Power, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



20.
Project Administration Agreement, dated October 21, 2008, by and between Wagon
Trail, LLC and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC).



21.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, and Big
Top, LLC.



22.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, and Butter
Creek Power, LLC.



23.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, and Wagon
Trail, LLC.




--------------------------------------------------------------------------------





Bluestem
1.
Membership Interest Purchase and Equity Capital Contribution Agreement, dated
December 22, 2016, by and among Bluestem Wind Energy Holdings, LLC, Exelon Wind,
LLC, Bluestem Wind Energy Members, LLC, BAL Investment & Advisory, Inc. and
Antrim Corporation.



2.
Escrow Agreement, dated December 22, 2016, by and among Bluestem Wind Energy
Member, LLC, Bluestem Wind Energy Holdings, LLC, BAL Investment & Advisory,
Inc., Antrim Corporation and Wilmington Trust, National Association.



3.
Global Services Agreement, dated December 22, 2016, by and among Bluestem Wind
Energy Holdings, LLC, Bluestem Wind Energy, LLC and Exelon Generation Company,
LLC.



4.
Service Procurement Agreement, dated December 22, 2016, by and between Bluestem
Wind Energy, LLC and Exelon Business Services Company, LLC.



5.
Reimbursement Agreement, dated December 22, 2016, by and between Exelon
Generation Company, LLC and Bluestem Wind Energy, LLC.



6.
Assignment and Assumption Agreement, dated December 22, 2016, by and between
Exelon Wind, LLC and Bluestem Wind Energy, LLC.



7.
Promissory Note, dated December 22, 2016, by and between Bluestem Wind Energy,
LLC and Exelon Generation Company, LLC.



Criterion
1.
Shared Facilities Agreement, dated September 22, 2015, by and among Criterion
Power Partners LLC, Fair Wind Power Partners, LLC and Exelon Wind, LLC.

Fourmile Wind
1.
PTC Offtake Agreement, dated July 6, 2017, by and between Exelon Corporation and
Fourmile Wind Energy, LLC.

Michigan Wind 1
1.
Shared Facilities Agreement, dated September 27, 2013, by and between Michigan
Wind 1, LLC and Michigan Wind 2, LLC.



2.
Substation Site Easement Agreement, dated September 13, 2013, by and between
Michigan Wind 1, LLC and Michigan Wind 2, LLC.



3.
Management Services Agreement, dated May 1, 2007, by and between Harvest Wind
Farm, LLC and Michigan Wind LLC.



4.
Assignment of Amended and Restated Large Generator Interconnection Agreement,
dated August 17, 2011, by and between Michigan Wind 1, LLC and Michigan Wind 2,
LLC.



5.
Consent to Assignment of Amended and Restated Large Interconnection Agreement,
dated August 10, 2011, by and among Michigan Wind 1, LLC, Michigan Wind 2, LLC,
International Transmission Company and Midwest Independent Transmission System
Operator, Inc.




--------------------------------------------------------------------------------





Sendero
1.
PTC Offtake Agreement, dated July 6, 2017, by and between Exelon Corporation and
Sendero Wind Energy, LLC.



Renewable Power Generation Projects
1.
Service Procurement Agreement, dated March 31, 2016, by and between Renewable
Power Generation, LLC and Exelon Business Services, LLC.



2.
Global Management Services Agreement, dated March 31, 2016, by and between
Renewable Power Generation, LLC and Exelon Generation Company, LLC.



3.
PTC Offtake Agreement, dated March 31, 2016, by and between Exelon Generation
Company, LLC and Renewable Power Generation, LLC.

4.
PTC Option Agreement, dated March 31, 2016, by and between Exelon Generation
Company, LLC and Renewable Power Generation, LLC.

5.
Reimbursement Agreement (Insurance), dated March 31, 2016, by and between Exelon
Generation Company and Renewable Power Generation, LLC.



6.
Assignment and Assumption Agreement, dated March 31, 2016, by and between Exelon
Wind, LLC and Renewable Power Generation, LLC (CG Power Systems USA, Inc.).



7.
Assignment and Assumption Agreement, dated March 31, 2016, by and between Exelon
Wind, LLC and Renewable Power Generation, LLC (Run Energy, L.P.).

Beebe 1B
1.
Co-Tenancy, Shared Facilities and Easement Agreement, dated July 19, 2013, by
and among Beebe Renewable Energy, LLC, Beebe 1B Renewable, LLC and Exelon Wind,
LLC.



2.
Substation Co-Tenancy, Shared Facilities and Easement Agreement, dated July 19,
2013, by and among Beebe Renewable Energy, LLC, Beebe 1B Renewable, LLC and
Exelon Wind, LLC.



3.
Build-Out Agreement, dated July 19, 2013, by and among Beebe Renewable Energy,
LLC, Beebe 1B Renewable, LLC, and Exelon Wind, LLC.



4.
Build-Out Agreement, dated August 9, 2013, by and among Beebe Renewable Energy,
LLC, Beebe 1B Renewable, LLC, Beebe Renewable Energy 2, LLC and Exelon Wind,
LLC.



5.
Transmission Easement Agreement, dated July 19, 2013, by and between Beebe
Renewable Energy, LLC and Beebe 1B Renewable Energy, LLC.



6.
Interconnection Easement Agreement (Substation), dated July 19, 2013, by and
between Beebe Renewable Energy, LLC and Beebe 1B Renewable Energy, LLC.



7.
Shared Facilities Easement Agreement, dated July 19, 2013, by and between Beebe
Renewable Energy, LLC and Beebe 1B Renewable Energy, LLC.






--------------------------------------------------------------------------------





8.
Wind Energy Project Sublease Agreement (Substation), dated July 19, 2013, by and
between Beebe Renewable Energy, LLC and Beebe 1B Renewable Energy, LLC.



9.
Substation Site Easement Agreement (Substation), dated July 19, 2013, by and
between Beebe Renewable Energy, LLC and Beebe 1B Renewable Energy, LLC.

Cow Branch
1.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among Wind
Capital Holdings, LLC, CR Clearing, LLC, Cow Branch Wind Power, L.L.C. and
Suzlon Wind Energy Corporation.

Conception (CR Clearing, LLC)
1.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among Wind
Capital Holdings, LLC, CR Clearing, LLC, Cow Branch Wind Power, L.L.C. and
Suzlon Wind Energy Corporation.

Bluegrass (Wind Capital Holding, LLC)
1.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among Wind
Capital Holdings, LLC, CR Clearing, LLC, Cow Branch Wind Power, L.L.C. and
Suzlon Wind Energy Corporation.

Threemile Canyon
1.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC, and
Threemile Canyon Wind I, LLC.

Solar Horizons
1.
Operation and Maintenance Agreement, dated September 7, 2012, by and between
Constellation Solar Horizons, LLC and Constellation NewEnergy, Inc., as amended
by First Amendment to Operation and Maintenance Agreement, dated March 31, 2016.

Continental Wind Projects
1.
Services Agreement, dated 2015, by and between Constellation Power Source
Generation, LLC (acting as Exelon Industrial Services) and Continental Wind,
LLC.



2.
Global Management Services Agreement, dated June 14, 2013, by and between
Continental Wind, LLC and Exelon Generation Company, LLC.



3.
PTC Offtake Agreement, dated September 1, 2013, between Exelon Corporation and
Continental Wind, LLC.



4.
PTC Option Agreement, dated September 1, 2013, between Exelon Corporation and
Continental Wind, LLC.



5.
Assignment and Assumption Agreement, dated September 30, 2013, by and between
Exelon Wind, LLC and Continental Wind, LLC.



6.
Reimbursement Agreement (Insurance), dated September 23, 2013, by and between
Exelon Generation Company and Continental Wind, LLC.



7.
Assignment of Renewable Energy Purchase Agreement, dated September 30, 2013 , by
and among Harvest II Windfarm, LLC, Beebe Renewable Energy, LLC, Michigan Wind
2, LLC,




--------------------------------------------------------------------------------





Consumers Energy Company, Wilmington Trust, National Association, and Credit
Agricole Corporate and Investment Bank.
Whitetail
1.
Electricity Supply Agreement, dated August 10, 2012, by and between Whitetail
Wind Energy, LLC and Constellation NewEnergy, Inc.

Michigan Wind 2
1.
Shared Facilities Agreement, dated September 27, 2013, by and between Michigan
Wind 1, LLC and Michigan Wind 2, LLC.



2.
Assignment of Amended and Restated Large Generator Interconnection Agreement,
dated August 17, 2011, by and between Michigan Wind 1, LLC and Michigan Wind 2,
LLC.



3.
Consent to Assignment of Amended and Restated Large Interconnection Agreement,
dated August 10, 2011, by and among Michigan Wind 1, LLC, Michigan Wind 2, LLC,
International Transmission Company and Midwest Independent Transmission System
Operator, Inc.



Beebe 1A
1.
Co-Tenancy, Shared Facilities and Easement Agreement, dated July 19, 2013, by
and among Beebe Renewable Energy, LLC, Beebe 1B Renewable Energy, LLC and Exelon
Wind, LLC.



2.
Substation Co-Tenancy, Shared Facilities and Easement Agreement, dated July 19,
2013, by and among Beebe Renewable Energy, LLC, Beebe 1B Renewable Energy, LLC
and Exelon Wind, LLC.



3.
Build-Out Agreement, dated July 19, 2013, by and among Beebe Renewable Energy,
LLC, Beebe 1B Renewable Energy, LLC and Exelon Wind, LLC.



4.
Build-Out Agreement, dated August 9, 2013, by and among Beebe Renewable Energy,
LLC, Beebe 1B Renewable Energy, LLC, Beebe Renewable Energy 2, LLC and Exelon
Wind, LLC.



5.
Wind Energy Project Sublease Agreement, dated July 19, 2013, by and among Beebe
Renewable Energy, LLC, Beebe 1B Renewable, LLC and Exelon Wind, LLC.

Harvest and Harvest II
1.
Amended and Restated Generator Interconnection Agreement, dated July 3, 2012, by
and among Harvest Windfarm, LLC, International Transmission Company (dba ITC
Transmission) and Midwest Independent Transmission System Operator, Inc., as
assigned by that Assignment Agreement, dated September 18, 2012, by and between
Harvest Windfarm, LLC and Harvest II Windfarm, LLC.



2.
Shared Facilities Agreement, dated January 1, 2012, by and between Harvest Wind
Farm, LLC and Harvest II Wind Farm, LLC.



3.
Management Services Agreement, dated May 1, 2007, by and between Harvest Wind
Farm, LLC and Michigan Wind LLC.






--------------------------------------------------------------------------------





4.
Performance Bond and Guaranty, dated April 30, 2012, made by Harvest II
Windfarm, LLC and Exelon Generation Company, LLC in favor of Huron County.

Mountain Home
1.
Generator Interconnection Agreement, dated September 13, 2007, by and among
Bennett Creek Windfarm, LLC, Hot Springs Windfarm, LLC, and Idaho Power Company
- Delivery.



2.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among
Suzlon Wind Energy Corporation, Bennett Creek Wind Farm, LLC, Cassia Gulch Wind
Park LLC, Cassia Wind Farm LLC, Greensburg Wind Farm, LLC, Hot Springs Windfarm,
LLC and Tuana Springs Energy, LLC.



High Mesa (High Mesa Energy, LLC)
1.
Assignment and Assumption Agreement, dated September 30, 2013, by and among
Exelon Wind, LLC, High Mesa Energy, LLC and Continental Wind, LLC.



2.
Assignment and Assumption Agreement, dated August 30, 2012, by and between
Exelon Wind, LLC and High Mesa Energy, LLC.

Cassia Wind Farm, LLC Cassia Gulch Wind Park, LLC and Tuana Springs, LLC
1.
Generator Interconnection Agreement, dated February 11, 2009, by and among
Cassia Gulch Wind Park, LLC, Cassia Wind Farm, LLC and Idaho Power Company -
Delivery.



2.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among
Suzlon Wind Energy Corporation, Bennett Creek Wind Farm, LLC, Cassia Gulch Wind
Park LLC, Cassia Wind Farm LLC, Greensburg Wind Farm, LLC, Hot Springs Windfarm,
LLC and Tuana Springs Energy, LLC.



3.
Assignment, Shared Premises and Shared Facilities Agreement, dated April 10,
2010, by and among Cassia Gulch Wind Park, LLC, Cassia Wind Farm, LLC, Tuana
Springs Energy, LLC, and Exelon Wind, LLC (f/k/a John Deere Renewables, LLC),
reference to which is made in that certain Memorandum of Assignment, Shared
Premises and Shared Facilities Agreement, dated August 13, 2013 and recorded
August 15, 2013.



4.
Firm Energy Sales Agreement, dated August 5, 2009, by and between Cassia Gulch
Wind Park LLC, Tuana Springs Energy, LLC and Idaho Power Company.



5.
Generator Interconnection Agreement, dated February 26, 2010, among Cassia Gulch
Wind Park, LLC, Tuana Springs Energy, LLC, and Idaho Power Company - Delivery.

Wildcat
1.
Bond Purchase Agreement, dated March 23, 2012, by and between Wildcat Finance,
LLC, Lea County, New Mexico and Wildcat Wind LLC.

Echo II
(Four Corners Windfarm, LLC and Four Mile Canyon Windfarm, LLC)
1.
REC Sharing Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Four Corners Windfarm, LLC.






--------------------------------------------------------------------------------





2.
REC Sharing Agreement, dated August 4, 2008, by and between Oregon Windfarms,
LLC and Four Mile Canyon Windfarm, LLC.



3.
69 KV Power Line 69 kV Line Agreement, dated February 20, 2012, by and among
Oregon Windfarms, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, Wagon Trail, LLC, High Plateau Windfarm, LLC, Lower Ridge Windfarm, LLC,
Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



4.
Wind Turbine Lockout Agreement, dated February 14, 2012, by and among Sand Ranch
Windfarm, LLC, Oregon Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific
Canyon Windfarm, LLC, Four Mile Canyon Windfarm, LLC, Four Corners Windfarm,
LLC, Big Top, LLC, Butter Creek Power, LLC, Wagon Trail, LLC, High Plateau
Windfarm, LLC, Lower Ridge Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City
Windfarm, LLC and Exelon Wind, LLC.



5.
Agreement Regarding Shared Interconnection Facilities, dated January 18, 2012,
by and among PacifiCorp, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm, LLC,
Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter Creek Power,
LLC, Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau Windfarm, LLC,
Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and Exelon Wind, LLC.



6.
Amended and Restated Assignment, Shared Premises, and Shared Facilities
Agreement, dated October 21, 2008, by and among Oregon Windfarms, LLC, Four Mile
Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Ward Butte Windfarm, LLC,
Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Oregon Trail Windfarm,
LLC, Butter Creek Power, LLC, and Wagon Trail, LLC, Big Top, LLC and Exelon
Wind, LLC (f/k/a John Deere Renewables, LLC).



7.
Strategic Investment Program Agreement, dated December 17, 2008, by and among
Morrow County, Umatilla County, Four Corners Windfarm, LLC, Four Mile Canyon
Windfarm, LLC, Pacific Canyon Windfarm, LLC, Sand Ranch Windfarm, LLC, Ward
Butte Windfarm, LLC, Oregon Trail Windfarm, LLC, Butter Creek Power, LLC, Big
Top, LLC and Wagon Trail, LLC.



8.
Station Load, Losses and Net Output Allocation Algorithm for the Morrow
Projects, dated January 2012, by and among Sand Ranch Windfarm, LLC, Oregon
Trail Windfarm, LLC, Ward Butte Windfarm, LLC, Pacific Canyon Windfarm, LLC,
Four Mile Canyon Windfarm, LLC, Four Corners Windfarm, LLC, Big Top, LLC, Butter
Creek Power, LLC, Wagon Trail, LLC, Lower Ridge Windfarm, LLC, High Plateau
Windfarm, LLC, Mule Hollow Windfarm, LLC, Pine City Windfarm, LLC and
PacifiCorp.



9.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, by and between Grey K Renewable Energy Limited, Oregon
Windfarms, LLC, Four Corners Windfarm, LLC and Exelon Wind, LLC (f/k/a John
Deere Renewables, LLC).






--------------------------------------------------------------------------------





10.
Agreement for the Purchase and Sale of Renewable Energy Certificates, dated
August 21, 2009, between Grey K Renewable Energy Limited, Oregon Windfarms, LLC,
Four Mile Canyon Windfarm, LLC and Exelon Wind, LLC (f/k/a John Deere
Renewables, LLC).



11.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC, and
Four Mile Canyon Windfarm, LLC.



12.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC, and
Four Corners Windfarm, LLC.



13.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Four Mile Canyon Windfarm, LLC, and Exelon Wind, LLC
(f/k/a John Deere Renewables, LLC).



14.
Assignment, Assumption, Consent and Release Agreement, dated August 16, 2017, by
and among Grey K Renewable Energy Limited, Exelon Generation Company, LLC,
Oregon Windfarms, LLC, Four Corners Windfarm, LLC, and Exelon Wind, LLC (f/k/a
John Deere Renewables, LLC).

Greensburg
1.
Master Maintenance and Service Agreement, dated April 1, 2015, by and among
Suzlon Wind Energy Corporation, Bennett Creek Wind Farm, LLC, Cassia Gulch Wind
Park LLC, Cassia Wind Farm LLC, Greensburg Wind Farm, LLC, Hot Springs Windfarm,
LLC and Tuana Springs Energy, LLC.

Albany Green Energy Project
1.
Operation and Maintenance Agreement, dated 2016, by and between Albany Green
Energy, LLC and Exelon Generation Company, LLC.



2.
Intercompany Steam Sales Agreement, dated September 30, 2016, by and between
Albany Green Energy, LLC and Constellation NewEnergy, Inc.

3.
Amended and Restated Operation and Maintenance Agreement, dated 2017, by and
between Albany Green Energy, LLC and Exelon Generation Company, LLC.



4.
Management Services Agreement, dated 2017, by and between Albany Green Energy,
LLC and Exelon Generation Company, LLC.



5.
Reimbursement Agreement (Insurance), dated 2017, by and between Exelon
Generation Company, LLC and Albany Green Energy, LLC.





SolGen Projects
1.
Operation and Maintenance Agreement, dated August 31, 2016, by and between
California PV Energy, LLC and Constellation New Energy, Inc.






--------------------------------------------------------------------------------





2.
Operation and Maintenance Agreement, dated August 31, 2016, by and between
Constellation Solar Arizona, LLC and Constellation New Energy, Inc.



3.
Operation and Maintenance Agreement, dated August 31, 2016, by and between
Constellation Solar Georgia, LLC and Constellation New Energy, Inc.



4.
Operation and Maintenance Agreement, dated August 31, 2016, by and between
Mohave Sunrise Solar I, LLC and Constellation New Energy, Inc.



5.
Management Services Agreement, dated August 31, 2016, by and between SolGen, LLC
and Constellation New Energy, Inc.



6.
REC Marketing and Other Services Agreement, dated August 31, 2016, by and
between SolGen, LLC and Exelon Generation Company, LLC.



7.
Reimbursement Agreement, dated August 31, 2016, by and between SolGen, LLC and
Exelon Generation Company, LLC.



8.
Collateral Facility Agreement, dated September 30, 2016, by and among Exelon
Generation Company, LLC, SolGen, LLC, SolGen Holding, LLC, and each of the
SolGen Projects.



AV Solar Ranch Project
1.
Administrative Services Agreement, dated September 27, 2011, by and between AV
Solar Ranch 1, LLC and Exelon Generation Company, LLC, as amended by the First
Amendment to the Administrative services Agreement, dated January 1, 2017.












